Exhibit 10.1
Execution Version




FIRST AMENDMENT TO LEASE (CPLV)
THIS FIRST AMENDMENT TO LEASE (CPLV) (this “Agreement”), is made as of December
26, 2018 (the “Effective Date”), by and among CPLV Property Owner LLC, a
Delaware limited liability company (together with its successors and assigns,
“Landlord”), and Desert Palace LLC, a Nevada limited liability company, and
CEOC, LLC, a Delaware limited liability company (for itself, and as successor by
merger to Caesars Entertainment Operating Company, Inc., a Delaware
corporation), jointly and severally (collectively, and together with their
respective successors and assigns, “Tenant”).
RECITALS
A.Landlord and Tenant are parties to that certain LEASE (CPLV) dated October 6,
2017 (the “Lease”); and
B.As more particularly set forth in this Agreement, Landlord and Tenant desire
to modify certain provisions of the Lease.
NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, the parties hereto do hereby stipulate, covenant and
agree as follows:
1.Terms and References. Unless otherwise stated in this Agreement (a) terms
defined in the Lease have the same meanings when used in this Agreement, and (b)
references to “Sections” are to the Lease’s sections.
2.Amendments to the Lease. Effective as of the Effective Date, the Lease is
hereby amended in its entirety to read as set forth in Exhibit A hereto.
3.Other Documents. Any and all agreements entered into in connection with the
Lease which make reference therein to “the Lease” shall be intended to, and are
deemed hereby, to refer to the Lease as amended by this Agreement.
4.Miscellaneous.
a.This Agreement shall be construed according to and governed by the laws of the
jurisdiction(s) which are specified by the Lease without regard to its conflicts
of law principles. The parties hereto hereby irrevocably submit to the
jurisdiction of any court of competent jurisdiction located in such applicable
jurisdiction in connection with any proceeding arising out of or relating to
this Agreement.
b.If any provision of this Agreement is adjudicated to be invalid, illegal or
unenforceable, in whole or in part, it will be deemed omitted to that extent and
all other provisions of this Agreement will remain in full force and effect.
c.Neither this Agreement nor any provision hereof may be changed, modified,
waived, discharged or terminated orally, but only by an instrument in writing
signed by the party against whom enforcement of such change, modification,
waiver, waiver, discharge or termination is sought.
d.The paragraph headings and captions contained in this Agreement are for
convenience of reference only and in no event define, describe or limit the
scope or intent of this Agreement or any of the provisions or terms hereof.







--------------------------------------------------------------------------------




e.This Agreement shall be binding upon and inure to the benefit of the parties
and their respective heirs, legal representatives, successors and permitted
assigns.
f.This Agreement may be executed in any number of counterparts with the same
effect as if all parties hereto had signed the same document. All such
counterparts shall be construed together and shall constitute one instrument,
but in making proof hereof it shall only be necessary to produce one such
counterpart.
g.Except as specifically modified in Section 2 of this Agreement, all of the
provisions of the Lease remain unchanged and continue in full force and effect.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]


2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the Effective Date.


LANDLORD:
CPLV PROPERTY OWNER LLC,
a Delaware limited liability company


By:/s/ David A. Kieske        ______________
Name: David A. Kieske
Title: Treasurer




[Signatures Continue on Following Pages]


[Signature page to First Amendment to Lease (CPLV)]

--------------------------------------------------------------------------------




TENANT:


CEOC, LLC,
a Delaware limited liability company


By:/s/ Eric Hession                
Name: Eric Hession
Title: Chief Financial Officer


DESERT PALACE LLC,
a Nevada limited liability company


By:/s/ Eric Hession                
Name: Eric Hession
Title: Chief Financial Officer


[Signature page to First Amendment to Lease (CPLV)]

--------------------------------------------------------------------------------


Execution Version




Exhibit A
COMPOSITE LEASE
Conformed through First Amendment
[To be attached]









--------------------------------------------------------------------------------


Execution Version




LEASE (CPLV)
Conformed through First Amendment
By and Between
CPLV Property Owner LLC
(together with its permitted successors and assigns),
as “Landlord”
and
Desert Palace LLC, Caesars Entertainment Operating Company, Inc. and CEOC, LLC
(collectively, and together with their respective permitted successors and
assigns),
as “Tenant”
dated
October 6, 2017
for
Caesars Palace - Las Vegas









--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
ARTICLE I DEMISE; TERM
1
1.1
Leased Property
1
1.2
Single, Indivisible Lease
2
1.3
Term
3
1.4
Renewal Terms
3
 
 
 
ARTICLE II DEFINITIONS
4
 
 
 
ARTICLE III RENT
50
3.1
Payment of Rent
50
3.2
Variable Rent Determination
51
3.3
Late Payment of Rent or Additional Charges
53
3.4
Method of Payment of Rent
53
3.5
Net Lease
53
 
 
 
ARTICLE IV ADDITIONAL CHARGES
54
4.1
Impositions
54
4.2
Utilities and Other Matters
56
4.3
Compliance Certificate
56
4.4
Impound Account
56
 
 
 
ARTICLE V NO TERMINATION, ABATEMENT, ETC.
57
 
 
 
ARTICLE VI OWNERSHIP OF REAL AND PERSONAL PROPERTY
58
6.1
Ownership of the Leased Property
58
6.2
Ownership of Tenant’s Property
60
 
 
 
ARTICLE VII PRESENT CONDITION & PERMITTED USE
61
7.1
Condition of the Leased Property
61
7.2
Use of the Leased Property
61
7.3
Ground Leases
63
7.4
Third-Party Reports
66
7.5
Operating Standard
66
 
 
 
ARTICLE VIII REPRESENTATIONS AND WARRANTIES
67
8.1
General
67
8.2
Additional Tenant Representations
67
 
 
 
ARTICLE IX MAINTENANCE AND REPAIR
67
9.1
Tenant Obligations
67
9.2
No Landlord Obligations
68
9.3
Landlord’s Estate
68
9.4
End of Term
68
9.5
FF&E Reserve
68



i



--------------------------------------------------------------------------------

TABLE OF CONTENTS (CONT'D)
Page


9.6
Security Interest in FF&E Reserve Funds
69
 
 
 
ARTICLE X ALTERATIONS
71
10.1
Alterations, Capital Improvements and Material Capital Improvements
71
10.2
Landlord Approval of Certain Alterations and Capital Improvements
72
10.3
Construction Requirements for Alterations and Capital Improvements
73
10.4
Landlord’s Right of First Offer to Fund Material Capital Improvements
75
10.5
Minimum Capital Expenditures
79
 
 
 
ARTICLE XI LIENS
84
 
 
 
ARTICLE XII PERMITTED CONTESTS
86
 
 
 
ARTICLE XIII INSURANCE
87
13.1
General Insurance Requirements
87
13.2
Name of Insureds
90
13.3
Deductibles or Self-Insured Retentions
91
13.4
Waivers of Subrogation
91
13.5
Limits of Liability and Blanket Policies
91
13.6
Future Changes in Insurance Requirements
91
13.7
Notice of Cancellation or Non-Renewal
92
13.8
Copies of Documents
92
13.9
Certificates of Insurance
93
13.10
Other Requirements
93
 
 
 
ARTICLE XIV CASUALTY
94
14.1
Property Insurance Proceeds
94
14.2
Tenant’s Obligations Following Casualty
95
14.3
No Abatement of Rent
96
14.4
Waiver
96
14.5
Insurance Proceeds and Fee Mortgagee
96
 
 
 
ARTICLE XV EMINENT DOMAIN
97
15.1
Condemnation
97
15.2
Award Distribution
98
15.3
Temporary Taking
98
15.4
Condemnation Awards and Fee Mortgagee
98
 
 
 
ARTICLE XVI DEFAULTS & REMEDIES
99
16.1
Tenant Events of Default
99
16.2
Landlord Remedies
103
16.3
Damages
104
16.4
Receiver
105
16.5
Waiver
105
16.6
Application of Funds
105
16.7
Landlord’s Right to Cure Tenant’s Default
105



ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS (CONT'D)
Page


16.8
Miscellaneous
106
 
 
 
ARTICLE XVII TENANT FINANCING
106
17.1
Permitted Leasehold Mortgagees
106
17.2
Landlord Cooperation with Permitted Leasehold Mortgage
114
 
 
 
ARTICLE XVIII TRANSFERS BY LANDLORD
115
18.1
Transfers Generally
115
18.2
Intentionally Omitted
116
18.3
Intentionally Omitted
116
18.4
Transfers to Tenant Competitors
117
 
 
 
ARTICLE XIX HOLDING OVER
118
 
 
 
ARTICLE XX RISK OF LOSS
118
 
 
 
ARTICLE XXI INDEMNIFICATION
118
21.1
General Indemnification
118
21.2
Encroachments, Restrictions, Mineral Leases, etc.
120
 
 
 
ARTICLE XXII TRANSFERS BY TENANT
122
22.1
Subletting and Assignment
122
22.2
Permitted Assignments and Transfers
122
22.3
Permitted Sublease Agreements
126
22.4
Required Subletting and Assignment Provisions
127
22.5
Costs
129
22.6
No Release of Tenant’s Obligations; Exception
129
22.7
Bookings
129
22.8
Merger of CEOC
130
 
 
 
ARTICLE XXIII REPORTING
130
23.1
Estoppel Certificates and Financial Statements
130
23.2
SEC Filings; Offering Information
136
23.3
Landlord Obligations
138
 
 
 
ARTICLE XXIV LANDLORD’S RIGHT TO INSPECT
139
 
 
 
ARTICLE XXV NO WAIVER
139
 
 
 
ARTICLE XXVI REMEDIES CUMULATIVE
140
 
 
 
ARTICLE XXVII ACCEPTANCE OF SURRENDER
140
 
 
 
ARTICLE XXVIII NO MERGER
140
 
 
 
ARTICLE XXIX INTENTIONALLY OMITTED
140



iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS (CONT'D)
Page


 
 
 
ARTICLE XXX QUIET ENJOYMENT
140
 
 
 
ARTICLE XXXI LANDLORD FINANCING
141
31.1
Landlord’s Financing
141
31.2
Attornment
142
31.3
Compliance with Fee Mortgage Documents
142
 
 
 
ARTICLE XXXII ENVIRONMENTAL COMPLIANCE
147
32.1
Hazardous Substances
147
32.2
Notices
148
32.3
Remediation
148
32.4
Indemnity
148
32.5
Environmental Inspections
150
 
 
 
ARTICLE XXXIII MEMORANDUM OF LEASE
150
 
 
 
ARTICLE XXXIV DISPUTE RESOLUTION
151
34.1
Expert Valuation Process
151
34.2
Arbitration
153
ARTICLE XXXV NOTICES
154
 
 
 
ARTICLE XXXVI END OF TERM GAMING ASSETS TRANSFER
154
36.1
Transfer of Tenant’s Gaming Assets and Operational Control of the Leased
Property
155
36.2
Transfer of Intellectual Property
156
36.3
Determination of Gaming Assets FMV
156
36.4
Operation Transfer
158
 
 
 
ARTICLE XXXVII ATTORNEYS’ FEES
158
 
 
 
ARTICLE XXXVIII BROKERS
159
 
 
 
ARTICLE XXXIX ANTI-TERRORISM REPRESENTATIONS
159
 
 
 
ARTICLE XL LANDLORD REIT PROTECTIONS
159
 
 
 
ARTICLE XLI MISCELLANEOUS
161
41.1
Survival
161
41.2
Severability
161
41.3
Non-Recourse
161
41.4
Successors and Assigns
162
41.5
Governing Law
162
41.6
Waiver of Trial by Jury
163
41.7
Entire Agreement
163
41.8
Headings
164
41.9
Counterparts
164



iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS (CONT'D)
Page


41.10
Interpretation
164
41.11
Deemed Consent
164
41.12
Further Assurances
165
41.13
Gaming Regulations
165
41.14
Certain Provisions of Nevada Law
166
41.15
Intentionally Omitted
166
41.16
Intentionally Omitted
166
41.17
Savings Clause
166
41.18
Integration with Other Documents
166
41.19
Manager
167
41.20
Non-Consented Lease Termination
167
41.21
Intentionally Omitted
167
41.22
Confidential Information
167
41.23
Time of Essence
168
41.24
Consents, Approvals and Notices
168
41.25
No Release of Tenant or Guarantor
169
41.26
Suretyship Waivers
169
41.27
Amendments
170









v



--------------------------------------------------------------------------------

TABLE OF CONTENTS (CONT'D)
Page




EXHIBITS AND SCHEDULES
EXHIBIT A
—
FACILITY
EXHIBIT B
—
LEGAL DESCRIPTION OF LAND
EXHIBIT C
—
CAPITAL EXPENDITURES REPORT
EXHIBIT D
—
FORM OF SCHEDULE CONTAINING ANY ADDITIONS TO OR RETIREMENTS OF ANY FIXED ASSETS
CONSTITUTING LEASED PROPERTY
EXHIBIT E
—
INTENTIONALLY OMITTED
EXHIBIT F
—
INTENTIONALLY OMITTED
EXHIBIT G
—
FORM OF REIT COMPLIANCE CERTIFICATE
EXHIBIT H
—
PROPERTY-SPECIFIC IP
EXHIBIT I
—
FORM OF PACE REPORT
EXHIBIT J
—
NEW TOWER LOCATION
EXHIBIT K
—
DESCRIPTION OF TITLE POLICY
EXHIBIT L
—
COMMENCEMENT DATE REPRESENTATIONS
EXHIBIT M
—
INFORMATION STANDARD
EXHIBIT N
—
LEASED PROPERTY – OCTAVIUS
 
 
 
SCHEDULE 1
—
GAMING LICENSES
SCHEDULE 2
—
INTENTIONALLY OMITTED
SCHEDULE 3
—
INITIAL FEE MORTGAGEE REQUIRED REPAIRS
SCHEDULE 4
—
SPECIFIED SUBLEASES
SCHEDULE 5
—
RENT ALLOCATION
SCHEDULE 6
—
LONDON CLUBS



vi



--------------------------------------------------------------------------------

TABLE OF CONTENTS (CONT'D)
Page


SCHEDULE 7
—
PRE-TRIGGER DATE ARTICLE XXXVI
SCHEDULE 8
—
TRIGGER DATE DEFINITION



vii



--------------------------------------------------------------------------------






LEASE (CPLV)
THIS LEASE (CPLV) (this “Lease”) is entered into as of October 6, 2017, by and
among CPLV Property Owner LLC, a Delaware limited liability company (together
with its successors and assigns, “Landlord”), and Desert Palace LLC, a Nevada
limited liability company, Caesars Entertainment Operating Company, Inc., a
Delaware corporation, and CEOC, LLC, a Delaware limited liability company (as
successor by merger to Caesars Entertainment Operating Company, Inc.), jointly
and severally (collectively, or if the context clearly requires, individually,
and together with their respective successors and permitted assigns, “Tenant”).
RECITALS
A.Commencing on January 15, 2015 and continuing thereafter, Caesars
Entertainment Operating Company, Inc., a Delaware corporation, and certain of
its direct and indirect subsidiaries (collectively, the “Debtors”) filed
voluntary petitions for relief under Chapter 11 of Title 11 of the United States
Code in the United States Bankruptcy Court for the Northern District of Illinois
(the “Bankruptcy Court”), jointly administered under Case No. 15-01145, and the
Bankruptcy Court has confirmed the Debtors’ Third Amended Joint Plan of
Reorganization Pursuant to Chapter 11 of the Bankruptcy Code (as it may be
altered, amended, modified, or supplemented from time to time in accordance with
the terms of Article X thereof, the “Bankruptcy Plan”).
B.Pursuant to the Bankruptcy Plan, on October 6, 2017 the Debtors transferred
the Leased Property to Landlord.
C.Pursuant to the Bankruptcy Plan, Landlord and Tenant entered into that certain
Lease (CPLV), dated as of October 6, 2017 (the “Original Lease”), whereby
Landlord leased the Leased Property to Tenant and Tenant leased the Leased
Property from Landlord, upon the terms set forth in the Original Lease.
D.Immediately following the execution of the Original Lease, Caesars
Entertainment Operating Company, Inc., a Delaware corporation, merged into CEOC,
LLC.
E.Landlord and Tenant wish to amend the Original Lease as set forth herein.
F.Capitalized terms used in this Lease and not otherwise defined herein are
defined in Article II hereof.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

ARTICLE I
DEMISE; TERM

1.1    Leased Property. Upon and subject to the terms and conditions hereinafter
set forth, Landlord demises and leases to Tenant and Tenant accepts and leases
from Landlord all of Landlord’s rights and interest in and to the following
(collectively, the “Leased Property”):


1

--------------------------------------------------------------------------------





(a)    the real property described in Exhibit B attached hereto, together with
any ownership interests in adjoining roadways, alleyways, strips, gores and the
like appurtenant thereto (collectively, the “Land”);
(b)    the Ground Leases (as defined below), together with the leasehold estates
in the Ground Leased Property (as defined below), as to which this Lease will
constitute a sublease;
(c)    all buildings, structures, Fixtures and improvements of every kind now or
hereafter located on the Land or the improvements located thereon or permanently
affixed to the Land or the improvements located thereon, including, but not
limited to, alleyways and connecting tunnels, sidewalks, utility pipes, conduits
and lines appurtenant to such buildings and structures (collectively, the
“Leased Improvements”), provided, however, that the foregoing shall not affect
or contradict the provisions of this Lease which specify that Tenant shall be
entitled to certain rights with respect to or benefits of the Tenant Capital
Improvements as expressly set forth herein; and
(d)    all easements, development rights and other rights appurtenant to the
Land or the Leased Improvements.
The Leased Property is leased subject to all covenants, conditions,
restrictions, easements and other matters of any nature affecting the Leased
Property or any portion thereof as of the Commencement Date and such subsequent
covenants, conditions, restrictions, easements and other matters as may
hereafter arise in accordance with the terms of this Lease or as may otherwise
be agreed to in writing by Landlord and Tenant, whether or not of record,
including any matters which would be disclosed by an inspection or accurate
survey of the Leased Property or any portion thereof.
To the extent Landlord’s ownership of any Leased Property or any portion thereof
(including any improvement (including any Capital Improvement) or other
property) that does not constitute “real property” within the meaning of
Treasury Regulation Section 1.856-3(d), which would otherwise be owned by
Landlord and leased to Tenant pursuant to this Lease, could cause Landlord REIT
to fail to qualify as a “real estate investment trust” (within the meaning of
Section 856(a) of the Code, or any similar or successor provision thereto), then
a portion of such property shall instead automatically be owned by Propco TRS
LLC, a Delaware limited liability company, which is a “taxable REIT subsidiary”
(within the meaning of Section 856(l) of the Code, or any similar or successor
provision thereto) of Landlord REIT (the “Propco TRS”), to the extent necessary
such that Landlord’s ownership of such Leased Property does not cause Landlord
REIT to fail to qualify as a real estate investment trust, provided, there shall
be no adjustment in the Rent as a result of the foregoing.  In such event,
Landlord shall cause the Propco TRS to make such property available to Tenant in
accordance with the terms hereof; however, Landlord shall remain fully liable
for all obligations of Landlord under this Lease and shall retain sole
decision-making authority for any matters for which Landlord’s consent or
approval is required or permitted to be given and for which Landlord’s
discretion may be exercised under this Lease.

1.2    Single, Indivisible Lease. This Lease constitutes one indivisible lease
of the Leased Property and not separate leases governed by similar terms. The
Leased Property constitutes one economic unit, and the Rent and all other
provisions have been negotiated and agreed upon based on a demise of all of the
Leased Property to Tenant as a single, composite, inseparable transaction


2

--------------------------------------------------------------------------------





and would have been substantially different had separate leases or a divisible
lease been intended. Except as expressly provided in this Lease for specific,
isolated purposes (and then only to the extent expressly otherwise stated), all
provisions of this Lease apply equally and uniformly to all components of the
Leased Property collectively as one unit. The Parties intend that the provisions
of this Lease shall at all times be construed, interpreted and applied so as to
carry out their mutual objective to create an indivisible lease of all of the
Leased Property and, in particular but without limitation, that, for purposes of
any assumption, rejection or assignment of this Lease under 11 U.S.C. Section
365, or any successor or replacement thereof or any analogous state law, this is
one indivisible and non-severable lease and executory contract dealing with one
legal and economic unit and that this Lease must be assumed, rejected or
assigned as a whole with respect to all (and only as to all) of the Leased
Property. The Parties may elect to amend this Lease from time to time to modify
the boundaries of the Land, to exclude one or more components or portions
thereof, and/or to include one or more additional components as part of the
Leased Property, and any such future addition to the Leased Property shall not
in any way change the indivisible and nonseverable nature of this Lease and all
of the foregoing provisions shall continue to apply in full force. For the
avoidance of doubt, the Parties acknowledge and agree that this Section 1.2 is
not intended to and shall not be deemed to limit, vitiate or supersede anything
contained in Section 41.17 hereof.

1.3    Term. The “Term” of this Lease shall commence on the Commencement Date
and expire on the Expiration Date (i.e., the Term shall consist of the Initial
Term plus all Renewal Terms, to the extent exercised as set forth in Section 1.4
below, subject to any earlier termination of the Term pursuant to the terms
hereof). The initial stated term of this Lease (the “Initial Term”) shall
commence on October 6, 2017 (the “Commencement Date”) and expire on October 31,
2032 (the “Initial Stated Expiration Date”). The “Stated Expiration Date” means
the Initial Stated Expiration Date or the expiration date of the most recently
exercised Renewal Term, as the case may be.

1.4    Renewal Terms. The Term of this Lease may be extended for four (4)
separate “Renewal Terms” of five (5) years each if (a) at least twelve (12), but
not more than eighteen (18), months prior to the then current Stated Expiration
Date, Tenant (or, pursuant to Section 17.1(e), a Permitted Leasehold Mortgagee)
delivers to Landlord a “Renewal Notice” stating that it is irrevocably
exercising its right to extend this Lease for one (1) Renewal Term; and (b) no
Tenant Event of Default shall have occurred and be continuing on the date
Landlord receives the Renewal Notice or on the last day of the then current Term
(other than a Tenant Event of Default that is in the process of being cured by a
Permitted Leasehold Mortgagee in compliance in all respects with Section 17.1(d)
and Section 17.1(e)). Subject to the provisions, terms and conditions of this
Lease, upon Tenant’s timely delivery to Landlord of a Renewal Notice, the Term
of this Lease shall be extended for the then applicable Renewal Term. During any
such Renewal Term, except as specifically provided for herein, all of the
provisions, terms and conditions of this Lease shall remain in full force and
effect. After the last Renewal Term, Tenant shall have no further right to renew
or extend the Term. If Tenant fails to validly and timely exercise any right to
extend this Lease, then all subsequent rights to extend the Term shall
terminate.


3

--------------------------------------------------------------------------------






ARTICLE II
DEFINITIONS
For all purposes of this Lease, except as otherwise expressly provided or unless
the context otherwise requires, (i) the terms defined in this Article II have
the meanings assigned to them in this Article and include the plural as well as
the singular and any gender as the context requires; (ii) all accounting terms
not otherwise defined herein have the meanings assigned to them in accordance
with GAAP; (iii) all references in this Lease to designated “Articles,”
“Sections,” “Exhibits” and other subdivisions are to the designated Articles,
Sections, Exhibits and other subdivisions of this Lease; (iv) the word
“including” shall have the same meaning as the phrase “including, without
limitation,” and other similar phrases; (v) the words “herein,” “hereof” and
“hereunder” and other words of similar import refer to this Lease as a whole and
not to any particular Article, Section or other subdivision; (vi) all Exhibits,
Schedules and other attachments annexed to the body of this Lease are hereby
deemed to be incorporated into and made an integral part of this Lease;
(vii) all references to a range of Sections, paragraphs or other similar
references, or to a range of dates or other range (e.g., indicated by “-” or
“through”) shall be deemed inclusive of the entire range so referenced;
(viii) for the calculation of any financial ratios or tests referenced in this
Lease, this Lease, regardless of its treatment under GAAP, shall be deemed to be
an operating lease and the Rent payable hereunder shall be treated as an
operating expense and shall not constitute indebtedness or interest expense;
(ix) the fact that CEOC is sometimes named herein as “CEOC” is not intended to
vitiate or supersede the fact that CEOC is included as one of the entities
constituting Tenant; and (x) wherever this Lease requires Tenant to perform
obligations or comply with terms, conditions or requirements in accordance with
this Lease, for avoidance of doubt, such requirement shall be deemed to include,
without limitation, any and all applicable Additional Fee Mortgagee
Requirements.
“AAA”: As defined in the definition of Appointing Authority.
“Accepted MCI Financing Proposal”: As defined in Section 10.4(b).
“Accountant”: Either (i) a firm of independent public accountants designated by
Tenant or CEC, as applicable and reasonably acceptable to Landlord, or (ii) a
“big four” accounting firm designated by Tenant.
“Accounts”: All Tenant’s accounts, including deposit accounts (but excluding any
impound accounts established pursuant to Section 4.1 or any Fee Mortgage Reserve
Accounts), all rents, profits, income, revenues or rights to payment or
reimbursement derived from Tenant’s use of any space within the Leased Property
or any portion thereof and/or from goods sold or leased or services rendered by
Tenant from the Leased Property or any portion thereof (including, without
limitation, from goods sold or leased or services rendered from the Leased
Property or any portion thereof by the Affiliated property manager or Affiliated
Subtenants) and all Tenant’s accounts receivable derived from the use of the
Leased Property or goods or services provided from the Leased Property, in each
case whether or not evidenced by a contract, document, instrument or chattel
paper and whether or not earned by performance, including without limitation,
the right to payment of management fees and all proceeds of the foregoing.


4

--------------------------------------------------------------------------------





“Acquirer”: As defined in Article XVIII.
“Additional Charges”: All Impositions and all other amounts, liabilities and
obligations (excluding Rent) which Tenant assumes or agrees or is obligated to
pay under this Lease and, in the event of any failure on the part of Tenant to
pay any of those items (except (i) to the extent that such failure is due to the
wrongful acts or omissions of Landlord and (ii) where Tenant shall have
furnished Landlord with no less than ten (10) days’ Notice of any such act or
omission of which Tenant is aware), every fine, penalty, interest and cost which
may be added for non-payment or late payment of such items pursuant to the terms
hereof or under applicable law.
“Additional Fee Mortgagee Requirements”: As defined in Section 31.3.
“Additional Fee Mortgagee Requirements Period”: As defined in Section 31.3.
“Affiliate”: When used with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall Tenant or any of its Affiliates be deemed to be an Affiliate of Landlord
or any of Landlord’s Affiliates as a result of this Lease, the Other Leases, the
MLSA, the Other MLSAs and/or as a result of any consolidation by Tenant or
Landlord of the other such party or the other such party’s Affiliates with
Tenant or Landlord (as applicable) for accounting purposes.
“Affiliated Persons”: As defined in Section 18.1.
“Alteration”: Any construction, demolition, restoration, alteration, addition,
improvement, renovation or other physical changes or modifications of any nature
in, on or to the Leased Improvements that is not a Capital Improvement.
“Alteration Security”: As defined in Section 10.1.
“Alteration Threshold”: As defined in Section 10.1.
“Amendment Date”: [ ˜ ].
“Amendment Date Fee Mortgage Amendments”: As defined in Section 31.3(f).
“Annual Minimum Per-Lease B&I Cap Ex Requirement”: As defined in Section
10.5(a)(ii).
“Appointing Authority”: Either (i) the Institute for Conflict Prevention and
Resolution (also known as, and shall be defined herein as, the “CPR Institute”),
unless it is unable to serve, in which case the Appointing Authority shall be
(ii) the American Arbitration Association (“AAA”) under its Arbitrator Select
Program for non-administered arbitrations or whatever AAA process is in effect
at the time for the appointment of arbitrators in cases not administered by the
AAA, unless it is unable to serve, in which case (iii) the Parties shall have
the right to apply to any court of competent jurisdiction to appoint an
Appointing Authority in accordance with the court’s power to appoint
arbitrators. The CPR Institute and the AAA shall each be considered unable to


5

--------------------------------------------------------------------------------





serve if it no longer exists, or if it no longer provides neutral appointment
services, or if it does not confirm (in form or substance) that it will serve as
the Appointing Authority within thirty (30) days after receiving a written
request to serve as the Appointing Authority, or if, despite agreeing to serve
as the Appointing Authority, it does not confirm appointment within sixty (60)
days after receiving such written request.
“Arbitration Notice”: As defined in Section 34.2(a).
“Arbitration Panel”: As defined in Section 34.2(a).
“Arbitration Provision”: Each of the following: the determination of whether a
Capital Improvement constitutes a Material Capital Improvement; the
determination of whether all or a portion of the Leased Property or Other Leased
Property constitutes Material Leased Property; the determination of whether all
or a portion of the London Clubs constitutes Material London Property; the
determination of whether the Minimum Facility Threshold is satisfied; the
calculation of Net Revenue; the calculation of Rent (without limitation of the
procedures set forth in Section 3.2); the calculation of the Triennial Allocated
Minimum Cap Ex Amount B Floor; the calculation of the Triennial Allocated
Minimum Cap Ex Amount B; without limitation of the EBITDAR Calculation
Procedures, any EBITDAR calculation made pursuant to this Lease or any
determination or calculation made pursuant to this Lease for which EBITDAR is a
necessary component of such determination or calculation and the calculation of
any amounts under Sections 10.1(a), 10.3, 10.5(a) and 10.5(b).
“Architect”: As defined in Section 10.2(b).
“Average EBITDAR”: As of any date of determination, the aggregate EBITDAR of
Tenant for the applicable Triennial Test Period, divided by three (3).
“Award”: All compensation, sums or anything of value awarded, paid or received
from the applicable authority on a total or partial Taking or Condemnation,
including any and all interest thereon.
“Bankruptcy Court”: As defined in the recitals.
“Bankruptcy Plan”: As defined in the recitals.
“Base Net Revenue Amount”: An amount equal to the arithmetic average of the
following: (i) One Billion Six Million and No/100 Dollars ($1,006,000,000.00),
which amount Landlord and Tenant agree represents Net Revenue for the Fiscal
Period immediately preceding the first (1st) Lease Year (i.e., the Fiscal Period
ending September 30, 2017), (ii) the Net Revenue for the Fiscal Period
immediately preceding the end of the first (1st) Lease Year (i.e., the Fiscal
Period ending September 30, 2018) and (iii) the Net Revenue for the Fiscal
Period immediately preceding the end of the second (2nd) Lease Year (i.e., the
Fiscal Period ending September 30, 2019). For the avoidance of doubt, the term
“arithmetic average” as used in this definition refers to the quotient obtained
by dividing (x) the sum of the amounts set forth in clauses (i), (ii) and (iii)
by (y) three


6

--------------------------------------------------------------------------------





(3). The term “arithmetic average” (or the term “average” when the context
requires) as used elsewhere in this Lease shall be interpreted consistent with
the foregoing.
“Base Rent”: The Base Rent component of Rent, as defined in more detail in
clauses (b) and (c) of the definition of “Rent.”
“Beginning CPI”: As defined in the definition of CPI Increase.
“Bookings”: Reservations, bookings and short-term arrangements with conventions,
conferences, hotel guests, tours, vendors and other groups or individuals (it
being understood that whether or not such arrangements or agreements are
short-term or temporary shall be determined without regard to how long in
advance such arrangements or agreements are entered into), in each case entered
into in the ordinary course consistent with past practices.
“Brand” and “Brands”: As defined in the MLSA.
“Business Day”: Each Monday, Tuesday, Wednesday, Thursday and Friday that (i) is
not a day on which national banks in the City of Las Vegas, Nevada or in New
York, New York are authorized, or obligated, by law or executive order, to
close, and (ii) is not any other day that is not a “Business Day” as defined
under an Other Lease.
“Cap Ex Reserve”: As defined in Section 10.5(b)(ii).
“Cap Ex Reserve Funds”: As defined in Section 10.5(b)(ii).
“Capital Expenditures”: The sum of (i) all expenditures actually paid by or on
behalf of Tenant, on a consolidated basis, to the extent capitalized in
accordance with GAAP and in a manner consistent with Tenant’s annual Financial
Statements, plus (ii) all Services Co Capital Expenditures; provided that the
foregoing shall exclude capitalized interest.
“Capital Improvement”: Any construction, restoration, alteration, addition,
improvement, renovation or other physical changes or modifications of any nature
(excluding maintenance, repair and replacement in the ordinary course) in, on,
or to the Leased Improvements, including, without limitation, structural
alterations, modifications or improvements of one or more additional structures
annexed to any portion of the Leased Improvements or the expansion of existing
Leased Improvements, in each case, to the extent that the costs of such activity
are or would be capitalized in accordance with GAAP and in a manner consistent
with Tenant’s Financial Statements, and any demolition in connection therewith.
“Capital Lease Obligations”: With respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other similar
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations have been or should be classified and
accounted for as capital leases on a balance sheet of such person under GAAP (as
in effect on the Commencement Date) and, for purposes hereof, the amount of such
obligations at any time shall be the capitalized amount thereof at such time
determined in accordance with GAAP (as in effect on the Commencement Date).


7

--------------------------------------------------------------------------------





“Cash”: Cash and cash equivalents and all instruments evidencing the same or any
right thereto and all proceeds thereof.
“Casualty Event”: Any loss, damage or destruction with respect to the Leased
Property or any portion thereof.
“CEC”: Caesars Entertainment Corporation, a Delaware corporation.
“CEOC”: CEOC, LLC, a Delaware limited liability company, as successor by merger
to Caesars Entertainment Operating Company, Inc., a Delaware corporation.
“Change of Control”: With respect to any party, the occurrence of any of the
following: (a) the direct or indirect sale, exchange or other transfer (other
than by way of merger, consolidation or amalgamation), in one or a series of
related transactions, of all or substantially all the assets of such party and
its Subsidiaries, taken as a whole, to one or more Persons; (b) an officer of
such party becomes aware (by way of a report or any other filing pursuant to
Section 13(d) of the Exchange Act, proxy, vote, written notice or otherwise) of
the consummation of any transaction or series of related transactions
(including, without limitation, any merger, consolidation or amalgamation), the
result of which is that any “person” or “group” (as used in Section 13(d)(3) of
the Exchange Act or any successor provision) becomes the beneficial owner (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act or any successor
provision), directly or indirectly, of more than fifty percent (50%) of the
Voting Stock of such party or other Voting Stock into which such party’s Voting
Stock is reclassified, consolidated, exchanged or changed, measured by voting
power rather than number of securities or other ownership interests; (c) the
occurrence of a “change of control”, “change in control” (or similar definition)
as defined in any indenture, credit agreement or similar debt instrument under
which such party is an issuer, a borrower or other obligor, in each case
representing outstanding indebtedness in excess of One Hundred Million and
No/100 Dollars ($100,000,000.00); or (d) such party consolidates with, or merges
or amalgamates with or into, any other Person (or any other Person consolidates
with, or merges or amalgamates with or into, such party), in any such event
pursuant to a transaction in which any of such party’s outstanding Voting Stock
or any of the Voting Stock of such other Person is converted into or exchanged
for cash, securities or other property, other than any such transaction where
such party’s Voting Stock outstanding immediately prior to such transaction
constitutes, or is converted into or exchanged for, a majority of the
outstanding Voting Stock of the surviving Person or any direct or indirect
Parent Entity of the surviving Person immediately after giving effect to such
transaction measured by voting power rather than number of securities or other
ownership interests. For purposes of the foregoing definition: (x) a party shall
include any Parent Entity of such party; and (y) “Voting Stock” shall mean the
securities or other ownership interests of any class or classes having general
voting power under ordinary circumstances, in the absence of contingencies, to
elect the directors, managers or trustees (or other similar governing body) of a
Person. Notwithstanding the foregoing: (A) the transfer of assets between or
among a party’s wholly owned subsidiaries and such party shall not itself
constitute a Change of Control; (B) the term “Change of Control” shall not
include a merger, consolidation or amalgamation of such party with, or the sale,
assignment, conveyance, transfer or other disposition of all or substantially
all of such party’s assets to, an Affiliate of such party (1) incorporated or
organized solely for the purpose of reincorporating such party in another
jurisdiction,


8

--------------------------------------------------------------------------------





and (2) the owners of which and the number and type of securities or other
ownership interests in such party, measured by voting power and number of
securities or other ownership interests, owned by each of them immediately
before and immediately following such transaction, are materially unchanged; (C)
a “person” or “group” shall not be deemed to have beneficial ownership of
securities subject to a stock or asset purchase agreement, merger agreement or
similar agreement (or voting or option or similar agreement related thereto)
prior to the consummation of the transactions contemplated by such agreement;
(D) the Restructuring Transactions (as defined in the Indenture) and any
transactions related thereto shall not constitute a Change of Control; (E) a
transaction will not be deemed to involve a Change of Control in respect of a
party if (1) such party becomes a direct or indirect wholly owned subsidiary of
a holding company, and (2) the direct or indirect owners of such holding company
immediately following that transaction are the same as the owners of such party
immediately prior to that transaction and the number and type of securities or
other ownership interests owned by each such direct and indirect holder
immediately following such transaction are materially unchanged from the number
and type of securities or other ownership interests owned by such direct and
indirect holder in such party immediately prior to that transaction; and (F) a
transaction will not be deemed to involve a Change of Control in respect of a
party (the “Subject Entity”) if (1) the Subject Entity becomes a direct or
indirect wholly owned subsidiary of an entity (an “Intervening Entity”) (which
Intervening Entity may own other assets in addition to its equity interests in
the Subject Entity), and (2) all of the direct and indirect owners of the
Subject Entity immediately following that transaction (the “Subject
Transaction”) are the same as all of the direct and indirect owners of the
Subject Entity immediately prior to the Subject Transaction and the number and
type of securities or other ownership interests owned by each such direct and
indirect owner of the Subject Entity immediately following such transaction are
materially unchanged from the number and type of securities or other direct and
indirect ownership interests in the Subject Entity owned by such direct and
indirect owners of the Subject Entity immediately prior to that transaction
(except, in the case of each direct and indirect owner of the Intervening Entity
immediately following such transaction, by virtue of being held through the
Intervening Entity; it being understood that, immediately following the Subject
Transaction, each direct and indirect owner of the Intervening Entity shall
indirectly own the same proportion and percentage of the ownership interests in
the Subject Entity as such direct or indirect owner owned immediately prior to
the Subject Transaction). Notwithstanding anything to the contrary contained
herein, in no event shall CEC be a Subject Entity under clause (F) hereof.
“Chester Property”: Those certain casino, race track and land parcels located at
and around 777 Harrah's Boulevard, Chester, Pennsylvania, together with all
improvements thereon, as more particularly described in Exhibit B to the
Non-CPLV Lease.
“Code”: The Internal Revenue Code of 1986 and, to the extent applicable, the
Treasury Regulations promulgated thereunder, each as amended from time to time.
“Commencement Date”: As defined in Section 1.3.
“Competitively Sensitive Information”: Any non-public information that, if
disclosed, would reasonably be expected to impair Tenant’s competitive advantage
in any markets in which it operates.


9

--------------------------------------------------------------------------------





“Condemnation”: The exercise of any governmental power, whether by legal
proceedings or otherwise, by any public or quasi-public authority, or private
corporation or individual, having such power under Legal Requirements, either
under threat of condemnation or while legal proceedings for condemnation are
pending.
“Confidential Information”: In addition to information described in Section
41.22, any information or compilation of information relating to a business,
procedures, techniques, methods, concepts, ideas, affairs, products, processes
or services, including source code, information relating to distribution,
marketing, merchandising, selling, research, development, manufacturing,
purchasing, accounting, engineering, financing, costs, pricing and pricing
strategies and methods, customers, suppliers, creditors, employees, contractors,
agents, consultants, plans, billing, needs of customers and products and
services used by customers, all lists of suppliers, distributors and customers
and their addresses, prospects, sales calls, products, services, prices and the
like, as well as any specifications, formulas, plans, drawings, accounts or
sales records, sales brochures, catalogs, code books, manuals, trade secrets,
knowledge, know-how, operating costs, sales margins, methods of operations,
invoices or statements and the like.
“Continuously Operated”: With respect to the Facility, the Facility is
continuously used and operated for its Primary Intended Use and open for
business to the public during all business hours usual and customary for such
use for comparable properties in the State where the Facility is located.
“Control”: The possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ownership of voting securities, partnership interests or any other Equity
Interests or by contract, and “Controlling” and “Controlled” shall have meanings
correlative thereto.
“CPI”: The United States Department of Labor, Bureau of Labor Statistics Revised
Consumer Price Index for All Urban Consumers (1982-84=100), U.S. City Average,
All Items, or, if that index is not available at the time in question, then the
index designated by such Department as the successor to such index, and if there
is no index so designated, an index for an area in the United States that most
closely corresponds to the entire United States, published by such Department,
or if none, by any other instrumentality of the United States, all as reasonably
determined by Landlord and Tenant.
“CPI Increase”: The greater of (a) zero and (b) a fraction, expressed as a
decimal, determined as of the first day of each Lease Year, (x) the numerator of
which shall be the difference between (i) the average CPI for the three (3) most
recent calendar months (the “Prior Months”) ending prior to such first day (for
which the CPI has been published as of such first day) and (ii) the average CPI
for the three (3) corresponding calendar months occurring one (1) year prior to
the Prior Months (such average CPI, the “Beginning CPI”), and (y) the
denominator of which shall be the Beginning CPI.
“CPLV Exclusive Customer”: Any customer or guest of the Facility whose gaming
theoretical value at the Facility constitutes seventy-five percent (75%) or more
of the total gaming theoretical value of such customer or guest at all
properties managed by the Manager during the


10

--------------------------------------------------------------------------------





twenty-four (24) month period immediately preceding the month in which the date
of determination occurs.
“CPLV Guest Data”: Guest Data of CPLV Exclusive Customers.
“CPLV Trademark License”: That certain Amended and Restated Trademark License
Agreement, dated as of the Amendment Date, by and between Caesars License
Company, LLC, as licensor and Tenant, as licensee.
“CPLV Trademark Security Agreement”: That certain CPLV Trademark Security
Agreement, dated as of the Commencement Date, by and among Caesars License
Company, LLC, Tenant, Landlord, JPMorgan Chase Bank, National Association,
Barclay’s Bank PLC, Goldman Sachs Mortgage Company, and Morgan Stanley Bank,
N.A.
“CPR Institute”: As defined in the definition of Appointing Authority.
“Debtors”: As defined in the recitals.
“Disclosure Documents” means, collectively, any written materials used or
provided to any prospective investors and/or the rating agencies in connection
with any public offering or private placement in connection with a
securitization (including, without limitation, a prospectus, prospectus
supplement, private placement memorandum, offering memorandum, offering
circular, term sheet, road show presentation materials or other offering
documents, marketing materials or information provided to prospective
investors), in each case in preliminary or final form and including any
amendments, supplements, exhibits, annexes and other attachments thereto.
“Dollars” and “$”: The lawful money of the United States.
“Domestic Subsidiaries”: As defined in the definition of Qualified Replacement
Guarantor.
“EBITDA”: The same meaning as “EBITDAR” as defined herein but without giving
effect to clause (xi) in the definition thereof.
“EBITDAR”: For any applicable twelve (12) month period, the consolidated net
income or loss of a Person on a consolidated basis for such period, determined
in accordance with GAAP, provided, however, that without duplication and in each
case to the extent included in calculating net income (calculated in accordance
with GAAP): (i) income tax expense shall be excluded; (ii) interest expense
shall be excluded; (iii) depreciation and amortization expense shall be
excluded; (iv) amortization of intangible assets shall be excluded;
(v) write-downs and reserves for non-recurring restructuring-related items (net
of recoveries) shall be excluded; (vi) reorganization items shall be excluded;
(vii) any impairment charges or asset write-offs, non-cash gains, losses, income
and expenses resulting from fair value accounting required by the applicable
standard under GAAP and related interpretations, and non-cash charges for
deferred tax asset valuation allowances, shall be excluded; (viii) any effect of
a change in accounting principles or policies shall be excluded; (ix) any
non-cash costs or expense incurred pursuant to any management


11

--------------------------------------------------------------------------------





equity plan or stock option plan or any other management or employee benefit
plan or agreement or any stock subscription or shareholder agreement shall be
excluded; (x) any nonrecurring gains or losses (less all fees and expenses
relating thereto) shall be excluded; (xi) rent expense shall be excluded; and
(xii) the impact of any deferred proceeds resulting from failed sale accounting
shall be excluded. In connection with any EBITDAR calculation made pursuant to
this Lease or any determination or calculation made pursuant to this Lease for
which EBITDAR is a necessary component of such determination or calculation,
(i) promptly following request therefor, Tenant shall provide Landlord with all
supporting documentation and backup information with respect thereto as may be
reasonably requested by Landlord, (ii) such calculation shall be as reasonably
agreed upon between Landlord and Tenant, and (iii) if Landlord and Tenant do not
agree within twenty (20) days of either party seeking to commence discussions,
the same may be determined by an Expert in accordance with and pursuant to the
process set forth in Section 34.2 hereof (clauses (i) through (iii),
collectively, the “EBITDAR Calculation Procedures”).
“EBITDAR Calculation Procedures”: As defined in the definition of EBITDAR.
“EBITDAR to Rent Ratio”: For any applicable Lease Year, commencing with the
eighth (8th) Lease Year, as determined as of the Escalator Adjustment Date for
such Lease Year after giving effect to the proposed escalation on such date, the
ratio of (a) the Average EBITDAR of Tenant in respect of all of the Leased
Property for the applicable Triennial Test Period to (b) the arithmetic average
of the Rent for such Lease Year and the two (2) immediately preceding Lease
Years. For purposes of calculating the EBITDAR to Rent Ratio, EBITDAR and annual
Rent shall be calculated on a pro forma basis (and shall be calculated to give
effect to such pro forma adjustments consistent with Regulation S-X under the
Securities Act) to give effect to any material acquisitions and material asset
sales consummated by Tenant during the applicable Triennial Test Period of
Tenant as if each such material acquisition had been effected on the first day
of such Triennial Test Period and as if each such material asset sale had been
consummated on the day prior to the first day of such Triennial Test Period.
The Parties hereby acknowledge and agree that Section 8.8 of that certain
Purchase and Sale Agreement by and among Chester Downs and Marina LLC, a
Pennsylvania limited liability company, an Affiliate of Tenant, Chester Facility
Holding Company, LLC, a Delaware limited liability company, an Affiliate of
Tenant, and Philadelphia Propco LLC, a Delaware limited liability company, an
Affiliate of Landlord, dated July 11, 2018 sets forth, among other things,
criteria with respect to obtaining a private letter ruling issued by the
Internal Revenue Service that will provide that Rent hereunder constitutes
“rents from real property” within the meaning of Section 856(d) of the Code, or
any similar or successor provisions thereto, and other matters relating thereto,
and such Section 8.8 is hereby incorporated herein by this reference, and
accordingly, if a modification to the definition of “EBITDAR to Rent Ratio” is
required pursuant to Section 8.8(c)(i) of such Purchase and Sale Agreement, the
Parties hereto agree to make such modification as therein provided.
“Eligible Account”: A separate and identifiable account from all other funds
held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered


12

--------------------------------------------------------------------------------





depository institution or trust company acting in its fiduciary capacity that
has a Moody’s rating of at least “Baa2” and which, in the case of a state
chartered depository institution or trust company, is subject to regulations
substantially similar to 12 C.F.R. §9.10(b), having in either case a combined
capital and surplus of at least Fifty Million and No/100 Dollars
($50,000,000.00) and subject to supervision or examination by federal and state
authority. An Eligible Account will not be evidenced by a certificate of
deposit, passbook or other instrument.
“Eligible Institution”: Either (a) a depository institution or trust company
insured by the Federal Deposit Insurance Corporation, the short-term unsecured
debt obligations or commercial paper of which are rated at least “A-1+” by S&P
and “P-1” by Moody’s in the case of accounts in which funds are held for thirty
(30) days or less (or, in the case of Letters of Credit and accounts in which
funds are held for more than thirty (30) days, the long-term unsecured debt
obligations of which are rated at least “A+” by S&P and “Aa3” by Moody’s), or
(b) Wells Fargo Bank, National Association, provided that the rating by S&P and
Moody’s for the short term unsecured debt obligations or commercial paper and
long term unsecured debt obligations of the same does not decrease below the
ratings set forth in clause (a) hereof.
“Embargoed Person”: Any person, entity or government subject to trade
restrictions under U.S. law, including, but not limited to, The USA PATRIOT Act
(including the anti‑terrorism provisions thereof), the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701, et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
thereunder including those related to Specially Designated Nationals and
Specially Designated Global Terrorists, with the result that the applicable
transaction is prohibited by law or in violation of law.
“End of Term Gaming Assets Transfer Notice”: As defined in Section 36.1.
“Environmental Costs”: As defined in Section 32.4.
“Environmental Laws”: Any and all federal, state, municipal and local laws,
statutes, ordinances, rules, regulations, orders, decrees or judgments, whether
statutory or common law, as amended from time to time, now or hereafter in
effect, or promulgated, pertaining to the environment, public health and safety
and industrial hygiene and relating to the use, generation, manufacture,
production, storage, release, discharge, disposal, handling, treatment, removal,
decontamination, cleanup, transportation or regulation of any Hazardous
Substance, including the Industrial Site Recovery Act, the Clean Air Act, the
Clean Water Act, the Toxic Substances Control Act, the Comprehensive
Environmental Response Compensation and Liability Act, the Resource Conservation
and Recovery Act, the Federal Insecticide, Fungicide, Rodenticide Act, the Safe
Drinking Water Act and relevant provisions of the Occupational Safety and Health
Act.
“Equity Interests”: With respect to any Person, any and all shares, interests,
participations, equity interests, voting interests or other equivalents,
including membership interests (however designated, whether voting or
non-voting), of equity of such Person, including, if such Person is a
partnership, partnership interests (whether general or limited) and any other
interest or participation that confers on a Person the right to receive a share
of the profit, and losses of, or distributions of assets of, such partnership.


13

--------------------------------------------------------------------------------





“Escalator”: Commencing on the Escalator Adjustment Date in respect of the
second (2nd) Lease Year and continuing through the end of the Term, one (1.0)
plus the greater of (a) two one-hundredths (0.02) and (b) the CPI Increase;
provided, however, in the event in any Lease Year, commencing with the eighth
(8th) Lease Year, the EBITDAR to Rent Ratio for such Lease Year (calculated
after giving effect to an increase to the Rent resulting from the Escalator)
will be less than 1.7:1, then the Escalator for such Lease Year will be reduced
to such amount (but not less than one (1.0)) that would result in the EBITDAR to
Rent Ratio for such Lease Year being no less than 1.7:1.
“Escalator Adjustment Date”: The first day of each Lease Year, excluding the
first Lease Year of the Initial Term and the first Lease Year of each Renewal
Term.
“Estoppel Certificate”: As defined in Section 23.1(a).
“Exchange Act”: The Securities Exchange Act of 1934, as amended, and the rules
and regulations of the SEC promulgated thereunder.
“Existing Fee Mortgage”: The Fee Mortgage as in effect on the Commencement Date,
together with any amendments, modifications, and/or supplements thereto after
the Commencement Date.
“Existing Fee Mortgage Documents”: The Fee Mortgage Documents with respect to
the Existing Fee Mortgage.
“Existing Fee Mortgage Loan Agreement”: As defined in Section 9.7.
“Existing Fee Mortgagee”: As defined in Section 9.7.
“Expert”: An independent third party professional, with expertise in respect of
a matter at issue, appointed by the agreement of Landlord and Tenant or
otherwise in accordance with Article XXXIV hereof.
“Expert Valuation Notice”: As defined in Section 34.1.
“Expiration Date”: The Stated Expiration Date, or such earlier date as this
Lease is terminated pursuant to its terms.
“Facility”: Collectively, (a) the assets comprising (i) a part of the Leased
Property as listed on Exhibit A attached hereto, including the respective Leased
Improvements, easements, development rights, and other tangible rights (if any)
forming a part thereof or appurtenant thereto, including any and all Capital
Improvements (including any Tenant Material Capital Improvements), and (ii) all
of Tenant’s Property, and (b) the business operated by Tenant on or about such
Leased Property or Tenant’s Property or any portion thereof or in connection
therewith.
“Fair Market Base Rental Value”: The Fair Market Rental Value of the Leased
Property (Non-Octavius), as determined with respect to Base Rent only (and not
Variable Rent or Additional Charges), assuming and taking into account that
Variable Rent and Additional Charges


14

--------------------------------------------------------------------------------





shall continue to be paid hereunder during any period in which such Fair Market
Base Rental Value shall be paid.
“Fair Market Ownership Value”: The fair market purchase price of the Leased
Property, Facility or any applicable part thereof, as the context requires, as
of the estimated transfer date, in its then-condition, that a willing purchaser
would pay to a willing seller for Cash on arm’s-length terms (assuming
(1) neither such purchaser nor seller is under any compulsion to sell or
purchase and that both have reasonable knowledge of all relevant facts, are
acting prudently and knowledgeably in a competitive and open market, and
assuming price is not affected by undue stimulus and (2) neither party is paying
any broker a commission in connection with the transaction), taking into account
the provisions of Section 34.1(f) if applicable, and otherwise taking all
then-relevant factors into account (whether favorable to one, both or neither
Party) and subject to the further factors, as applicable, that are set forth in
the definition of “Fair Market Rental Value” herein below as applicable, either
(i) as agreed in writing by Landlord and Tenant, or (ii) as determined in
accordance with the procedure specified in Section 34.1 of this Lease.
“Fair Market Property Value”: The fair market purchase price of the applicable
personal property, as the context requires, as of the estimated transfer date,
in its then-condition, that a willing purchaser would pay to a willing seller
for Cash on arm’s-length terms (assuming (1) neither such purchaser nor seller
is under any compulsion to sell or purchase and that both have reasonable
knowledge of all relevant facts, are acting prudently and knowledgeably in a
competitive and open market, and assuming price is not affected by undue
stimulus and (2) neither party is paying any broker a commission in connection
with the transaction), and otherwise taking all then-relevant factors into
account (whether favorable to one, both or neither Party), either (i) as agreed
in writing by Tenant and either Landlord or Successor Tenant (as applicable), or
(ii) if not agreed upon in accordance with clause (i) above, as determined in
accordance with the procedure specified in Section 34.1.
“Fair Market Rental Value”: The annual fixed fair market rental value for the
Leased Property or any applicable part thereof (excluding Tenant Material
Capital Improvements), as the context requires, as of the first day of the
period for which the Fair Market Rental Value is being determined, in its
then-condition, that a willing tenant would pay to a willing landlord on arm’s
length terms (assuming (1) neither such tenant nor landlord is under any
compulsion to lease and that both have reasonable knowledge of all relevant
facts, are acting prudently and knowledgeably in a competitive and open market,
and assuming price is not affected by undue stimulus, (2) such lease contained
terms and conditions identical to the terms and conditions of this Lease, other
than with respect to the length of term and payment of Rent, (3) neither party
is paying any broker a commission in connection with the transaction, and
(4) that the tenant thereunder will pay such Fair Market Rental Value for the
entire term of such demise (i.e., no early termination)), taking into account
the provisions of Section 34.1(g), and otherwise taking all then-relevant
factors into account (whether favorable to one, both or neither Party), either
(i) as agreed in writing by Landlord and Tenant, or (ii) as determined in
accordance with the procedure specified in Section 34.1 of this Lease. In all
cases, for purposes of determining the Fair Market Ownership Value or the Fair
Market Rental Value, as the case may be, (A) the Leased Property or any
applicable part thereof (or Facility, as applicable) to be valued pursuant
hereto (as improved by all then existing Leased Improvements,


15

--------------------------------------------------------------------------------





and all Capital Improvements thereto, but excluding any Tenant Material Capital
Improvements), shall be valued as (or as part of) a fully-permitted Facility
operated in accordance with the provisions of this Lease for the Primary
Intended Use, free and clear of any lien or encumbrance evidencing a debt
(including any Permitted Leasehold Indebtedness) or judgment (including any
mortgage, security interest, tax lien, or judgment lien) (provided, however, for
purposes of determining Fair Market Ownership Value of any applicable Tenant
Material Capital Improvements pursuant to Section 10.4(e), the same shall be
valued on the basis of the then-applicable status of any applicable permits,
free and clear of only such liens and encumbrances that will be removed if and
when conveyed to Landlord pursuant to said Section 10.4(e)), (B) in determining
the Fair Market Ownership Value or Fair Market Rental Value with respect to
damaged or destroyed Leased Property, such value shall be determined as if such
Leased Property had not been so damaged or destroyed (unless otherwise expressly
provided herein), except that such value with respect to damaged or destroyed
Tenant Material Capital Improvements shall only be determined as if such Tenant
Material Capital Improvements had been restored if and to the extent Tenant is
required to repair, restore or replace such Tenant Material Capital Improvements
under this Lease (provided, however, for purposes of determining Fair Market
Ownership Value pursuant to Section 10.4(e), the same shall be valued taking
into account any then-existing damage), and (C) the price shall represent the
normal consideration for the property sold (or leased) unaffected by sales (or
leasing) concessions granted by anyone associated with the transaction. In
addition, the following specific matters shall be factored in or out, as
appropriate, in determining Fair Market Ownership Value or Fair Market Rental
Value as the case may be: (i) the negative value of (x) any deferred maintenance
or other items of repair or replacement of the applicable Leased Property to the
extent arising from breach or failure of Tenant to perform or observe its
obligations hereunder, (y) any then current or prior Gaming or other licensure
violations by Tenant, Guarantor or any of their Affiliates, and (z) any breach
or failure of Tenant to perform or observe its obligations hereunder (in each
case with respect to the foregoing clauses (x), (y) and (z), without giving
effect to any applicable cure periods hereunder), shall, in each case, when
determining Fair Market Ownership Value or Fair Market Rental Value, as the case
may be, not be taken into account; rather, the applicable Leased Property and
every part thereof shall be deemed to be in the condition required by this Lease
and Tenant shall at all times be deemed to have operated the Facility in
compliance with and to have performed all obligations of Tenant under this Lease
(provided, however, for purposes of determining Fair Market Ownership Value
under Section 10.4(e), the negative value of the items described in clauses (x),
(y) and (z) shall be taken into account); and (ii) in the case of a
determination of Fair Market Rental Value, such determination shall be without
reference to any savings Landlord may realize as a result of any extension of
the Term of this Lease, such as savings in free rent and tenant concessions, and
without reference to any “start-up” costs a new tenant would incur were it to
replace the existing Tenant for any Renewal Term or otherwise. The determination
of Fair Market Rental Value shall be of Base Rent and Variable Rent (but not
Additional Charges), and shall assume and take into account that Additional
Charges shall continue to be paid hereunder during any period in which such Fair
Market Rental Value shall be paid. For the avoidance of doubt, the annual Fair
Market Rental Value shall be calculated and evaluated as a whole for the entire
term in question, and may reflect increases in one or more years during the
applicable term in question (i.e., the annual Fair Market Rental Value need not
be identical for each year of the term in question).


16

--------------------------------------------------------------------------------





“Fee Mortgage”: Any mortgage, pledge agreement, security agreement, assignment
of leases and rents, fixture filing or similar document creating or evidencing a
lien on Landlord’s interest in the Leased Property or any portion thereof (or an
indirect interest therein, including without limitation, a lien on direct or
indirect interests in Landlord) in accordance with the provisions of Article
XXXI hereof.
“Fee Mortgage Damages”: As defined in Section 41.3.
“Fee Mortgage Documents”: With respect to each Fee Mortgage and Fee Mortgagee,
the applicable Fee Mortgage, loan agreement, pledge agreement, debt agreement,
credit agreement or indenture, lease, note, collateral assignment instruments,
guarantees, indemnity agreements and other documents or instruments evidencing,
securing or otherwise relating to the loan made, credit extended, or lease or
other financing vehicle entered into pursuant thereto.
“Fee Mortgage Reserve Account”: As defined in Section 31.3.
“Fee Mortgagee”: The holder(s) or lender(s) under any Fee Mortgage or the agent
or trustee acting on behalf of any such holder(s) or lender(s).
“Fee Mortgagee Securitization”: Any sale or financing by a Fee Mortgagee
(including, without limitation, issuing one or more participations) of all or a
portion of the loan secured by a Fee Mortgage, including, without limitation, a
public or private securitization of rated single- or multi-class securities
secured by or evidencing ownership interests in all or any portion of the loan
secured by a Fee Mortgage or a pool of assets that includes such loan.
“Fee Mortgagee Securitization Indemnitee”: Any Fee Mortgagee, any Affiliate of a
Fee Mortgagee that has filed any registration statement relating to a Fee
Mortgagee Securitization or has acted as the sponsor or depositor in connection
with a Fee Mortgagee Securitization, any Affiliate of a Fee Mortgagee that acts
as an underwriter, placement agent or initial purchaser of securities issued in
a Fee Mortgagee Securitization, any other co-underwriters, co-placement agents
or co-initial purchasers of securities issued in a Fee Mortgagee Securitization,
in each case under or relating to the Existing Fee Mortgage, and each of their
respective officers, directors and Affiliates and each Person or entity who
“controls” any such Person within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act.
“FF&E”: Collectively, furnishings, fixtures, inventory, and equipment located in
the guest rooms, hallways, lobbies, restaurants, lounges, meeting and banquet
rooms, parking facilities, public areas or otherwise in any portion of the
Facility, including (without limitation) all beds, chairs, bookcases, tables,
carpeting, drapes, couches, luggage carts, luggage racks, bars, bar fixtures,
radios, television sets, intercom and paging equipment, electric and electronic
equipment, heating, lighting and plumbing fixtures, fire prevention and
extinguishing apparatus, cooling and air-conditioning systems, elevators,
escalators, stoves, ranges, refrigerators, laundry machines, tools, machinery,
boilers, incinerators, switchboards, conduits, compressors, vacuum cleaning
systems, floor cleaning, waxing and polishing equipment, cabinets, lockers,
shelving, dishwashers, garbage disposals, washer and dryers, gaming equipment
and other casino equipment and all other hotel and casino resort equipment,
supplies and other tangible property owned by Tenant, or in


17

--------------------------------------------------------------------------------





which Tenant has or shall have an interest, now or hereafter located at the
Leased Property or used or held for use in connection with the present or future
operation and occupancy of the Facility; provided, however, that FF&E shall not
include items owned by subtenants that are neither Tenant nor Affiliates of
Tenant, by guests or by other third parties.
“FF&E Reserve”: As defined in Section 9.5(a).
“FF&E Reserve Funds”: As defined in Section 9.5(a).
“Financial Statements”: (i) For a Fiscal Year, consolidated statements of a
Person’s and its Reporting Subsidiaries’, if any, income, stockholders’ equity
and comprehensive income and cash flows for such period and the related
consolidated balance sheet as at the end of such period, together with the notes
thereto, all in reasonable detail and setting forth in comparative form the
corresponding figures for the corresponding period in the preceding Fiscal Year
and prepared in accordance with GAAP and audited by a “big four” or other
nationally recognized accounting firm, and (ii) for a Fiscal Quarter,
consolidated statements of a Person’s and its Reporting Subsidiaries’, if any,
income, stockholders’ equity and comprehensive income and cash flows for such
period and for the period from the beginning of the Fiscal Year to the end of
such period and the related consolidated balance sheet as at the end of such
period, together with the notes thereto, all in reasonable detail and setting
forth in comparative form the corresponding figures for the corresponding period
in the preceding Fiscal Year or Fiscal Quarter, as the case may be, and prepared
in accordance with GAAP (subject to normal year-end audit adjustments and the
absence of footnotes).
“First Variable Rent Period”: As defined in clause (b)(ii)(A) of the definition
of “Rent.”
“First VRP Net Revenue Amount”: As defined in clause (b)(ii)(A)(x) of the
definition of “Rent.”
“Fiscal Period”: With respect to any Person, for any date of determination, the
period of the four (4) most recently ended consecutive Fiscal Quarters of such
Person for which Financial Statements are available.
“Fiscal Quarter”: With respect to any Person, for any date of determination, a
fiscal quarter for each Fiscal Year of such Person. In the case of each of
Tenant and CEC, “Fiscal Quarter” means each calendar quarter ending on March 31,
June 30, September 30 and December 31, for each Fiscal Year of Tenant.
“Fiscal Year”: The annual period commencing January 1 and terminating December
31 of each year.
“Fixtures”: All equipment, machinery, fixtures and other items of property,
including all components thereof, that are now or hereafter located in or on, or
used in connection with, and permanently affixed to or otherwise incorporated
into the Leased Improvements or the Land.


18

--------------------------------------------------------------------------------





“Foreclosure Purchaser”: As defined in Section 31.1.
“Foreclosure Successor Tenant”: Either (i) any assignee pursuant to Sections
22.2(i)(b) or (c), or (ii) any Permitted Leasehold Mortgagee or its Permitted
Leasehold Mortgagee Designee that enters into a New Lease in compliance in all
respects with Section 17.1(f) and all other applicable provisions of this Lease.
“Forum Shops Lease”: That certain Second Amended and Restated Ground Lease,
dated February 7, 2003, by and between Desert Palace LLC (as
successor-in-interest to Caesars Palace Realty Corp.), as landlord, and Forum
Shops, LLC, as tenant, as amended from time to time.
“GAAP”: Generally accepted accounting principles in the United States
consistently applied in the preparation of financial statements, as in effect
from time to time.
“Gaming”: Casino, racetrack, racino, video lottery terminal or other gaming
activities, including, but not limited to, the operation of slot machines, video
lottery terminals, table games, pari-mutuel wagering or other applicable types
of wagering (including, but not limited to, sports wagering). For avoidance of
doubt, the terms “gaming” and “gambling” as used in this Lease are intended to
include the meanings of such terms under NRS Section 463.0153.
“Gaming Assets”: As defined in Section 36.1.
“Gaming Assets FMV”: As defined in Section 36.1.
“Gaming Authorities”: Any of the Nevada Gaming Commission, the Nevada State
Gaming Control Board, the Clark County Liquor and Gaming Licensing Board, the
City of Las Vegas and any other gaming regulatory body or any agency or
governmental authority which has, or may at any time after the Commencement Date
have, jurisdiction over the gaming activities at the Leased Property or any
successor to such authority.
“Gaming Facility”: A facility at which there are operations of slot machines,
video lottery terminals, blackjack, baccarat, keno operation, table games, any
other mechanical or computerized gaming devices, pari-mutuel wagering or other
applicable types of wagering (including, but not limited to, sports wagering),
or which is otherwise operated for purposes of Gaming, and all related or
ancillary real property.
“Gaming License”: Any license, qualification, registration, accreditation,
permit, approval, finding of suitability or other authorization issued by a
state or other governmental regulatory agency (including any Native American
tribal gaming or governmental authority) or Gaming Authority to operate, carry
on or conduct any gaming, gaming device, slot machine, video lottery terminal,
table game, race book or sports pool on the Leased Property or any portion
thereof, or to operate a casino at the Leased Property required by any Gaming
Regulation, including each of the licenses, permits or other authorizations set
forth on Schedule 1, and including those related to the Leased Property that may
be added to this Lease after the Commencement Date.


19

--------------------------------------------------------------------------------





“Gaming Regulation(s)”: Any and all laws, statutes, ordinances, rules,
regulations, policies, orders, codes, decrees or judgments, and Gaming License
conditions or restrictions, as amended from time to time, now or hereafter in
effect or promulgated, pertaining to the operation, control, maintenance,
alteration, modification or capital improvement of a Gaming Facility or the
conduct of a person or entity holding a Gaming License, including, without
limitation, any requirements imposed by a regulatory agency, commission, board
or other governmental body pursuant to the jurisdiction and authority granted to
it under applicable law, including, but not limited to, the provisions of the
Nevada Gaming Control Act, as amended from time to time, all regulations of the
Nevada Gaming Commission promulgated thereunder, as amended from time to time,
the provisions of the Clark County Code, as amended from time to time, and all
other rules, regulations, orders, ordinances and legal requirements of any
Gaming Authority.
“Gaming Revenues”: As defined in the definition of “Net Revenue.”
“Government List”: (1) any list or annex to Presidential Executive Order 13224
issued on September 24, 2001 (“EO13224”), including any list of Persons who are
determined to be subject to the provisions of EO13224 or any other similar
prohibitions contained in the rules and regulations of OFAC (as defined below)
or in any enabling legislation or other Presidential Executive Orders in respect
thereof, (2) the Specially Designated Nationals and Blocked Persons Lists
maintained by OFAC, (3) any other list of terrorists, terrorist organizations or
narcotics traffickers maintained pursuant to any of the Rules and Regulations of
OFAC, or (4) any similar lists maintained by the United States Department of
State, the United States Department of Commerce or any other governmental
authority or pursuant to any Executive Order of the President of the United
States of America.
“Ground Leased Property”: The real property leased pursuant to the Ground
Leases. There is no Ground Leased Property as of the Amendment Date.
“Ground Leases”: Collectively, those certain leases with respect to real
property that is a portion of the Leased Property, pursuant to which Landlord is
a tenant and which leases are, subject to Section 7.3, added to the Leased
Property after the Amendment Date in accordance with the provisions of this
Lease. Each of the Ground Leases is referred to individually herein as a “Ground
Lease.” There are no Ground Leases as of the Amendment Date.
“Ground Lessor”: As defined in Section 7.3.
“Guarantor”: CEC, together with its successors and permitted assigns, in its
capacity as “Lease Guarantor” under the MLSA.
“Guarantor EOD Conditions”: Both (i) a Lease Foreclosure Transaction that
complies with the requirements set forth in Section 22.2(i)(1)(B) and Section
22.2(i)(2) through (5) of this Lease shall have occurred, and (ii) Guarantor is
not an Affiliate of Tenant.
“Guest Data”: Any and all information and data identifying, describing,
concerning or generated by prospective, actual or past guests, family members,
website visitors and customers of casinos, hotels, retail locations,
restaurants, bars, spas, entertainment venues, or other facilities


20

--------------------------------------------------------------------------------





or services, including without limitation any and all guest or customer
profiles, contact information (e.g., addresses, phone numbers, facsimile numbers
and email addresses), histories, preferences, game play and patronage patterns,
experiences, results and demographic information, whether or not any of the
foregoing constitutes personally identifiable information, together with any and
all other guest or customer information in any database of Tenant, Services Co,
Manager or any of their respective Affiliates, regardless of the source or
location thereof, and including without limitation such information obtained or
derived by Tenant, Services Co, Manager or any of their respective Affiliates
from: (i) guests or customers of the Facility (for the avoidance of doubt,
including CPLV Guest Data and Property Specific Guest Data); (ii) guests or
customers of any Other Facility (including any condominium or interval ownership
properties) owned, leased, operated, licensed or franchised by Tenant or any of
its Affiliates, or any facility associated with any such Other Facility
(including restaurants, golf courses and spas); or (iii) any other sources and
databases, including websites, central reservations databases, operational data
base (ODS) and any player loyalty programs (e.g., the Total Rewards Program (as
defined in the MLSA)).
“Handling”: As defined in Section 32.4.
“Hazardous Substances”: Collectively, any petroleum, petroleum product or by
product or any substance, material or waste regulated pursuant to any
Environmental Law.
“Impartial Appraiser”: As defined in Section 13.1(a).
“Impositions”: Collectively, all taxes, including ad valorem, sales, use, single
business, gross receipts, transaction privilege, rent or similar taxes;
assessments, including assessments for public improvements or benefits, whether
or not commenced or completed prior to the Commencement Date and whether or not
to be completed within the Term; ground rents pursuant to Ground Leases (in
effect as of the Commencement Date or otherwise entered into in accordance with
this Lease); all sums due under any Property Documents (in effect as of the
Commencement Date or otherwise entered into in accordance with this Lease or as
may otherwise be entered into or agreed to in writing by Tenant); water, sewer
and other utility levies and charges; excise tax levies; license, permit,
inspection, authorization and similar fees; bonds and all other governmental
charges, in each case whether general or special, ordinary or extraordinary, or
foreseen or unforeseen, of every character to the extent in respect of the
Leased Property or any portion thereof and/or the Rent and Additional Charges
(but not, for the avoidance of doubt, in respect of Landlord’s income (as
specified in clause (a) below)) and all interest and penalties thereon
attributable to any failure in payment by Tenant, which at any time prior to or
during the Term may be assessed or imposed on or in respect of or be a lien upon
(i) Landlord or Landlord’s interest in the Leased Property or any portion
thereof, (ii) the Leased Property or any portion thereof or any rent therefrom
or any estate, right, title or interest therein, or (iii) any occupancy,
operation, use or possession of, or sales from or activity conducted on or in
connection with the Leased Property or any portion thereof or the leasing or use
of the Leased Property or any portion thereof; provided, however that nothing
contained in this Lease shall be construed to require Tenant to pay (a) any tax,
fee or other charge based on net income (whether denominated as a franchise or
capital stock or other tax) imposed on Landlord or any other Person (except
Tenant and its successors and Affiliates), (b) any transfer, or net revenue tax
of Landlord or any other Person (except Tenant and


21

--------------------------------------------------------------------------------





its successors and Affiliates), (c) any tax imposed with respect to the sale,
exchange or other disposition by Landlord of the Leased Property or any portion
thereof or the proceeds thereof, (d) any principal or interest on or other
amount in respect of any indebtedness on or secured by the Leased Property or
any portion thereof for which Landlord (or any of its Affiliates) is the
obligor, or (e) any principal or interest on or other amount in respect of any
indebtedness of Landlord or its Affiliates that is not otherwise included as
“Impositions” hereunder; provided, further, however, that Impositions shall
include (and Tenant shall be required to pay in accordance with the provisions
of this Lease) (x) any tax, assessment, tax levy or charge set forth in clause
(a) or (b) of the preceding proviso that is levied, assessed or imposed in lieu
of, or as a substitute for, any Imposition (and, without limitation, if at any
time during the Term the method of taxation prevailing at the Commencement Date
shall be altered so that any new, non-income-based tax, assessment, levy
(including, but not limited to, any city, state or federal levy), imposition or
charge, or any part thereof, shall be measured by or be based in whole or in
part upon the Leased Property, or any part thereof, and shall be imposed upon
Landlord, then all such new taxes, assessments, levies, impositions or charges,
or the part thereof to the extent that they are so measured or based, shall be
deemed to be included within the term “Impositions” for the purposes hereof, to
the extent that such Impositions would be payable if the Leased Property were
the only property of Landlord subject to such Impositions, and Tenant shall pay
and discharge the same as herein provided in respect of the payment of
Impositions), (y) any transfer taxes or other levy or assessment imposed by
reason of any assignment of this Lease or any interest therein subsequent to the
execution and delivery hereof, or any transfer or Sublease or termination
thereof (other than assignment of this Lease or the sale, transfer or conveyance
of the Leased Property or any interest therein made by Landlord) and (z) any
mortgage tax or mortgage recording tax imposed by reason of any Permitted
Leasehold Mortgage or any other instrument creating or evidencing a lien in
respect of indebtedness of Tenant or its Affiliates (but not any mortgage tax or
mortgage recording tax imposed by reason of a Fee Mortgage or any other
instrument creating or evidencing a lien in respect of indebtedness of Landlord
or its Affiliates).
“Incurable Default”: Collectively or individually, as the context may require,
the defaults referred to in Sections 16.1(c), 16.1(d), 16.1(e), 16.1(h) (as to
judgments against Guarantor only), 16.1(i), 16.1(n) and 16.1(q) and any other
defaults not reasonably susceptible to being cured by a Permitted Leasehold
Mortgagee or a subsequent owner of the Leasehold Estate through foreclosure
thereof.
“Indenture”: That certain First-Priority Senior Secured Floating Rate Notes due
2022 Indenture dated as of the Commencement Date, among PropCo 1, VICI FC Inc.,
a Delaware corporation, the Subsidiary Guarantors (as defined therein) party
thereto from time to time, and UMB Bank, National Association, as trustee.
“Initial Fee Mortgagee Required Repairs”: As defined in Section 31.3(d).
“Initial Rent”: The Initial Rent component of Rent, as defined in more detail in
clause (a) of the definition of “Rent.”
“Initial Stated Expiration Date”: As defined in Section 1.3.


22

--------------------------------------------------------------------------------





“Initial Term”: As defined in Section 1.3.
“Insurance Requirements”: The terms of any insurance policy required by this
Lease and all requirements of the issuer of any such policy and of any insurance
board, association, organization or company necessary for the maintenance of any
such policy.
“Intellectual Property” or “IP”: All rights in, to and under any of the
following, as they exist anywhere in the world, whether registered or
unregistered: (i) all patents and applications therefor and all reissues,
divisions, divisionals, renewals, extensions, provisionals, continuations and
continuations-in-part thereof, and all patents, applications, documents and
filings claiming priority to or serving as a basis for priority thereof, (ii)
all inventions (whether or not patentable), invention disclosures, improvements,
business information, Confidential Information, Software, formulas, drawings,
research and development, business and marketing plans and proposals, tangible
and intangible proprietary information, and all documentation relating to any of
the foregoing, (iii) all copyrights, works of authorship, copyrightable works,
copyright registrations and applications therefor, and all other rights
corresponding thereto, (iv) all industrial designs and any registrations and
applications therefor, (v) all trademarks, service marks, trade dress, logos,
trade names, assumed names and corporate names, Internet domain names and other
numbers, together with all translations, adaptations, derivations and
combinations thereof and including all goodwill associated therewith, and all
applications, registrations and renewals in connection therewith (“Trademarks”),
(vi) all databases and data collections (including all Guest Data) and all
rights therein, (vii) all moral and economic rights of authors and inventors,
however denominated, (viii) all Internet addresses, sites and domain names,
numbers, and social media user names and accounts, (ix) any other similar
intellectual property and proprietary rights of any kind, nature or description;
and (x) any copies of tangible embodiments thereof (in whatever form or medium).
“Intercreditor Agreement”: That certain Intercreditor Agreement, dated as of the
Commencement Date, by and among Landlord, Credit Suisse AG, Cayman Islands
Branch, as Credit Agreement Collateral Agent (as defined therein), each
additional Tenant Financing Collateral Agent (as defined therein) that becomes a
party thereto pursuant to Section 9.6 thereof, Tenant and JPMorgan Chase Bank,
National Association, Barclays Bank PLC, Goldman Sachs Mortgage Company and
Morgan Stanley Bank, N.A., collectively as lender under the Landlord Financing
Agreement (as defined therein).
“Intervening Entity”: As defined in the definition of Change of Control.
“Joliet Partner”: Des Plaines Development Holdings, LLC.
“Land”: As defined in clause (a) of the first sentence of Section 1.1.
“Landlord”: As defined in the preamble.
“Landlord Indemnified Parties”: As defined in Section 21.1(i).
“Landlord MCI Financing”: As defined in Section 10.4(b).


23

--------------------------------------------------------------------------------





“Landlord Prohibited Person”: As defined in the MLSA.
“Landlord REIT”: VICI Properties Inc., a Maryland corporation, the indirect
parent of Landlord.
“Landlord Tax Returns”: As defined in Section 4.1(a).
“Landlord Work”: As defined in Section 10.5(e).
“Landlord’s Enforcement Condition”: Either (i) there are no Permitted Leasehold
Mortgagees or (ii) Landlord has delivered to each Permitted Leasehold Mortgagee
for which notice to Landlord has been properly provided pursuant to Section
17.1(b)(i) hereof, a copy of the applicable notice of default  pursuant to
Section 17.1(c) hereof and the Right to Terminate Notice pursuant to Section
17.1(d) hereof, and (solely for purposes of this clause (ii)) either of the
following occurred:
(a)    Either (1) no Permitted Leasehold Mortgagee has satisfied the
requirements in Section 17.1(d) within the thirty (30) or ninety (90) day
periods, as applicable, described therein, or (2) a Permitted Leasehold
Mortgagee satisfied the requirements in Section 17.1(d) prior to the expiration
of the applicable period, but did not cure a default that is required to be so
cured by such Permitted Leasehold Mortgagee and such Permitted Leasehold
Mortgagee discontinued efforts to cure the applicable default(s) thereby failing
to satisfy the conditions for extending the termination date as provided in
Section 17.1(e) or otherwise failed at any time to satisfy the conditions for
extending the termination date as provided in Section 17.1(e)(i); or
(b)    Both (1) this Lease is rejected in any bankruptcy, insolvency or
dissolution proceeding or is terminated by Landlord following a Tenant Event of
Default, and (2) no Permitted Leasehold Mortgagee has acted in accordance with
Section 17.1(f) hereof to obtain a New Lease prior to the expiration of the
period described therein.
“Landlord’s MCI Financing Proposal”: As defined in Section 10.4(a).
“Landlord Specific Ground Lease Requirements”: As defined in Section 7.3(a).
“Lease”: As defined in the preamble.
“Lease Assumption Agreement”: As defined in Section 22.2(i).
“Lease Foreclosure Transaction”: Either (i) an assignment pursuant to Section
22.2(i)(b) or (c), or (ii) entry by any Permitted Leasehold Mortgagee or its
Permitted Leasehold Mortgagee Designee into a New Lease in compliance in all
respects with Section 17.1(f) and all other applicable provisions of this Lease.
“Lease/MLSA Related Agreements”: Collectively, this Lease, the Other Leases, the
MLSA, the Other MLSAs and the Transition Services Agreement.
“Lease Year”: The first Lease Year of the Term shall be the period commencing on
the Commencement Date and ending on the last day of the calendar month in which
the first (1st)


24

--------------------------------------------------------------------------------





anniversary of the Commencement Date occurs, and each subsequent Lease Year
shall be each period of twelve (12) full calendar months after the last day of
the prior Lease Year, except that the final Lease Year of the Term shall end on
the Expiration Date.
“Leased Improvements”: As defined in clause (c) of the first sentence of
Section 1.1.
“Leased Property”: As defined in Section 1.1. For the avoidance of doubt, the
Leased Property includes all Alterations and Capital Improvements, provided,
however, that the foregoing shall not affect or contradict the provisions of
this Lease which specify that Tenant shall be entitled to certain rights with
respect to or benefits of the Tenant Capital Improvements as expressly set forth
herein. Notwithstanding the foregoing, provisions of this Lease that provide for
certain benefits or rights to Tenant with respect to Tenant Material Capital
Improvements, such as, by way of example only and not by way of limitation, the
payment of the applicable insurance proceeds to Tenant due to a loss or damage
of such Tenant Material Capital Improvements pursuant to Section 14.1, shall
remain in effect notwithstanding the preceding sentence.
“Leased Property (Non-Octavius)” means all of the Leased Property other than the
Leased Property (Octavius).
“Leased Property (Octavius)” means the Leased Property described on Exhibit N.
“Leased Property Tests”: Together, the Annual Minimum Per-Lease B&I Cap Ex
Requirement and the Triennial Minimum Cap Ex Requirement B.
“Leasehold Estate”: As defined in Section 17.1(a).
“Legal Requirements”: All applicable federal, state, county, municipal and other
governmental statutes, laws (including securities laws), rules, policies,
guidance, codes, orders, regulations, ordinances, permits, licenses, covenants,
conditions, restrictions, judgments, decrees and injunctions, whether now or
hereafter enacted and in force, as applicable to any Person or to the Facility,
including those (a) that affect either the Leased Property or any portion
thereof and/or Tenant’s Property, all Capital Improvements and Alterations
(including any Material Capital Improvements) or the construction, use or
alteration thereof, or otherwise in any way affecting the business operated or
conducted thereat, as the context requires, and (b) which may (i) require
repairs, modifications or alterations in or to the Leased Property or any
portion thereof and/or any of Tenant’s Property, (ii) without limitation of the
preceding clause (i), require repairs, modifications or alterations in or to any
portion of any Capital Improvements (including any Material Capital
Improvements), (iii) in any way adversely affect the use and enjoyment of any of
the foregoing, or (iv) regulate the transport, handling, use, storage or
disposal or require the cleanup or other treatment of any Hazardous Substance.
“Letter of Credit”: An irrevocable, unconditional, clean sight draft letter of
credit reasonably acceptable to Landlord and Fee Mortgagee (as applicable) in
favor of Landlord or, at Landlord’s direction, Fee Mortgagee and entitling
Landlord or Fee Mortgagee (as applicable) to draw thereon based solely on a
statement executed by an officer of Landlord or Fee Mortgagee (as applicable)
stating that it has the right to draw thereon under this Lease in a location in
the United


25

--------------------------------------------------------------------------------





States reasonably acceptable to Landlord or Fee Mortgagee (as applicable),
issued by a domestic Eligible Institution or the U.S. agency or branch of a
foreign Eligible Institution, and upon which letter of credit Landlord or Fee
Mortgagee (as applicable) shall have the right to draw in full: (a) if Landlord
or Fee Mortgagee (as applicable) has not received at least thirty (30) days
prior to the date on which the then outstanding letter of credit is scheduled to
expire, a notice from the issuing financial institution that it has renewed the
applicable letter of credit; (b) thirty (30) days prior to the date of
termination following receipt of notice from the issuing financial institution
that the applicable letter of credit will be terminated; and (c) thirty (30)
days after Landlord or Fee Mortgagee (as applicable) has given notice to Tenant
that the financial institution issuing the applicable letter of credit ceases to
either be an Eligible Institution or meet the rating requirement set forth
above.
“Licensing Event”:
(a)    With respect to Tenant, (i) a communication (whether oral or in writing)
by or from any Gaming Authority to either Tenant or Manager or any of their
respective Affiliates (each, a “Tenant Party”) or to a Landlord Party (as
defined below) or other action by any Gaming Authority that indicates that such
Gaming Authority would reasonably be expected to find that the association of a
Tenant Party with Landlord is likely to (A) result in a disciplinary action
relating to, or the loss of, inability to reinstate or failure to obtain, any
Gaming License or any other rights or entitlements held or required to be held
by Landlord or any of its Affiliates (each, a “Landlord Party”) under any Gaming
Regulations or (B) violate any Gaming Regulations to which a Landlord Party is
subject; or (ii) a Tenant Party is required to be licensed, registered,
qualified or found suitable under any Gaming Regulations, and such Tenant Party
does not remain so licensed, registered, qualified or found suitable or, after
becoming so licensed, registered, qualified or found suitable, fails to remain
so, and, solely for purposes of determining whether a Tenant Event of Default
has occurred under Section 16.1(l), the same causes cessation of Gaming activity
at the Facility and would reasonably be expected to have a material adverse
effect on the Facility; and
(b)    With respect to Landlord, (i) a communication (whether oral or in
writing) by or from any Gaming Authority to a Landlord Party or to a Tenant
Party or other action by any Gaming Authority that indicates that such Gaming
Authority would reasonably be expected to find that the association of a
Landlord Party with Tenant is likely to (A) result in a disciplinary action
relating to, or the loss of, inability to reinstate or failure to obtain, any
Gaming License or any other rights or entitlements held or required to be held
by a Tenant Party under any Gaming Regulations or (B) violate any Gaming
Regulations to which a Tenant Party is subject; or (ii) a Landlord Party is
required to be licensed, registered, qualified or found suitable under any
Gaming Regulations, and such Landlord Party does not remain so licensed,
registered, qualified or found suitable or, after becoming so licensed,
registered, qualified or found suitable, fails to remain so, and, solely for
purposes of determining whether a default has occurred under Section 41.13
hereunder, the same causes cessation of Gaming activity at the Facility and
would reasonably be expected to have a material adverse effect on the Facility.
“Liquor Authority”: As defined in Section 41.13.
“Liquor Laws”: As defined in Section 41.13.


26

--------------------------------------------------------------------------------





“London Clubs”: Those certain assets described on Schedule 6 attached hereto.
“Losses”: As defined in Section 23.2(b).
“Manager”: CPLV Manager, LLC, a Delaware limited liability company, together
with its successors and permitted assigns, in its capacity as “Manager” under
the MLSA.
“Market Capitalization”: With respect to any Person, an amount equal to (i) the
total number of issued and outstanding shares of Equity Interests of such Person
on the date of determination multiplied by (ii) the arithmetic average of the
closing sale price per share of such Equity Interests as reported in composite
transactions for the principal securities exchange on which such Equity
Interests are traded for the thirty (30) consecutive trading days (excluding any
such trading day in which a material suspension or limitation was imposed on
trading on such securities exchange) immediately preceding the date of
determination. If such Equity Interests are not so traded, are not so reported
or such Person’s Market Capitalization is otherwise not readily observable, such
Person’s “Market Capitalization” for purposes of this Lease shall be its equity
value based on a valuation by a valuation firm that is acceptable to both
Landlord and Tenant and that is not an Affiliate of either Landlord or Tenant.
For the purposes of this definition, the number of issued and outstanding shares
of Equity Interests of a person shall not include shares held (a) by a
Subsidiary of such person or (b) by such person as treasury stock or otherwise.
“Material Capital Improvement”: Any single or series of related Capital
Improvements that would or does (i) have a total budgeted or actual cost (as
reasonably evidenced to Landlord) (excluding land acquisition costs) in excess
of Fifty Million and No/100 Dollars ($50,000,000.00) and (ii) either
(a) materially alter the Facility (e.g., shoring, permanent framework
reconfigurations), (b) expand the Facility (i.e., construction of material
additions to existing Leased Improvements) or (c) add improvements to
undeveloped portion(s) of the Land.
“Material Leased Property”: Leased Property or Other Leased Property, or any
portion thereof, having a value greater than Fifty Million and No/100 Dollars
($50,000,000.00).
“Material London Property”: All or any portion of the London Clubs having a
value greater than Fifty Million and No/100 Dollars ($50,000,000.00).
“Material Sublease”: A Sublease (excluding a management agreement or similar
agreement to operate but not occupy as a tenant a particular space at the
Facility) under which the monthly rent and/or fees and other payments payable by
the Subtenant (or manager) exceed Fifty Thousand and No/100 Dollars ($50,000.00)
(which amount shall be increased by the Escalator on the first (1st) day of each
Lease Year (commencing on the first (1st) day of the second (2nd) Lease Year))
per month.
“Maximum Foreseeable Loss”: As defined in Section 13.1(a).
“Minimum Cap Ex Amount”: The Triennial Minimum Cap Ex Amount B.


27

--------------------------------------------------------------------------------





“Minimum Cap Ex Reduction Amount”: In each instance in which (a) any Material
Leased Property is removed from this Lease or any Other Leases (as applicable)
or this Lease or any Other Lease is terminated or partially terminated with
respect to Material Leased Property, (b) the landlord under an Other Lease
disposes of an Other Leased Property with respect to an Other Facility and a
third party Severance Lease (as defined in, and in accordance with Section 18.2
of, the Non-CPLV Lease) is executed, (c) an “L1 Transfer” (as defined in the
Non-CPLV Lease), “L2 Transfer” (as defined in the Non-CPLV Lease) or “L1/L2
Transfer” (as defined in the Joliet Lease) occurs, (d) Landlord disposes of all
of the Leased Property and this Lease is assigned to a third party Acquirer, (e)
an Other Lease (and all the Other Leased Property thereunder) is assigned to a
third party Acquirer (as defined in such Other Lease), (f) Material London
Property is disposed of or (g) the Other Tenant under the Non-CPLV Lease elects
to cease “Continuous Operations” (as defined in the Non-CPLV Lease) of an Other
Facility thereunder that is not a “Continuous Operations Facility” (as defined
in the Non-CPLV Lease) thereunder for more than twelve (12) consecutive months,
all as described in the definition of Triennial Minimum Cap Ex Amount B, the
product of (i) the applicable Minimum Cap Ex Amount or Triennial Allocated
Minimum Cap Ex Amount B Floor in effect immediately prior thereto, multiplied by
(ii) a fraction, the numerator of which shall be equal to the portion of the Net
Revenues of Tenant or the “Net Revenues” (as defined in the applicable Other
Lease) of the Other Tenant (as applicable) for the Triennial Test Period
attributable to the Other Facility, Leased Property, Other Leased Property or
London Clubs (or portion of any thereof) (as applicable) being so rendered
inoperative, removed or disposed of (as applicable), and the denominator of
which shall be equal to the aggregate Net Revenues of Tenant and “Net Revenues”
(as defined in the applicable Other Lease) of Other Tenants for the Triennial
Test Period attributable to all assets then included in the calculation of
Capital Expenditures for purposes of the Leased Property Tests (with respect to
the Triennial Minimum Cap Ex Amount B and the Triennial Allocated Minimum Cap Ex
Amount B Floor) (including, for this purpose, the Other Facility, Leased
Property, Other Leased Property or London Clubs (or portion of any thereof) (as
applicable) being so rendered inoperative, removed or disposed of (as
applicable)).
“Minimum Cap Ex Requirements”: The Annual Minimum Per-Lease B&I Cap Ex
Requirement and the Triennial Minimum Cap Ex Requirement B, as applicable.
“Minimum Facility Threshold”: (i) Not less than two thousand five hundred
(2,500) rooms, one hundred thousand (100,000) square feet of casino floor
containing no less than one thousand three hundred (1,300) slot machines and one
hundred (100) gaming tables, (ii) revenue of no less than Seventy-Five Million
and No/100 Dollars ($75,000,000.00) per year is derived from high limit VVIP and
international gaming customers, (iii) extensive operated food and beverage
outlets, and (iv) at least one (1) large entertainment venue; provided, however,
that the foregoing clause (ii) may be satisfied if the Qualified Replacement
Manager has managed a property that satisfies the requirements of such clause
(ii) within the immediately preceding two (2) years.  
“MLSA”: That certain Management and Lease Support Agreement (CPLV) dated of the
Commencement Date by and among Guarantor, Manager, Affiliates of Manager, Tenant
and Landlord, as amended by that certain First Amendment to Management and Lease
Support Agreement (CPLV), dated as of the Amendment Date, and as further
amended, restated or otherwise modified from time to time.


28

--------------------------------------------------------------------------------





“Monthly FF&E Reserve Amount”: An amount equal to: (A) with respect to the first
(1st) five (5) deposits into the FF&E Reserve, Three Million One Hundred
Eighty-Six Thousand One and No/100 Dollars ($3,186,001.00); and (B) thereafter,
the quotient of (i) the sum of (a) five percent (5%) of the Net Revenue from the
Facility attributable to guest rooms, food and beverage for the prior Fiscal
Year, plus (b) two percent (2%) of all other Net Revenue from the Facility for
the prior Fiscal Year, divided by (ii) twelve (12).
“Net Revenue”: The net sum of the following, without duplication, over the
applicable time period of measurement: (i) the amount received by Tenant (and
its Subsidiaries) from patrons at the Facility for gaming, less, (A) to the
extent otherwise included in the calculation of Net Revenue, refunds and free
promotional play provided pursuant to a rewards, marketing, and/or frequent
users program (including rewards granted by Affiliates of Tenant) and
(B) amounts returned to patrons through winnings at the Facility (the net amount
described in this clause (i), “Gaming Revenues”); plus (ii) the gross receipts
of Tenant (and its Subsidiaries) for all goods and merchandise sold, room
revenues derived from hotel operations, food and beverages sold, the charges for
all services performed, or any other revenues generated by or otherwise payable
to Tenant (and its Subsidiaries) (including, without limitation, use fees,
retail and commercial rent, revenue from rooms, accommodations, food and
beverage, and the proceeds of business interruption insurance) in, at or from
the Facility for cash, credit or otherwise (without reserve or deduction for
uncollected amounts), but excluding pass-through revenues collected by Tenant to
the extent such amounts are remitted to the applicable third party entitled
thereto (the net amounts described in this clause (ii), “Retail Sales”); less
(iii) to the extent otherwise included in the calculation of Net Revenue, the
retail value of accommodations, merchandise, food and beverage and other
services furnished to guests of Tenant at the Facility without charge or at a
reduced charge (and, with respect to a reduced charge, such reduction in Net
Revenue shall be equal to the amount of the reduction of such charge otherwise
included in Net Revenue) (the amounts described in this clause (iii),
“Promotional Allowances”). Notwithstanding anything herein to the contrary, the
following provisions shall apply with respect to the calculation of Net Revenue:
(a)    For purposes of calculating adjustments to Variable Rent, the following
provisions shall apply:
(1)    Net Revenue shall not include any amounts received by Tenant or its
Subsidiaries under the Forum Shops Lease.
(2)    In the event of expiration, cancellation or termination of any Ground
Lease for any reason whatsoever whether voluntary or involuntary (by operation
of law or otherwise) prior to the expiration date of this Lease, including
extensions and renewals granted thereunder, then, thereafter, the Net Revenue
attributable to the portion of the Leased Property subject to such Ground Lease
shall not be included in the calculation of Net Revenue for the applicable base
year, provided, that if Landlord (or any Fee Mortgagee) enters into a
replacement lease with respect to substantially the same Ground Leased Property
(or if the formerly Ground Leased Property is acquired by Landlord and leased
directly to Tenant pursuant to this Lease), then the Net Revenue attributable to
such expired, cancelled or terminated Ground Lease shall once again be included
in the calculation of Net Revenue for the applicable base year.


29

--------------------------------------------------------------------------------





(3)    If Tenant enters into a Sublease with a Subtenant that is not directly or
indirectly wholly-owned by Guarantor (such that, after entering into such
Sublease rather than the Gaming Revenues, Retail Sales and Promotional
Allowances generated by the space covered by such Sublease being included in the
calculation of Tenant’s Net Revenue, instead the revenue from such Sublease
would be governed by clause (b)(1) or (b)(2) below), then, thereafter, any
Gaming Revenues, Retail Sales and Promotional Allowances that would otherwise be
included in the calculation of Net Revenue for the applicable base year with
respect to the applicable subleased (or managed) space shall be excluded from
the calculation of Net Revenue for the applicable base year, and the rent and/or
fees and other consideration to be received by Tenant pursuant to such Sublease
shall be substituted therefor.
(4)    If Tenant assumes operation of space that in the applicable base year was
operated under a Sublease with a Subtenant that was not directly or indirectly
wholly-owned by Guarantor, or if all of the direct or indirect ownership
interests in a Person that was a Subtenant in the applicable base year are
acquired by Guarantor (in either case, such that after such assumption or such
acquisition, revenue that would otherwise be included in Net Revenue for the
applicable base year pursuant to clause (b)(1) or (b)(2) below is converted to
revenue with respect to which Gaming Revenues, Retail Sales and Promotional
Allowances are included in Net Revenue for the applicable base year), then,
thereafter, the rent and/or fees and other consideration received by Tenant
pursuant to such Sublease that would otherwise be included in the calculation of
Net Revenue for the applicable base year shall be excluded from the calculation
of Net Revenue for the applicable base year, and the Gaming Revenues, Retail
Sales and Promotional Allowances to be received by Tenant pursuant to its
operation of such space shall be substituted therefor.
(5)    Notwithstanding the foregoing, the adjustments provided for in clauses
(a)(3) and (a)(4) above shall not be implemented in the calculation of Net
Revenue with respect to any transaction involving any space for which aggregate
Gaming Revenues, Retail Sales and Promotional Allowances do not exceed Ten
Million and No/100 Dollars ($10,000,000.00) in each transaction and Fifteen
Million and No/100 Dollars ($15,000,000.00) in the aggregate per Lease Year.
(b)    Amounts received pursuant to Subleases shall be included in Net Revenue
as follows:
(1)    With respect to any Sublease from Tenant to a Subtenant in which
Guarantor directly or indirectly owns less than fifty percent (50%) of the
ownership interests, Net Revenue shall not include Gaming Revenues, Retail Sales
or Promotional Allowances received by such Subtenant but shall include the rent
and/or fees and all other consideration received by Tenant pursuant to such
Sublease.
(2)    With respect to any Sublease from Tenant to a Subtenant in which
Guarantor directly or indirectly owns fifty percent (50%) or more of the
ownership interests, but less than all of the ownership interests, Net Revenue
shall not include Gaming Revenues, Retail Sales or Promotional Allowances
received by such Subtenant but shall include an amount equal to the greater of
(x) the rent and/or fees and all other consideration actually received by Tenant
for such Sublease from such Affiliate and (y) the rent and/or fees and other
consideration that would be payable under such Sublease if at arms-length,
market rates.


30

--------------------------------------------------------------------------------





(3)    With respect to any Sublease from Tenant to a Subtenant that is directly
or indirectly wholly-owned by Guarantor, Net Revenue shall not include the rent
and/or fees or any other consideration received by Tenant pursuant to such
Sublease but shall include Gaming Revenues, Retail Sales or Promotional
Allowances received by such Subtenant.
(c)    For the avoidance of doubt, gaming taxes and casino operating expenses
(such as salaries, income taxes, employment taxes, supplies, equipment, cost of
goods and inventory, rent, office overhead, marketing and advertising and other
general administrative costs) will not be deducted in arriving at Net Revenue.
(d)    Net Revenue will be calculated on an accrual basis for purposes of this
definition, as required under GAAP. For the absence of doubt, (x) if Gaming
Revenues, Retail Sales or Promotional Allowances of a Subsidiary or subtenant,
as applicable, are taken into account for purposes of calculating Net Revenue,
any rent received by Tenant from such Subsidiary or subtenant, as applicable,
pursuant to any sublease with such Subsidiary or subtenant, as applicable, shall
not also be taken into account for purposes of calculating Net Revenue and (y)
if Gaming Revenues, Retail Sales or Promotional Allowances of a Subsidiary or
subtenant, as applicable, are not taken into account for purposes of calculating
Net Revenue, any rent received by Tenant from such Subsidiary or subtenant, as
applicable, pursuant to any sublease of Leased Property with such Subsidiary or
subtenant, as applicable, shall be taken into account for purposes of
calculating Net Revenue.
“New Lease”: As defined in Section 17.1(f).
“New Tower”: A new tower of hotel rooms, with related amenities, contemplated by
Tenant to be constructed on or about one of the portions of the Leased Property
set forth on Exhibit J, subject to the provisions, terms and conditions of this
Lease.
“Non-Consented Lease Termination”: As defined in the MLSA.
“Non-Core Tenant Competitor”: A Person that is engaged or is an Affiliate of a
Person that is engaged in the ownership or operation of a Gaming business so
long as (i) such Person’s consolidated annual gross gaming revenues do not
exceed Five Hundred Million and No/100 Dollars ($500,000,000.00) (which amount
shall be increased by the Escalator on the first (1st) day of each Lease Year,
commencing with the second (2nd) Lease Year) and (ii) such Person does not,
directly or indirectly, own or operate a Gaming Facility within thirty (30)
miles of a Gaming Facility directly or indirectly owned or operated by CEC. For
purposes of the foregoing, ownership of the real estate and improvements where a
Gaming business is conducted, without ownership of the Gaming business itself,
shall not be deemed to constitute the ownership of a Gaming business.
“Notice”: A notice given in accordance with Article XXXV.
“Notice of Termination”: As defined in Section 17.1(f).
“NRS”: As defined in Section 41.14.


31

--------------------------------------------------------------------------------





“OFAC”: As defined in Article XXXIX.
“Omnibus Agreement”: That certain Third Amended and Restated Omnibus Agreement
and Enterprise Services Agreement, dated as of the Amendment Date, by and among
Caesars Enterprise Services, LLC, CEOC, Caesars Resort Collection LLC, Caesars
License Company, LLC, and Caesars World LLC, as further amended, restated,
supplemented or otherwise modified from time to time, subject to Section 20.16
of the MLSA.
“Original Lease”: As defined in the recitals.
“Other Capital Expenditures”: The “Capital Expenditures” as defined in each of
the Other Leases, collectively or individually, as the context may require.
“Other Facility”: A “Facility” as defined in each of the Other Leases,
collectively or individually, as the context may require.
“Other Leases”: Collectively or individually, as the context may require, (i)
that certain Lease (Non-CPLV), dated as of the Commencement Date, by and between
various Affiliates of Landlord, as “Landlord,” and various Affiliates of Tenant,
as “Tenant,” as amended by that certain First Amendment to Lease (Non-CPLV),
dated as of December 22, 2017, that certain Second Amendment to Lease (Non-CPLV)
and Ratification of SNDA, dated as of February 16, 2018, that certain Third
Amendment to Lease (Non-CPLV), dated as of April 2, 2018, and that certain
Fourth Amendment to Lease (Non-CPLV), dated as of the Amendment Date, and as
further amended, restated or otherwise modified from time to time (collectively,
the “Non-CPLV Lease”), and (ii) that certain Lease (Joliet), dated as of the
Commencement Date, by and between Harrah’s Joliet Landco LLC, as “Landlord,” and
Des Plaines Development Limited Partnership, as “Tenant,” as amended by that
certain First Amendment to Lease (Joliet), dated as of the Amendment Date, and
as further amended, restated or otherwise modified from time to time
(collectively, the “Joliet Lease”).
“Other Leased Property”: At any time, the “Leased Property” as defined in each
of the Other Leases at such time, collectively or individually, as the context
may require. For the avoidance of doubt, and without limiting the generality of
the foregoing, any sale or transfer of Other Leased Property that causes such
Other Leased Property to cease to be “Leased Property” under the applicable
Other Lease, will cause such Other Leased Property to cease being Other Leased
Property hereunder.
“Other Material Capital Improvements”: The “Material Capital Improvements” as
defined in each of the Other Leases, collectively or individually, as the
context may require.
“Other MLSAs”: Collectively or individually, as the context may require, (i)
that certain Management and Lease Support Agreement (Non-CPLV), dated as of the
Commencement Date, by and among Guarantor, Manager, Affiliates of Manager,
Affiliates of Tenant and an Affiliate of Landlord, as amended by that certain
First Amendment to Management and Lease Support Agreement (Non-CPLV), dated as
of the Amendment Date, and as further amended, restated or otherwise modified
from time to time, and (ii) that certain Management and Lease Support


32

--------------------------------------------------------------------------------





Agreement (Joliet), dated as of the Commencement Date, by and among Guarantor,
Manager, Affiliates of Manager, Des Plaines Development Limited Partnership and
Harrah’s Joliet Landco LLC, as amended by that certain First Amendment to
Management and Lease Support Agreement (Joliet), dated as of the Amendment Date,
and as further amended, restated or otherwise modified from time to time.
“Other Tenants”: The “Tenant” as defined in each of the Other Leases,
collectively or individually, as the context may require.
“Overdue Rate”: On any date, a rate equal to five (5) percentage points above
the Prime Rate, but in no event greater than the maximum rate then permitted
under applicable law.
“Parent Entity”: With respect to any Person, any corporation, association,
limited partnership, limited liability company or other entity which at the time
of determination (a) owns or controls, directly or indirectly, more than fifty
percent (50%) of the total voting power of shares of capital stock (without
regard to the occurrence of any contingency) entitled to vote in the election of
directors, managers or trustees of such Person, (b) owns or controls, directly
or indirectly, more than fifty percent (50%) of the capital accounts,
distribution rights, total equity and voting interests or general and limited
partnership interests, as applicable, of such Person, whether in the form of
membership, general, special or limited partnership interests or otherwise, or
(c) is the controlling general partner or managing member of, or otherwise
controls, such entity.
“Partial Taking”: As defined in Section 15.1(b).
“Party” and “Parties”: Landlord and/or Tenant, as the context requires.
“Patriot Act Offense”: Any violation of the criminal laws of the United States
of America or of any of the several states, or that would be a criminal
violation if committed within the jurisdiction of the United States of America
or any of the several states, relating to terrorism or the laundering of
monetary instruments, including any offense under (A) the criminal laws against
terrorism, (B) the criminal laws against money laundering, (C) the Bank Secrecy
Act, as amended, (D) the Money Laundering Control Act of 1986, as amended, or
(E) the USA Patriot Act.  “Patriot Act Offense” also includes the crimes of
conspiracy to commit, or aiding and abetting another to commit, a Patriot Act
Offense.
“Payment Date”: Any due date for the payment of the installments of Rent or
Additional Charges payable under this Lease.
“Permitted Exception Documents”: (i) Property Documents (x) that are listed on
the title policies described on Exhibit K attached hereto (including the
Specified REAs), or (y) that (a) Landlord entered into, as a party thereto,
after the Commencement Date and (b) Tenant is required hereunder to comply with,
and (ii) the Specified Subleases (in each case of clauses (i)(x) and (ii),
together with any renewals or modifications thereof made in accordance with the
express terms thereof), but excluding Specified Subleases as to which the
applicable Subtenant is CEOC, CEC, Manager or any of their respective
Affiliates. For avoidance of doubt, the Permitted Exception Documents do not
include any Ground Leases.


33

--------------------------------------------------------------------------------





“Permitted FF&E Expenditures”: FF&E, maintenance capital expenditures,
replacements and/or repairs to the Leased Property in the ordinary course, in
accordance with Tenant’s applicable budget.
“Permitted Leasehold Mortgage”: Any mortgage, pledge agreement, security
agreement, assignment of leases and rents, fixture filing or similar document
creating or evidencing a lien on Tenant’s leasehold interest (or subleasehold
interest) in the Leased Property, subject to exclusions with respect to items
that are not capable of being mortgaged and that, in the aggregate, are de
minimis (or all the direct or indirect interest therein at any tier of
ownership, including without limitation, a lien on direct or indirect Equity
Interests in Tenant), granted to or for the benefit of a Permitted Leasehold
Mortgagee as security for the indebtedness of Tenant or its Affiliates.
“Permitted Leasehold Mortgagee”: The lender or noteholder or any agent or
trustee or similar representative on behalf of one or more lenders or
noteholders or other investors in connection with indebtedness secured by a
Permitted Leasehold Mortgage, in each case as and to the extent such Person has
the power to act (subject to obtaining the requisite instructions) on behalf of
all lenders, noteholders or investors with respect to such Permitted Leasehold
Mortgage; provided such lender or noteholder or any agent or trustee or similar
representative (but not necessarily the lenders, noteholders or other investors
which it represents) is a banking or other institution that in the ordinary
course acts as a lender, agent or trustee or similar representative (in each
case, on behalf of a group of lenders or noteholders) in respect of financings
of such type; and provided, further, that, in all events, (i) no agent, trustee
or similar representative shall be Tenant, CEOC, CEC, Guarantor or Manager or
any of their Affiliates, respectively (each, a “Prohibited Leasehold Agent”),
and (ii) no (A) Prohibited Leasehold Agent, (excluding any Person that is a
Prohibited Leasehold Agent as a result of its ownership of publicly-traded
shares in any Person), or (B) entity that owns, directly or indirectly (but
excluding any ownership of publicly-traded shares in CEC or any of its
Affiliates), higher than the lesser of (1) ten percent (10%) of the Equity
Interests in Tenant or (2) a Controlling legal or beneficial interest in Tenant,
may collectively hold an amount of the indebtedness secured by a Permitted
Leasehold Mortgage higher than the lesser of (x) twenty-five percent (25%)
thereof and (y) the principal amount thereof required to satisfy the threshold
for requisite consenting lenders to amend the terms of such indebtedness that
affect all lenders thereunder.
“Permitted Leasehold Mortgagee Designee”: An entity (other than a Prohibited
Leasehold Agent) designated by a Permitted Leasehold Mortgagee and acting for
the benefit of the Permitted Leasehold Mortgagee, or the lenders, noteholders or
investors represented by the Permitted Leasehold Mortgagee.
“Permitted Operation Interruption”: Any of the following: (i) A material
Casualty Event or Condemnation and reasonable periods of restoration of the
Leased Property following the same, (ii) periods of an Unavoidable Delay, or
(iii) provided, subject to the terms of the MLSA, Manager is not an Affiliate of
Tenant, interruptions arising from Manager’s default or breach of its
obligations under the MLSA.


34

--------------------------------------------------------------------------------





“Person”: Any individual, corporation, limited liability company, partnership,
joint venture, association, joint stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other form of entity.
“Preceding Lease Year”: As defined in clause (c)(i) of the definition of “Rent.”
“Preliminary Studies”: As defined in Section 10.4(a).
“Primary Intended Use”: (i) Hotel and resort and related uses, (ii) gaming
and/or pari-mutuel use, including, without limitation, horsetrack, dogtrack and
other similarly gaming-related sporting uses, (iii) ancillary retail and/or
entertainment use, (iv) such other uses required under any Legal Requirements
(including those mandated by any applicable regulators), (v) such other
ancillary uses, but in all events consistent with the current use of the Leased
Property or any portion thereof as of the Commencement Date or with
then-prevailing hotel, resort and gaming industry use, and/or (vii) such other
use as shall be approved by Landlord from time to time in its reasonable
discretion.
“Prime Rate”: On any date, a rate equal to the annual rate on such date publicly
announced by JPMorgan Chase Bank, N.A. (provided that if JPMorgan Chase Bank,
N.A. ceases to publish such rate, the Prime Rate shall be determined according
to the comparable prime rate of another comparable nationally known money center
bank reasonably selected by Landlord), to be its prime rate for ninety (90)-day
unsecured loans to its corporate borrowers of the highest credit standing, but
in no event greater than the maximum rate then permitted under applicable law.
“Prior Months”: As defined in the definition of CPI Increase.
“Prior Octavius Ground Lease”: that certain Second Amended and Restated
Operating Lease, dated as of the Commencement Date, between Caesars Octavius,
LLC and CPLV Property Owner LLC, as assigned, amended, modified or supplemented
from time to time.
“Proceeding”: As defined in Section 23.1(b).
“Prohibited Leasehold Agent”: As defined in the definition of Permitted
Leasehold Mortgagee.
“Prohibited Persons”: As defined in Article XXXIX.
“Promotional Allowances”: As defined in the definition of “Net Revenue.”
“PropCo”: VICI Properties L.P., a Delaware limited partnership.
“PropCo 1”: VICI Properties 1 LLC, a Delaware limited liability company.
“Propco TRS”: As defined in Section 1.1.


35

--------------------------------------------------------------------------------





“Property Documents”: Reciprocal easement and/or operating agreements,
easements, covenants, exceptions, conditions and restrictions in each case
affecting the Leased Property or any portion thereof, but excluding, in any
event, all Fee Mortgage Documents.
“Property Related IP”: All System-wide IP that is reasonably necessary to
continue to operate the Facility as presently operated, and which a replacement
operator would need to utilize following any replacement of Manager as manager
of the Facility; provided, that Property Related IP shall not include (i) the
Total Rewards Program, (ii) customer or other data that is applicable to any
properties or Other Facilities other than the Facility and is not applicable to
the Facility, or (iii) other System-wide IP as it relates solely to any
properties or Other Facilities other than the Facility.
“Property Specific Guest Data”: Any and all Guest Data, to the extent in or
under the possession or control of Tenant, Services Co, Manager, or their
respective Affiliates, identifying, describing, concerning or generated by
prospective, actual or past guests, website visitors and/or customers of the
Facility, including retail locations, restaurants, bars, casino and Gaming
Facilities, spas and entertainment venues therein, but excluding, in all cases,
(i) Guest Data that has been integrated into analytics, reports, or other
similar forms in connection with the Total Rewards Program or any other customer
loyalty program of Services Co and its Affiliates (it being understood that this
exception shall not apply to such Guest Data itself, i.e., in its original form
prior to integration into such analytics, reports, or other similar forms in
connection with the Total Rewards Program or other customer loyalty program),
(ii) Guest Data that concerns facilities that are owned or operated by CEC or
its Affiliates, other than the Facility and that does not concern the Facility,
and (iii) Guest Data that concerns Proprietary Information and Systems (as
defined in the MLSA) and is not specific to the Facility.
“Property Specific IP”: All Intellectual Property that is both (i) specific to
the Facility and (ii) currently or hereafter owned by CEOC or any of its
Subsidiaries, including the Intellectual Property set forth on Exhibit H,
attached hereto.
“Qualified Replacement Guarantor”: A Person that satisfies the following
requirements: (a) such Person shall Control or be under common Control with the
Qualified Transferee; (b) such Person shall have total EBITDA for the most
recently ended period of four consecutive fiscal quarters for which financial
statements are available (which shall have been prepared by a certified public
accounting firm of national standing and shall cover a period beginning no
earlier than eighteen (18) months prior to the date of determination) (including
such financial statements that are not publicly available) of at least Nine
Hundred Million and No/100 Dollars ($900,000,000.00) immediately before giving
effect to the subject transfer; (c) such Person shall be solvent and have a
Market Capitalization of not less than Four Billion and No/100 Dollars
($4,000,000,000.00); (d) such Person (i) in the case of a Person with a Market
Capitalization of less than Eight Billion and No/100 Dollars
($8,000,000,000.00), has a Total Leverage Ratio of less than or equal to
6.25:1.00 and a Total Net Leverage Ratio of less than or equal to 5.25:1.00, in
each case, immediately before giving effect to the subject transfer or (ii) in
the case of a Person with a Market Capitalization greater than or equal to Eight
Billion and No/100 Dollars ($8,000,000,000.00), has a Total Leverage Ratio of
less than or equal to 7.25:1.00 and a Total Net Leverage Ratio of less than or
equal to 6.25:1.00, in each case, immediately before giving effect to the
subject transfer; (e) in


36

--------------------------------------------------------------------------------





the aggregate, (x) such Person’s assets located in the United States, (y) such
Person’s Controlled Subsidiaries incorporated in, or organized under the laws
of, the United States or any state or territory thereof or the District of
Columbia (“Domestic Subsidiaries”) that are owned directly by such Person or by
other Controlled Domestic Subsidiaries of such Person (provided, that, to the
extent such Subsidiaries are not wholly owned by such Person, then unless such
Subsidiaries executed joinders to the Replacement Guaranty, for purposes of
clause (i) below (but not, for the avoidance of doubt, clause (ii) below), the
EBITDA generated by such Subsidiary shall be limited to such Person’s pro rata
ownership interests in such Subsidiary), and (z) assets located in the United
States owned directly or indirectly by such Person’s Subsidiaries that are not
Domestic Subsidiaries so long as such non-Domestic Subsidiaries have executed
joinders to the Replacement Guaranty, shall (i) generate EBITDA for the most
recently ended period of four consecutive fiscal quarters for which financial
statements are available (which shall have been prepared by a certified public
accounting firm of national standing and shall cover a period beginning no
earlier than eighteen (18) months prior to the date of determination) of at
least Five Hundred Million and No/100 Dollars ($500,000,000.00) and (ii) have a
Total Leverage Ratio of less than or equal to 6.75:1.00 and a Total Net Leverage
Ratio of less than or equal to 5.75:1.00, in each case in this clause (e),
immediately before giving effect to the subject transfer; and (f) such Person
and its equity holders will comply with all customary “know your customer”
requirements of any Fee Mortgagee. Any Qualified Replacement Guarantor that is
not organized in the United States (and any Affiliates thereof that executed
joinders to the guaranty) shall consent to jurisdiction of, and venue in, New
York courts with respect to any action or proceeding with respect to this Lease,
the MLSA, any Other Lease, any Other MLSA and any other Lease/MLSA Related
Agreements including any Replacement Guaranty. For purposes of hereof, a Person
shall be “solvent” if such Person shall (i) not be “insolvent” as such term is
defined in Section 101 of title 11 of the United States Code, (ii) be generally
paying its debts (other than those that are in bona fide dispute) when they
become due, and (iii) be able to pay its debts as they become due.
“Qualified Replacement Manager”: A Person that manages (or is under the Control
of or common Control with an Affiliate that manages) a casino resort property
(other than the Leased Property) that (i) satisfies the Minimum Facilities
Threshold, (ii) has gross revenues of not less than Seven Hundred Fifty Million
and No/100 Dollars ($750,000,000.00) per year for each of the preceding three
(3) years as of the date of determination, and (iii) on the date of
determination, is at least of comparable standard of quality as the Leased
Property. By way of example only, and without limitation, as of the Commencement
Date, each of the following casino resort properties satisfies the requirements
of clause (iii) of the foregoing sentence: Bellagio, Aria, Venetian (Las Vegas),
Palazzo, Wynn (Las Vegas), Encore, City of Dreams (Macau), Galaxy Macau, Sands
Cotai, Venetian Macau, MGM Grand Macau, Wynn Macau, and Marina Bay Sands
(Singapore). At the time of appointment, such Person (a) shall not be subject to
a bankruptcy, insolvency or similar proceeding, (b) shall have never been
convicted of, or pled guilty or no contest to, a Patriot Act Offense and shall
not be on any Government List, (c) shall not be, and shall not be controlled by,
an Embargoed Person or a person that has been found “unsuitable,” for any
reason, by any applicable Gaming Authority, (d) shall have not been the subject
of a material governmental or regulatory investigation which resulted in a
conviction for criminal activity involving moral turpitude, (e) shall have not
been found liable pursuant to a non-appealable judgment in a civil proceeding
for attempting to hinder, delay or defraud creditors, (f) shall have all
required licenses and approvals required under


37

--------------------------------------------------------------------------------





applicable law (including Gaming Regulations), including all required Gaming
Licenses for itself, its officers, directors, and Affiliates (including officers
and directors of its Affiliates) to manage the Facility, and (g) shall not be a
Landlord Prohibited Person.
“Qualified Successor Tenant”: As defined in Section 36.3.
“Qualified Transferee”: A transferee that satisfies all of the following
requirements: (a) such transferee, unless the Qualified Replacement Guarantor is
CEC, (1) has, collectively with the Qualified Replacement Guarantor, a Market
Capitalization (exclusive of the Leased Property) of no less than Four Billion
and No/100 Dollars ($4,000,000,000.00), (2) has or is Controlled by a Person
that has demonstrated expertise in owning or operating real estate or gaming
properties and (3) shall Control Tenant and shall Control, be Controlled by or
be under common Control with Qualified Replacement Guarantor; (b) such
transferee and all of its applicable officers, directors, Affiliates (including
the officers and directors of its Affiliates), to the extent required under
applicable Gaming Regulations or other Legal Requirements, (i) are licensed and
certified by applicable Gaming Authorities and hold all required Gaming Licenses
to operate the Facility in accordance herewith and (ii) are otherwise found
suitable to lease the Leased Property in accordance herewith; (c) such
transferee has not been the subject of a material governmental or regulatory
investigation which resulted in a conviction for criminal activity involving
moral turpitude and has not been found liable pursuant to a non-appealable
judgment in a civil proceeding for attempting to hinder, delay or defraud
creditors, (d) such transferee has never been convicted of, or pled guilty or no
contest to, a Patriot Act Offense and is not on any Government List; (e) such
transferee has not been the subject of a voluntary or involuntary (to the extent
the same has not been discharged) bankruptcy proceeding during the prior five
(5) years from the applicable date of determination; (f) such transferee is not,
and is not Controlled by an Embargoed Person or a person that has been found
“unsuitable” for any reason or has had any application for a Gaming License
withdrawn “with prejudice” by any applicable Gaming Authority; (g) such
transferee and its equity holders comply with any Fee Mortgagee’s customary
“know your customer” requirements; (h) such transferee shall not be a Landlord
Prohibited Person; and (i) such transferee is not associated with a person who
has been found “unsuitable”, denied a Gaming License or otherwise precluded from
participation in the Gaming Industry by any Gaming Authority where such
association would reasonably be expected to adversely affect any of Landlord’s
or its Affiliates’ Gaming Licenses or Landlord’s or its Affiliates’ then-current
standing with any Gaming Authority; provided, however, so long as CEC remains
the Guarantor and a wholly-owned subsidiary of CEC remains the Manager
hereunder, such transferee shall not be required to satisfy requirement (a) to
be deemed a Qualified Transferee hereunder.
“REIT”: A “real estate investment trust” within the meaning of Section 856(a) of
the Code.
“Renewal Notice”: As defined in Section 1.4.
“Renewal Term”: As defined in Section 1.4.
“Renewal Term Decrease”: As defined in clause (c)(ii)(B) of the definition of
“Rent.”


38

--------------------------------------------------------------------------------





“Renewal Term Increase”: As defined in clause (c)(ii)(A) of the definition of
“Rent.”
“Rent”: An annual amount payable as provided in Article III, calculated as
follows:
(a)    For the first seven (7) Lease Years, annual Rent shall be comprised of
both a base rent component (“Initial Rent”) and a supplemental rent component
(“Supplemental Rent”), each such component of Rent calculated as provided below:
(i) Initial Rent shall be equal to One Hundred Sixty-Five Million and No/100
Dollars ($165,000,000.00) per Lease Year, as adjusted annually as set forth in
the following sentence. On each Escalator Adjustment Date during the
second (2nd) through and including the seventh (7th) Lease Years, the Initial
Rent payable for such Lease Year shall be adjusted to be equal to the Initial
Rent payable for the immediately preceding Lease Year, multiplied by the
Escalator.
(ii) (x) for the first (1st) Lease Year, Supplemental Rent shall be equal to
Zero and No/100 Dollars ($0) and (y) for the second (2nd) through and including
the seventh (7th) Lease Year, Supplemental Rent shall be equal to Thirty-Five
Million and No/100 Dollars ($35,000,000.00) per Lease Year; provided, that for
the second (2nd) Lease Year, Supplemental Rent shall be prorated and payable
only with respect to the period from and after the Amendment Date, such that the
Tenant shall not be required to pay any portion of Supplemental Rent with
respect to the portion of the second (2nd) Lease Year occurring prior to the
Amendment Date. For purposes of clarification, (1) there shall be no Variable
Rent (defined below) payable during the first seven (7) Lease Years and (2)
Supplemental Rent shall not be subject to the Escalator.
(b)    From and after the commencement of the eighth (8th) Lease Year, until the
Initial Stated Expiration Date, annual Rent shall be comprised of a base rent
component (“Base Rent”), a variable rent component (“Variable Rent”) and
Supplemental Rent, each such component of Rent calculated as provided below:
(i)    Base Rent shall equal (x) for the eighth (8th) Lease Year, the product of
eighty percent (80%) of Initial Rent in effect as of the last day of the seventh
(7th) Lease Year, multiplied by the Escalator, and (y) for each Lease Year from
and after the commencement of the ninth (9th) Lease Year until the Initial
Stated Expiration Date, the Base Rent payable for the immediately preceding
Lease Year, as applicable (as in effect on the last day of such preceding Lease
Year), multiplied by the Escalator in each case.
(ii)    Variable Rent shall be calculated as further described in this clause
(b)(ii). Throughout the Term, Variable Rent shall not be subject to the
Escalator. (A) For each Lease Year from and after commencement of the
eighth (8th) Lease Year through and including the end of the tenth (10th) Lease
Year (the “First Variable Rent Period”), Variable Rent shall be a fixed annual
amount equal to twenty percent (20%) of the Initial Rent in effect as of the
last day of the seventh (7th) Lease Year (such amount, the “Variable Rent Base
Amount”), adjusted as follows (such resulting annual amount being referred to
herein as “Year 8‑10 Variable Rent”):
(x)    in the event that the average annual Net Revenue for the three (3)
consecutive Fiscal Periods ending immediately prior to the end of the seventh
(7th) Lease Year


39

--------------------------------------------------------------------------------





(the “First VRP Net Revenue Amount”) exceeds the Base Net Revenue Amount (any
such excess, the “Year 8 Increase”), the Year 8‑10 Variable Rent shall equal the
Variable Rent Base Amount increased by an amount equal to the product of
(a) four percent (4%) and (b) the Year 8 Increase; or
(y)    in the event that the First VRP Net Revenue Amount is less than the Base
Net Revenue Amount (any such difference, the “Year 8 Decrease”), the Year 8‑10
Variable Rent shall equal the Variable Rent Base Amount decreased by an amount
equal to the product of (a) four percent (4%) and (b) the Year 8 Decrease.
(B)    For each Lease Year from and after the commencement of the eleventh
(11th) Lease Year until the Initial Stated Expiration Date (the “Second Variable
Rent Period”), Variable Rent shall be equal to a fixed annual amount equal to
the Year 8‑10 Variable Rent, adjusted as follows (such resulting annual amount
being referred to herein as the “Year 11-15 Variable Rent”):
(x)    in the event that the average annual Net Revenue for the three (3)
consecutive Fiscal Periods ending immediately prior to the end of the
tenth (10th) Lease Year exceeds the First VRP Net Revenue Amount (any such
excess, the “Year 11 Increase”), the Year 11-15 Variable Rent shall equal the
Year 8‑10 Variable Rent increased by an amount equal to the product of (a) four
percent (4%) and (b) the Year 11 Increase; or
(y)    in the event that the average annual Net Revenue for the three (3)
consecutive Fiscal Periods ending immediately prior to the end of the
tenth (10th) Lease Year is less than the First VRP Net Revenue Amount (any such
difference, the “Year 11 Decrease”), the Year 11‑15 Variable Rent shall equal
the Year 8‑10 Variable Rent decreased by an amount equal to the product of
(a) four percent (4%) and (b) the Year 11 Decrease.
(iii)    Supplemental Rent shall be equal to Thirty-Five Million and No/100
Dollars ($35,000,000.00) per Lease Year.
(c)    For each Renewal Term, annual Rent shall be comprised of Base Rent,
Variable Rent and Supplemental Rent, each such component of Rent calculated as
provided below:
(i)    Base Rent for the first (1st) Lease Year of such Renewal Term shall be
adjusted to be equal to the applicable annual Fair Market Base Rental Value;
provided that (A) in no event will the Base Rent be less than the Base Rent in
effect as of the last day of the Lease Year immediately preceding the
commencement of such Renewal Term (such immediately preceding year, the
respective “Preceding Lease Year”), (B) no such adjustment shall cause Base Rent
to be increased by more than ten percent (10%) of the Base Rent in effect as of
the last day of the Preceding Lease Year and (C) such Fair Market Base Rental
Value shall be determined as provided in Section 34.1. On each Escalator
Adjustment Date during such Renewal Term, the Base Rent payable for such Lease
Year shall be equal to the Base Rent payable for the immediately preceding Lease
Year (as in effect on the last day of such preceding Lease Year), multiplied by
the Escalator.


40

--------------------------------------------------------------------------------





(ii)    Variable Rent for each Lease Year during such Renewal Term (for each
Renewal Term, the “Renewal Term Variable Rent Period”) shall be equal to the
Variable Rent in effect as of the last day of the Preceding Lease Year, adjusted
as follows:
(A)    in the event that the average annual Net Revenue for the three (3) Fiscal
Periods ending immediately prior to the end of the Preceding Lease Year exceeds
the average annual Net Revenue for the three (3) consecutive Fiscal Periods
ending immediately prior to the end of the Lease Year five (5) years prior to
the Preceding Lease Year (i.e., (x) in respect of the first (1st) Renewal Term,
the three (3) consecutive Fiscal Periods ending immediately prior to the end of
the tenth (10th) Lease Year, and (y) in respect of each subsequent Renewal Term,
the three (3) consecutive Fiscal Periods ending immediately prior to the end of
the Lease Year immediately preceding the first (1st) Lease Year of the
immediately preceding Renewal Term) (any such excess, the respective “Renewal
Term Increase”), the Variable Rent for such Renewal Term shall equal the
Variable Rent in effect as of the last day of the Preceding Lease Year increased
by an amount equal to the product of (a) four percent (4%) and (b) such Renewal
Term Increase; or
(B)    in the event that the average annual Net Revenue for the three (3)
consecutive Fiscal Periods ending immediately prior to the end of the Preceding
Lease Year is less than the average annual Net Revenue for the three (3)
consecutive Fiscal Periods ending immediately prior to the end of the Lease Year
five (5) years prior to the Preceding Lease Year (i.e., (x) in respect of the
first (1st) Renewal Term, the three (3) consecutive Fiscal Periods ending
immediately prior to the end of the tenth (10th) Lease Year and (y) in respect
of each subsequent Renewal Term, the three (3) consecutive Fiscal Periods ending
immediately prior to the end of the Lease Year immediately preceding the first
(1st) Lease Year of the immediately preceding Renewal Term) (any such
difference, the respective “Renewal Term Decrease”), the Variable Rent for such
Renewal Term shall equal the Variable Rent in effect as of the last day of the
Preceding Lease Year decreased by an amount equal to the product of (a) four
percent (4%) and (b) such Renewal Term Decrease.
(iii)    Supplemental Rent shall be equal to Thirty-Five Million and No/100
Dollars ($35,000,000.00) per Lease Year.
Notwithstanding anything herein to the contrary, (i) but subject to any
reduction in Rent by the Rent Reduction Amount pursuant to and in accordance
with the terms of this Lease, in no event shall annual Base Rent during any
Lease Year after the seventh (7th) Lease Year be less than eighty percent (80%)
of the Initial Rent in the seventh (7th) Lease Year, and (ii) in no event shall
the Variable Rent be less than Zero Dollars ($0.00).
The Parties hereby acknowledge that on the Amendment Date a prepayment of Rent
in kind in the amount of One Hundred Thirty-Two Million and No/100 Dollars
($132,000,000.00) shall be deemed to have been made by Tenant and received by
Landlord, which amount is in addition to all other amounts otherwise required to
be payable as Rent hereunder.
“Rent Reduction Amount”: (a) if all or a portion of the Leased Property
(Non-Octavius) is affected by the applicable Partial Taking, is being removed
from this Lease or is otherwise being excluded from the determination of Rent
(i) with respect to the Base Rent, a proportionate reduction of Base Rent, which
proportionate amount shall be determined by


41

--------------------------------------------------------------------------------





comparing (1) the EBITDAR of the Leased Property (Non-Octavius) for the Trailing
Test Period versus (2) the EBITDAR of the Leased Property (Non-Octavius) for the
Trailing Test Period calculated to remove the EBITDAR attributable to the
portion of the Leased Property (Non-Octavius) affected by the Partial Taking or
that is being removed from this Lease or otherwise excluded from the
determination of Rent (as applicable) and (ii) with respect to Variable Rent, a
proportionate reduction of Variable Rent calculated in the same manner as set
forth with respect to Base Rent above and (b) if all or a portion of the Leased
Property (Octavius) is affected by the applicable Partial Taking, is being
removed from this Lease or is otherwise being excluded from the determination of
Rent, with respect to the Supplemental Rent, a proportionate reduction of
Supplemental Rent, which proportionate amount shall be determined by comparing
(1) the EBITDAR of the Leased Property (Octavius) for the Trailing Test Period
versus (2) the EBITDAR of the Leased Property (Octavius) for the Trailing Test
Period calculated to remove the EBITDAR attributable to the portion of the
Leased Property (Octavius) affected by the Partial Taking or that is being
removed from this Lease or otherwise excluded from the determination of Rent (as
applicable). Following the application of the Rent Reduction Amount to the Rent
hereunder, for purposes of calculating any applicable adjustments to Variable
Rent based on increases or decreases in Net Revenue, such calculations of Net
Revenue shall exclude Net Revenue attributable to the portion of the Leased
Property affected by the Partial Taking or that was removed from this Lease or
otherwise excluded from the determination of Rent (even if such portion of the
Leased Property had not yet been affected by the Partial Taking nor removed from
this Lease as of the applicable Lease Year for which Net Revenue is being
measured).
“Replacement Guaranty”: A guaranty made by a Qualified Replacement Guarantor
which shall contain provisions, terms and conditions similar in substance to the
provisions, terms and conditions set forth in Article 17 of the MLSA and all
such other portions of the MLSA that comprise the Lease Guaranty (as such term
is defined in the MLSA).
“Replacement Management Agreement”: A management agreement with respect to the
management of the Facility, between a Qualified Replacement Manager and a
Qualified Transferee, that provides for the management of the Leased Property on
terms and conditions not materially less favorable to Tenant (and the Leased
Property), (i) with respect to a Qualified Replacement Manager that is an
Affiliate of the Qualified Transferee, than as provided in the MLSA, or, (ii)
with respect to a Qualified Replacement Manager that is not an Affiliate of the
Qualified Transferee, than would be obtained in an arm’s-length management
agreement with a third party, and, in all events the provisions, terms and
conditions thereof shall not be intended to or designed to frustrate, vitiate or
reduce the payment of Variable Rent or the other provisions of this Lease.
“Reporting Subsidiary”: Any entity required by GAAP to be consolidated for
financial reporting purposes by a Person, regardless of ownership percentage.
“Representatives”: With respect to any Person, such Person’s officers,
employees, directors, accountants, attorneys and other consultants, experts or
agents of such Person, and actual or prospective arrangers, underwriters,
investors or lenders with respect to indebtedness or Equity Interests that may
be incurred or issued by such Person or such Person’s Affiliates (including any
Additional Fee Mortgagee), to the extent that any of the foregoing actually
receives non-public


42

--------------------------------------------------------------------------------





information hereunder. In addition, and without limitation of the foregoing, the
term “Representatives” shall include, (a) in the case of Landlord, PropCo 1,
PropCo, Landlord REIT and any Affiliate thereof, and (b) in the case of Tenant,
CEOC, CEC and any Affiliate thereof.
“Required Capital Expenditures”: The applicable Capital Expenditures required to
satisfy the Minimum Cap Ex Requirements.
“Retail Sales”: As defined in the definition of “Net Revenue.”
“Right to Terminate Notice”: As defined in Section 17.1(d).
“ROFR Agreement”: That certain Second Amended and Restated Right of First
Refusal Agreement, dated as of the Amendment Date, by and between CEC and
PropCo, as amended, modified or supplemented from time to time.
“SEC”: The United States Securities and Exchange Commission.
“Second Variable Rent Period”: As defined in clause (b)(ii)(B) of the definition
of “Rent.”
“Section 9.7(b) Clause (i) Conditions”: As defined in Section 9.7.
“Section 9.7(b) Obligation”: As defined in Section 9.7.
“Section 34.2 Dispute”: As defined in Section 34.2.
“Securities Act”: The Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.
“Services Co”: Caesars Enterprise Services LLC, or any replacement or successor
services company engaged in performing services on behalf of Tenant and related
entities similar to those performed by, or contemplated to be performed by,
Caesars Enterprise Services LLC on the Commencement Date.
“Services Co Capital Expenditures”: All capital expenditures incurred by
Services Co to the extent capitalized in accordance with GAAP and allocated to
Tenant by Services Co. Without Landlord’s consent, Tenant shall not permit any
changes to be made to the allocation methodology by which Services Co Capital
Expenditures are currently allocated to Tenant if such change could reasonably
be expected to materially and adversely affect Landlord.
“Software”: As they exist anywhere in the world, any computer software,
firmware, microcode, operating system, embedded application, or other program,
including all source code, object code, specifications, databases, designs and
documentation related to such programs.
“SPE Tenant”: Collectively or individually, as the context may require, each
Tenant other than CEOC.


43

--------------------------------------------------------------------------------





“Specified REAs”: (i) that certain Declaration of Covenants, Restrictions and
Easements dated May 20, 2011, recorded as Instrument No. 201105200002942 in the
Official Records, Clark County, Nevada, as amended by that certain First
Amendment to the Declaration of Covenants, Restrictions and Easements dated as
of October 11, 2013, recorded as Instrument No. 201310110002342, as amended by
that certain Second Amendment to the Declaration of Covenants, Restrictions and
Easements dated on or about the Commencement Date and (ii) that certain Second
Amended and Restated Parking Agreement and Grant of Reciprocal Easements and
Declaration of Covenants dated February 7, 2003, recorded as Document No. 1516
in Book 20031118 in the Official Records, Clark County, Nevada, as amended by
that certain Assignment and Assumption of Second Amended and Restated Parking
Agreement and Grant of Reciprocal Easements and Declaration of Covenants dated
as of November 14, 2003, as amended by that certain First Amendment to Second
Amended and Restated Parking Agreement and Grant of Reciprocal Easements and
Declaration of Covenants dated April 29, 2016, recorded as Instrument Number
20160503-0002965 in the Official Records, Clark County, Nevada, and as amended
by that certain Second Amendment to Second Amended and Restated Parking
Agreement and Grant of Reciprocal Easements and Declaration of Covenants dated
on or about the Commencement Date.
“Specified Sublease”: Any Sublease (i) affecting any portion of the Leased
Property, and (ii) in effect on the Commencement Date. A list of all Specified
Subleases as of the Commencement Date is annexed as Schedule 4 hereto.
“Stated Expiration Date”: As defined in Section 1.3.
“Stub Period”: As defined in Section 10.5(a)(v).
“Stub Period Multiplier”: As defined in Section 10.5(a)(v).
“Subject Entity”: As defined in the definition of Change of Control.
“Subject Facility”: As defined in Section 13.10(a).
“Subject Transaction”: As defined in the definition of Change of Control.
“Sublease”: Any sublease, sub-sublease, license, management agreement to operate
(but not occupy as a tenant) a particular space at the Facility, or other
similar agreement in respect of use or occupancy of any portion of the Leased
Property, but excluding Bookings.
“Subsidiary”: As to any Person, (i) any corporation more than fifty percent
(50%) of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time of determination owned by such
Person and/or one or more Subsidiaries of such Person, and (ii) any partnership,
limited liability company, association, joint venture or other entity in which
such Person and/or one or more Subsidiaries of such Person has more than a fifty
percent (50%) Equity Interest at the time of determination.


44

--------------------------------------------------------------------------------





“Subtenant”: The tenant under any Sublease.
“Subtenant Subsidiary”: Any subsidiary of Tenant that is a Subtenant under a
Sublease from Tenant.
“Successor Tenant”: As defined in Section 36.1.
“Successor Tenant Rent”: As defined in Section 36.3.
“Supplemental Rent”: The Supplemental Rent component of Rent, as defined in more
detail in clauses (a), (b) and (c) of the definition of “Rent.”
“System-wide IP”: All of the Intellectual Property (in each case, excluding
Property Specific IP and Property Specific Guest Data) that (i) Services Co or
any of its Subsidiaries currently license, contemplate to license or otherwise
provide to facilitate the provision of services by or on behalf of Services Co
or any of its Subsidiaries to any properties owned by CEOC or its Affiliates,
(ii) Services Co or any of its Subsidiaries currently provide or contemplate to
provide pursuant to, or is otherwise necessary for the performance of, any
Property Management Agreement (as defined in the Omnibus Agreement), (iii) is
necessary for the provision of Enterprise Services (as defined in the Omnibus
Agreement) by Services Co, (iv) is generally used by CEOC, its Affiliates and
their respective Subsidiaries for their respective properties, including any and
all Intellectual Property comprising and/or related to the Total Rewards
Program, or (v) is developed, created or acquired by or on behalf of Services Co
or any of its Subsidiaries and is not a derivative work of any Intellectual
Property licensed to Services Co.
“Taking”: Any taking of all or any part of the Leased Property and/or the
Leasehold Estate or any part thereof, in or by Condemnation, including by reason
of the temporary requisition of the use or occupancy of all or any part of the
Leased Property by any governmental authority, civil or military.
“Tenant”: As defined in the preamble.
“Tenant Capital Improvement”: A Capital Improvement other than a Material
Capital Improvement funded by Landlord pursuant to a Landlord MCI Financing. The
term “Tenant Capital Improvement” shall not include Capital Improvements
conveyed by Tenant to Landlord.
“Tenant Competitor”: As of any date of determination, any Person (other than
Tenant and its Affiliates) that is engaged, or is an Affiliate of a Person that
is engaged, in the ownership or operation of a Gaming business; provided, that,
(i) for purposes of the foregoing, ownership of the real estate and improvements
where a Gaming business is conducted, without ownership of the Gaming business
itself, shall not be deemed to constitute the ownership of a Gaming business,
(ii) any investment fund or other Person with an investment representing an
equity ownership of fifteen percent (15%) or less in a Tenant Competitor and no
Control over such Tenant Competitor shall not be a Tenant Competitor, (iii)
solely for purposes of Section 18.4(c), a Person with an investment representing
an equity ownership of twenty-five percent (25%) or less in a Non-Core Tenant
Competitor shall be deemed to not have Control over such Tenant Competitor, and
(iv) Landlord


45

--------------------------------------------------------------------------------





shall not be deemed to become a Tenant Competitor by virtue of it or its
Affiliate’s acquiring ownership, or engaging in the ownership or operation of, a
Gaming business, if Landlord or any of its Affiliates first offered CEC (or its
Subsidiary, as applicable) the opportunity to lease and manage such Gaming
business pursuant to the ROFR Agreement and CEC (or its Subsidiary, as
applicable) did not accept such offer.
“Tenant Event of Default”: As defined in Section 16.1.
“Tenant Indemnified Party”: As defined in Section 21.1.
“Tenant Information” means information concerning Tenant, CEC or their
respective Affiliates, including Manager, or any of their respective assets or
businesses, including, without limitation, the operation of the Leased Property
“Tenant Material Capital Improvement”: As defined in Section 10.4(e).
“Tenant Securitization Certification”: As defined in Section 23.1(b).
“Tenant Transferee Requirement”: As defined in Section 22.2(i).
“Tenant’s Initial Financing”: The financing provided under that certain Credit
Agreement, dated as of the Commencement Date, by and among Tenant, as borrower,
the Lenders (as defined therein) party thereto from time to time and Credit
Suisse AG, Cayman Islands Branch, as administrative agent for the Lenders and
collateral agent for the Secured Parties (as defined therein), as modified by
that certain Incremental Assumption Agreement No. 1, dated as of December 18,
2017, and as amended by that certain Amendment No. 1, dated as of April 16,
2018.
“Tenant’s MCI Intent Notice”: As defined in Section 10.4(a).
“Tenant’s Property”: All assets of Tenant and its Subsidiaries (other than the
Leased Property and, for purposes of Article XXXVI only, any Intellectual
Property that will not be transferred to a Successor Tenant under Article XXXVI)
primarily related to or used in connection with the operation of the business
conducted on or about the Leased Property or any portion thereof, together with
all replacements, modifications, additions, alterations and substitutes therefor
and including all goodwill and going concern value associated with Tenant’s
Property.
“Term”: As defined in Section 1.3.
“Third‑Party MCI Financing”: As defined in Section 10.4(c).
“Title Violation”: As defined in Section 21.2.
“Total Leverage Ratio”: With respect to any Person and its Subsidiaries on a
consolidated basis, on any date, the ratio of (i) the aggregate principal amount
of (without duplication) all indebtedness consisting of Capital Lease
Obligations, indebtedness for borrowed money, unreimbursed obligations in
respect of drawn letters of credit (but excluding contingent obligations under
outstanding letters of credit) and other purchase money indebtedness and


46

--------------------------------------------------------------------------------





guarantees of any of the foregoing obligations, of such Person and its
Subsidiaries determined on a consolidated basis on such date in accordance with
GAAP to (ii) EBITDA.
“Total Net Leverage Ratio”: With respect to any Person and its Subsidiaries on a
consolidated basis, on any date, the ratio of (i) (a) the aggregate principal
amount of (without duplication) all indebtedness consisting of Capital Lease
Obligations, indebtedness for borrowed money, unreimbursed obligations in
respect of drawn letters of credit (but excluding contingent obligations under
outstanding letters of credit) and other purchase money indebtedness and
guarantees of any of the foregoing obligations, of such Person and its
Subsidiaries determined on a consolidated basis on such date in accordance with
GAAP less (b) the aggregate amount of all cash or cash equivalents of such
Person and its Subsidiaries (provided, that, in the case of cash or cash
equivalents held by Domestic Subsidiaries of a Person that is not incorporated
in, or organized under the laws of, the United States or any state or territory
thereof or the District of Columbia, such cash must be held at a bank or other
financial institution located in the United States or any territory thereof or
the District of Columbia) that would not appear as “restricted” on a
consolidated balance sheet of such Person and its Subsidiaries to (ii) EBITDA.
“Trademarks”: As defined in the definition of Intellectual Property.
“Trailing Test Period”: For any date of determination, the period of the four
(4) most recently ended consecutive calendar quarters prior to such date of
determination for which Financial Statements are available.
“Transition Period”: As defined in the MLSA.
“Transition Services Agreement”: That certain Transition of Management Services
Agreement (CPLV), dated as of the Commencement Date, by and among Tenant,
Landlord, Services Co, Caesars License Company, LLC and Manager, as amended by
that certain First Amendment to Transition of Management Services Agreement
(CPLV), dated as of the Amendment Date, and as further amended, restated,
supplemented or otherwise modified from time to time.
“Tri-Party Agreement”: As defined in Section 9.5(a).
“Triennial Allocated Minimum Cap Ex Amount B Ceiling”: The difference of (a) the
Triennial Minimum Cap Ex Amount B, minus (b) the Triennial Allocated Minimum Cap
Ex Amount B Floor (as defined in the Non-CPLV Lease). Notwithstanding anything
herein to the contrary, fifty percent (50%) of all Capital Expenditures
constituting Material Capital Improvements shall be credited toward the
Triennial Allocated Minimum Cap Ex Amount B Ceiling applicable to the Triennial
Period during which such Capital Expenditures were incurred and the other fifty
percent (50%) of such Capital Expenditures constituting Material Capital
Improvements shall not be credited toward the Triennial Allocated Minimum Cap Ex
Amount B Ceiling.
“Triennial Allocated Minimum Cap Ex Amount B Floor”: An amount equal to
Eighty-Four Million and No/100 Dollars ($84,000,000.00), as reduced from time to
time by the applicable Minimum Cap Ex Reduction Amount in the event that the
Triennial Minimum Cap Ex Amount B is reduced by the applicable Minimum Cap Ex
Reduction Amount. Notwithstanding


47

--------------------------------------------------------------------------------





anything herein to the contrary, fifty percent (50%) of all Capital Expenditures
constituting Material Capital Improvements shall be credited toward the
Triennial Allocated Minimum Cap Ex Amount B Floor applicable to the Triennial
Period during which such Capital Expenditures were incurred and the other fifty
percent (50%) of such Capital Expenditures constituting Material Capital
Improvements shall not be credited toward the Triennial Allocated Minimum Cap Ex
Amount B Floor.
“Triennial Minimum Cap Ex Amount B”: An amount equal to Three Hundred Fifty
Million and No/100 Dollars ($350,000,000.00), provided, however, that for
purposes of calculating the Triennial Minimum Cap Ex Amount B, Capital
Expenditures during the applicable Triennial Period shall not include any of the
following (without duplication): (a) Services Co Capital Expenditures, (b)
Capital Expenditures by any subsidiaries of Tenant that are non-U.S.
subsidiaries or are “unrestricted subsidiaries” as defined under Tenant’s debt
documentation, (c) any Capital Expenditures of Tenant related to gaming
equipment, (d) any Capital Expenditures of Tenant related to corporate shared
services, nor (e) any Capital Expenditures with respect to properties that are
not included in the Leased Property or Other Leased Property. The Triennial
Minimum Cap Ex Amount B shall be decreased from time to time (u) in the event
the Other Tenant under the Non-CPLV Lease elects to cease Continuous Operations
of an Other Facility thereunder that is not a Continuous Operation Facility
thereunder for at least twelve (12) consecutive months, (v) upon the execution
of a Severance Lease, (w) upon an L1 Transfer, an L2 Transfer or an L1/L2
Transfer, (x) in the event of any termination or partial termination of either
this Lease or the Other Leases in connection with any Condemnation, Casualty
Event or “Casualty Event” (as defined in the applicable Other Lease), or in the
event of the expiration of any applicable “Maximum Fixed Rent Term” (under and
as defined in any Other Lease), in any case in accordance with the express terms
of this Lease or the Other Leases (as applicable), and in any case that results
in the removal of Material Leased Property from, or the termination of, this
Lease or the Other Leases (as applicable); and (y) in connection with any
disposition of all of the Other Leased Property under any Other Lease in
accordance with Article XVIII of such Other Lease and the assignment of such
Other Lease to a third party Acquirer (as defined in such Other Lease); with
such decrease, in each case of clause (u), (v), (w), (x) or (y) above, being
equal to the applicable Minimum Cap Ex Reduction Amount. Notwithstanding
anything herein to the contrary but subject to the next sentence, fifty percent
(50%) of all Capital Expenditures and Other Capital Expenditures constituting
Material Capital Improvements or Other Material Capital Improvements shall be
credited toward the Triennial Minimum Cap Ex Amount B applicable to the
Triennial Period during which such Capital Expenditures or Other Capital
Expenditures were incurred and the other fifty percent (50%) of such Capital
Expenditures and Other Capital Expenditures constituting Material Capital
Improvements or Other Material Capital Improvements shall not be credited toward
the Triennial Minimum Cap Ex Amount B. Without limitation of anything set forth
in the foregoing, it is acknowledged and agreed that any Other Capital
Expenditures with respect to any one or more of the London Clubs shall not be
included in the calculation of the Triennial Minimum Cap Ex Amount B.
Notwithstanding the foregoing, one hundred percent (100%) of all Other Capital
Expenditures expended in connection with the “Southern Indiana Redevelopment
Project” (as defined in the Non-CPLV Lease) in an aggregate amount not to exceed
Eighty-Five Million and No/100 Dollars ($85,000,000.00) shall be credited in
full toward the Triennial Minimum Cap Ex Amount B. It is currently anticipated
that such expenditures shall be expended in accordance with the following


48

--------------------------------------------------------------------------------





schedule: (a) Thirty Million and No/100 Dollars ($30,000,000.00) in the Lease
Year commencing in 2018; (b) Fifty-Two Million and No/100 Dollars
($52,000,000.00) in the Lease Year commencing in 2019; and, (c) Three Million
and No/100 Dollars ($3,000,000.00) in the Lease Year commencing in 2020.
“Triennial Minimum Cap Ex Requirement B”: A defined in Section 10.5(a)(iv).
“Triennial Period”: Each period of three (3) full Fiscal Years during the Term.
“Triennial Test Period”: With respect to any Person, for any date of
determination, the period of the twelve (12) most recently ended consecutive
Fiscal Quarters of such Person for which Financial Statements are available.
“Trigger Date”: As defined on Schedule 8.
“Unavoidable Delay”: Delays due to strikes, lockouts, inability to procure
materials, power failure, acts of God, governmental restrictions, enemy action,
civil commotion, fire, unavoidable casualty or other causes beyond the
reasonable control of the Party responsible for performing an obligation
hereunder; provided, that lack of funds, in and of itself, shall not be deemed a
cause beyond the reasonable control of a Party.
“Unsuitable for Its Primary Intended Use”: A state or condition of the Leased
Property such that by reason of a Partial Taking the Leased Property cannot,
following restoration thereof (to the extent commercially practical), be
operated on a commercially practicable basis for the Primary Intended Use for
which it was primarily being used immediately preceding the taking, taking into
account, among other relevant economic factors, the amount of square footage and
the estimated revenue affected by such Partial Taking.
“Variable Rent”: The Variable Rent component of Rent, as defined in more detail
in clauses (b) and (c) of the definition of “Rent.”
“Variable Rent Base Amount”: As defined in clause (b)(ii)(A) of the definition
of “Rent.”
“Variable Rent Determination Period”: Each of (i) the three (3) consecutive
Fiscal Periods that ended immediately prior to the commencement of the (3rd)
Lease Year, and (ii) the three (3) consecutive Fiscal Periods in each case that
end immediately prior to the commencement of the eighth (8th) Lease Year, the
eleventh (11th) Lease Year, and the first (1st) Lease Year of each Renewal Term.
“Variable Rent Payment Period”: Collectively or individually, each of the First
Variable Rent Period, the Second Variable Rent Period and each of the Renewal
Term Variable Rent Periods.
“Variable Rent Statement”: As defined in Section 3.2(a).


49

--------------------------------------------------------------------------------





“Work”: Any and all work in the nature of construction, restoration, alteration,
modification, addition, improvement or demolition in connection with the
performance of any Alterations and/or any Capital Improvements.
“Year 8 Decrease”: As defined in clause (b)(ii)(A) of the definition of “Rent.”
“Year 8 Increase”: As defined in clause (b)(ii)(A) of the definition of “Rent.”
“Year 8‑10 Variable Rent”: As defined in clause (b)(ii)(A) of the definition of
“Rent.”
“Year 11 Decrease”: As defined in clause (b)(ii)(B) of the definition of “Rent.”
“Year 11 Increase”: As defined in clause (b)(ii)(B) of the definition of “Rent.”
“Year 11-15 Variable Rent”: As defined in clause (b)(ii)(B) of the definition of
“Rent.”

ARTICLE III
RENT

3.1
Payment of Rent.

(a)    Generally. During the Term, Tenant will pay to Landlord the Rent and
Additional Charges in lawful money of the United States of America and legal
tender for the payment of public and private debts, in the manner provided in
Section 3.4.
(b)    Payment of Rent until Commencement of Variable Rent. On the Commencement
Date, a prorated portion of the first monthly installment of Rent shall be paid
by Tenant for the period from the Commencement Date until the last day of the
calendar month in which the Commencement Date occurs, based on the number of
days during such period. Thereafter, for the first seven (7) Lease Years, Rent
shall be payable by Tenant in consecutive monthly installments equal to
one-twelfth (1/12th) of the Rent amount for the applicable Lease Year on the
first (1st) day of each calendar month (or the immediately preceding Business
Day if the first (1st) day of the month is not a Business Day), in advance for
such calendar month, during that Lease Year. Notwithstanding anything to the
contrary in the foregoing sentence, (i) no Supplemental Rent shall be payable
with respect to the period prior to the Amendment Date, (ii) on the Amendment
Date, the amount of each remaining monthly installment of Rent in the Lease Year
in which the Amendment Date occurs (i.e., each installment of Rent payable in
such Lease Year after the Amendment Date) shall be recalculated to give effect
to the addition of Supplemental Rent as a component of Rent (as effectuated by
the amendments to this Lease on the Amendment Date) and (iii) on the Amendment
Date, a prorated portion of the amount of the monthly installment of
Supplemental Rent for the month in which the Amendment Date occurs shall be paid
by Tenant for the period from the Amendment Date until the last day of such
calendar month, based on the number of days during such period (provided,
however, that if Tenant pays or has paid (as an Imposition) rent under the Prior
Octavius Ground Lease in respect of such period, then such payment shall be
credited in full against the amount due under this clause (iii)).


50

--------------------------------------------------------------------------------





(c)    Payment of Rent following Commencement of Variable Rent. From the
commencement of the eighth (8th) Lease Year and continuing until the Expiration
Date, Base Rent, Variable Rent and Supplemental Rent during any Lease Year shall
be payable in consecutive monthly installments equal to one-twelfth (1/12th) of
the Base Rent, Variable Rent and Supplemental Rent amounts for the applicable
Lease Year on the first (1st) day of each calendar month (or the immediately
preceding Business Day if the first (1st) day of the month is not a Business
Day), in advance for such calendar month, during that Lease Year; provided,
however, that for each month where Variable Rent is payable but the amount
thereof depends upon calculation of Net Revenue not yet known (e.g., the first
few months of the eighth (8th) Lease Year, the eleventh (11th) Lease Year, and
(if applicable) the first (1st) Lease Year of each Renewal Term), the amount of
the Variable Rent payable monthly in advance shall remain the same as in the
immediately preceding month, and provided, further, that Tenant shall make a
payment to Landlord (or be entitled to set off against its Rent payment due, as
applicable) on the first (1st) day of the calendar month (or the immediately
preceding Business Day if the first (1st) day of the month is not a Business
Day) following the completion of such calculation in the amount necessary to
“true-up” any underpayments or overpayments of Variable Rent for such interim
period. Tenant shall complete such calculation of Net Revenue as provided in
Section 3.2 of this Lease.
(d)    Proration for Partial Lease Year. Unless otherwise agreed by the Parties
in writing, Rent and applicable Additional Charges shall be prorated on a per
diem basis as to any Lease Year containing less than twelve (12) calendar
months, and with respect to any installment thereof due for any partial months
at the beginning and end of the Term.
(e)    Rent Allocation. Rent (other than Supplemental Rent) during the initial
seven (7) Lease Years and Rent thereafter for the duration of the Initial Term
shall be allocated as specified in Schedule 5 hereto and such allocations of
Rent shall represent Tenant’s accrued liability on account of the use of the
Leased Property during the Initial Term. Landlord and Tenant agree that such
allocations are intended to constitute a specific allocation of fixed rent
within the meaning of Treasury Regulation § 1.467-1(c)(2)(ii)(A) to the
applicable period and in the respective amounts set forth in Schedule 5 hereto.
Landlord and Tenant agree, for purposes of federal income tax returns filed by
it (or on any income tax returns on which its income is included), to accrue
rental income and rental expense, respectively (other than Supplemental Rent)
during the Initial Term in the amounts equal to the amount set forth under the
caption “Rent Allocation” in Schedule 5 hereto.

3.2    Variable Rent Determination.
(a)    Variable Rent Statement. Tenant shall, no later than ninety (90) days
after the end of each Variable Rent Determination Period during the Term,
furnish to Landlord a statement (the “Variable Rent Statement”), which Variable
Rent Statement shall (i) set forth the sum of the Net Revenues realized with
respect to the Facility during each of (x) such just-ended Variable Rent
Determination Period and (y) except with respect to the first (1st) Variable
Rent Statement, the Variable Rent Determination Period immediately preceding
such just-ended Variable Rent Determination Period, (ii) except with respect to
the first (1st) Variable Rent Statement, set forth Tenant’s calculation of the
per annum Variable Rent payable hereunder during the next Variable Rent Payment
Period, (iii) be accompanied by reasonably appropriate supporting data and


51

--------------------------------------------------------------------------------





information, and (iv) be certified by a senior financial officer of Tenant and
expressly state that such officer has examined the reports of Net Revenue
therein and the supporting data and information accompanying the same, that such
examination included such tests of Tenant’s books and records as reasonably
necessary to make such determination, and that such statement accurately
presents in all material respects the Net Revenues for the applicable periods
covered thereby, so that Tenant shall commence paying the applicable Variable
Rent payable during each Variable Rent Payment Period hereunder (in accordance
with the calculation set forth in each such Variable Rent Statement) no later
than the first (1st) day of the fourth (4th) calendar month during such Variable
Rent Payment Period (or the immediately preceding Business Day if the first
(1st) day of such month is not a Business Day).
(b)    Maintenance of Records Relating to Variable Rent Statement. Tenant shall
maintain, at its corporate offices, for a period of not less than six (6) years
following the end of each Lease Year, adequate records which shall evidence the
Net Revenue realized by the Facility during each Lease Year, together with all
such records that would normally be examined by an independent auditor pursuant
to GAAP in performing an audit of Tenant’s Variable Rent Statements. The
provisions and covenants of this Section 3.2(b) shall survive the expiration of
the Term or sooner termination of this Lease.
(c)    Audits. At any time within two (2) years of receipt of any Variable Rent
Statement, Landlord shall have the right to cause to be conducted an independent
audit of the matters covered thereby, conducted by a nationally-recognized
independent public accounting firm mutually reasonably agreed to by the Parties.
Such audit shall be limited to items necessary to ascertain an accurate
determination of the calculation of the Variable Rent payable hereunder, and
shall be conducted during normal business hours at the principal executive
office of Tenant. If it shall be determined as a result of such audit (i) that
there has been a deficiency in the payment of Variable Rent, such deficiency
shall become due and payable by Tenant to Landlord, within thirty (30) days
after such determination, or (ii) that there has been an excess payment of
Variable Rent, such excess shall become due and payable by Landlord to Tenant,
within thirty (30) days after such determination. In addition, if any Variable
Rent Statement shall be found to have understated the per annum Variable Rent
payable during any Variable Rent Payment Period by more than two and one-half
percent (2.5%), and Landlord is entitled to any additional Variable Rent as a
result of such understatement, then (x) Tenant shall pay to Landlord all
reasonable, out-of-pocket costs and expenses which may be incurred by Landlord
in determining and collecting the understatement or underpayment, including the
cost of the audit (if applicable) and (y) interest at the Overdue Rate on the
amount of the deficiency from the date when said payment should have been made
until paid. If it shall be determined as a result of such audit that the
applicable Variable Rent Statement did not understate the per annum Variable
Rent payable during any Variable Rent Payment Period by more than two and
one-half percent (2.5%), then Landlord shall pay to Tenant all reasonable,
out-of-pocket costs and expenses incurred by Tenant in making such
determination, including the cost of the audit. In addition, if any Variable
Rent Statement shall be found to have willfully and intentionally understated
the per annum Variable Rent by more than five percent (5%), such understatement
shall, at Landlord’s option, constitute a Tenant Event of Default under this
Lease. Any audit conducted pursuant to this Section 3.2(c) shall be performed
subject to and in accordance with the provisions of Section 23.1(c)


52

--------------------------------------------------------------------------------





hereof. The receipt by Landlord of any Variable Rent Statement or any Variable
Rent paid in accordance therewith for any period shall not constitute an
admission of the correctness thereof.

3.3    Late Payment of Rent or Additional Charges. Tenant hereby acknowledges
that the late payment by Tenant to Landlord of any Rent or Additional Charges
will cause Landlord to incur costs not contemplated hereunder, the exact amount
of which is presently anticipated to be extremely difficult to ascertain.
Accordingly, if any installment of Rent or Additional Charges payable directly
to Landlord shall not be paid within four (4) days after its due date, Tenant
shall pay to Landlord on demand a late charge equal to the lesser of (a) five
percent (5%) of the amount of such installment or Additional Charges and (b) the
maximum amount permitted by law. The Parties agree that this late charge
represents a fair and reasonable estimate of the costs that Landlord will incur
by reason of late payment by Tenant. The Parties further agree that any such
late charge constitutes Rent, and not interest, and such assessment does not
constitute a lender or borrower/creditor relationship between Landlord and
Tenant. If any installment of Rent (or Additional Charges payable directly to
Landlord) shall not be paid within nine (9) days after its due date, the amount
unpaid, including any late charges previously accrued and unpaid, shall bear
interest at the Overdue Rate (from such ninth (9th) day after the due date of
such installment until the date of payment thereof) (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, whether or not a claim for such interest is allowed or allowable in
such proceeding), and Tenant shall pay such interest to Landlord on demand. The
payment of such late charge or such interest shall not constitute a waiver of,
nor excuse or cure, any default under this Lease, nor prevent Landlord from
exercising any other rights and remedies available to Landlord. No failure by
Landlord to insist upon strict performance by Tenant of Tenant’s obligation to
pay late charges and interest on sums overdue shall constitute a waiver by
Landlord of its right to enforce the provisions, terms and conditions of this
Section 3.3. No payment by Tenant nor receipt by Landlord of a lesser amount
than may be required to be paid hereunder shall be deemed to be other than on
account of any such payment, nor shall any endorsement or statement on any check
or any letter accompanying any check tendered as payment be deemed an accord and
satisfaction and Landlord, in its sole discretion, may accept such check or
payment without prejudice to Landlord’s right to recover the balance of such
payment due or pursue any other right or remedy in this Lease provided.

3.4    Method of Payment of Rent. Rent and Additional Charges to be paid to
Landlord shall be paid by electronic funds transfer debit transactions through
wire transfer, ACH or direct deposit of immediately available federal funds and
shall be initiated by Tenant for settlement on or before the applicable Payment
Date in each case (or, in respect of Additional Charges, as applicable, such
other date as may be applicable hereunder); provided, however, if the Payment
Date is not a Business Day, then settlement shall be made on the preceding
Business Day. Landlord shall provide Tenant with appropriate wire transfer, ACH
and direct deposit information in a Notice from Landlord to Tenant. If Landlord
directs Tenant to pay any Rent or any Additional Charges to any party other than
Landlord, Tenant shall send to Landlord, simultaneously with such payment, a
copy of the transmittal letter or invoice and a check whereby such payment is
made or such other evidence of payment as Landlord may reasonably require.


53

--------------------------------------------------------------------------------






3.5    Net Lease. Landlord and Tenant acknowledge and agree that (i) this Lease
is and is intended to be what is commonly referred to as a “net, net, net” or
“triple net” lease, and (ii) the Rent (including, for the avoidance of doubt,
the Initial Rent and Supplemental Rent, and, following commencement of the
obligation to pay Variable Rent hereunder, the Base Rent, Supplemental Rent and
Variable Rent components of the Rent) and Additional Charges shall be paid
absolutely net to Landlord, without abatement, deferment, reduction, defense,
counterclaim, claim, demand, notice, deduction or offset of any kind whatsoever,
so that this Lease shall yield to Landlord the full amount or benefit of the
installments of Rent (including, for the avoidance of doubt, the Initial Rent
and Supplemental Rent, and, following commencement of the obligation to pay
Variable Rent hereunder, the Base Rent, Supplemental Rent and Variable Rent
components of the Rent) and Additional Charges throughout the Term, all as more
fully set forth in Article V and except and solely to the extent expressly
provided in Article XIV (in connection with a Casualty Event), in Article XV (in
connection with a Condemnation), in Section 3.1 (in connection with the
“true-up”, if any, applicable to the onset of a Variable Rent Payment Period)
and in Section 41.17. If Landlord commences any proceedings for non-payment of
Rent, Tenant will not interpose any defense, offset, claim, counterclaim or
cross complaint or similar pleading of any nature or description in such
proceedings unless Tenant would lose or waive such claim by the failure to
assert it. This shall not, however, be construed as a waiver of Tenant’s right
to assert such claims in a separate action brought by Tenant. The covenants to
pay Rent and Additional Charges hereunder are independent covenants, and Tenant
shall have no right to hold back, deduct, defer, reduce, offset or fail to pay
any such amounts for default by Landlord or for any other reason whatsoever,
except solely as and to the extent provided in Section 3.1 and this Section 3.5.

ARTICLE IV
ADDITIONAL CHARGES

4.1    Impositions. Subject to Article XII relating to permitted contests,
Tenant shall pay, or cause to be paid, all Impositions before they become
delinquent (other than any payments with respect to (x) Ground Leases required
to be made by Tenant pursuant to Section 7.3(a) or (y) Property Documents
required to be made by Tenant pursuant to Section 7.2(g), which Tenant shall pay
or cause to be paid when such payments are due and payable, as required under
the applicable Ground Lease or Property Document) during the Term to the
applicable taxing authority or other party imposing the same before any fine,
penalty, premium or interest may be added for non-payment (provided, (i) such
covenant shall not be construed to require early or advance payments that would
reduce or discount the amount otherwise owed and (ii) Tenant shall not be
required to pay any Impositions that under the terms of any applicable Ground
Lease or Property Document are required to be paid by the Ground Lessor or
counterparty thereunder (it being understood, for the avoidance of doubt, that
(x) Tenant shall not be required to pay any Impositions with respect to the
Leased Property (Octavius) that accrued prior to the Amendment Date and that the
applicable lessor was required to pay under the Prior Octavius Ground Lease and
(y) Tenant shall be required to pay any Impositions with respect to the Leased
Property (Octavius) that accrue from and after the Amendment Date on the same
terms as any other Leased Property hereunder)). Tenant shall make such payments
directly to the taxing authorities where feasible, and on a monthly basis
furnish to Landlord a summary of such payments, together, upon the request of
Landlord, with copies of


54

--------------------------------------------------------------------------------





official receipts or other reasonably satisfactory proof evidencing such
payments. If Tenant is not permitted to, or it is otherwise not feasible for
Tenant to, make such payments directly to the taxing authorities or other
applicable party, then Tenant shall make such payments to Landlord at least ten
(10) Business Days prior to such payments becoming delinquent (except in the
case of any such payments with respect to (x) Ground Leases required to be made
by Tenant pursuant to Section 7.3(a) or (y) Property Documents required to be
made by Tenant pursuant to Section 7.2(g), which Tenant shall pay or cause to be
paid to Landlord at least ten (10) Business Days prior to such payments becoming
due and payable under the applicable Ground Lease or Property Document), and
Landlord shall make such payments to the taxing authorities or other applicable
party prior to delinquency (or, in the case of any such payments with respect to
(x) Ground Leases required to be made by Tenant pursuant to Section 7.3(a) or
(y) Property Documents required to be made by Tenant pursuant to Section 7.2(g),
the date that such payments are due and payable under the applicable Ground
Lease or Property Document). If and to the extent funds for Impositions are
being reserved by Tenant with and held by Fee Mortgagee, Tenant shall be
permitted to make a direct request to Fee Mortgagee (contemporaneously providing
a copy of such request to Landlord) to cause such funds to be applied to
Impositions when due and payable, unless a Tenant Event of Default exists, and,
to the extent Fee Mortgagee fails to make such disbursement, the failure to
timely pay such Impositions shall not give rise to any Tenant Event of Default
or other liability or obligation of Tenant hereunder. Landlord shall deliver to
Tenant any bills received by Landlord for Impositions, promptly following
Landlord’s receipt thereof. Tenant’s obligation to pay Impositions shall be
absolutely fixed upon the date such Impositions become a lien upon the Leased
Property to the extent payable during the Term or any part thereof, subject to
Article XII. Notwithstanding anything in the first sentence of this Section 4.1
to the contrary, if any Imposition may, at the option of the taxpayer, lawfully
be paid in installments, whether or not interest shall accrue on the unpaid
balance of such Imposition, Tenant may pay the same, and any accrued interest on
the unpaid balance of such Imposition, in installments before the same
respectively become delinquent and before any fine, penalty, premium or further
interest may be added thereto. Nothing in this Section 4.1 shall limit Tenant’s
obligations with respect to funding reserves for Impositions to the extent
required under Section 31.3.
(a)    Landlord or Landlord REIT shall prepare and file all tax returns and
reports as may be required by Legal Requirements with respect to Landlord’s net
income, gross receipts, franchise taxes and taxes on its capital stock and any
other returns required to be filed by or in the name of Landlord (the “Landlord
Tax Returns”), and Tenant or Tenant’s applicable direct or indirect parent shall
prepare and file all other tax returns and reports as may be required by Legal
Requirements with respect to or relating to the Leased Property (including all
Capital Improvements) and Tenant’s Property. If any property covered by this
Lease is classified as personal property for tax purposes, Tenant shall file all
required personal property tax returns in such jurisdictions where it is
required to file pursuant to applicable Legal Requirements and provide copies to
Landlord upon request.
(b)    Any refund due from any taxing authority in respect of any Imposition
paid by or on behalf of Tenant shall be paid over to or retained by Tenant, and
any refund due from any taxing authority in respect of any Imposition paid by or
on behalf of Landlord, if any, shall be paid over to or retained by Landlord.


55

--------------------------------------------------------------------------------





(c)    Landlord and Tenant shall, upon request of the other, provide such data
as is maintained by the Party to whom the request is made with respect to the
Leased Property as may be necessary to prepare any required tax returns and
reports. Landlord, to the extent it possesses the same, and Tenant, to the
extent it possesses the same, shall provide the other Party, upon request, with
cost and depreciation records necessary for filing returns for any property
classified as personal property. Where Landlord is legally required to file
personal property tax returns, Landlord shall provide Tenant with copies of
assessment notices indicating a value in excess of the reported value in
sufficient time for Tenant to file a protest.
(d)    Billings for reimbursement by Tenant to Landlord of personal property or
real property taxes and any taxes due under the Landlord Tax Returns, if and to
the extent Tenant is responsible for such taxes under the terms of this Section
4.1 (subject to Article XII), shall be accompanied by copies of a bill therefor
and payments thereof which identify in reasonable detail the personal property
or real property or other tax obligations of Landlord with respect to which such
payments are made.
(e)    Impositions imposed or assessed in respect of the tax-fiscal period
during which the Commencement Date or the Expiration Date occurs shall be
adjusted and prorated between Landlord and Tenant; provided, that Tenant’s
obligation to pay its prorated share of Impositions imposed or assessed before
the Expiration Date in respect of a tax-fiscal period during the Term shall
survive the Expiration Date (and its right to contest the same pursuant to
Article XII shall survive the Stated Expiration Date). Landlord will not enter
into agreements that will result in, or consent to the imposition of, additional
Impositions without Tenant’s consent, which shall not be unreasonably withheld,
conditioned or delayed; provided, in each case, Tenant is given reasonable
opportunity to participate in the process leading to such agreement. Impositions
imposed or assessed in respect of any tax-fiscal period occurring (in whole or
in part) prior to the Commencement Date, if any, shall be Tenant’s obligation to
pay or cause to be paid.

4.2    Utilities and Other Matters. Tenant shall pay or cause to be paid all
charges for electricity, power, gas, oil, water and other utilities used in the
Leased Property. Tenant shall also pay or reimburse Landlord for all costs and
expenses of any kind whatsoever which at any time with respect to the Term
hereof may be imposed against Landlord by reason of any Property Documents, or
with respect to easements, licenses or other rights over, across or with respect
to any adjacent or other property which benefits the Leased Property or any
Capital Improvement, including any and all costs and expenses associated with
any utility, drainage and parking easements relating to the Leased Property (but
excluding, for the avoidance of doubt, any costs and expenses under any Fee
Mortgage Documents).

4.3    Compliance Certificate. Landlord shall deliver to Tenant, promptly
following Landlord’s receipt thereof, any bills received by Landlord for items
required to be paid by Tenant hereunder, including, without limitation,
Impositions, utilities and insurance. Promptly upon request of Landlord (but so
long as no Event of Default is continuing no more frequently than one time per
Fiscal Quarter), Tenant shall furnish to Landlord a certification stating that
all or a specified portion of Impositions, utilities, insurance premiums or, to
the extent specified by Landlord, any other amounts payable by Tenant hereunder
that have, in each case, come due prior to the date of such


56

--------------------------------------------------------------------------------





certification have been paid (or that such payments are being contested in good
faith by Tenant in accordance herewith) and specifying the portion of the Leased
Property to which such payments relate.

4.4    Impound Account. At Landlord’s option following the occurrence and during
the continuation of a monetary Tenant Event of Default (to be exercised by
thirty (30) days’ written notice to Tenant), Tenant shall be required to
deposit, at the time of any payment of Rent, an amount equal to one-twelfth
(1/12th) of the sum of (i) Tenant’s estimated annual real and personal property
taxes required pursuant to Section 4.1 hereof (as reasonably determined by
Landlord) and (ii) Tenant’s estimated annual insurance premium costs pursuant to
Article XIII hereof (as reasonably determined by Landlord). Such amounts shall
be applied to the payment of the obligations in respect of which said amounts
were deposited, on or before the respective dates on which the same or any of
them would become due. The reasonable cost of administering such impound account
shall be paid by Tenant. Nothing in this Section 4.4 shall be deemed to affect
any other right or remedy of Landlord hereunder.

ARTICLE V
NO TERMINATION, ABATEMENT, ETC.
Except as otherwise specifically provided in this Lease, Tenant shall remain
bound by this Lease in accordance with its terms. The obligations of Landlord
and Tenant hereunder shall be separate and independent covenants and agreements
and the Rent and all other sums payable by Tenant hereunder shall continue to be
payable in all events unless the obligations to pay the same shall be terminated
pursuant to the express provisions of this Lease or by termination of this Lease
as to all or any portion of the Leased Property other than by reason of an Event
of Default. Without limitation of the preceding sentence, the respective
obligations of Landlord and Tenant shall not be affected by reason of, except as
expressly set forth in Articles XIV and XV, (i) any damage to or destruction of
the Leased Property, including any Capital Improvement or any portion thereof
from whatever cause, or any Condemnation of the Leased Property, including any
Capital Improvement or any portion thereof or, discontinuance of any service or
utility servicing the same; (ii) the lawful or unlawful prohibition of, or
restriction upon, Tenant’s use of the Leased Property, including any Capital
Improvement or any portion thereof or the interference with such use by any
Person or by reason of eviction by paramount title; (iii) any claim that Tenant
has or might have against Landlord by reason of any default or breach of any
warranty by Landlord hereunder or under any other agreement between Landlord and
Tenant or to which Landlord and Tenant are parties; (iv) any bankruptcy,
insolvency, reorganization, consolidation, readjustment, liquidation,
dissolution, winding up or other proceedings affecting Landlord or any assignee
or transferee of Landlord; or (v) for any other cause, whether similar or
dissimilar to any of the foregoing. Tenant hereby specifically waives all rights
arising from any occurrence whatsoever which may now or hereafter be conferred
upon it by law (a) to modify, surrender or terminate this Lease or quit or
surrender the Leased Property or any portion thereof, or (b) which may entitle
Tenant to any abatement, deduction, reduction, suspension or deferment of or
defense, counterclaim, claim or set-off against the Rent or other sums payable
by Tenant hereunder, except in each case as may be otherwise specifically
provided in this Lease. Notwithstanding the foregoing, nothing in this Article V
shall preclude


57

--------------------------------------------------------------------------------





Tenant from bringing a separate action against Landlord for any matter described
in the foregoing clauses (ii), (iii) or (v) and Tenant is not waiving other
rights and remedies not expressly waived herein. Tenant's agreement that, except
as may be otherwise specifically provided in this Lease, any eviction by
paramount title as described in clause (ii) above shall not affect Tenant’s
obligations under this Lease, shall not in any way discharge or diminish any
obligation of any insurer under any policy of title or other insurance, and, to
the extent the recovery thereof is not necessary to compensate Landlord for any
damages incurred by any such eviction, Tenant shall be entitled to a credit for
any sums recovered by Landlord under any such policy of title or other insurance
in respect of any such eviction up to the maximum amount paid by Tenant to
Landlord under this Article V and Article XIV hereof in respect of any such
eviction or the duration thereof, and Landlord, upon request by Tenant, shall
assign Landlord’s rights under such policies to Tenant provided such assignment
does not adversely affect Landlord’s rights under any such policy and provided
further, that Tenant shall indemnify, defend, protect and save Landlord harmless
from and against any liability, cost or expense of any kind that may be imposed
upon Landlord in connection with any such assignment except to the extent such
liability, cost or expense arises from the gross negligence or willful
misconduct of Landlord.

ARTICLE VI
OWNERSHIP OF REAL AND PERSONAL PROPERTY

6.1    Ownership of the Leased Property.
(a)    Landlord and Tenant acknowledge and agree that they have executed and
delivered this Lease with the understanding that (i) the Leased Property is the
property of Landlord, (ii) Tenant has only the right to the possession and use
of the Leased Property upon the terms and conditions of this Lease, (iii) this
Lease is a “true lease,” is not a financing lease, mortgage, equitable mortgage,
deed of trust, trust agreement, security agreement or other financing or trust
arrangement, and the economic realities of this Lease are those of a true lease,
(iv) the business relationship created by this Lease and any related documents
is and at all times shall remain that of landlord and tenant, (v) this Lease has
been entered into by each Party in reliance upon the mutual covenants,
conditions and agreements contained herein, and (vi) none of the agreements
contained herein is intended, nor shall the same be deemed or construed, to
create a partnership between Landlord and Tenant, to make them joint venturers,
to make Tenant an agent, legal representative, partner, subsidiary or employee
of Landlord, or to make Landlord in any way responsible for the debts,
obligations or losses of Tenant. Notwithstanding anything to the contrary
herein, Landlord is the fee or leasehold (as applicable) and record owner of the
Leased Property.
(b)    Each of the Parties covenants and agrees, subject to Section 6.1(d), not
to (i) file any income tax return or other associated documents, (ii) file any
other document with or submit any document to any governmental body or
authority, or (iii) enter into any written contractual arrangement with any
Person, in each case that takes a position other than that this Lease is a “true
lease” with Landlord as owner of the Leased Property (except as expressly set
forth below) and Tenant as the tenant of the Leased Property.  For U.S. federal,
state and local income tax purposes, Landlord and Tenant agree that (x) Landlord
shall be treated as the owner of the Leased Property eligible to claim
depreciation deductions under Sections 167 or 168 of the Code with respect to
the


58

--------------------------------------------------------------------------------





Leased Property excluding the Leased Property described in clauses (y) and (z)
below, (y) Tenant shall be treated as owner of, and eligible to claim
depreciation deductions under Sections 167 or 168 of the Code with respect to,
all Tenant Capital Improvements (including, for avoidance of doubt and for
purposes of this sentence, Tenant Material Capital Improvements) and Material
Capital Improvements funded by Landlord pursuant to a Landlord MCI Financing
that is treated as a loan for such income tax purposes, and (z) Tenant shall be
treated as owner of, and eligible to claim depreciation deductions under
Sections 167 and 168 of the Code with respect to any Leased Improvements
(related to any capital improvement projects ongoing as of the Commencement Date
for which fifty percent (50%) or less of the costs of such projects have been
paid or accrued as of the Commencement Date (the completion of such capital
improvement projects being an obligation of Tenant at no cost or expense to
Landlord). For the avoidance of doubt, Landlord shall be treated as having
received from the Debtors on the Commencement Date, as a capital contribution
together with the transfer of the Leased Property to Landlord pursuant to the
Bankruptcy Plan, an obligation of Tenant (at no cost or expense to Landlord) to
complete any Leased Improvements related to any capital improvement projects
ongoing as of the Commencement Date for which more than fifty percent (50%) of
the costs of such projects have been paid or accrued as of the Commencement
Date.
(c)    If, notwithstanding (i) the form and substance of this Lease, (ii) the
intent of the Parties, and (iii) the language contained herein providing that
this Lease shall at all times be construed, interpreted and applied to create an
indivisible lease of all of the Leased Property, any court of competent
jurisdiction finds that this Lease is a financing arrangement, then this Lease
shall be considered a secured financing agreement and Landlord’s title to the
Leased Property shall constitute a perfected first priority lien in Landlord’s
favor on the Leased Property to secure the payment and performance of all the
obligations of Tenant hereunder (and to that end, Tenant hereby grants, assigns
and transfers to Landlord a security interest in all right, title or interest in
or to any and all of the Leased Property, as security for the prompt and
complete payment and performance when due of Tenant’s obligations hereunder). In
such event, Tenant (and each Permitted Leasehold Mortgagee) authorizes Landlord,
at the expense of Tenant, to make any filings or take other actions as Landlord
reasonably determines are necessary or advisable in order to effect fully this
Lease or to more fully perfect or renew the rights of Landlord, and to
subordinate to Landlord the lien of any Permitted Leasehold Mortgagee, with
respect to the Leased Property (it being understood that nothing in this Section
6.1(c) shall affect the rights of a Permitted Leasehold Mortgagee under Article
XVII hereof). At any time and from time to time upon the request of Landlord,
and at the expense of Tenant, Tenant shall promptly execute, acknowledge and
deliver such further documents and do such other acts as Landlord may reasonably
request in order to effect fully this Section 6.1(c) or to more fully perfect or
renew the rights of Landlord with respect to the Leased Property as described in
this Section 6.1(c). If Tenant should reasonably conclude that, as a result of a
change in law or GAAP accounting standards, or a change in agency interpretation
thereof, GAAP or the SEC require treatment different from that set forth in
Section 6.1(b) for applicable non-tax purposes, then (x) Tenant shall promptly
give prior Notice to Landlord, accompanied by a written statement that
references the applicable pronouncement that controls such treatment and
contains a brief description and/or analysis that sets forth in reasonable
detail the basis upon which Tenant reached such conclusion, and (y)
notwithstanding Section 6.1(b) and this Section 6.1(c), Tenant may comply with
such requirements.


59

--------------------------------------------------------------------------------





(d)    Notwithstanding the foregoing, the Parties acknowledge that, as of the
Commencement Date, for GAAP purposes this Lease is not expected to be treated as
a “true lease” and that the Parties will prepare Financial Statements consistent
with GAAP (and for purposes of any SEC or other similar governmental filing
purposes), as applicable.
(e)    Landlord and Tenant acknowledge and agree that the Rent is the fair
market rent for the use of the Leased Property and was agreed to by Landlord and
Tenant on that basis, and the execution and delivery of, and the performance by
Tenant of its obligations under, this Lease does not constitute a transfer of
all or any part of the Leased Property, but rather the creation of the Leasehold
Estate subject to the terms and conditions of this Lease.
(f)    Tenant waives any claim or defense based upon the characterization of
this Lease as anything other than a true lease of the Leased Property. Tenant
stipulates and agrees (1) not to challenge the validity, enforceability or
characterization of this Lease of the Leased Property as a true lease, and
(2) not to assert or take or omit to take any action inconsistent with the
agreements and understandings set forth in Section 1.2, Section 3.5 or this
Section 6.1. The expressions of intent, the waivers, the representations and
warranties, the covenants, the agreements and the stipulations set forth in this
Section 6.1 are a material inducement to Landlord entering into this Lease.

6.2    Ownership of Tenant’s Property. Tenant shall, during the entire Term, (a)
own (or lease) and maintain (or cause its Subsidiaries, if any, to own (or
lease) and maintain) on the Leased Property adequate and sufficient Tenant’s
Property, (b) maintain (or cause its Subsidiaries, if any, to maintain) all of
such Tenant’s Property in good order, condition and repair, in all cases as
shall be necessary and appropriate in order to operate the Leased Property for
the Primary Intended Use in material compliance with all applicable licensure
and certification requirements and in material compliance with all applicable
Legal Requirements, Insurance Requirements and Gaming Regulations, and (c) abide
by (or cause its Subsidiaries, if any, to abide by) the terms and conditions of,
and not in any way cause a termination of, the CPLV Trademark License and the
Omnibus Agreement. If any of Tenant’s Property requires replacement in order to
comply with the foregoing, Tenant shall replace (or cause a Subsidiary to
replace) it with similar property of the same or better quality at Tenant’s (or
such Subsidiary’s) sole cost and expense. Subject to the foregoing and the other
express terms and conditions of this Lease, Tenant and its Subsidiaries, if any,
may sell, transfer, convey or otherwise dispose of Tenant’s Property in their
discretion in the ordinary course of their business and Landlord shall
thereafter have no rights to such sold, transferred, conveyed or otherwise
disposed of Tenant’s Property. In the case of any such Tenant’s Property that is
leased (rather than owned) by Tenant (or its Subsidiaries, if any), Tenant shall
use commercially reasonable efforts to ensure that any agreements entered into
after the Commencement Date pursuant to which Tenant (or its Subsidiaries, if
any) leases such Tenant’s Property are assignable to third parties in connection
with any transfer by Tenant (or its Subsidiaries, if any) to a replacement
lessee or operator at the end of the Term. To the extent not transferred to a
Successor Tenant pursuant to Article XXXVI hereof (and subject to the rights of
any Permitted Leasehold Mortgagee under Article XVII and the terms and
conditions of the Transition Services Agreement), Tenant shall remove all of
Tenant’s Property from the Leased Property at the end of the Term. Any Tenant’s
Property left on the Leased Property at the end of the Term whose ownership was
not transferred to a Permitted


60

--------------------------------------------------------------------------------





Leasehold Mortgagee or its designee or assignee that entered into or succeeded
to a New Lease pursuant to the terms hereof or to a Successor Tenant pursuant to
Article XXXVI hereof shall be deemed abandoned by Tenant and shall become the
property of Landlord. Notwithstanding anything to the contrary contained herein,
but without limitation of Tenant’s express rights to effect replacements, make
dispositions or grant liens with respect to Tenant’s Property under this Section
6.2, Tenant shall own, hold and/or lease, as applicable, all of the material
Tenant’s Property relating to the Leased Property.

ARTICLE VII
PRESENT CONDITION & PERMITTED USE

7.1    Condition of the Leased Property. Tenant acknowledges receipt and
delivery of possession of the Leased Property and confirms that Tenant has
examined and otherwise has knowledge of the condition of the Leased Property
prior to and as of the execution and delivery of this Lease and has found the
same to be satisfactory for its purposes hereunder, it being understood and
acknowledged by Tenant that, immediately prior to Landlord’s acquisition of the
Leased Property and contemporaneous entry into this Lease, Tenant (or its
Affiliates) was the owner of all of Landlord’s interest in and to the Leased
Property and, accordingly, Tenant is charged with, and deemed to have, full and
complete knowledge of all aspects of the condition and state of the Leased
Property as of the Commencement Date. Without limitation of the foregoing and
regardless of any examination or inspection made by Tenant, and whether or not
any patent or latent defect or condition was revealed or discovered thereby,
Tenant is leasing the Leased Property “as is” in its present condition. Without
limitation of the foregoing, Tenant waives any claim or action against Landlord
in respect of the condition of the Leased Property including any defects or
adverse conditions not discovered or otherwise known by Tenant as of the
Commencement Date. LANDLORD MAKES NO WARRANTY OR REPRESENTATION OF ANY KIND,
EXPRESS OR IMPLIED, IN RESPECT OF THE LEASED PROPERTY OR ANY PART THEREOF,
INCLUDING AS TO ITS FITNESS FOR USE, DESIGN OR CONDITION FOR ANY PARTICULAR USE
OR PURPOSE OR OTHERWISE, OR AS TO THE NATURE OR QUALITY OF THE MATERIAL OR
WORKMANSHIP THEREIN, OR THE STATUS OF TITLE TO THE LEASED PROPERTY OR THE
PHYSICAL CONDITION OR STATE OF REPAIR THEREOF, OR THE ZONING OR OTHER LAWS,
ORDINANCES, BUILDING CODES, REGULATIONS, RULES AND ORDERS APPLICABLE THERETO OR
TO ANY CAPITAL IMPROVEMENTS WHICH MAY BE NOW OR HEREAFTER CONTEMPLATED, THE
IMPOSITIONS LEVIED IN RESPECT OF THE LEASED PROPERTY OR ANY PART THEREOF, OR THE
USE THAT MAY BE MADE OF THE LEASED PROPERTY OR ANY PART THEREOF, THE INCOME TO
BE DERIVED FROM THE FACILITY OR THE EXPENSE OF OPERATING THE SAME, OR THE
EXISTENCE OF ANY HAZARDOUS SUBSTANCE, IT BEING AGREED THAT ALL SUCH RISKS,
LATENT OR PATENT, ARE TO BE BORNE SOLELY BY TENANT INCLUDING ALL RESPONSIBILITY
AND LIABILITY FOR ANY ENVIRONMENTAL REMEDIATION AND COMPLIANCE WITH ALL
ENVIRONMENTAL LAWS. This Section 7.1 shall not be construed to limit Landlord’s
express indemnities made hereunder.


61

--------------------------------------------------------------------------------






7.2
Use of the Leased Property.

(a)    Tenant shall not use (or cause or permit to be used) the Facility,
including the Leased Property, or any portion thereof, including any Capital
Improvement, for any use other than the Primary Intended Use without the prior
written consent of Landlord, which consent Landlord may withhold in its sole
discretion. Landlord acknowledges that operation of the Leased Property for its
Primary Intended Use generally may require a Gaming License under applicable
Gaming Regulations and that without such a license, if applicable, neither
Landlord nor Landlord REIT may operate, control or participate in the conduct of
the gaming operations at the Facility. Tenant acknowledges that operation of the
Facility for its Primary Intended Use generally may require a Gaming License
under applicable Gaming Regulations and that without such a license, if
applicable, Tenant may not operate, control or participate in the conduct of the
gaming operations at the Facility.
(b)    Tenant shall not commit or suffer to be committed any waste with respect
to the Facility, including on or to the Leased Property (and, without
limitation, to the Capital Improvements) or cause or permit any nuisance thereon
or, except as required by law, knowingly take or suffer any action or condition
that will diminish in any material respect, the ability of the Leased Property
to be used as a Gaming Facility (or otherwise for the Primary Intended Use)
after the Expiration Date.
(c)    Tenant shall not, without the prior written consent of Landlord, which
shall not be unreasonably withheld, conditioned or delayed, (i) initiate or
support any limiting change in the permitted uses of the Leased Property (or to
the extent applicable, limiting zoning reclassification of the Leased Property);
(ii) seek any variance under existing land use restrictions, laws, rules or
regulations (or, to the extent applicable, zoning ordinances) applicable to the
Leased Property or the use of the Leased Property in any manner that adversely
affects (other than to a de minimis extent) the value or utility of the Leased
Property for the Primary Intended Use; (iii) execute or file any subdivision
plat or condominium declaration affecting the Leased Property or any portion
thereof, or institute, or permit the institution of, proceedings to alter any
tax lot comprising the Leased Property or any portion thereof; or (iv) knowingly
permit or suffer the Leased Property or any portion thereof to be used by the
public or any Person in such manner as might make possible a claim of adverse
usage or possession or of any implied dedication or easement (provided that the
proscription in this clause (iv) is not intended to and shall not restrict
Tenant in any way from complying with any obligation it may have under
applicable Legal Requirements, including, without limitation, Gaming
Regulations, to afford to the public access to the Leased Property or any
portion thereof). Without limiting the foregoing, (1) Tenant will not impose or
permit the imposition of any restrictive covenants, easements or other
encumbrances upon the Leased Property (including, subject to the last paragraph
of Section 16.1, any restriction, covenant, easement or other encumbrance which
Tenant may otherwise impose or permit to be imposed pursuant to the provisions
of any Permitted Exception Document) without Landlord’s consent, which shall not
be unreasonably withheld, conditioned or delayed, provided, that, Landlord is
given reasonable opportunity to participate in the process leading to such
agreement, and (2) other than any liens or other encumbrances granted to a Fee
Mortgagee, Landlord will not enter into, amend or otherwise modify agreements
that encumber the Leased Property (including any Property Document) without
Tenant’s consent, which shall not be unreasonably withheld, conditioned or
delayed, provided, that, Tenant


62

--------------------------------------------------------------------------------





is given reasonable opportunity to participate in the process leading to such
agreement. Landlord agrees it will not withhold consent to utility easements and
other similar encumbrances made in the ordinary course of Tenant’s business
conducted on the Leased Property in accordance with the Primary Intended Use,
provided the same does not adversely affect in any material respect the use or
utility of the Leased Property for the Primary Intended Use. Nothing in the
foregoing is intended to vitiate or supersede Tenant’s right to enter into
Permitted Leasehold Mortgages or Landlord’s right to enter into Fee Mortgages in
each case as and to the extent provided herein.
(d)    Except to the extent resulting from a Permitted Operation Interruption,
Tenant shall cause the Facility to be Continuously Operated during the Term.
(e)    Subject to Article XII regarding permitted contests, Tenant, at its sole
cost and expense, shall promptly (i) comply in all material respects with all
Legal Requirements and Insurance Requirements affecting the Facility and the
business conducted thereat, including those regarding the use, operation,
maintenance, repair and restoration of the Leased Property or any portion
thereof (including all Capital Improvements) and Tenant’s Property whether or
not compliance therewith may require structural changes in any of the Leased
Improvements or interfere with the use and enjoyment of the Leased Property or
any portion thereof, and (ii) procure, maintain and comply in all material
respects with all Gaming Regulations and Gaming Licenses, and other
authorizations required for the use of the Leased Property (including all
Capital Improvements) and Tenant’s Property for the applicable Primary Intended
Use and any other use of the Leased Property (and Capital Improvements then
being made) and Tenant’s Property, and for the proper erection, installation,
operation and maintenance of the Leased Property and Tenant’s Property. In an
emergency involving an imminent threat to human health and safety or damage to
property, or in the event of a breach by Tenant of its obligations under this
Section 7.2 which is not cured within any applicable cure period set forth
herein, Landlord or its representatives (and any Fee Mortgagee) may, but shall
not be obligated to, enter upon the Leased Property (and, without limitation,
all Capital Improvements) (upon reasonable prior written notice to Tenant,
except in the case of emergency, and Tenant shall be permitted to have Landlord
or its representatives accompanied by a representative of Tenant) and take such
reasonable actions and incur such reasonable costs and expenses to effect such
compliance as it deems advisable to protect its interest in the Leased Property,
and Tenant shall reimburse Landlord for all such reasonable out-of-pocket costs
and expenses actually incurred by Landlord in connection with such actions.
(f)    Tenant shall not, without the prior written consent of Landlord, cease to
operate or permit the Facility to cease to be operated under the “Caesars
Palace” Brand.
(g)    Without limitation of any of the other provisions of this Lease, Tenant
shall comply with all Property Documents (i) that are listed on the title
policies described on Exhibit K attached hereto, or (ii) made after the
Commencement Date in accordance with the terms of this Lease or as may otherwise
be entered into or agreed to in writing by Tenant.

7.3    Ground Leases.
(a)    This Lease, to the extent affecting and solely with respect to the Ground
Leased Property, is and shall be subject and subordinate to all of the terms and
conditions of the Ground


63

--------------------------------------------------------------------------------





Leases and to all liens, rights and encumbrances to which the Ground Leases are
subject or subordinate. Tenant hereby agrees that (x) subject to Section 7.3(g)
and Section 7.3(h), Tenant shall comply with all provisions, terms and
conditions of any new Ground Leases, except to the extent such provisions, terms
and conditions (1) apply solely to Landlord and (2) are not susceptible of being
performed (or if breached, are not capable of being cured) by Tenant
(provisions, terms and conditions satisfying clauses (1) and (2), “Landlord
Specific Ground Lease Requirements”), and (y) Tenant shall not do, or (except
with respect to Landlord Specific Ground Lease Requirements) fail to do,
anything that would cause any violation of the Ground Leases. Without limiting
the foregoing, (i) Tenant acknowledges that it shall be obligated to (and shall)
pay, as part of Tenant’s obligations under this Lease, all monetary obligations
imposed upon Landlord as the lessee under any and all of the Ground Leases in
accordance with Section 4.1, including, without limitation, any rent and
additional rent payable thereunder and shall, upon request, provide satisfactory
proof evidencing such payments to Landlord, (ii) to the extent Landlord is
required to obtain the written consent of the lessor under any applicable Ground
Lease (in each case, the “Ground Lessor”) to alterations of or the subleasing of
all or any portion of the Ground Leased Property pursuant to any Ground Lease,
Tenant shall likewise obtain the applicable Ground Lessor’s written consent to
alterations of or the sub-subleasing of all or any portion of the Ground Leased
Property (in each case, to the extent the same is permitted hereunder), and
(iii) (without limitation of the Insurance Requirements hereunder) Tenant shall
carry and maintain general liability, automobile liability, property and
casualty, worker’s compensation, employer’s liability insurance and such other
insurance, if any, in amounts and with policy provisions, coverages and
certificates as required of Landlord as tenant under any applicable Ground
Lease. The foregoing is not intended to vitiate or supersede Landlord’s rights
as lessee under any Ground Lease, and, without limitation of the preceding
portion of this sentence or of any other rights or remedies of Landlord
hereunder, in the event Tenant fails to comply with its obligations with respect
to Ground Leases as described herein (without giving effect to any notice or
cure periods thereunder), Landlord shall have the right (but without any
obligation to Tenant or any liability for failure to exercise such right),
following written notice to Tenant and the passage of a reasonable period of
time (except to the extent the failure is of a nature such that it is not
practicable for Landlord to provide such prior written notice, in which event
Landlord shall provide written notice as soon as practicable) to cure such
failure, in which event Tenant shall reimburse Landlord for Landlord’s
reasonable costs and expenses incurred in connection with curing such failure.
The parties acknowledge that the Ground Leases on the one hand, and this Lease
on the other hand, constitute separate contractual arrangements among separate
parties and nothing in this Lease shall vitiate or otherwise affect the
obligations of the parties to the Ground Leases, and nothing in the Ground
Leases shall vitiate or otherwise affect the obligations of the parties hereto
pursuant to this Lease (except as specifically set forth in this Section 7.3).
(b)    Subject to Section 7.3(c) below, in the event of cancellation or
termination of any Ground Lease for any reason whatsoever whether voluntary or
involuntary (by operation of law or otherwise) prior to the expiration date of
this Lease, including extensions and renewals granted thereunder (other than the
cancellation or termination of a Ground Lease entered into in connection with a
sale-leaseback transaction by Landlord (other than if such cancellation or
termination resulted from Tenant’s default under this Lease), which cancellation
or termination results in the Leased Property leased under such Ground Lease no
longer being subject to this Lease), then, this Lease and Tenant’s obligation to
pay the Rent and Additional Charges hereunder and all other obligations


64

--------------------------------------------------------------------------------





of Tenant hereunder (other than such obligations of Tenant hereunder that
concern solely the applicable Ground Leased Property demised under the affected
Ground Lease) shall continue unabated; provided that if Landlord (or any Fee
Mortgagee) enters into a replacement lease with respect to the applicable Ground
Leased Property on substantially similar terms to those of such cancelled or
terminated Ground Lease, then such replacement lease shall automatically become
a Ground Lease hereunder and such Ground Leased Property shall remain part of
the Leased Property hereunder. Nothing contained in this Lease shall create, or
be construed as creating, any privity of contract or privity of estate between
Ground Lessor and Tenant.
(c)    With respect to any Ground Leased Property, the Ground Lease for which
has an expiration date (taking into account any renewal options exercised
thereunder as of the Commencement Date or hereafter exercised) prior to the
expiration of the Term (taking into account any exercised renewal options
hereunder), this Lease shall expire solely with respect to such Ground Leased
Property concurrently with such Ground Lease expiration date (taking into
account the terms of the following sentences of this Section 7.3(c)). There
shall be no reduction in Rent nor Required Capital Expenditures by reason of
such expiration with respect to, and the corresponding removal from this Lease
of, any such Ground Leased Property. Landlord (as ground lessee) shall be
required to exercise all renewal options contained in each Ground Lease so as to
extend the term thereof (provided, that Tenant shall furnish to Landlord written
notice of the outside date by which any such renewal option must be exercised in
order to validly extend the term of any such Ground Lease; such notice shall be
delivered no earlier than one hundred twenty (120) days prior to the earliest
date any such option may be validly exercised and no later than forty-five (45)
days prior to the outside date by which such option must be validly exercised,
which notice shall be followed by a second notice from Tenant to Landlord of
such outside date, such notice to be furnished to Landlord no later than fifteen
(15) days prior to the outside date), and Landlord shall provide Tenant with a
copy of Landlord’s exercise of such renewal option. With respect to any Ground
Lease that otherwise would expire during the Term, Tenant, on Landlord’s behalf,
shall have the right to negotiate for a renewal or replacement of such Ground
Lease with the third-party ground lessor, on terms satisfactory to Tenant
(subject, (i) to Landlord’s reasonable consent with respect to the provisions,
terms and conditions thereof which would reasonably be expected to materially
and adversely affect Landlord, and (ii) in the case of any such renewal or
replacement that would extend the term of such Ground Lease beyond the Term, to
Landlord’s sole right to approve any such provisions, terms and conditions that
would be applicable beyond the Term).
(d)    Nothing contained in this Lease amends, or shall be construed to amend,
any provision of the Ground Leases.
(e)    Tenant shall indemnify, defend and hold harmless the Landlord Indemnified
Parties, the Ground Lessor, any master lessor to Ground Lessor and any other
party entitled to be indemnified by Landlord pursuant to the terms of any Ground
Lease from and against any and all claims arising from or in connection with the
Facility and/or this Lease with respect to which such party is entitled to
indemnification by Landlord pursuant to the terms of any Ground Lease, and from
and against all costs, attorneys’ fees, expenses and liabilities incurred in the
defense of any such claim or any action or proceeding brought thereon to the
extent provided in the applicable Ground Lease; and in case any such action or
proceeding be brought against any of the Landlord Indemnified Parties,


65

--------------------------------------------------------------------------------





any Ground Lessor or any master lessor to Ground Lessor or any such party by
reason of any such claim, Tenant, upon notice from Landlord or any of its
Affiliates or such other Landlord Indemnified Party, such Ground Lessor or such
master lessor to Ground Lessor or any such party, shall defend the same at
Tenant’s expense by counsel reasonably satisfactory to the party or parties
indemnified pursuant to this paragraph or the Ground Lease. Notwithstanding the
foregoing, in no event shall Tenant be required to indemnify, defend or hold
harmless the Landlord Indemnified Parties, the Ground Lessor, any master lessor
to Ground Lessor or any other party from or against any claims to the extent
resulting from (i) the gross negligence or willful misconduct of Landlord, or
(ii) the actions of Landlord except if such actions are the result of Tenant’s
failure, in violation of this Lease, to act.
(f)    To the extent required under the applicable Ground Lease, Tenant hereby
waives any and all rights of recovery (including subrogation rights of its
insurers) from the applicable Ground Lessor, its agents, principals, employees
and representatives for any loss or damage, including consequential loss or
damage, covered by any insurance policy maintained by Tenant, whether or not
such policy is required under the terms of the Ground Lease.
(g)    Landlord shall not enter into any new ground leases with respect to the
Leased Property or any portion thereof (except as provided by Section 7.3(h)),
or amend, modify or terminate any existing Ground Leases (except as provided by
Section 7.3(b) or Section 7.3(c)), in each case without Tenant’s prior written
consent in its reasonable discretion, provided, that, Landlord may amend or
modify Ground Leases in a manner that will not adversely affect Tenant (e.g., an
amendment relating to a period following the end of the Term), and Landlord may
acquire the fee interest in the property leased pursuant to any Ground Lease, so
long as Tenant’s rights and obligations hereunder are not adversely affected
thereby.
(h)    Landlord may enter into new Ground Leases with respect to the Leased
Property or any portion thereof (including pursuant to a sale-leaseback
transaction) or amend or modify any such Ground Leases, provided that,
notwithstanding anything herein to the contrary (other than replacement Ground
Lease(s) made pursuant to Section 7.3(b) or Ground Lease(s) made pursuant to the
final sentence of Section 7.3(c)), Tenant shall not be obligated to comply with
any additional or more onerous obligations under such new ground lease or
amendment or modification thereof with which Tenant is not otherwise obligated
to comply under this Lease (and, without limiting the generality of the
foregoing, Tenant shall not be required to incur any additional monetary
obligations (whether for payment of rents under such new Ground Lease or
otherwise) in connection with such new Ground Lease) (except to a de minimis
extent), unless Tenant approves such additional obligations in its sole and
absolute discretion.

7.4    Third-Party Reports. Upon Landlord’s reasonable request from time to
time, Tenant shall provide Landlord with copies of any third-party reports
obtained by Tenant with respect to the Leased Property, including, without
limitation, copies of surveys, environmental reports and property condition
reports.

7.5    Operating Standard. Tenant shall cause the Facility to be Operated (as
defined in the MLSA) in a Non-Discriminatory (as defined in the MLSA) manner, in
accordance with the Operating Standard (as defined in the MLSA) and subject to
Manager’s Standard of Care (as defined


66

--------------------------------------------------------------------------------





in the MLSA) (in each case as and to the extent required under the MLSA,
including as provided in Section 2.1.1, Section 2.1.2, Section 2.1.3,
Section 2.1.4, Section 2.3.1, and Section 2.3.2 of the MLSA, but subject to
Section 5.9.1 of the MLSA), in each case except to the extent failure to do so
does not result in a material adverse effect on Landlord or on the Facility. For
avoidance of doubt, the provisions of this Section 7.5 and Section 16.1(f)
hereof shall continue to apply even if the Facility is being managed pursuant to
a Replacement Management Agreement.

ARTICLE VIII
REPRESENTATIONS AND WARRANTIES

8.1    General. Each Party represents and warrants to the other that as of the
Commencement Date and as of the Amendment Date: (i) this Lease and all other
documents executed, or to be executed, by it in connection herewith have been
duly authorized and shall be binding upon it; (ii) it is duly organized, validly
existing and in good standing under the laws of the state of its formation and
is duly authorized and qualified to perform this Lease within the State of
Nevada; and (iii) neither this Lease nor any other document executed or to be
executed in connection herewith violates the terms of any other agreement of
such Party.

8.2    Additional Tenant Representations. Tenant hereby makes the
representations and warranties set forth in Exhibit L to Landlord as of the
Commencement Date. For the avoidance of doubt, the foregoing representations and
warranties shall constitute Additional Fee Mortgagee Requirements with respect
to the Existing Fee Mortgage.

ARTICLE VIII
MAINTENANCE AND REPAIR

9.1    Tenant Obligations. Subject to the provisions of Sections 10.1, 10.2 and
10.3 relating to Landlord’s approval of certain Alterations, Capital
Improvements and Material Capital Improvements, Tenant, at its expense and
without the prior consent of Landlord, shall maintain the Leased Property, and
every portion thereof, including all of the Leased Improvements and the
structural elements and the plumbing, heating, ventilating, air conditioning,
electrical, lighting, sprinkler and other utility systems thereof, all fixtures
and all appurtenances to the Leased Property including any and all private
roadways, sidewalks and curbs appurtenant to the Leased Property, and Tenant’s
Property, in each case in good order and repair whether or not the need for such
repairs occurs as a result of Tenant’s use, any prior use, the elements or the
age of the Leased Property, and, with reasonable promptness, make all reasonably
necessary and appropriate repairs thereto of every kind and nature, including
those necessary to ensure continuing compliance with all Legal Requirements
(including, without limitation, all Gaming Regulations and Environmental Laws)
(to the extent required hereunder), Insurance Requirements, the Ground Leases
and Property Documents whether now or hereafter in effect (other than any Ground
Leases or Property Documents (or modifications to Ground Leases or Property
Documents) entered into after the Commencement Date that impose obligations on
Tenant (other than de minimis obligations) to the extent (x) entered into by
Landlord without Tenant’s consent pursuant to Section 7.2(c) or (y) Tenant is
not required to comply therewith pursuant to Section 7.3(b), Section 7.3(g) or
Section 7.3(h)) and, with respect


67

--------------------------------------------------------------------------------





to any Fee Mortgages, the applicable provisions of such Fee Mortgage Documents
as and to the extent Tenant is required to comply therewith pursuant to Article
XXXI hereof, in each case except to the extent otherwise provided in Article XIV
or Article XV of this Lease, whether interior or exterior, structural or
non-structural, ordinary or extraordinary, foreseen or unforeseen or arising by
reason of a condition existing prior to or first arising after the Commencement
Date.

9.2    No Landlord Obligations. Landlord shall not under any circumstances be
required to (i) build or rebuild any improvements on the Leased Property;
(ii) make any repairs, replacements, alterations, restorations or renewals of
any nature to the Leased Property, whether ordinary or extraordinary, structural
or non-structural, foreseen or unforeseen, or to make any expenditure whatsoever
with respect thereto; or (iii) maintain the Leased Property in any way. Tenant
hereby waives, to the extent permitted by law, the right to make repairs at the
expense of Landlord pursuant to any law in effect at the time of the execution
of this Lease or hereafter enacted. This Section 9.2 shall not be construed to
limit Landlord’s express indemnities, if any, made hereunder.

9.3    Landlord’s Estate. Nothing contained in this Lease and no action or
inaction by Landlord shall be construed as (i) constituting the consent or
request of Landlord, expressed or implied, to any contractor, subcontractor,
laborer, materialman or vendor to or for the performance of any labor or
services or the furnishing of any materials or other property for the
construction, alteration, addition, repair or demolition of or to the Leased
Property, or any part thereof, or any Capital Improvement; or (ii) giving Tenant
any right, power or permission to contract for or permit the performance of any
labor or services or the furnishing of any materials or other property in such
fashion as would permit the making of any claim against Landlord in respect
thereof or to make any agreement that may create, or in any way be the basis
for, any right, title, interest, lien, claim or other encumbrance upon the
estate of Landlord in the Leased Property, or any portion thereof or upon the
estate of Landlord in any Capital Improvement.

9.4    End of Term. Subject to Sections 17.1(f) and 36.1, Tenant shall, upon the
expiration or earlier termination of the Term, vacate and surrender and
relinquish in favor of Landlord all rights to the Leased Property (together with
all Capital Improvements, including all Tenant Capital Improvements, except to
the extent provided in Section 10.4 in respect of Tenant Material Capital
Improvements), in each case, in the condition in which such Leased Property was
originally received from Landlord and, in the case of Capital Improvements
(other than Tenant Material Capital Improvements to the extent provided in
Section 10.4), when such Capital Improvements were originally introduced to the
Facility, except as repaired, rebuilt, restored, altered or added to as
permitted or required by the provisions of this Lease and except for ordinary
wear and tear and subject to any Casualty Event or Condemnation as provided in
Articles XIV and XV.

9.5    FF&E Reserve.
(a)    Deposits into FF&E Reserve. Until the Trigger Date, if required by the
Fee Mortgage Documents for the Existing Fee Mortgage and provided that the
corresponding Fee Mortgagee enters into an agreement with Tenant, in form and
substance reasonably acceptable to Tenant and Landlord (the “Tri-Party
Agreement”), that provides that Tenant shall be entitled to receive the
disbursements as described below, on the first (1st) day of each calendar month
(or the immediately preceding Business Day if the first (1st) day of the month
is not a Business Day) during the Term,


68

--------------------------------------------------------------------------------





then Tenant shall, concurrent with Tenant’s payment of Rent in accordance with
Article III hereof, deposit an amount equal to the Monthly FF&E Reserve Amount
(the “FF&E Reserve Funds”) in an Eligible Account (the “FF&E Reserve”) in the
name of Tenant and under the control of Fee Mortgagee. All interest on FF&E
Reserve Funds shall be for the benefit of Tenant and added to and become a part
of the FF&E Reserve and shall be disbursed in the same manner as other monies
deposited in the FF&E Reserve. Tenant shall be responsible for payment of any
federal, state or local income or other tax applicable to the interest earned on
the FF&E Reserve Funds credited or paid to Tenant. For the avoidance of doubt,
on the Trigger Date this Section 9.5 shall be deemed deleted in its entirety.
(b)    Disbursements from FF&E Reserve. Tenant shall be entitled to use FF&E
Reserve Funds solely for the purpose of paying for (or reimbursing Tenant for)
the cost of Permitted FF&E Expenditures. So long as no Tenant Event of Default
exists, Tenant shall be entitled (pursuant to the Tri-Party Agreement) to
receive within ten (10) days of submitting a request in writing directly to Fee
Mortgagee (with contemporaneous copy to Landlord) a disbursement of FF&E Reserve
Funds from the FF&E Reserve to pay for Permitted FF&E Expenditures or a
reimbursement for Permitted FF&E Expenditures, and any such request shall
specify the amount of the requested disbursement and a general description of
the type of Permitted FF&E Expenditures to be paid or reimbursed using such FF&E
Reserve Funds, subject, with respect to the Fee Mortgage Documents entered into
on the Commencement Date, to compliance by Tenant with the provisions of all
applicable provisions of such Fee Mortgage Documents as in effect on the
Commencement Date and, with respect to any Fee Mortgages entered into after the
Commencement Date, compliance by Tenant with the corresponding provisions of
such Fee Mortgage Documents to the extent Tenant is required to comply therewith
pursuant to Article XXXI hereof. Tenant shall not make a request for
disbursement from the FF&E Reserve (x) more frequently than once in any calendar
month nor (y) in amounts less than Fifty Thousand and No/100 Dollars
($50,000.00). For the avoidance of doubt, any funds disbursed from the FF&E
Reserve and spent on and/or as reimbursement for the costs of Capital
Expenditures that constitute Permitted FF&E Expenditures shall be applied toward
the Minimum Cap Ex Requirements. Any FF&E Reserve Funds remaining in the FF&E
Reserve on the Expiration Date or on any earlier date that they are no longer
required hereunder (including, without limitation, on the Trigger Date) shall be
returned by Landlord or Fee Mortgagee to Tenant, provided that Landlord shall
have the right to offset such payment by any amounts owed by Tenant to Landlord
as of the Expiration Date.

9.6    Security Interest in FF&E Reserve Funds. Tenant grants to Landlord a
first-priority security interest in the FF&E Reserve and all FF&E Reserve Funds,
as additional security for performance of Tenant’s obligations under this Lease.
Landlord shall have the right to collaterally assign the security interest
granted to Landlord in the FF&E Reserve and FF&E Reserve Funds to any Fee
Mortgagee. If required by Fee Mortgagee, Landlord and Tenant shall (and Tenant
shall cause Manager to) enter into a customary and reasonable control agreement
for the benefit of Fee Mortgagee or Landlord with respect to the FF&E Reserve.
Notwithstanding the foregoing or anything herein to the contrary, (i) Landlord
may not foreclose upon the lien on the FF&E Reserve and FF&E Reserve Funds, and
Fee Mortgagee, pursuant to the Tri-Party Agreement, shall agree not to apply the
FF&E Reserve Funds against the Fee Mortgage, in each case, prior to the
occurrence of both (x) Landlord's Enforcement Condition and (y) the termination
of this Lease by Landlord


69

--------------------------------------------------------------------------------





pursuant to Section 16.2(a) hereof, and (ii) prior to the occurrence of
Landlord's Enforcement Condition, (except as provided in Section 10.5(e) or
Section 16.7) Fee Mortgagee or Landlord may only apply FF&E Reserve Funds toward
Permitted FF&E Expenditures incurred by Tenant if and only if a Tenant Event of
Default has occurred and is continuing.
9.7    Lender FF&E Reserve.
(a)    Pursuant to the Existing Fee Mortgage Documents, Landlord is required to
pay to and deposit with the Fee Mortgagee under the Existing Fee Mortgage (the
“Existing Fee Mortgagee”) certain sums in respect of the Lender FF&E Replacement
Reserve Fund (as defined in the Existing Fee Mortgage Documents as in effect on
the date hereof). For avoidance of doubt, (x) Landlord’s obligations under
Section 7.1 of the loan agreement (the “Existing Fee Mortgage Loan Agreement”)
in respect of the Existing Fee Mortgage (or any successor provision thereto)
shall not be an “Additional Fee Mortgagee Requirement” under this Lease (except
that Landlord’s obligation under Section 7.1.3 of the Existing Fee Mortgage Loan
Agreement to cause Tenant to grant the Existing Fee Mortgagee the right to enter
onto the Property for the purposes set forth therein as of the date hereof shall
be an “Additional Fee Mortgagee Requirement” under this Lease provided that
Tenant shall not be required to pay or reimburse any amounts to Landlord or the
Existing Fee Mortgagee to the extent arising from the exercise by the Existing
Fee Mortgagee of such entry right, except to the extent Tenant is separately
required to pay or reimburse such amounts to Landlord under Section 9.7(b)) and
(y) the Lender FF&E Replacement Reserve Fund is not included within the meaning
of the term “Fee Mortgage Reserve Account” as used in this Lease.
(b)    If (i) (x) a Tenant Event of Default has occurred, (y) such Tenant Event
of Default results in a default under the Existing Fee Mortgage, and (z) Tenant
transfers, conveys or otherwise disposes of any Tenant’s Property outside the
ordinary course of business or otherwise in violation of the requirements of the
Lease (which transfer, conveyance or disposition occurs prior to the earlier of
the Trigger Date and the date of any assignment of this Lease pursuant to
Section 22.2(i)(b) of this Lease that complies with the requirements set forth
in Section 22.2(i)(1)(A) and Sections 22.2(i)(2) through (5) of this Lease), and
as a result thereof there is not adequate and sufficient FF&E on the Leased
Property, in a sufficient condition and state of repair, as necessary to comply
with the requirements of Section 6.2 of this Lease (the circumstances described
in the preceding clauses (x) through (z) are referred to as the “Section 9.7(b)
Clause (i) Conditions”), and (ii) the Existing Fee Mortgagee applies or
disburses sums from the Lender FF&E Replacement Reserve Fund in accordance with
the applicable provisions of the Existing Fee Mortgage Documents, then, in any
such event, Tenant shall pay to Landlord, promptly following request therefore,
the amount of any such sums so applied or disbursed from the Lender FF&E
Replacement Reserve Fund (to the extent necessary to remedy the circumstance
described in clause (z) of the Section 9.7(b) Clause (i) Conditions). For the
avoidance of doubt, and without limitation of Guarantor’s obligations under the
MLSA, Tenant acknowledges and agrees that the obligation of Tenant (in each
case, the “Section 9.7(b) Obligation”) to pay to Landlord such sums as provided
in this Section 9.7(b) constitutes a part of the monetary obligations of Tenant
that are guaranteed by the Guarantor under the MLSA and shall survive the
termination of this Lease.


70

--------------------------------------------------------------------------------






ARTICLE X
ALTERATIONS

10.1    Alterations, Capital Improvements and Material Capital Improvements.
(a)    Tenant shall not be required to obtain Landlord’s consent or approval to
make any Alterations or Capital Improvements (including any Material Capital
Improvement) to the Leased Property; provided, however, that all such
Alterations and Capital Improvements (i) shall be of equal quality to or better
quality than the applicable portions of the existing Facility, as applicable,
except to the extent Alterations or Capital Improvements of lesser quality would
not, in the reasonable opinion of Tenant, result in any diminution of value of
the Leased Property (or applicable portion thereof), (ii) shall not have an
adverse effect on the structural integrity of any portion of the Leased
Property, and (iii) shall not otherwise result in a diminution of value to the
Leased Property (except to a de minimis extent). If any Alteration or Capital
Improvement would not or does not meet the standards of the preceding sentence,
then such Alteration or Capital Improvement shall be subject to Landlord’s
written approval, which written approval shall not be unreasonably withheld,
conditioned or delayed. Further, except as set forth in Section 10.1(b), (1) if
any Alteration or Capital Improvement (or the aggregate amount of all related
Alterations or Capital Improvements) has a total budgeted cost (as reasonably
evidenced to Landlord) in excess of Seventy-Five Million and No/100 Dollars
($75,000,000.00) (the “Alteration Threshold”), then such Alteration or Capital
Improvement (or series of related Alterations or Capital Improvements) shall be
subject to the approval of Landlord and, if applicable, subject to Section 31.3,
any Fee Mortgagee, in each case which written approval shall not be unreasonably
withheld, conditioned or delayed, and (2) until the Trigger Date, if the total
unpaid amounts due and payable with respect to such Alteration or Capital
Improvement (net of such amounts constituting Permitted FF&E Expenditures for
which sufficient FF&E Reserve Funds are on deposit in the FF&E Reserve) exceed
the Alteration Threshold, Tenant shall promptly deliver to Landlord as security
for the payment of such amounts and as additional security for Tenant’s
obligations under this Lease, any of the following, in each case in an amount
equal to the amount by which the budgeted cost of such Alteration or Capital
Improvement (net of any portion of such Alteration or Capital Improvement
consisting of Permitted FF&E Expenditures to the extent of the FF&E Reserve
Funds on deposit in the FF&E Reserve) exceeds the Alteration Threshold: (A)
cash, (B) cash equivalents, or (C) a Letter of Credit (the “Alteration
Security”). If the Alteration Security is in the form of cash, if required by
Fee Mortgagee, such security may be deposited into the FF&E Reserve. On a
monthly basis during the construction of any such Alteration or Capital
Improvement for which Alteration Security has been deposited, Tenant shall be
entitled (either pursuant to a separate agreement to be entered into directly
between Tenant and Fee Mortgagee, in form and substance reasonably acceptable to
Tenant, or, if no such agreement is entered into, then as an obligation of
Landlord hereunder) to receive a portion of such Alteration Security, to be
disbursed to Tenant (in the case of cash or cash equivalents) or reduced (in the
case of a Letter of Credit), as applicable, on a dollar-for-dollar basis, in the
amount required to reimburse Tenant for (or to enable Tenant to pay) the cost of
such Alteration or Capital Improvement in amounts equal to the actual costs
incurred by Tenant for such Alteration or Capital Improvement, subject to
delivery by Tenant to Landlord of invoices related to the work performed, and
subject: (a) to compliance by Tenant with the applicable provisions of any Fee
Mortgage


71

--------------------------------------------------------------------------------





Documents then in effect to the extent Tenant is required to comply therewith
pursuant to Article XXXI hereof, and (b) in the event no Fee Mortgage then
exists and Landlord is holding the Alteration Security, to the condition that no
Tenant Event of Default exist at the time of determination and subject to the
other applicable provisions of this Article X. To the extent that any Alteration
Security has been delivered and has not been returned to Tenant by the
occurrence of the Trigger Date, Tenant shall be entitled (either pursuant to a
separate agreement to be entered into directly between Tenant and Fee Mortgagee,
in form and substance reasonably acceptable to Tenant, or, if no such agreement
is entered into, then as an obligation of Landlord hereunder) to receive all
such outstanding Alteration Security on the Trigger Date. Landlord shall have
the right (in addition to any construction consultant engaged by Tenant, at
Tenant’s sole cost and expense, to satisfy any applicable Additional Fee
Mortgagee Requirement) to also select and engage, at Landlord’s cost and
expense, construction consultants to conduct inspections of the Leased Property
during the construction of any Material Capital Improvements, provided that (x)
such inspections shall be conducted in a manner as to not unreasonably interfere
with such construction or the operation of the Facility, (y) prior to entering
the Leased Property, such consultants shall deliver to Tenant evidence of
insurance reasonably satisfactory to Tenant and (z) (irrespective of whether the
consultant was engaged by Landlord, Tenant or otherwise) Landlord and Tenant
shall be entitled to receive copies of such consultants’ work product and shall
have direct access to and communication with such consultants. For the avoidance
of doubt, notwithstanding anything to the contrary contained herein, Tenant
shall not be required to deposit any Alteration Security after the Trigger Date.
(b)    Notwithstanding the foregoing or anything herein to the contrary, Tenant
shall not be required to obtain the consent of Landlord or any Fee Mortgagee,
and shall not be required to deposit the Alteration Security, in connection with
the construction of the New Tower, provided that (i) Tenant satisfies the
applicable conditions, and complies with the applicable requirements, for
construction of the New Tower as set forth in the Fee Mortgage Documents as in
effect on the Commencement Date, and (ii) Tenant otherwise complies with the
terms and conditions of this Lease with respect to the construction of the New
Tower (including, without limitation, the right-of-first-offer procedures set
forth in Section 10.4). Without limitation of the preceding sentence or any
other provisions of this Lease pertaining to Additional Fee Mortgagee
Requirements, Tenant shall comply with all of the provisions, terms and
conditions of the Existing Fee Mortgage and any related Fee Mortgage Documents
(in each case as in effect on the Commencement Date) applicable to the New
Tower, and without limitation, upon commencement of any construction work on the
New Tower, Tenant will proceed with construction, and complete the same, in
compliance with all applicable provisions, terms and conditions of the Existing
Fee Mortgage and any related Fee Mortgage Documents (in each case as in effect
on the Commencement Date), and all applicable provisions, terms and conditions
of this Lease.

10.2    Landlord Approval of Certain Alterations and Capital Improvements. If
Tenant desires to make any Alteration or Capital Improvement for which
Landlord’s approval is required pursuant to Section 10.1 above, Tenant shall
submit to Landlord in reasonable detail a general description of the proposal,
the projected cost of the applicable Work and such plans and specifications,
permits, licenses, contracts and other information concerning the proposal as
Landlord may reasonably request. Such description shall indicate the use or uses
to which such Alteration or Capital Improvement will be put and the impact, if
any, on current and forecasted


72

--------------------------------------------------------------------------------





gross revenues and operating income attributable thereto. Landlord may condition
any approval of any Alteration or Capital Improvement (including any Material
Capital Improvement), to the extent required pursuant to Section 10.1 above,
upon any or all of the following terms and conditions, to the extent reasonable
under the circumstances:
(a)    the Work shall be effected pursuant to detailed plans and specifications
approved by Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed;
(b)    the Work shall be conducted under the supervision of a licensed architect
or engineer selected by Tenant (the “Architect”) and, for purposes of this
Section 10.2 only, approved by Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed;
(c)    Landlord’s receipt from the general contractor and, if reasonably
requested by Landlord, any major subcontractor(s) of a performance and payment
bond for the full value of such Work, which such bond shall name Landlord as an
additional obligee and otherwise be in form and substance and issued by a Person
reasonably satisfactory to Landlord;
(d)    Landlord’s receipt of reasonable evidence of Tenant’s financial ability
to complete the Work without materially and adversely affecting its cash flow
position or financial viability;
(e)    such Alteration or Capital Improvement will not result in the Leased
Property becoming a “limited use” within the meaning of Revenue Procedure
2001-28 property for purposes of United States federal income taxes; and
(f)    such other requirements as may be required under the Fee Mortgage
Documents as in effect as of the Commencement Date, as set forth in such Fee
Mortgage Documents.

10.3    Construction Requirements for Alterations and Capital Improvements. For
any Alteration or Capital Improvement having a budgeted cost in excess of (i)
until the Trigger Date, Five Million and No/100 Dollars ($5,000,000.00), and
(ii) from and after the Trigger Date, Fifteen Million and No/100 Dollars
($15,000,000.00) (and as otherwise expressly required under subsection (g)
below), Tenant shall satisfy the following:
(a)    If and to the extent plans and specifications typically would be (or, in
accordance with applicable Legal Requirements, are required to be) obtained in
connection with a project of similar scope and nature to such Alteration or
Capital Improvement, Tenant shall, prior to commencing any Work in respect of
the same, provide Landlord copies of such plans and specifications. Tenant shall
also supply Landlord with related documentation, information and materials
relating to the Property or such work in Tenant’s possession or control,
including, without limitation, surveys, property condition reports and
environmental reports, as Landlord may reasonably request from time to time;
(b)    No Work shall be commenced until Tenant shall have procured and paid for
all municipal and other governmental permits and authorizations required to be
obtained prior to such commencement (if any), including those permits and
authorizations required pursuant to any Gaming Regulations (if any), and, upon
Tenant’s request, Landlord shall join in the application for


73

--------------------------------------------------------------------------------





such permits or authorizations whenever such action is necessary; provided,
however, that (i) any such joinder shall be at no cost or expense to Landlord;
and (ii) any plans required to be filed in connection with any such application
which require the approval of Landlord as hereinabove provided shall have been
so approved by Landlord;
(c)    Such Work shall not, and, if an Architect has been engaged for such Work,
the Architect shall certify to Landlord that such Architect is of the opinion
that construction will not, impair the structural strength of any component of
the Facility or overburden the electrical, water, plumbing, HVAC or other
building systems of any such component or otherwise violate applicable building
codes or prudent industry practices;
(d)    If an Architect has been engaged for such Work and if plans and
specifications have been obtained in connection with such Work, the Architect
shall certify to Landlord that such Architect is of the opinion that the plans
and specifications conform to, and comply with, in all material respects, all
applicable building, subdivision and zoning codes, laws, ordinances and
regulations imposed by all governmental authorities having jurisdiction over the
Leased Property;
(e)    During and following completion of such Work, the parking and other
amenities which are located on or at the Leased Property shall remain adequate
for the operation of the Facility for its Primary Intended Use and not be less
than that which is required by law (including any variances with respect
thereto) and any applicable Property Documents; provided, however, with
Landlord’s prior consent, which approval shall not be unreasonably withheld,
conditioned or delayed, and at no additional expense to Landlord, (i) to the
extent sufficient additional parking is not already a part of an Alteration or
Capital Improvement, Tenant may construct additional parking on or at the Leased
Property; or (ii) Tenant may acquire off-site parking to serve the Leased
Property as long as such parking shall be reasonably proximate to, and dedicated
to, or otherwise made available to serve, the Leased Property;
(f)    All Work done in connection with such construction shall be done promptly
and using materials and resulting in work that is at least as good product and
condition as the remaining areas of the Leased Property and in conformity with
all Legal Requirements, including, without limitation, any applicable minority
or women owned business requirement; and
(g)    If applicable in accordance with customary and prudent industry
standards, promptly following the completion of such Work, Tenant shall deliver
to Landlord “as built” plans and specifications with respect thereto, certified
as accurate by the licensed architect or engineer selected by Tenant to
supervise such work, and copies of any new or revised certificates of occupancy
or other licenses, permits and authorizations required in connection therewith.
In addition, with respect to any Alteration or Capital Improvement having a
budgeted cost equal to or less than (i) until the Trigger Date, Five Million and
No/100 Dollars ($5,000,000.00), and (ii) from and after the Trigger Date,
Fifteen Million and No/100 Dollars ($15,000,000.00), Tenant shall endeavor in
good faith to (and upon Landlord’s request will) deliver to Landlord any
“as-built” plans and specifications actually obtained by Tenant in connection
with such Alteration or Capital Improvement.
Notwithstanding anything to the contrary contained herein, at any time during
the Term that Tenant is not a Controlled Subsidiary of CEC, this Section 10.3
shall be deemed modified by


74

--------------------------------------------------------------------------------





replacing all references therein to “Fifteen Million and No/100 Dollars
($15,000,000.00)” to “Five Million and No/100 Dollars ($5,000,000.00)”.    

10.4    Landlord’s Right of First Offer to Fund Material Capital Improvements.
(a)    Landlord’s Right to Submit Landlord’s MCI Financing Proposal. In advance
of commencing any Work in connection with any Material Capital Improvement
(provided, for purposes of clarification, that preliminary planning, designing,
budgeting, evaluating (including environmental and integrity testing and the
like) (collectively, “Preliminary Studies”), permitting and demolishing in
preparation for such Material Capital Improvement shall not be considered
“commencing” for purposes hereof), Tenant shall provide written notice
(“Tenant’s MCI Intent Notice”) of Tenant’s intent to do so. Upon Landlord’s
request, such notice shall be followed by (i) a reasonably detailed description
of the proposed Material Capital Improvement, (ii) the then-projected cost of
construction of the proposed Material Capital Improvement, (iii) copies of the
plans and specifications, permits, licenses, contracts and Preliminary Studies
concerning the proposed Material Capital Improvement, to the extent
then-available, (iv) reasonable evidence that such proposed Material Capital
Improvement will, upon completion, comply with all applicable Legal
Requirements, and (v) reasonably detailed information regarding the terms upon
which Tenant is considering seeking financing therefor, if any. To the extent in
Tenant’s possession or control, Tenant shall provide to Landlord any additional
information about such proposed Material Capital Improvements which Landlord may
reasonably request. Landlord (or, with respect to financing structured as a loan
rather than as ownership of the real property by Landlord with a lease back to
Tenant, Landlord’s Affiliate) may, but shall be under no obligation to, provide
all (but not less than all) of the financing necessary to fund the applicable
Material Capital Improvement (along with related fees and expenses, such as
title fees, costs of permits, legal fees and other similar transaction costs) by
complying with the option exercise requirements set forth below. Within
thirty (30) days of receipt of Tenant’s MCI Intent Notice, Landlord shall notify
Tenant in writing as to whether Landlord (or, if applicable, its Affiliate) is
willing to provide financing for such proposed Material Capital Improvement and,
if so, the terms and conditions upon which Landlord (or, if applicable, its
Affiliate) is willing to do so in reasonable detail, in the form of a proposed
term sheet (such terms and conditions, “Landlord’s MCI Financing Proposal”).
Upon receipt, Tenant shall have ten (10) days to accept, reject or commence
negotiating Landlord’s MCI Financing Proposal.
(b)    If Tenant Accepts Landlord’s MCI Financing Proposal. If Tenant accepts
Landlord’s MCI Financing Proposal (either initially or, after negotiation, a
modified version thereof) (an “Accepted MCI Financing Proposal”) and such
financing is actually consummated between Tenant and Landlord (or, if
applicable, its Affiliate) as more particularly provided in Section 10.4(f)
below (a “Landlord MCI Financing”), then, with respect to Material Capital
Improvements, as and when constructed, such Material Capital Improvement shall
be deemed part of the Leased Property for all purposes except as specifically
provided in Section 6.1(b) hereof (and, without limitation, such Material
Capital Improvements shall be surrendered to (and all rights therein shall be
relinquished in favor of) Landlord upon the Expiration Date).


75

--------------------------------------------------------------------------------





(c)    If Landlord Declines to Make Landlord’s MCI Financing Proposal. If
Landlord declines or fails to timely submit Landlord’s MCI Financing Proposal,
Tenant shall be permitted to either (1) use then-existing available financing
or, subject to Article XVII, enter into financing arrangements with any lender,
preferred equity holder and/or other third-party financing source (a
“Third‑Party MCI Financing”) for such Material Capital Improvement or (2) use
Cash to pay for such Material Capital Improvement, provided, that if Tenant has
not used then-existing, or entered into a new, Third‑Party MCI Financing (or
commenced such Material Capital Improvement utilizing Cash) by the date that is
nine (9) months following delivery of Tenant’s MCI Intent Notice, then, prior to
entering into any such Third‑Party MCI Financing and/or commencing such Material
Capital Improvement, Tenant shall again be required to send Tenant’s MCI Intent
Notice seeking financing from Landlord (on the terms contemplated by this
Section 10.4).
(d)    If Tenant Declines Landlord’s MCI Financing Proposal. If Landlord timely
submits Landlord’s MCI Financing Proposal and Tenant rejects or fails to accept
or commence negotiating Landlord’s MCI Financing Proposal within the applicable
10‑day period (or, following commencing negotiating said proposal, Tenant
notifies Landlord of Tenant’s decision to cease such discussions), then, subject
to the remaining terms of this paragraph, Tenant shall be permitted to either
(1) use then-existing, or, subject to Article XVII, enter into a new,
Third‑Party MCI Financing for such Material Capital Improvement (subject to the
following proviso) or (2) use Cash to pay for such Material Capital Improvement,
provided, that Tenant may not use then-existing, or enter into a new,
Third‑Party MCI Financing, except in each case on terms that are, taken as a
whole, economically more advantageous to Tenant than those offered under
Landlord’s MCI Financing Proposal. In determining if financing is economically
more advantageous, consideration may be given to, among other items,
(x) pricing, amortization, length of term and duration of commitment period of
such financing; (y) the cost, availability and terms of any financing sufficient
to fund such Material Capital Improvement and other expenditures which are
material in relation to the cost of such Material Capital Improvement (if any)
which are intended to be funded in connection with the construction of such
Material Capital Improvement and which are related to the use and operation of
such Material Capital Improvement and (z) other customary considerations. Tenant
shall provide Landlord with reasonable evidence of the terms of any such
financing. If Tenant has not used then-existing, or entered into a new,
Third‑Party MCI Financing (or commenced such Material Capital Improvement
utilizing Cash) by the date that is nine (9) months following receipt of
Landlord’s MCI Financing Proposal, then, prior to entering into any such
Third‑Party MCI Financing and/or commencing such Material Capital Improvement
after such nine (9) month period, Tenant shall again be required to send
Tenant’s MCI Intent Notice seeking financing from Landlord (on the terms
contemplated by this Section 10.4). For purposes of clarification, Tenant may
use Cash to finance any applicable Material Capital Improvement (subject to the
express terms and conditions hereof, including, without limitation, Tenant’s
obligation to provide Tenant’s MCI Intent Notice).
(e)    Ownership of Material Capital Improvements Not Financed by Landlord. If
Tenant constructs a Material Capital Improvement utilizing Third‑Party MCI
Financing or Cash in accordance with Sections 10.4(c) or (d) (such Material
Capital Improvement being sometimes referred to in this Lease as a “Tenant
Material Capital Improvement”), then, (A) as and when constructed, such Material
Capital Improvement shall be owned by Landlord and deemed part of the Leased
Property for all purposes except as specifically provided in this Section and
Section


76

--------------------------------------------------------------------------------





6.1(b), (B) upon any termination of this Lease prior to the Stated Expiration
Date as a result of a Tenant Event of Default (except in the event a Permitted
Leasehold Mortgagee has exercised its right to obtain a New Lease and complies
in all respects with Section 17.1(f) and any other applicable provisions of this
Lease), such Material Capital Improvements shall be owned by Landlord without
any reimbursement by Landlord to Tenant, and, (C) if a foreclosure occurs with
respect to any Fee Mortgage (including any mezzanine financing obtained by
Affiliates of Landlord that is secured by the direct or indirect equity
interests in Landlord) that results in the Fee Mortgagee thereunder (or its
assignee or designee) becoming Landlord hereunder or obtaining ownership of all
of the direct or indirect equity interests in Landlord, then, upon the Stated
Expiration Date, such Material Capital Improvements shall be surrendered to (and
all rights therein shall be relinquished in favor of) Landlord without any
obligation to reimburse Tenant as set forth in this Section 10.4(e), and, (D)
except in the circumstances described in the foregoing clause (C), upon the
Stated Expiration Date, such Material Capital Improvements shall be transferred
to Tenant; provided, however, upon written notice to Tenant at least one hundred
eighty (180) days prior to the Stated Expiration Date, Landlord shall have the
option to reimburse Tenant for such Tenant Material Capital Improvements in an
amount equal to the Fair Market Ownership Value thereof, and, if Landlord elects
to reimburse Tenant for such Tenant Material Capital Improvements, any amount
due to Tenant for such reimbursement shall be credited against any amounts owed
by Tenant to Landlord under this Lease as of the Stated Expiration Date and any
remaining portion of such amount shall be paid by Landlord to Tenant on the
Stated Expiration Date. If Landlord fails to deliver such written notice
electing to reimburse Tenant for such Tenant Material Capital Improvements at
least one hundred eighty (180) days prior to the Stated Expiration Date, or
otherwise does not consummate such reimbursement at least sixty (60) days prior
to the Stated Expiration Date (other than as a result of Tenant’s acts or
omissions in violation of this Lease), then Landlord shall be deemed to have
elected not to reimburse Tenant for such Tenant Material Capital Improvements.
If Landlord elects or is deemed to have elected not to reimburse Tenant for such
Tenant Material Capital Improvements in accordance with the foregoing sentence,
Tenant shall have the option to either (1) prior to the Stated Expiration Date,
remove such Tenant Material Capital Improvements and restore the affected Leased
Property to the same or better condition existing prior to such Tenant Material
Capital Improvement being constructed, at Tenant’s sole cost and expense, in
which event such removed Tenant Material Capital Improvements shall be owned by
Tenant (except, however, if a foreclosure occurs with respect to any Fee
Mortgage (including any mezzanine financing obtained by Affiliates of Landlord
that is secured by the direct or indirect equity interests in Landlord) that
results in the Fee Mortgagee thereunder (or its assignee or designee) becoming
Landlord hereunder or obtaining ownership of all of the direct or indirect
equity interests in Landlord, then Tenant shall have no such right to remove the
Tenant Material Capital Improvements, and the following clause (2) shall apply),
or (2) leave the applicable Tenant Material Capital Improvements at the Leased
Property at the Stated Expiration Date, at no cost to Landlord, in which event
such Tenant Material Capital Improvements shall be owned by Landlord. For the
avoidance of doubt, Tenant Material Capital Improvements not funded by Landlord
pursuant to Section 10.4 and not removed by Tenant in accordance herewith shall
be included in the “Leased Property” under any lease entered into with a
Successor Tenant pursuant to Article XXXVI and shall be taken into account in
determining Successor Tenant Rent.


77

--------------------------------------------------------------------------------





(f)    Landlord MCI Financing. In the event of an Accepted MCI Financing
Proposal, Tenant shall provide Landlord with the following prior to any advance
of funds under such Landlord MCI Financing:
(i)    any information, certificates, licenses, permits or documents reasonably
requested by Landlord which are necessary and obtainable to confirm that Tenant
will be able to use the Material Capital Improvements upon completion thereof in
accordance with the Primary Intended Use, including all required federal, state
or local government licenses and approvals;
(ii)    an officer’s certificate and, if requested, a certificate from Tenant’s
Architect providing appropriate backup information, setting forth in reasonable
detail the projected or actual costs related to such Material Capital
Improvements;
(iii)    except to the extent covered by the amendment referenced in clause (iv)
below, a construction loan and/or funding agreement (and such other related
instruments and agreements), in a form reasonably agreed to by Landlord and
Tenant, reflecting the terms of the Landlord MCI Financing, setting forth the
terms of the Accepted MCI Financing Proposal, and without additional
requirements on Tenant (including, without limitation, additional bonding or
guaranty requirements) except those which are reasonable and customary and
consistent in all respects with this Section 10.4 and the terms of the Accepted
MCI Financing Proposal;
(iv)    except to the extent covered by the construction loan and/or funding
agreement referenced in clause (iii) above, an amendment to this Lease, in a
form reasonably agreed to by Landlord and Tenant, which may include, among other
things, an increase in the Rent (in amounts as agreed upon by the Parties
pursuant to the Accepted MCI Financing Proposal), and other provisions as may be
necessary or appropriate;
(v)    a deed conveying title to Landlord to any additional Land acquired for
the purpose of constructing the Material Capital Improvement, free and clear of
any liens or encumbrances except those approved by Landlord, and accompanied by
(x) an owner’s policy of title insurance insuring the Fair Market Ownership
Value of fee simple or leasehold (as applicable) title to such Land and any
improvements thereon, free of any exceptions other than liens and encumbrances
that do not materially interfere with the intended use of the Leased Property or
are otherwise approved by Landlord, which approval shall not be unreasonably
withheld, conditioned or delayed, and (y) an ALTA survey thereof;
(vi)    if Landlord obtains a lender’s policy of title insurance in connection
with such Landlord MCI Financing, for each advance, endorsements to any such
policy of title insurance reasonably satisfactory in form and substance to
Landlord (i) updating the same without any additional exception except those
that do not materially affect the value of such land and do not interfere with
the intended use of the Leased Property, or as may otherwise be permitted under
this Lease, or as may be approved by Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed, and (ii) increasing the coverage
thereof by an amount equal to the then-advanced cost of the Material Capital
Improvement; and


78

--------------------------------------------------------------------------------





(vii)    such other billing statements, invoices, certificates, endorsements,
opinions, site assessments, surveys, resolutions, ratifications, lien releases
and waivers and other instruments and information which are reasonable and
customary and consistent in all respects with this Section 10.4 and the terms of
the Accepted MCI Financing Proposal.
In the event that (1) Tenant is unable, for reasons beyond Tenant’s reasonable
control, to satisfy any of the requirements set forth in this Section 10.4(f)
(and Landlord is unable or unwilling to waive the same), (2) Landlord and Tenant
are unable (despite good faith efforts continuing for at least sixty (60) days
after agreement on the Accepted MCI Financing Proposal) to agree on any of the
requirements of, or the form of any document required under, this Section
10.4(f), or (3) Landlord fails or refuses to consummate the Landlord MCI
Financing and/or advance funds thereunder, then, notwithstanding anything to the
contrary in this Section 10.4, Tenant shall be entitled to use then-existing,
or, subject to Article XVII, enter into a new, Third‑Party MCI Financing for
such Material Capital Improvement or use Cash to pay for such Material Capital
Improvement, without any requirement to send a further Tenant’s MCI Intent
Notice to Landlord, provided such Material Capital Improvement shall be treated
hereunder as a Tenant Material Capital Improvement, unless the circumstances
described in clause (1) shall have occurred.

10.5    Minimum Capital Expenditures.
(a)    Minimum Capital Expenditures.
(i)    Intentionally omitted.
(ii)    Annual Minimum Per-Lease B&I Cap Ex Requirement. During each full Fiscal
Year during the Term, commencing upon the first (1st) full Fiscal Year during
the Term, measured as of the last day of each such Fiscal Year, Tenant shall
expend Capital Expenditures with respect to the Leased Property in an aggregate
amount equal to at least one percent (1%) of the Net Revenue from the Facility
for the prior Fiscal Year, on Capital Expenditures that constitute installation
or restoration and repair or other improvements of items with respect to the
Leased Property under this Lease (the “Annual Minimum Per-Lease B&I Cap Ex
Requirement”). In the event of expiration, cancellation or termination of any
Ground Lease for any reason whatsoever whether voluntary or involuntary (by
operation of law or otherwise), except for a cancellation or termination due to
Landlord’s failure to extend the term thereof where Landlord was required to do
so hereunder, prior to the expiration date of this Lease, including extensions
and renewals granted thereunder, then, for purposes of calculating the amount of
Net Revenue from the Facility for determining the Annual Minimum Per-Lease B&I
Cap Ex Requirement, the Net Revenue attributable to the portion of the Leased
Property subject to such Ground Lease for the Lease Year immediately prior to
such expiration, cancellation or termination of such Ground Lease thereafter
shall continue to be included in the calculation of Net Revenue (except to the
extent such Ground Lease is replaced by a replacement Ground Lease for all or
substantially all of such portion of the Leased Property).
(iii)    Intentionally Omitted.


79

--------------------------------------------------------------------------------





(iv)    Triennial Minimum Cap Ex Requirement B. During each full Triennial
Period during the Term, commencing upon the first (1st) full Triennial Period
during the Term, measured as of the last day of each such Triennial Period,
Tenant shall expend Capital Expenditures in an aggregate amount equal to no less
than the greater of (a) the amount which, when added to the amount of Other
Capital Expenditures expended by the Other Tenants toward the Triennial Minimum
Cap Ex Requirement B (as defined in the Other Leases) during the same time
period, equals the Triennial Minimum Cap Ex Amount B, but in no event more than
the Triennial Allocated Minimum Cap Ex Amount B Ceiling, and (b) the Triennial
Allocated Minimum Cap Ex Amount B Floor (the “Triennial Minimum Cap Ex
Requirement B”).
(v)    Partial Periods. If the initial or final portion of the Term of this
Lease is a partial calendar year (i.e., the Commencement Date of this Lease is
other than January 1 or the Expiration Date is other than December 31, as
applicable; any such partial calendar year, a “Stub Period”), then the Triennial
Minimum Cap Ex Amount B shall be adjusted as follows: (a) the initial (or final,
as applicable) Triennial Period under this Lease shall be expanded so that it
covers both the Stub Period and the first (1st) (or final, as applicable) full
period of three calendar years during the Term, (b) the Triennial Minimum Cap Ex
Amount B for such expanded initial (or final, as applicable) Triennial Cap Ex
Calculation Period shall be equal to (x) Three Hundred Fifty Million and No/100
Dollars ($350,000,000.00), plus (y) the product of the Stub Period Multiplier
multiplied by One Hundred Sixteen Million Six Hundred Sixty-Six Thousand Six
Hundred Sixty-Six and No/100 Dollars ($116,666,666.00), and (c) the Triennial
Allocated Minimum Cap Ex Amount B Floor for such expanded initial (or final, as
applicable) Triennial Period shall remain unchanged from the amounts then in
effect. Notwithstanding the foregoing, in the event that the Triennial Minimum
Cap Ex Amount B is reduced in accordance with the definition thereof, then (1)
the Three Hundred Fifty Million and No/100 Dollars ($350,000,000.00) in the
foregoing clause (b)(x) shall be modified to reflect the Triennial Minimum Cap
Ex Amount B then in effect at the time of determination and (2) the One Hundred
Sixteen Million Six Hundred Sixty-Six Thousand Six Hundred Sixty-Six and No/100
Dollars ($116,666,666.00) in the foregoing clause (b)(y) shall be modified to
reflect the Triennial Minimum Cap Ex Amount B then in effect divided by three
(3). The term “Stub Period Multiplier” means a fraction, expressed as a
percentage, the numerator of which is the number of days occurring in a Stub
Period, and the denominator of which is three hundred sixty-five (365). For the
avoidance of doubt, if the Expiration Date of this Lease is other than the last
day of a Fiscal Year, then Tenant’s compliance with each of the Minimum Cap Ex
Requirements during the applicable periods preceding such Expiration Date that
would otherwise end after such Expiration Date shall be measured as of such
Expiration Date and be subject to the prorations set forth above.
(vi)    Acquisitions of Material Property. If any real property having a value
greater than Fifty Million and No/100 Dollars ($50,000,000.00) (other than the
Leased Property (Octavius) or the Chester Property) is acquired by Landlord or
its Affiliate and included in this Lease or an Other Lease as part of the Leased
Property or Other Leased Property (as applicable), then (A) the Minimum Cap Ex
Requirements shall be adjusted and (B) the amount of Services Co Capital
Expenditures which may be credited against Capital Expenditures under the Other
Leases shall be proportionately increased, in each case as may be agreed upon by
Landlord and Tenant in connection


80

--------------------------------------------------------------------------------





with such acquisition and the inclusion of such property as Leased Property or
Other Leased Property hereunder or thereunder.
(vii)    Dispositions of Material Property. In the event of a termination of
this Lease or partial or total termination of an Other Lease or the disposition
of any Material Leased Property or Material London Property, in each case for
which the Minimum Cap Ex Amounts are to be decreased in accordance herewith, and
such termination or disposition occurs on any day other than the first (1st) day
of a Fiscal Year, then, for purposes of determining Required Capital
Expenditures and adjusting the Minimum Cap Ex Requirements, as applicable, such
termination or disposition and the associated reduction in the Minimum Cap Ex
Requirements each shall be deemed to have occurred on the first (1st) day of the
then-current Fiscal Year, such that Capital Expenditures with respect to the
applicable terminated or disposed property shall not be counted toward the
calculation of Required Capital Expenditures for such entire Fiscal Year, and
the Minimum Cap Ex Requirements shall be adjusted (as applicable) to reflect
such termination or disposition as applicable and the associated reduction in
the Minimum Cap Ex Requirements for such entire Fiscal Year.
(viii)    Application of Capital Expenditures. For the avoidance of doubt: (A)
Required Capital Expenditures counted toward satisfying one of the Minimum Cap
Ex Requirements also shall count (to the extent applicable) toward satisfying
the other Minimum Cap Ex Requirements except to the extent otherwise provided
herein; (B) expenditures with respect to any property that is not included as
Leased Property or Other Leased Property under this Lease or an Other Lease (as
applicable) shall not constitute “Capital Expenditures” nor count toward the
Minimum Cap Ex Requirements for purposes of the Leased Property Tests; (C)
expenditures with respect to any property acquired by CEOC or its subsidiaries
after the Commencement Date which is not included as Leased Property or Other
Leased Property under this Lease or an Other Lease (as applicable) shall not
constitute “Capital Expenditures” nor count toward the Minimum Cap Ex
Requirements for purposes of the Leased Property Tests, and (D) expenditures
with respect to any property (other than the London Clubs) which is not included
as Leased Property or Other Leased Property under this Lease or an Other Lease
(as applicable) shall not constitute “Capital Expenditures”.
(ix)    Unavoidable Delays. In the event an Unavoidable Delay occurs during any
full Fiscal Year or full Triennial Period during the Term that delays Tenant’s
ability to perform Capital Expenditures prior to the expiration of such period,
the applicable period for satisfying the Minimum Cap Ex Requirements applicable
to such Fiscal Year or Triennial Period (as applicable) during which such
Unavoidable Delay occurred shall be extended, on a day-for-day basis, for the
same amount of time that such Unavoidable Delay affects Tenant’s ability to
perform the Capital Expenditures, up to a maximum extension in each instance of
one (1) Fiscal Year (for the Annual Minimum Per-Lease B&I Cap Ex Requirement) or
one (1) Triennial Period (for the Triennial Minimum Cap Ex Requirement B). For
the avoidance of doubt, Tenant’s obligation to satisfy the Minimum Cap Ex
Requirements during any period during which an Unavoidable Delay did not occur
shall not be extended as a result of the occurrence of an Unavoidable Delay
during a prior period.


81

--------------------------------------------------------------------------------





(x)    Certain Remedies. The Parties acknowledge that Tenant’s agreement to
satisfy the Minimum Cap Ex Requirements as required in this Lease is a material
inducement to Landlord’s agreement to enter into this Lease, the MLSA and the
other Lease/MLSA Related Agreements and, accordingly, if Tenant fails to expend
Capital Expenditures (or deposit funds into the Cap Ex Reserve) as and when
required by this Lease and then, further, fails to cure such failure within
sixty (60) days of receipt of written notice of such failure from Landlord, then
the same shall be a Tenant Event of Default hereunder, and without limitation of
any of Landlord’s other rights and remedies, Landlord shall have the right to
seek the remedy of specific performance to require Tenant to expend the Required
Capital Expenditures (or deposit funds into the Cap Ex Reserve). Furthermore,
for the avoidance of doubt, and without limitation of Guarantor’s obligations
under the MLSA (and as more particularly provided therein), Tenant acknowledges
and agrees that the obligation of Tenant to expend the Required Capital
Expenditures (or deposit funds into the Cap Ex Reserve) as provided in this
Lease in each case constitutes a part of the monetary obligations of Tenant that
are guaranteed by the Guarantor under the MLSA and, with respect to Required
Capital Expenditures required to be spent during the Term, shall survive
termination of this Lease.
(b)    Cap Ex Reserve.
(i)    Deposits in Lieu of Expenditures. Notwithstanding anything to the
contrary set forth in this Lease, if Tenant and Other Tenants do not expend
Capital Expenditures and Other Capital Expenditures sufficient to satisfy the
Minimum Cap Ex Requirements, then, so long as, as of the last date when such
Minimum Cap Ex Requirements may be satisfied hereunder, there are Cap Ex Reserve
Funds (as defined below) and Cap Ex Reserve Funds (as defined in each Other
Lease) on deposit in the Cap Ex Reserve (as defined below) or in the Cap Ex
Reserve (as defined in each Other Lease) in an aggregate amount at least equal
to such deficiency, then Tenant shall not be deemed to be in breach or default
of its obligations hereunder to satisfy the Minimum Cap Ex Requirements,
provided that Tenant (or Other Tenants, as applicable), shall spend such amounts
so deposited in the Cap Ex Reserve (as defined herein or in an Other Lease, as
applicable) within six (6) months after the last date when the Minimum Cap Ex
Requirements to which such amounts relate may be satisfied hereunder (subject to
extension in the event of an Unavoidable Delay during such six (6) month period,
on a day-for-day basis, for the same amount of time that such Unavoidable Delay
affects Tenant’s ability to perform the Capital Expenditures). For the avoidance
of doubt, any funds disbursed from the Cap Ex Reserve and spent on Capital
Expenditures as described in this Section shall be applied to the Minimum Cap Ex
Requirements for the period for which such funds were deposited (and shall be
deemed to be the funds that have been in the Cap Ex Reserve for the longest
period of time) and shall not be applied to the Minimum Cap Ex Requirements for
the subsequent period in which they are actually spent.
(ii)    Deposits into Cap Ex Reserve. Tenant may, at its election, at any time,
deposit funds (the “Cap Ex Reserve Funds”) into an Eligible Account held by
Tenant (the “Cap Ex Reserve”). If required by Fee Mortgagee or Landlord,
Landlord and Tenant shall (and, if applicable, Tenant shall cause Manager to)
enter into a customary and reasonable control agreement for the benefit of Fee
Mortgagee and Landlord with respect to the Cap Ex Reserve. Tenant shall not
commingle Cap Ex Reserve Funds with other monies held by Tenant or any other
party. All interest


82

--------------------------------------------------------------------------------





on Cap Ex Reserve Funds shall be for the benefit of Tenant and added to and
become a part of the Cap Ex Reserve and shall be disbursed in the same manner as
other monies deposited in the Cap Ex Reserve. Tenant shall be responsible for
payment of any federal, state or local income or other tax applicable to the
interest earned on the Cap Ex Reserve Funds credited or paid to Tenant.
(iii)    Disbursements from Cap Ex Reserve. Tenant shall be entitled to use Cap
Ex Reserve Funds solely for the purpose of paying for (or reimbursing Tenant
for) the cost of Capital Expenditures. Subject to compliance by Tenant with the
provisions of the Fee Mortgage Documents to the extent Tenant is required to
comply therewith pursuant to Article XXXI hereof, Landlord shall permit
disbursements to Tenant of Cap Ex Reserve Funds from the Cap Ex Reserve to pay
for Capital Expenditures or to reimburse Tenant for Capital Expenditures, within
ten (10) days following written request from Tenant, which request shall specify
the amount of the requested disbursement and a general description of the type
of Capital Expenditures to be paid or reimbursed using such Cap Ex Reserve
Funds. Tenant shall not make a request for disbursement from the Cap Ex Reserve
(x) more frequently than once in any calendar month nor (y) in amounts less than
Fifty Thousand and No/100 Dollars ($50,000.00). Any Cap Ex Reserve Funds
remaining in the Cap Ex Reserve on satisfaction of the Minimum Cap Ex
Requirements for which such Cap Ex Reserve Funds were deposited or on the
Expiration Date shall be returned by Landlord to Tenant, provided that Landlord
shall have the right to apply Cap Ex Reserve Funds remaining on the Expiration
Date against any amounts owed by Tenant to Landlord as of the Expiration Date
and/or the sum of any remaining Required Capital Expenditures required to have
been incurred prior to the Expiration Date.
(iv)    Security Interest in Cap Ex Reserve Funds. Tenant grants to Landlord a
first-priority security interest in the Cap Ex Reserve and all Cap Ex Reserve
Funds, as additional security for performance of Tenant’s obligations under this
Lease. Landlord shall have the right to collaterally assign the security
interest granted to Landlord in the Cap Ex Reserve and Cap Ex Reserve Funds to
any Fee Mortgagee. Notwithstanding the foregoing or anything herein to the
contrary, (i) Landlord may not foreclose upon the lien on the Cap Ex Reserve and
Cap Ex Reserve Funds, and Fee Mortgagee may not apply the Cap Ex Reserve Funds
against the Fee Mortgage, in each case prior to the occurrence of both (x) the
Landlord’s Enforcement Condition and (y) the termination of this Lease by
Landlord pursuant to Section 16.2(x) hereof, (ii) any time during which a Tenant
Event of Default is continuing, Fee Mortgagee may apply Cap Ex Reserve Funds
toward the payment of Capital Expenditures incurred by Tenant, and (iii)
Landlord shall have the right to use Cap Ex Reserve Funds as provided in Section
10.5(e) (in which event, such expenditures of Cap Ex Reserve Funds shall be
deemed Capital Expenditures of Tenant for purposes of the Required Capital
Expenditures). Landlord acknowledges that a Permitted Leasehold Mortgagee may
have a Lien on the Cap Ex Reserve; provided no such Lien in favor of a Permitted
Leasehold Mortgagee shall be granted unless such Lien is subject and subordinate
to the first priority lien thereon in favor of Landlord on terms substantially
similar to the Intercreditor Agreement.
(c)    Capital Expenditures Report. Within thirty (30) days after the end of
each calendar month during the Term, Tenant shall submit to Landlord a report,
substantially in the form attached hereto as Exhibit C setting forth, with
respect to such month, on an unaudited, Facility-by-Facility basis, (A) revenues
for the Leased Property and the Other Leased Property, (B) Capital Expenditures


83

--------------------------------------------------------------------------------





with respect to the Leased Property, (C) Other Capital Expenditures with respect
to the Other Leased Property, and (D) aggregate Services Co Capital Expenditures
on a year-to-date basis and the portion thereof allocated to Tenant and its
subsidiaries (and a description of the methodology by which such allocation was
made). Landlord shall keep each such report confidential in accordance with
Section 41.22 of this Lease.
(d)    Annual Capital Budget. Tenant shall furnish to Landlord, for
informational purposes only, a copy of the annual capital budget for the
Facility for each Fiscal Year, in each case (x) contemporaneously with Other
Tenant’s delivery to the applicable landlord of the applicable annual capital
budget for such Fiscal Year pursuant to the Other Lease, and (y) not later than
fifty-five (55) days following the commencement of the Fiscal Year to which such
annual capital budget relates. For the avoidance of doubt, without limitation of
Tenant’s Capital Expenditure requirements pursuant to Section 10.5(a), Tenant
shall not be required to comply with such annual capital budget and it shall not
be a breach or default by Tenant hereunder in the event Tenant deviates from
such annual capital budget.
(e)    Self Help. In order to facilitate Landlord’s completion of any work,
repairs or restoration of any nature that are required to be performed by Tenant
in accordance with any provisions hereof, upon the occurrence of the earlier of
(i) an Event of Default by Tenant hereunder and (ii) any default by Tenant in
the performance of such work under this Lease or as required by any applicable
Additional Fee Mortgage Requirement, then, so long as (x) Landlord has provided
Tenant thirty (30) days’ prior written notice thereof and Tenant has not cured
such default within such thirty day period) and (y) an “Event of Default” has
occurred under the Fee Mortgage Documents, Landlord shall have the right, from
and after the occurrence of a default beyond applicable notice and cure periods
under any applicable Fee Mortgage Documents, to enter onto the Leased Property
and perform any and all such work and labor necessary as reasonably determined
by Landlord to complete any work required by Tenant hereunder or expend any sums
therefor and/or employ watchmen to protect the Leased Property from damage
(collectively, the “Landlord Work”). In connection with the foregoing, Landlord
shall have the right: (i) to use any funds in the FF&E Reserve or Cap Ex Reserve
(as applicable) for the purpose of making or completing such Landlord Work; (ii)
to employ such contractors, subcontractors, agents, architects and inspectors as
shall be required for such purposes; (iii) to pay, settle or compromise all
existing bills and claims which are or may become Liens against the Leased
Property, or as may be necessary or desirable for the completion of such
Landlord Work, or for clearance of title; (iv) to execute all applications and
certificates in the name of Tenant which may be required by any of the contract
documents; (v) to prosecute and defend all actions or proceedings in connection
with the Leased Property or the rehabilitation and repair of the Leased
Property; and (vi) to do any and every act which Tenant might do in its own
behalf to complete the Landlord Work. Nothing in this Lease shall: (1) make
Landlord responsible for making or completing any Landlord Work; (2) require
Landlord to expend funds in addition to the FF&E Reserve or Cap Ex Reserve (as
applicable) to make or complete any Landlord Work; (3) obligate Landlord to
proceed with any Landlord Work; or (4) obligate Landlord to demand from Tenant
additional sums to make or complete any Landlord Work.


84

--------------------------------------------------------------------------------






ARTICLE XI
LIENS
Subject to the provisions of Article XII relating to permitted contests, Tenant
will not directly or indirectly create or allow to remain and will promptly
discharge at its expense any lien, encumbrance, attachment, title retention
agreement or claim upon the Leased Property or any portion thereof or any
attachment, levy, claim or encumbrance in respect of the Rent, excluding,
however, (i) this Lease; (ii) the matters that existed as of the Commencement
Date with respect to the Leased Property or any portion thereof (it being
understood that nothing in this clause (ii) shall be deemed to vitiate or
supersede Tenant’s obligations under Sections 4.2, 7.2(g), 9.1 and 10.3(e) with
respect to the Property Documents to the extent provided therein);
(iii) restrictions, liens and other encumbrances which are consented to in
writing by Landlord (such consent not to be unreasonably withheld, conditioned
or delayed); (iv) liens for Impositions which Tenant is not required to pay
hereunder (if any); (v) Subleases permitted by Article XXII and any other lien
or encumbrance expressly permitted under the provisions of this Lease;
(vi) liens for Impositions not yet delinquent or being contested in accordance
with Article XII, provided that Tenant has provided appropriate reserves to the
extent required under GAAP and any foreclosure or similar remedies with respect
to such Impositions have not been instituted and no notice as to the institution
or commencement thereof has been issued except to the extent such institution or
commencement is stayed no later than twenty (20) days after such notice is
issued; (vii) liens of mechanics, laborers, materialmen, suppliers or vendors
for sums either disputed or not yet due, provided that (1) the payment of such
sums shall not be postponed under any related contract for more than sixty (60)
days after the completion of the action giving rise to such lien unless being
contested in accordance with Article XII and such reserve or other appropriate
provisions as shall be required by law or GAAP shall have been made therefor and
no foreclosure or similar remedies with respect to such liens has been
instituted and no notice as to the institution or commencement thereof have been
issued except to the extent such institution or commencement is stayed no later
than twenty (20) days after such notice is issued; (2) any such liens are in the
process of being contested as permitted by Article XII; or (3) in the event any
foreclosure action is commenced under any such lien, Tenant shall immediately
remove, discharge or bond over such lien; (viii) any liens created by Landlord;
(ix) liens related to equipment leases or equipment financing for Tenant’s
Property which are used or useful in Tenant’s business on the Leased Property or
any portion thereof, provided that the payment of any sums due under such
equipment leases or equipment financing shall either (1) be paid as and when due
in accordance with the terms thereof, or (2) be in the process of being
contested as permitted by Article XII (and provided that a lienholder’s removal
of any such Tenant’s Property from the Leased Property shall be subject to all
applicable provisions of this Lease, and, without limitation, Tenant or such
lienholder shall restore the Leased Property from any damage effected by such
removal); (x) (1) liens granted as security for the obligations of Tenant and
its Affiliates under a Permitted Leasehold Mortgage (and the documents relating
thereto) or (2) liens granted as security for the obligations of Subtenant under
a financing arrangement that would be a Permitted Leasehold Mortgage
(disregarding for this purpose, however, the requirement that the liens created
by a Permitted Leasehold Mortgage encumber the entirety of Tenant’s Leasehold
Estate, so long as the applicable subleasehold mortgage covers all of the
applicable Subtenant’s subleasehold estate (other than items that are not
capable of being mortgaged and that, in the aggregate, are de minimis)) if
entered into


85

--------------------------------------------------------------------------------





by Tenant (and the documents relating thereto); provided, however, in no event
shall the foregoing be deemed or construed to permit Tenant to encumber the
Leasehold Estate (or a Subtenant to encumber its subleasehold interest) in the
Leased Property or any portion thereof (other than, in the case of Tenant, to a
Permitted Leasehold Mortgagee, or in the case of Subtenant, to a lender or other
provider of financing under a financing arrangement that would be a Permitted
Leasehold Mortgage (disregarding for this purpose, however, the requirement that
the liens created by a Permitted Leasehold Mortgage encumber the entirety of
Tenant’s Leasehold Estate, so long as the applicable subleasehold mortgage
covers all of the applicable Subtenant’s subleasehold estate (other than items
that are not capable of being mortgaged and that, in the aggregate, are de
minimis)) if entered into by Tenant (provided that no such lien granted by a
Subtenant to a lender or other provider of financing shall encumber Landlord’s
fee interest in the Leased Property, including by operation of law or
otherwise), or otherwise to the extent expressly permitted hereunder), without
the prior written consent of Landlord, which consent may be granted or withheld
in Landlord’s sole discretion; and provided further that upon request Tenant
shall be required to provide Landlord with fully executed copies of any and all
Permitted Leasehold Mortgages; and (xi) except as otherwise expressly provided
in this Lease, easements, rights-of-way, restrictions (including zoning
restrictions), covenants, encroachments, protrusions and other similar charges
or encumbrances, and minor title deficiencies on or with respect to the Leased
Property or any portion thereof, in each case whether now or hereafter in
existence, not individually or in the aggregate materially interfering with the
conduct of the business on the Leased Property for the Primary Intended Use,
taken as a whole. For the avoidance of doubt, the parties acknowledge and agree
that Tenant has not granted any liens in favor of Landlord as security for its
obligations hereunder except as otherwise expressly provided under this Lease,
and nothing contained herein shall be deemed or construed to prohibit the
issuance of a lien on the Equity Interests in Tenant (it being agreed that any
foreclosure by a lien holder on such interests in Tenant shall be subject to the
restrictions on transfers of interests in Tenant and Change of Control set forth
in Article XXII) or to prohibit Tenant from pledging (A) its Accounts and other
Tenant’s Property as collateral (1) in connection with financings of equipment
and other purchase money indebtedness or (2) to secure Permitted Leasehold
Mortgages, or (B) its Accounts and other property of Tenant (other than Tenant’s
Property); provided that, Tenant shall in no event pledge to any Person that is
not granted a Permitted Leasehold Mortgage hereunder any of Tenant’s Property to
the extent that such Tenant’s Property cannot be removed from the Leased
Property without (I) damaging or impairing the Leased Property (other than in a
de minimis manner), (II) impairing in any material respect the operation of the
Facility for its Primary Intended Use, or (III) impairing in any material
respect Landlord’s or any Successor Tenant’s ability to acquire the Gaming
Assets at the expiration or termination of the Term in accordance with Section
36.1 (after giving effect to the repayment of any indebtedness encumbering the
Gaming Assets and release of any liens thereon as required by such Section
36.1).

ARTICLE XII
PERMITTED CONTESTS
Tenant, upon prior written notice to Landlord (except that no such notice shall
be required to be given by Tenant to Landlord with respect to matters not
exceeding Five Million and No/100 Dollars ($5,000,000.00)), on its own or in
Landlord’s name, at Tenant’s expense, may contest, by


86

--------------------------------------------------------------------------------





appropriate legal proceedings conducted in good faith and with due diligence,
the amount, validity or application, in whole or in part, of any licensure or
certification decision (including pursuant to any Gaming Regulation), imposition
of any disciplinary action, including both monetary and nonmonetary, pursuant to
any Gaming Regulation, Imposition, Legal Requirement, Insurance Requirement,
lien, attachment, levy, encumbrance, charge or claim; provided, that (i) in the
case of an unpaid Imposition, lien, attachment, levy, encumbrance, charge or
claim, the commencement and continuation of such proceedings shall suspend the
collection thereof from Landlord and from the Leased Property; (ii) neither the
Leased Property or any portion thereof, the Rent therefrom nor any part or
interest in either thereof would be in any danger of being sold, forfeited,
attached or lost pending the outcome of such proceedings; (iii) in the case of a
Legal Requirement, neither Landlord nor Tenant would be in any imminent danger
of criminal or material civil liability for failure to comply therewith pending
the outcome of such proceedings; (iv) in the case of a Legal Requirement,
Imposition, lien, encumbrance or charge, Tenant shall deliver to Landlord
security in the form of cash, cash equivalents or a Letter of Credit, if and as
may be reasonably required by Landlord to insure ultimate payment of the same
and to prevent any sale or forfeiture of the Leased Property or any portion
thereof or the Rent by reason of such non-payment or noncompliance; (v) in the
case of an Insurance Requirement, the coverage required by Article XIII shall be
maintained; (vi) upon Landlord’s request, Tenant shall keep Landlord reasonably
informed as to the status of the proceedings; and (vii) if such contest be
finally resolved against Landlord or Tenant, Tenant shall promptly pay the
amount required to be paid, together with all interest and penalties accrued
thereon, or comply with the applicable Legal Requirement or Insurance
Requirement. Landlord, at Tenant’s expense, shall execute and deliver to Tenant
such authorizations and other documents as may reasonably be required in any
such contest, and, if reasonably requested by Tenant or if Landlord so desires,
Landlord shall join as a party therein. The provisions of this Article XII shall
not be construed to permit Tenant to contest the payment of Rent or any other
amount (other than Impositions or Additional Charges contested in accordance
herewith) payable by Tenant to Landlord hereunder. Tenant shall indemnify,
defend, protect and save Landlord harmless from and against any liability, cost
or expense of any kind that may be imposed upon Landlord in connection with any
such contest and any loss resulting therefrom, except to the extent resulting
from actions independently taken by Landlord (other than actions taken by
Landlord at Tenant’s direction or with Tenant’s consent).

ARTICLE XIII
INSURANCE

13.1    General Insurance Requirements. During the Term, Tenant shall, at its
own cost and expense, maintain the minimum kinds and amounts of insurance
described below. Such insurance shall apply to the ownership, maintenance, use
and operations related to the Leased Property and all property located in or on
the Leased Property (including Capital Improvements and Tenant’s Property).
Except for policies insured by Tenant’s captive insurers, all policies shall be
written with insurers authorized to do business in all states where Tenant
operates and shall maintain A.M Best ratings of not less than “A-” “X” or better
in the most recent version of Best’s Key Rating Guide. In the event that any of
the insurance companies’ ratings fall below the requirements set forth above,
Tenant shall have one hundred eighty (180) days within which to


87

--------------------------------------------------------------------------------





replace such insurance company with an insurance company that qualifies under
the requirements set forth above. It is understood that Tenant may utilize so
called Surplus lines companies and will adhere to the standard above.
(a)    Property Insurance.
(i)    Property insurance shall be maintained on the Leased Property, Capital
Improvements and Tenant’s Property against loss or damage under a policy with
coverage not less than that found on Insurance Services Office (ISO) “Causes of
Loss – Special Form” and ISO “Building and Personal Property Form” or their
equivalent forms (e.g., an “all risk” policy), in a manner consistent with the
commercially reasonable practices of similarly situated companies engaged in the
same or similar businesses operating in the same or similar locations. Such
property insurance policy shall be in an amount not less than the then current
Maximum Foreseeable Loss (as defined below); provided, that Tenant shall have
the right (i) to limit maximum insurance coverage for loss or damage by
earthquake (including earth movement) to a minimum amount of the projected
ground up loss with a 500-year return period (as determined annually by an
independent firm using RMS catastrophe modeling software or equivalent, and
taking into account all locations insured under Tenant’s property insurance,
including other locations owned, leased or managed by Tenant), and (ii) to limit
maximum insurance coverage for loss or damage by named windstorms per occurrence
to a minimum amount of the projected ground up loss (including storm surge) with
a 500-year return period (as determined annually by an independent firm using
RMS catastrophe software or equivalent, and taking into account all locations
insured under Tenant’s property insurance, including other locations owned,
leased or managed by Tenant); (iii) to limit maximum insurance coverage for loss
or damage by flood to a minimum amount of Two Hundred Fifty Million and No/100
Dollars ($250,000,000.00), to the extent commercially available; provided,
further, that in the event the premium cost of any earthquake, flood, named
windstorm or terrorism peril (as required by Section 13.1(b)) coverages are
available only for a premium that is more than two and one-half (2.5) times the
premium paid by Tenant for the third (3rd) year preceding the date of
determination for the insurance policy contemplated by this Section 13.1(a),
then Tenant shall be entitled and required to purchase the maximum amount of
insurance coverage it reasonably deems most efficient and prudent to purchase
for such peril and Tenant shall not be required to spend additional funds to
purchase additional coverages insuring against such risks; and provided,
further, that certain property coverages other than earthquake, flood and named
windstorm may be sub-limited as long as each sub-limit is commercially
reasonable and prudent as determined by Tenant and to the extent that the amount
of such sub-limit is less than the amount of such sub-limit in effect as of the
Commencement Date, such sub-limit is approved by Landlord, such approval not to
be unreasonably withheld.
The term “Maximum Foreseeable Loss” shall mean the largest monetary loss within
one area that may be expected to result from a single fire with protection
impaired, the control of the fire mainly dependent on physical barriers
or separations and a delayed manual firefighting by public and/or private fire
brigades, as determined by a written report from an independent firm engaged by
Tenant.  If Landlord reasonably believes that the Maximum Foreseeable Loss has
increased at any time during the Term, it shall have the right (unless Tenant
and Landlord agree otherwise) to have such Maximum Foreseeable Loss
predetermined by an impartial national insurance company reasonably


88

--------------------------------------------------------------------------------





acceptable to both parties (the “Impartial Appraiser”), or, if the parties
cannot agree on an Impartial Appraiser, then by an Expert appointed in
accordance with Section 34.2 hereof.  The determination of the Impartial
Appraiser (or the Expert, as the case may be) shall be final and binding on the
parties hereto, and Tenant shall forthwith adjust the amount of the insurance
carried pursuant to this Article XIII to the amount so determined by the
Impartial Appraiser (or the Expert, as the case may be), subject to the approval
of the Facility Mortgagee, as applicable.  Each party shall pay one-half (1/2)
of the fee, if any, of the Impartial Appraiser.  If Landlord pays the Impartial
Appraiser, fifty percent (50%) of such costs shall be Additional Charges
hereunder and if Tenant pays such Impartial Appraiser, fifty percent (50%) of
such costs shall be a credit against the next Rent payment hereunder.  If Tenant
has undertaken any structural alterations or additions to the Leased Property
having a cost or value in excess of Twenty-Five Million and No/100 Dollars
($25,000,000.00), Landlord may at Tenant’s expense have the Maximum Foreseeable
Loss predetermined at any time after such improvements are made, regardless of
when the Maximum Foreseeable Loss was last determined.
(ii)    Such property insurance policy shall include, subject to Section
13.1(a)(i) above: (i) agreed amount coverage and/or a waiver of any
co-insurance; (ii) building ordinance coverage (ordinance or law) including loss
of the undamaged portions, the cost of demolishing undamaged portions, and the
increased cost of rebuilding; and also including, but not limited to, any
non-conforming structures or uses; (iii) equipment breakdown coverage (boiler
and machinery coverage); (iv) debris removal; and (v) business interruption
coverage in an amount not less than two (2) years of Rent and containing an
Extended Period of Indemnity endorsement for an additional minimum six months
period. Subject to Section 13.1(a)(i), the property policy shall cover:
wind/windstorm, earthquake/earth movement and flood and any sub-limits
applicable to wind (e.g. named storms), earthquake and flood are subject to the
approval of the Landlord and Fee Mortgagee. Such policy shall (i) name Landlord
as required pursuant to Section 13.2 herein for its interests in the Leased
Property and Rent; (ii) name each Fee Mortgagee and Permitted Leasehold
Mortgagee as an additional insured, and (iii) include a New York standard
mortgagee clause (or its equivalent) in favor of each Fee Mortgagee and
Permitted Leasehold Mortgagee. Except as otherwise set forth herein, any
property insurance loss adjustment settlement associated with the Leased
Property shall require the written consent of Landlord, Tenant, and each Fee
Mortgagee (to the extent required under the applicable Fee Mortgage Documents)
unless the amount of the loss net of the applicable deductible is less than
Fifty Million and No/100 Dollars ($50,000,000.00) in which event no consent
shall be required.
(b)    Property Terrorism Insurance. Property Insurance shall be maintained for
acts of terrorism covered by the Terrorism Risk Insurance Program Authorization
Act of 2015 (TRIPRA) and acts of terrorism and sabotage not certified by TRIPRA,
with limits no less than Two Billion Five Hundred Million and No/100 Dollars
($2,500,000,000.00) per occurrence for acts of terrorism covered by the
Terrorism Risk Insurance Program Authorization Act of 2015 (TRIPRA) and Two
Hundred Twenty-Five Million and No/100 Dollars ($225,000,000.00) for acts of
terrorism and sabotage not certified by TRIPRA. Both coverages shall apply to
property damage and business interruption. The provisions relating to loss
payees, additional insureds and mortgagee clauses set forth in Section 13.1(a)
above shall also apply to the coverages required by this Section 13.1(b). If
Tenant uses one or more of its captive insurers to provide this insurance
coverage, the captive(s) must secure and maintain reinsurance from one or more
reinsurers for those amounts which are not


89

--------------------------------------------------------------------------------





insured by the Federal Government, and which are in excess of a commercially
reasonable policy deductible. Such reinsurers are subject to the same minimum
financial ratings set forth in Section 13.1. In the event TRIPRA is not extended
or renewed, Landlord and Tenant shall mutually agree (in accordance with the
procedures set forth in Section 13.6) upon replacement insurance requirements
applicable to terrorism related risks.
(c)    Flood Insurance. With respect to any portion of the Leased Property that
is security under a Fee Mortgage, if at any time the area in which such Leased
Property is located is designated a “Special Flood Hazard Area” as designated by
the Federal Emergency Management Agency (or any successor agency), Tenant shall
obtain separate flood insurance through the National Flood Insurance Program.
Such flood insurance may be provided as part of Section 13.1(a) Property
Insurance above.
(d)    Workers Compensation and Employers Liability Insurance. Workers
compensation insurance as required by applicable state statutes and Employers
Liability.
(e)    Commercial General Liability Insurance. For bodily injury, personal
injury, advertising injury and property damage on an occurrence form with
coverage no less than ISO Form CG 0001 or equivalent. This policy shall include
the following coverages: (i) Liquor Liability; (ii) Named Peril/Time Element
Pollution, to the extent commercially available to operators of properties
similar to the subject Leased Property; (iii) intentionally omitted; (iv)
Terrorism Liability; and (v) a Separation of Insureds Clause.
(f)    Business Auto Liability Insurance. For bodily injury and property damage
arising from the ownership, maintenance or use of owned, hired and non-owned
vehicles (ISO Form CA 00 01 or equivalent).
(g)    Employment Practices Liability. Employment Practices Liability insurance
in an amount not less than Ten Million and No/100 Dollars ($10,000,000.00).
(h)    Crime. Crime insurance coverage in an amount not less than Eight Million
and No/100 Dollars ($8,000,000.00).
(i)    Excess Liability Insurance. Excess Liability coverage shall be maintained
over the required Employers Liability, Commercial General Liability, and
Business Auto Liability policies in an amount not less than Three Hundred Fifty
Million and No/100 Dollars ($350,000,000.00) per occurrence and in the aggregate
annually (where applicable). The annual aggregate limit applicable to Commercial
General Liability shall apply per location. Tenant will use commercially
reasonable efforts to obtain coverage as broad as the underlying insurance,
including Terrorism Liability coverage, so long as such coverage is available at
a commercially reasonable price.
(j)    Pollution Liability Insurance. For claims arising from the discharge,
dispersal release or escape or any irritant or contaminant into or upon land,
any structure, the atmosphere, watercourse or body of water, including
groundwater. This shall include on and off-site clean up and emergency response
costs and claims arising from above ground and below ground storage tanks. If
this policy


90

--------------------------------------------------------------------------------





is provided on a “claims made” basis (i) the retroactive date shall remain as
June 26, 1998 for legal liability; and (ii) coverage shall be maintained for two
(2) years after the Term.

13.2    Name of Insureds. Except for the insurance required pursuant to Section
13.1(d), Section 13.1(g) and Section 13.1(h), all insurance provided by Tenant
as required by this Article XIII shall include Landlord (including specified
Landlord related entities as directed by Landlord) as a loss payee (solely with
respect to the insurance required pursuant to Section 13.1(a), Section 13.1(b)
and Section 13.1(c)), named insured or additional insured without restrictions
beyond the restrictions that apply to Tenant and may include any Permitted
Leasehold Mortgagee as an additional insured; provided, however, the insurance
required pursuant to Section 13.1(j) shall be permitted to include Landlord
(including specified Landlord related entities as directed by Landlord) as an
additional insured without the requirement that such policy expressly include
language that such coverage is without restrictions beyond the restrictions that
apply to Tenant. The coverage provided to the additional insureds by Tenant’s
insurance policies must be at least as broad as that provided to the first named
insured on each respective policy. For avoidance of doubt, Landlord looks
exclusively to Tenant’s insurance policies to protect itself from claims arising
from the Leased Property and Capital Improvements. The required insurance
policies shall protect Landlord against Landlord’s acts with respect to the
Leased Property in the same manner that they protect Tenant against its acts
with respect to the Leased Property. Except for the insurance required pursuant
to Section 13.1(d) with respect to Workers Compensation and Employers Liability,
the required insurance policies shall be endorsed to include others as
additional insureds as required by Landlord and/or the Fee Mortgage Documents
and/or Permitted Leasehold Mortgagee. The insurance protection afforded to all
insureds (whether named insureds or additional insureds) shall be primary and
shall not contribute with any insurance or self-insurance programs maintained by
such insureds (including deductibles and self-insured retentions).

13.3    Deductibles or Self-Insured Retentions. Tenant may self-insure such
risks that are customarily self-insured by companies of established reputation
engaged in the same general line of business in the same general area. All
increases in deductibles and self-insured retentions (collectively referred to
as “Deductibles” in this Article XIII) that apply to the insurance policies
required by this Article XIII are subject to approval by Landlord, with such
approval not to be unreasonable withheld, conditioned or delayed. Tenant is
solely responsible for all Deductibles related to its insurance policies. The
Deductibles Tenant has in effect as of the Commencement Date satisfy the
requirements of this Section as of the Commencement Date.

13.4    Waivers of Subrogation. Landlord shall not be liable for any loss or
damage insured by the insurance policies required to be maintained under this
Article XIII and policies issued by Tenant’s captive insurers (including related
Deductibles), it being understood that (i) Tenant shall look solely to its
insurance for the recovery of such loss or damage; and (ii) such insurers shall
have no rights of subrogation against Landlord. Each insurance policy shall
contain a clause or endorsement which waives all rights of subrogation against
Landlord, Fee Mortgagees and other entities or individuals as reasonably
requested by Landlord.

13.5    Limits of Liability and Blanket Policies. The insured limits of
liability maintained by Tenant shall be selected by Tenant in a manner
consistent with the commercially reasonable


91

--------------------------------------------------------------------------------





practices of similarly situated tenants engaged in the same or similar
businesses operating in the same or similar location as the Leased Property. The
limits of liability Tenant has in effect as of the Commencement Date satisfy the
requirements of this Section as of the Commencement Date. The insurance required
by this Article XIII may be effected by a policy or policies of blanket
insurance and/or by a combination of primary and excess insurance policies (all
of which may insure additional properties owned, operated or managed by Tenant
or its Affiliates), provided each policy shall be satisfactory to Landlord,
acting reasonably, including, the form of the policy, provided such policies
comply with the provisions of this Article XIII.

13.6    Future Changes in Insurance Requirements.
(a)    In the event one or more additional locations become Leased Property or
Capital Improvements during the Term, whether through acquisition, lease, new
construction or other means, Landlord may reasonably amend the insurance
requirements set forth in this Article XIII to properly address new risks or
exposures to loss, in accordance with the procedures set forth in this Section
13.6(a). For example, for construction projects, different forms of insurance
may be required, such as builders risk, and Landlord and Tenant shall mutually
agree upon insurance requirements applicable to the construction contractors.
Tenant and Landlord shall work together in good faith to exchange information
(including proposed construction agreements) and ascertain appropriate insurance
requirements prior to Tenant being required to amend its insurance under this
Section 13.6(a); provided, however, that any revision to insurance shall only be
required if the revised insurance would be customarily maintained by similarly
situated tenants engaged in the same or similar businesses operating in the same
or similar location as the Leased Property. If Tenant and Landlord are unable to
reach a resolution within thirty (30) days of the original notice of requested
revision, the arbitration provisions set forth in Section 34.2 shall control.
(b)    In the event that (1) the operations of Tenant change in the future, and
Tenant believes adjustments in Deductibles, insured limits or coverages are
warranted, (2) Tenant desires to increase one or more Deductibles, reduce limits
of liability below those in place as of the Commencement Date or materially
reduce coverage, or (3) not more than once during any twelve (12) month period
(or more frequently in connection with a financing or refinancing of a Fee
Mortgage), Landlord reasonably determines that the insurance carried by Tenant
is not, for any reason (whether by reason of the type, coverage, deductibles,
insured limits, the reasonable requirements of Fee Mortgagees, or otherwise)
commensurate with insurance customarily maintained by similarly situated tenants
engaged in the same or similar businesses operating in the same or similar
location, the party seeking the change will advise the other party in writing of
the requested insurance revision. Tenant and Landlord shall work together in
good faith to determine whether the requested insurance revision shall be made;
provided, however, that any revision to insurance shall only be made if the
revised insurance would be customarily maintained by similarly situated tenants
engaged in the same or similar businesses operating in the same or similar
location as the Leased Property. If Tenant and Landlord are unable to reach a
resolution within thirty (30) days of the original notice of requested revision,
the arbitration provisions set forth in Section 34.2 shall control. Solely with
respect to the insurance required by Section 13.1(h) above, in no event shall
the outcome of an insurance revision pursuant to this Section 13.6 require
Tenant to carry insurance in an amount which exceeds the product of (i) the
amounts set forth in Section 13.1(h) hereof and (ii) the CPI Increase.


92

--------------------------------------------------------------------------------






13.7    Notice of Cancellation or Non-Renewal. Each required insurance policy
shall contain an endorsement requiring thirty (30) days prior written notice to
Landlord, Fee Mortgagees and Leasehold Mortgagees of any cancellation or
non-renewal. Ten (10) days’ prior written notice shall be required for
cancellation for non-payment of premium. Tenant shall secure replacement
coverage to comply with the stated insurance requirements and provide new
certificates of insurance to Landlord and others as directed by Landlord.

13.8    Copies of Documents. Tenant shall provide (i) binders evidencing renewal
coverages no later than the applicable renewal date of each insurance policy
required by this Article XIII; and (ii) copies of all insurance policies
required by this Article XIII (including policies issued by Tenant’s captive
insurers which are in any way related to the required policies, including
policies insuring Deductibles), within one hundred and twenty days (120) after
inception date of each, and if additionally required, within ten (10) days of
written request by Landlord. In addition, Tenant will supply documents that are
related to the required insurance policies on January 1 of each calendar year
during the Term and three (3) years afterwards, and as otherwise requested in
writing by Landlord. Such documents shall be in formats reasonably acceptable to
Landlord and include, but are not limited to, (i) statements of property value
by location, (ii) risk modeling reports (e.g., named storms and earthquake),
(iii) actuarial reports, (iv) loss/claims reports, (v) detailed summaries of
Tenant’s insurance policies and, as respects Tenant’s captive insurers the most
recent audited financial statements (including notes therein) and reinsurance
agreements. Landlord shall hold the contents of the documents provided by Tenant
as confidential; provided that Landlord shall be entitled to disclose the
contents of such documents to its insurance consultants, attorneys, accountants
and other agents in connection with the administration and/or enforcement of
this Lease, and (ii) to any Fee Mortgagees, Permitted Leasehold Mortgagees and
potential lenders and their respective representatives, and (iii) as may be
required by applicable laws. Landlord shall utilize commercially reasonable
efforts to cause each such person or entity to enter into a written agreement to
maintain the confidentiality thereof for the benefit of Landlord and Tenant.

13.9    Certificates of Insurance. Certificates of insurance, evidencing the
required insurance, shall be delivered to Landlord on the Commencement Date,
annually thereafter, and upon written request by Landlord. If required by any
Fee Mortgagee, Tenant shall provide endorsements and written confirmations that
all premiums have been paid in full.

13.10    Other Requirements. Tenant shall comply with the following additional
provisions:
(a)    In the event of a catastrophic loss or multiple losses (excluding losses
covered by the terrorism insurance required hereunder) at multiple properties
owned or leased directly or indirectly by CEC and that are insured by CEC, then
in the case (x) that at least one such property affected by the catastrophic
loss(es) or multiple losses is the Facility or an Other Facility (in either
case, a “Subject Facility”) and (y) at least one other such property affected by
the catastrophic loss(es) or multiple losses is not a Subject Facility, if (A)
such catastrophic loss or multiple losses exhaust any per occurrence or
aggregate insurance limits under the property insurance policies required by
this Article XIII and any such property that is not a Subject Facility is (w)
directly or indirectly managed but not directly or indirectly owned by CEC, (x)
not wholly owned, directly or indirectly, by CEC, (y) subject to a ground lease
with a landlord party that is neither Landlord nor


93

--------------------------------------------------------------------------------





its affiliates, or (z) is financed on a stand-alone basis, then the insurance
proceeds received in connection with such catastrophic loss or multiple losses
shall be allocated pro-rata based on the insured values of the impacted
properties, with no property receiving an allocation exceeding the loss suffered
by such property, and (B) if such catastrophic loss or multiple losses exhaust
any per occurrence or aggregate insurance limits under the property insurance
policies required by this Article XIII and no property that is not a Subject
Facility is a property described in clauses (w) through (z) above, the
property(ies) that is a Subject Facility shall have first priority to insurance
proceeds from the property policy in connection with such catastrophic loss or
multiple losses up to the reasonably anticipated amount of loss with respect to
the Subject Facility. Any property proceeds allocable to a Subject Facility
pursuant to clause (B) above shall be paid to Landlord (or the landlord under
the Other Lease, as applicable) and applied in accordance with the terms of this
Lease (or the Other Lease, as applicable)
(b)    Tenant shall have the right to cause the terrorism policy or policies
required hereunder to be effectuated through a blanket insurance and/or by a
combination of primary and excess insurance policies (all of which may insure
additional properties owned, operated or managed by Tenant or its Affiliates),
but only if Tenant delivers an endorsement to the direct blanket insurance
policy (and any reinsurance agreements with respect to a captive insurance
company shall follow form in this regard) in form and substance acceptable to
Landlord, guaranteeing priority payout privilege over any and all other
locations that are (a) within a 1,000 foot radius of the Leased Property and (b)
insured under the same policy.
(c)    In the event Tenant shall at any time fail, neglect or refuse to insure
the Leased Property and Capital Improvements, or is not in full compliance with
its obligations under this Article XIII, Landlord may, at its election, procure
replacement insurance. In such event, Landlord shall disclose to Tenant the
terms of the replacement insurance. Tenant shall reimburse Landlord for the cost
of such replacement insurance within thirty (30) days after Landlord pays for
the replacement insurance. The cost of such replacement insurance shall be
reasonable considering the then-current market.

ARTICLE XIV
CASUALTY

14.1    Property Insurance Proceeds. All proceeds (except business interruption
not allocated to rent expenses, if any) payable by reason of any property loss
or damage to the Leased Property, or any portion thereof, under any property
policy of insurance required to be carried hereunder shall be paid to Fee
Mortgagee or to an escrow account held by a third party depositary reasonably
acceptable to Landlord, Tenant and, if applicable, the Fee Mortgagee (in each
case pursuant to an escrow agreement reasonably acceptable to the Parties and
the Fee Mortgagee and intended to implement the terms hereof) and made available
to Tenant upon request for the reasonable costs of preservation, stabilization,
restoration, reconstruction and repair, as the case may be, of any damage to or
destruction of the Leased Property, or any portion thereof; provided, however,
that the portion of any such proceeds that are attributable to Tenant’s
obligation to pay Rent shall be applied against Rent due by Tenant hereunder;
and provided, further, that if the total amount of proceeds payable net of the
applicable deductibles is Forty Million and No/100 Dollars


94

--------------------------------------------------------------------------------





($40,000,000.00) or less, and, if no Tenant Event of Default has occurred and is
continuing, the proceeds shall be paid to Tenant and, subject to the limitations
set forth in this Article XIV used for the repair of any damage to or
restoration or reconstruction of the Leased Property in accordance with Section
14.2. For the avoidance of doubt, any insurance proceeds payable by reason of
(i) loss or damage to Tenant’s Property and/or Tenant Material Capital
Improvements, or (ii) business interruption shall be paid directly to and belong
to Tenant. Any excess proceeds of insurance remaining after the completion of
the restoration or reconstruction of the Leased Property in accordance herewith
shall be provided to Tenant. So long as no Tenant Event of Default is
continuing, Tenant shall have the right to prosecute and settle insurance
claims, provided that, in connection with insurance claims exceeding Forty
Million and No/100 Dollars ($40,000,000.00), Tenant shall consult with and
involve Landlord in the process of adjusting any insurance claims under this
Article XIV and any final settlement with the insurance company for claims
exceeding Forty Million and No/100 Dollars ($40,000,000.00) shall be subject to
Landlord’s consent, such consent not to be unreasonably withheld, conditioned or
delayed.

14.2    Tenant’s Obligations Following Casualty
(a)    In the event of a Casualty Event with respect to the Facility or any
portion thereof (to the extent the proceeds of insurance in respect thereof are
made available to Tenant as and to the extent required under the applicable
escrow agreement), (i) Tenant shall restore such Facility (or any applicable
portion thereof, excluding, at Tenant’s election, any Tenant Material Capital
Improvement, unless such Tenant Material Capital Improvement is integrated into
the Facility such that the Facility could not practically or safely be operated
without restoring such Tenant Material Capital Improvement, provided that with
respect to any Tenant Material Capital Improvement that Tenant is not required
to rebuild or restore, Tenant shall repair and thereafter maintain the portions
of the Facility affected by the loss or damage of such Tenant Material Capital
Improvement in a condition commensurate with the quality, appearance and use of
the balance of the Facility and satisfying the Facility’s parking requirements)
to substantially the same condition as existed immediately before such damage or
otherwise in a manner reasonably satisfactory to Landlord, and (ii) the damage
caused by the applicable Casualty Event shall not terminate this Lease;
provided, however, that if the applicable Casualty Event shall occur not more
than two (2) years prior to the then-Stated Expiration Date and the cost to
restore the Facility (excluding for avoidance of doubt any affected Tenant
Material Capital Improvements that Tenant is not required to restore) to the
condition immediately preceding the Casualty Event, as determined by a mutually
approved contractor or architect, would equal or exceed twenty-five percent
(25%) of the Fair Market Ownership Value of the Facility immediately prior to
the time of such damage or destruction, then each of Landlord and Tenant shall
have the option, exercisable in such Party’s sole and absolute discretion, to
terminate this Lease, upon written notice to the other Party hereto delivered to
such other Party within thirty (30) days of the determination of the amount of
damage and the Fair Market Ownership Value of the Facility and, if such option
is exercised by either Landlord or Tenant, this Lease shall terminate and Tenant
shall not be required to restore the Facility and any insurance proceeds payable
as a result of the damage or destruction shall be payable in accordance with
Section 14.2(c). Notwithstanding anything to the contrary contained herein, if a
Casualty Event occurs (and/or if the determination of the amount of damage
and/or the thirty (30) day period referred to in the preceding sentence is
continuing) at a time when Tenant could send a Renewal Notice


95

--------------------------------------------------------------------------------





(provided, for this purpose, Tenant shall be permitted to send a Renewal Notice
under Section 1.4 not more than twenty-four (24) months (rather than not more
than eighteen (18) months) prior to the then current Stated Expiration Date), if
Tenant has elected or elects to exercise the same at any time following Tenant’s
receipt of such notice of termination from Landlord, neither Landlord nor Tenant
may terminate this Lease under this Section 14.2(a).
(b)    If the cost to restore the affected Leased Property exceeds the amount of
proceeds received from the insurance required to be carried hereunder, then (i)
Tenant’s restoration obligations, to the extent required hereunder, shall
continue unimpaired, and (ii) Tenant shall provide Landlord with evidence
reasonably acceptable to Landlord that Tenant has (or is reasonably expected to
have) available to it any excess amounts needed to restore the Leased Property
to the condition required hereunder. Such excess amounts shall be paid by
Tenant.
(c)    In the event neither Landlord nor Tenant is required or elects to repair
and restore the Leased Property, all insurance proceeds (except business
interruption), other than proceeds reasonably attributed to any Tenant Material
Capital Improvements (or other property owned by Tenant), which proceeds shall
be and remain the property of Tenant, shall be paid to and retained by Landlord
(after reimbursement to Tenant for any reasonably-incurred expenses in
connection with the subject Casualty Event) free and clear of any claim by or
through Tenant except as otherwise specifically provided below in this Article
XIV.
(d)    If Tenant fails to complete the restoration of the Facility and gaming
operations do not recommence substantially in the same manner as prior to the
applicable Casualty Event by the date that is the fourth (4th) anniversary of
the date of any Casualty Event (subject to extension in the event of an
Unavoidable Delay during such four (4) year period, on a day-for-day basis, for
the same amount of time that such Unavoidable Delay delays Tenant’s ability to
perform such restoration in accordance with this Section 14.2), then, without
limiting any of Landlord’s rights and remedies otherwise, all remaining
insurance proceeds shall be paid to and retained by Landlord free and clear of
any claim by or through Tenant, provided, that, so long as no Tenant Event of
Default has occurred and is continuing, Landlord agrees to use such remaining
proceeds for repair and restoration with respect to such Casualty Event.
(e)    If, and solely to the extent that, the damage resulting from any
applicable Casualty Event is not an insured event under the insurance policies
required to be maintained by Tenant under this Lease, then Tenant shall not be
obligated to restore the Leased Property in respect of the damage from such
Casualty Event.

14.3    No Abatement of Rent. Except as expressly provided in this Article XIV,
this Lease shall remain in full force and effect and Tenant’s obligation to pay
Rent and all Additional Charges required by this Lease shall remain unabated
during any period following a Casualty Event.

14.4    Waiver. Tenant waives any statutory rights of termination which may
arise by reason of any damage or destruction of the Leased Property but such
waiver shall not affect any contractual rights granted to Tenant under this
Lease.


96

--------------------------------------------------------------------------------






14.5    Insurance Proceeds and Fee Mortgagee. Notwithstanding anything herein
(including, without limitation, Article XXXI hereof) or in any Fee Mortgage
Documents to the contrary, in the event that any Fee Mortgagee is entitled to
any insurance proceeds, or any portion thereof, under the terms of any Fee
Mortgage or the related Fee Mortgage Documents, such proceeds shall be applied,
held and/or disbursed in accordance with the terms of the Fee Mortgage or the
related Fee Mortgage Documents. In the event that the Fee Mortgagee elects, or
is required under the related Fee Mortgage Documents, to apply the insurance
proceeds to the indebtedness secured by the Fee Mortgage, then Tenant shall not
be obligated to repair or restore the Facility and Landlord shall either (i)
refinance with a replacement Fee Mortgage (or otherwise fund) the amount of
insurance proceeds applied to Fee Mortgage indebtedness within the earlier of
(A) twelve (12) months after such application (in which event Tenant shall be
obligated to restore the Facility in accordance with the terms and provisions of
this Lease upon receipt of such proceeds), or (B) if, pursuant to Section
6.4(b)(i)(D) of the loan agreement with respect to the Existing Fee Mortgage (or
any similar provision comprising Additional Fee Mortgagee Requirements as
contained in any future Fee Mortgage Documents), Tenant shall be obligated to
commence restoration in respect of such Casualty Event prior to the expiration
of such twelve (12) month period, the later of (x) nine (9) months after the
applicable Casualty Event, and (y) if Landlord provides Tenant with funds in an
amount and within a time sufficient for Tenant to perform such repair or
restoration of the Facility solely to the extent necessary to avoid breaching
such Additional Fee Mortgagee Requirement, twelve (12) months after Fee
Mortgagee’s application of such insurance proceeds to such indebtedness (and in
the case of clause (B)(y), Section 14.2(b)(ii) shall not apply) (in which event
described in clauses (B)(x) and (B)(y), Tenant shall be obligated to restore the
Facility in accordance with the terms and provisions of this Lease upon receipt
of such proceeds), or (ii) within the timeframes set forth in clause (i) above
(as applicable), sell to Tenant the Leased Property (and Tenant shall be
entitled to retain any remaining insurance proceeds) in exchange for a payment
equal to the greater of (1) the difference between (a) the Fair Market Ownership
Value of the Leased Property immediately prior to such casualty, and (b) the
amount of insurance proceeds retained by the Fee Mortgagee or Landlord (subject
to a credit in favor of Landlord to the extent of any sums provided to Tenant
under clause (B)(y) above), and (2) the Fair Market Ownership Value (calculated
without giving effect to clause (B) in the definition of “Fair Market Rental
Value”) of the Leased Property after such casualty based on the average fair
market value of similar real estate in the areas surrounding the Facility
(subject to a credit in favor of Landlord to the extent of any sums provided to
Tenant under clause (B)(y) above).

ARTICLE XV
EMINENT DOMAIN

15.1    Condemnation. Tenant shall promptly give Landlord written notice of the
actual or threatened Condemnation or any Condemnation proceeding affecting the
Leased Property of which Tenant has knowledge and shall deliver to Landlord
copies of any and all papers served in connection with the same.
(a)    Total Taking. If the Leased Property is subject to a total and permanent
Taking, this Lease shall automatically terminate as of the day before the date
of such Taking or Condemnation.


97

--------------------------------------------------------------------------------





(b)    Partial Taking. If a portion (but not all) of the Leased Property (and,
without limitation, any Capital Improvements with respect thereto) is subject to
a permanent Taking (“Partial Taking”), this Lease shall remain in effect so long
as the Facility is not thereby rendered Unsuitable for its Primary Intended Use,
and Rent shall be adjusted in accordance with the Rent Reduction Amount with
respect to the subject portion; provided, however, that if the remaining portion
of the Facility is rendered Unsuitable for Its Primary Intended Use, this Lease
shall terminate as of the day before the date of such Taking or Condemnation.
(c)    Restoration. If there is a Partial Taking and this Lease remains in full
force and effect, Landlord shall make available to Tenant the Award to be
applied first to the restoration of the Leased Property in accordance with this
Lease and, to the extent required hereby, any affected Tenant Material Capital
Improvements, and thereafter as provided in Section 15.2. In such event, subject
to receiving such Award, Tenant shall accomplish all necessary restoration in
accordance with the following sentence (whether or not the amount of the Award
received by Tenant is sufficient) and the Rent shall be adjusted in accordance
with the Rent Reduction Amount. Tenant shall restore the Leased Property
(excluding any Tenant Material Capital Improvement, unless such Tenant Material
Capital Improvement is integrated into the Facility such that the Facility could
not practically or safely be operated without restoring such Tenant Material
Capital Improvement) as nearly as reasonably possible under the circumstances to
a complete architectural unit of the same general character and condition as the
Leased Property existing immediately prior to such Taking.

15.2    Award Distribution. Except as set forth below and in Section 15.1(c)
hereof, the Award resulting from the Taking shall be paid as follows: (i) first,
to Landlord to the extent of the Fair Market Ownership Value of Landlord’s
interest in the Leased Property subject to the Taking (excluding any Tenant
Material Capital Improvements), (ii) second, to Tenant to the extent of the Fair
Market Property Value of Tenant’s Property and any Tenant Material Capital
Improvements subject to the Taking (but for avoidance of doubt, not including
any amount for any unexpired portion of the Term), and (iii) third, any
remaining balance shall be paid to Landlord. Notwithstanding the foregoing,
Tenant shall be entitled to pursue its own claim with respect to the Taking for
Tenant’s lost profits value and moving expenses and, the portion of the Award,
if any, allocated to any Tenant Material Capital Improvements and Tenant’s
Property, shall be and remain the property of Tenant free of any claim thereto
by Landlord.

15.3    Temporary Taking. The taking of the Leased Property, or any part
thereof, shall constitute a Taking by Condemnation only when the use and
occupancy by the taking authority has continued for longer than one hundred
eighty (180) consecutive days. During any shorter period, which shall be a
temporary taking, all the provisions of this Lease shall remain in full force
and effect (except that Rent shall be adjusted in accordance with the Rent
Reduction Amount in proportion to such temporary taking) and the Award allocable
to the Term shall be paid to Tenant.

15.4    Condemnation Awards and Fee Mortgagee. Notwithstanding anything herein
(including, without limitation, Article XXXI hereof) or in any Fee Mortgage
Documents to the contrary, in the event that any Fee Mortgagee is entitled to
any Award, or any portion thereof, under the terms of any Fee Mortgage or the
related Fee Mortgage Documents, such Award shall be applied, held and/or
disbursed in accordance with the terms of the Fee Mortgage or the related Fee
Mortgage


98

--------------------------------------------------------------------------------





Documents. In the event that the Fee Mortgagee elects, or is required under the
related Fee Mortgage Documents, to apply the Award to the indebtedness secured
by the Fee Mortgage in the case of a Taking or Condemnation as to which the
restoration provisions apply, then Tenant shall not be obligated to restore the
Facility and Landlord shall either (i) within six (6) months of the applicable
Taking or Condemnation, make available to Tenant for restoration of the Leased
Property funds (either through refinance or otherwise) equal to the amount
applied to Fee Mortgage indebtedness (in which case Tenant shall be obligated to
restore the Leased Property in accordance with this Lease upon receipt of such
funds), or (ii) sell to Tenant the portion of the Leased Property that is not
subject to the Taking or Condemnation (and Tenant shall be entitled to retain
the remaining amounts of the Award (if any) to which Tenant is entitled after
giving effect to the provisions concerning distribution of the Award under
Section 15.2) in exchange for a payment equal to the greater of (1) the
difference between (a) the Fair Market Ownership Value of the Leased Property
immediately prior to such Taking or Condemnation, and (b) the amount of the
Award retained by the Fee Mortgagee or Landlord, and (2) the Fair Market
Ownership Value (calculated without giving effect to clause (B) in the
definition of “Fair Market Rental Value”, to the extent applicable) of the
remaining portion of the Leased Property after such Taking or Condemnation,
based on the average fair market value of similar real estate in the areas
surrounding the Facility.

ARTICLE XVI
DEFAULTS & REMEDIES

16.1    Tenant Events of Default. Any one or more of the following shall
constitute a “Tenant Event of Default”:
(a)    Tenant shall fail to pay any installment of Rent when due and such
failure is not cured within six (6) days after written notice from Landlord
(which notice for purposes of this provision may be in the form of an email and
shall be deemed effective as of transmittal (without requirement that receipt
thereof be acknowledged), provided that (without vitiating the effectiveness of
such email notice) a separate notice is separately delivered on the same day or,
if such day is not a Business Day, on the following Business Day, which separate
notice shall be delivered in accordance with Article XXXV (it being understood
that the delivery of such separate notice shall not vitiate the effectiveness of
such email notice)) of Tenant’s failure to pay such installment of Rent when due
(and such notice of failure from Landlord may be given any time after such
installment of Rent is one (1) day late);
(b)    Tenant shall fail to pay any Additional Charge (excluding, for the
avoidance of doubt the Minimum Cap Ex Amount) within seven (7) days after
written notice from Landlord of Tenant’s failure to pay such Additional Charge
when due (and such notice of failure from Landlord may be given any time after
such payment of any Additional Charge is one (1) day late);
(c)    Tenant or, unless the Guarantor EOD Conditions exist, Guarantor shall:
(i)    file a petition in bankruptcy or a petition to take advantage of any
insolvency law or statute under Federal law, specifically including Title 11,
United States Code, §§ 101-1532, or analogous state law;


99

--------------------------------------------------------------------------------





(ii)    make an assignment for the benefit of its creditors; or
(iii)    consent to the appointment of a receiver of itself or of the whole or
substantially all of its property;
(d)    (i)    Tenant shall be adjudicated as bankrupt or a court of competent
jurisdiction shall enter an order or decree appointing, without the consent of
Tenant, a receiver of Tenant or of all or substantially all of Tenant’s
property, or approving a petition filed against Tenant seeking reorganization or
arrangement of Tenant under Federal law, specifically including Title 11, United
States Code, §§ 101-1532, or analogous state law, and such judgment, order or
decree shall not be vacated or set aside or stayed within sixty (60) days from
the date of the entry thereof;
(i)    Unless the Guarantor EOD Conditions exist, Guarantor shall be adjudicated
as bankrupt or a court of competent jurisdiction shall enter an order or decree
appointing, without the consent of Guarantor, a receiver of Guarantor or of all
or substantially all of Guarantor’s property, or approving a petition filed
against Guarantor seeking reorganization or arrangement of Guarantor under
Federal law, specifically including Title 11, United States Code, §§ 101-1532,
or analogous state law, and such judgment, order or decree shall not be vacated
or set aside or stayed within sixty (60) days from the date of the entry
thereof; or
(e)    entry of an order or decree liquidating or dissolving Tenant, Manager or,
unless the Guarantor EOD Conditions exist, Guarantor, provided that the same
shall not constitute a Tenant Event of Default if (i) such order or decree shall
be vacated, set aside or stayed within ninety (90) days from the date of the
entry thereof, or (ii) with respect to Manager only, (x) Manager is not an
Affiliate of Tenant, or (y) another wholly-owned subsidiary of CEC assumes the
MLSA and the other Lease/MLSA Related Agreements to which Manager is a party;
(f)    Tenant shall fail to cause the Facility to be Operated (as defined in the
MLSA) in a Non-Discriminatory (as defined in the MLSA) manner, in accordance
with the Operating Standard (as defined in the MLSA) and subject to Manager’s
Standard of Care (as defined in the MLSA) (in each case as and to the extent
required under the MLSA, including as provided in Section 2.1.1, Section 2.1.2,
Section 2.1.3, Section 2.1.4, Section 2.3.1, and Section 2.3.2 of the MLSA, but
subject to Section 5.9.1 of the MLSA), which failure would reasonably be
expected to have a material and adverse effect on Landlord or on the Facility,
and which failure is not cured within thirty (30) days following notice thereof
from Landlord to Tenant; provided that, if: (i) such failure is not susceptible
of cure within such thirty (30) day period; and (ii) such failure would not
expose Landlord to an imminent and material risk of criminal liability or of
material damage to its business reputation, such thirty (30) day cure period
shall be extended for such time as is necessary (but in no event longer than
ninety (90) days) to cure such failure so long as Tenant commences to cure such
failure or other breach within such thirty (30) day period and thereafter
proceeds with reasonable diligence to complete such cure);
(g)    the estate or interest of Tenant in the Leased Property or any part
thereof shall be levied upon or attached in any proceeding relating to more than
Twenty-Five Million and No/100 Dollars ($25,000,000.00), and the same shall not
be vacated, discharged or stayed pending appeal (or paid or bonded or otherwise
similarly secured payment) within the later of ninety (90) days after


100

--------------------------------------------------------------------------------





commencement thereof or thirty (30) days after receipt by Tenant of notice
thereof from Landlord; provided, however, that such notice shall be in lieu of
and not in addition to any notice required under applicable law;
(h)    if Tenant or, unless the Guarantor EOD Conditions exist, Guarantor shall
fail to pay, bond, escrow or otherwise similarly secure payment of one or more
final judgments aggregating in excess of the amount of Seventy-Five Million and
No/100 Dollars ($75,000,000.00), which judgments are not discharged or
effectively waived or stayed for a period of forty-five (45) consecutive days;
(i)    unless the Guarantor EOD Conditions exist, a Lease Guarantor Event of
Default shall occur under the MLSA;
(j)    except as a result of a Permitted Operation Interruption, Tenant fails to
cause the Facility to be Continuously Operated during the Term;
(k)    any applicable Gaming License or other license material to the Facility’s
operation for its Primary Intended Use is at any time terminated or revoked or
suspended or placed under a trusteeship (and in each case such termination,
revocation, suspension or trusteeship causes cessation of Gaming activity at the
Facility) for more than thirty (30) days and such termination, revocation,
suspension or trusteeship is not stayed pending appeal and would reasonably be
expected to have a material adverse effect on Tenant or on the Facility;
(l)    if a Licensing Event with respect to Tenant under clause (a) of the
definition of Licensing Event shall occur and is not resolved in accordance with
Section 41.13 within the later of (i) thirty (30) days or (ii) such additional
time period as may be permitted by the applicable Gaming Authorities;
(m)    Tenant fails to comply with any Additional Fee Mortgagee Requirements
(and in the case of any representation or warranty made by Tenant under Section
8.2 and Exhibit L having been false or misleading as of the date the
representation or warranty was made, such false or misleading representation or
warranty has had or is reasonably expected to result in a Material Adverse
Effect (as defined in Exhibit L)), which default is not cured within the
shortest applicable cure period set forth in the Fee Mortgage Documents (i.e.,
such default is not cured prior to the same constituting an “Event of Default”
under any Fee Mortgage Document), if the effect of such default is to cause, or
to permit the holder or holders of the applicable Fee Mortgage (or a trustee or
agent on behalf of such holder or holders) to cause, such Fee Mortgage to become
or be declared due and payable (or redeemable) prior to its stated maturity
(without regard to any standstill or forbearance period that might be provided
to Landlord with respect to the same); provided, however, that, if any such
standstill or forbearance period shall be provided to Landlord with respect to
the same, so long as Tenant is reasonably cooperating with Landlord in
connection with a potential refinancing of the defaulted Fee Mortgage(s) by
providing information with respect to the Leased Property, Tenant or its
Affiliates (excluding (i) any material non-public information, unless the same
shall only be provided to potential financing sources in accordance with and
subject to Section 41.22 hereof, and (ii) any information subject to bona fide
confidentiality restrictions) requested by Landlord in order to satisfy the
market standards to which such potential refinancing lenders customarily adhere
or


101

--------------------------------------------------------------------------------





which may be reasonably required by prospective investors and/or rating
agencies, such default shall not constitute a Tenant Event of Default hereunder
for the first half of the shortest applicable standstill or forbearance period
so provided to Landlord, as determined by Landlord in its sole but good faith
discretion;
(n)    a transfer of Tenant’s interest in this Lease (including pursuant to a
Change in Control) shall have occurred without the consent of Landlord to the
extent such consent is required under Article XXII or Tenant is otherwise in
default of the provisions set forth in Section 22.1 below;
(o)    if Tenant shall fail to observe or perform any other term, covenant or
condition of this Lease and such failure is not cured within thirty (30) days
after written notice thereof from Landlord, provided, however, if such failure
cannot reasonably be cured within such thirty (30) day period and Tenant shall
have commenced to cure such failure within such thirty (30) day period and
thereafter diligently proceeds to cure the same, such thirty (30) day period
shall be extended for such time as is reasonably necessary for Tenant in the
exercise of due diligence to cure such failure, provided that, with respect to
any failure to perform (i) that is still continuing on or after the first day of
the sixth (6th) Lease Year such cure period shall not extend beyond the later of
such first day of the sixth (6th) Lease Year or one-hundred and eighty (180)
days in the aggregate, and (ii) that is first arising on or after the first day
of the sixth (6th) Lease Year, such cure period shall not exceed one-hundred and
eighty (180) days in the aggregate, provided, further however, that no Tenant
Event of Default under this clause (o) or under clause (p) below shall be deemed
to exist under this Lease during any time the curing thereof is prevented by an
Unavoidable Delay, provided that upon the cessation of the Unavoidable Delay,
Tenant remedies the default within the time periods otherwise required
hereunder;
(p)    the occurrence of a Tenant Event of Default pursuant to Section
10.5(a)(x); and
(q)    unless the Guarantor EOD Conditions exist, if Guarantor shall, in any
judicial or quasi-judicial case, action or proceeding, contest (or collude with
or otherwise affirmatively assist any other Person, or solicit or cause to be
solicited any other Person to contest) the validity or enforceability of
Guarantor’s obligations under the MLSA (or any Qualified Replacement Guarantor’s
obligations under a Replacement Guaranty).
Notwithstanding anything contained herein to the contrary, (x) Landlord shall
deliver all notices required pursuant to Section 16.1 concurrently to Tenant and
Guarantor and (y) a default by Tenant under any Permitted Leasehold Mortgage
shall not in and of itself be a Tenant Event of Default hereunder (it being
understood that if the circumstances that cause such default independently
comprise a default hereunder that continues beyond all applicable notice and
cure periods hereunder then such circumstances would cause a Tenant Default
hereunder).
Notwithstanding the foregoing, (i) Tenant shall not be in breach of this Lease
solely as a result of the exercise by the party (other than Tenant, CEC, CEOC or
any of their respective Affiliates) to any of the Permitted Exception Documents
of such party’s rights thereunder so long as Tenant undertakes commercially
reasonable efforts to cause such party to comply or otherwise minimize such
breach, and (ii) in the event that Tenant is required, under the express terms
of any Permitted Exception Document(s), to take or refrain from taking any
action, and taking or refraining from


102

--------------------------------------------------------------------------------





taking such action would result in a default under this Lease, then Tenant shall
advise Landlord of the same, and Tenant and Landlord shall reasonably cooperate
in order to address the same in a mutually acceptable manner, and so as to
minimize any harm or liability to Landlord and to Tenant. For the avoidance of
doubt, in no event shall a Permitted Exception Document excuse Tenant from its
obligation to pay Rent or Additional Charges.

16.2    Landlord Remedies. Upon the occurrence and during the continuance of a
Tenant Event of Default but subject to the provisions of Article XVII, Landlord
may, subject to the terms of Section 16.3 below, do any one or more of the
following: (x) terminate this Lease by giving Tenant no less than ten (10) days’
notice of such termination and the Term shall terminate and all rights and
obligations of Tenant under this Lease shall cease, subject to any provisions
that expressly survive the Expiration Date, (y) seek damages as provided in
Section 16.3 hereof or (z) except to the extent expressly otherwise provided
under this Lease, exercise any other right or remedy hereunder, at law or in
equity available to Landlord as a result of any Tenant Event of Default. Tenant
shall pay as Additional Charges all costs and expenses incurred by or on behalf
of Landlord, including reasonable and documented attorneys’ fees and expenses,
as a result of any Tenant Event of Default hereunder. Subject to Article XIX and
Section 17.1(f) hereof, at any time upon or following the Expiration Date,
Tenant shall, if required by Landlord to do so, immediately surrender to
Landlord possession of the Leased Property and quit the same and Landlord may
enter upon and repossess such Leased Property by reasonable force, summary
proceedings, ejectment or otherwise, and may remove Tenant and all other Persons
and any of Tenant’s Property therefrom. Landlord shall refrain from exercising
any remedies pursuant to this Section during any applicable cure periods of
Guarantor to the extent expressly provided in Section 17.2 of the MLSA.
(a)    None of (i) the termination of this Lease, (ii) the repossession of the
Leased Property, (iii) the failure of Landlord to relet the Leased Property or
any portions thereof, (iv) the reletting of all or any portion of the Leased
Property, or (v) the inability of Landlord to collect or receive any rentals due
upon any such reletting, shall relieve Tenant of its liabilities and obligations
hereunder, all of which shall survive any such termination, repossession or
reletting. Landlord and Tenant agree that Landlord shall have no obligation to
mitigate Landlord’s damages under this Lease.
(b)    If this Lease shall terminate pursuant to Section 16.2(x) or if Landlord
shall obtain a court order permitting reentry following the occurrence of a
Tenant Event of Default that is continuing, then, in any such event, Landlord or
Landlord’s agents and employees may immediately or at any time thereafter
reenter the Leased Property to the extent permitted by law (including applicable
Gaming Regulations), either by summary dispossess proceedings or by any suitable
action or proceeding at law, without being liable to indictment, prosecution or
damages therefor, and may repossess the same, and may remove any Person
therefrom, to the end that Landlord may have, hold and enjoy the Leased
Property. The words “enter,” “reenter,” “entry” and “reentry,” as used herein,
are not restricted to their technical legal meanings.
(c)    Notwithstanding anything herein to the contrary, if this Lease has been
terminated by Landlord pursuant to this Section 16.2 and Manager is performing
Transition Services (as defined in the Transition Services Agreement) as elected
(or deemed elected) by Landlord in accordance


103

--------------------------------------------------------------------------------





with the Transition Services Agreement, then, at Landlord’s election (or deemed
election) in accordance with the Transition Services Agreement, Tenant (and its
Subsidiaries, as applicable) shall stay in occupancy of the Leased Property
following the Expiration Date and continue to operate the Facility, collect and
retain revenue therefrom, and pay Rent and Additional Charges (without
duplication of any Rent and Additional Charges required to be paid under Section
16.3), all in the manner required under Section 36.1, for so long as Manager is
performing Transition Services (as defined in the Transition Services
Agreement); provided, however, that Tenant shall have no obligation (unless
specifically agreed to by Tenant) to operate the Leased Property (or pay any
such Rent) under such arrangement unless the Transition Period is then
continuing.

16.3    Damages.
(a)    If Landlord elects to terminate this Lease in writing upon a Tenant Event
of Default during the Term, Tenant shall forthwith (x) pay to Landlord all Rent
due and payable under this Lease to and including the date of such termination
(together with interest thereon at the Overdue Rate from the date the applicable
amount was due), and (y) pay on demand all damages to which Landlord shall be
entitled at law or in equity, provided, however, Landlord’s damages with regard
to unpaid Rent from and after the date of termination shall equal, as liquidated
and agreed current damages in respect thereof, the sum of: (A) the worth at the
time of award of the amount by which the unpaid Rent that (if the Lease had not
been terminated) would have been payable hereunder after termination until the
time of award exceeds the amount of such Rent loss that Tenant proves could have
been reasonably avoided; plus (B) (x) the Rent which (if the Lease had not been
terminated) would have been payable hereunder from the time of award until the
then Stated Expiration Date, discounted to present value by applying a discount
rate equal to the discount rate of the Federal Reserve Bank of New York at the
time of award, plus one percent (1%), less (y) the Rent loss from the time of
the award until the then Stated Expiration Date that Tenant proves could be
reasonably avoided, discounted to present value by applying a discount rate
equal to the discount rate of the Federal Reserve Bank of New York at the time
of award, plus one percent (1%). As used in clause (A), the “worth at the time
of award” shall be computed by allowing interest at the Overdue Rate from the
date the applicable amount was due. As used in clauses (A) and (B), Variable
Rent that would have been payable after termination for the remainder of the
Term shall be determined based on: (1) if the date of termination occurs during
a Variable Rent Payment Period, the Variable Rent amount payable during such
Variable Rent Payment Period (if the Lease had not been terminated), and (2) if
the date of termination occurs prior to the commencement of any Variable Rent
Payment Period, the Variable Rent that (if the Lease had not been terminated)
would be payable after termination for the remainder of the Term, assuming Net
Revenue for the balance of the Term equals Net Revenue for the Fiscal Period
ending immediately prior to the date of termination (it being understood the
foregoing calculation of damages for unpaid Rent applies only to the amount of
unpaid Rent damages owed to Landlord pursuant to Tenant’s obligation to pay Rent
hereunder and does not prohibit or otherwise shall not limit Landlord from
seeking damages for any indemnification or any other obligations of Tenant
hereunder, with all such rights of Landlord reserved).
(b)    Notwithstanding anything otherwise set forth herein, if Landlord chooses
not to terminate Tenant’s right to possession of the Leased Property (whether or
not Landlord terminates


104

--------------------------------------------------------------------------------





this Lease) and has not been paid damages in accordance with Section 16.3(a),
then each installment of Rent and all other sums payable by Tenant to or for the
benefit of Landlord under this Lease shall be payable as the same otherwise
becomes due and payable, together with, if any such amount is not paid when due,
interest at the Overdue Rate from the date when due until paid, and Landlord may
enforce, by action or otherwise, any other term or covenant of this Lease (and
Landlord may at any time thereafter terminate Tenant’s right to possession of
the Leased Property and seek damages under Section 16.3(a), to the extent not
already paid for by Tenant under Section 16.3(a) or this Section 16.3(b)).
(c)    If, as of the date of any termination of this Lease pursuant to Section
16.2(x), the Leased Property shall not be in the condition in which Tenant has
agreed to surrender the same to Landlord at the expiration or earlier
termination of this Lease, then Tenant, shall pay, as damages therefor, the cost
(as estimated by an independent contractor reasonably selected by Landlord) of
placing the Leased Property in the condition in which Tenant is required to
surrender the same hereunder.

16.4    Receiver. Subject to the rights of Permitted Leasehold Mortgagees
hereunder, upon the occurrence and continuance of a Tenant Event of Default, and
upon commencement of proceedings to enforce the rights of Landlord hereunder,
but subject to any limitations of applicable law (including Gaming Regulations),
Landlord shall be entitled, as a matter of right, to the appointment of a
receiver or receivers acceptable to Landlord of the Leased Property and of the
revenues, earnings, income, products and profits thereof, pending the outcome of
such proceedings, with such powers as the court making such appointment shall
confer.

16.5    Waiver. If Landlord initiates judicial proceedings or if this Lease is
terminated by Landlord pursuant to this Article XVI, Tenant waives, to the
extent permitted by applicable law, (i) any right of redemption, re-entry or
repossession or similar laws for the benefit of Tenant; and (ii) the benefit of
any laws now or hereafter in force exempting property from liability for rent or
for debt.

16.6    Application of Funds. Any payments received by Landlord under any of the
provisions of this Lease during the existence or continuance of any Tenant Event
of Default which are made to Landlord rather than Tenant due to the existence of
a Tenant Event of Default shall be applied to Tenant’s obligations in the order
which Landlord may reasonably determine or as may be prescribed by applicable
Legal Requirements.

16.7    Landlord’s Right to Cure Tenant’s Default. If Tenant shall fail to make
any payment or to perform any act required to be made or performed hereunder
when due including, without limitation, if Tenant fails to expend any Required
Capital Expenditures as required hereunder or fails to complete any work or
restoration or replacement of any nature as required hereunder, or if Tenant
shall take any action prohibited hereunder, or if Tenant shall breach any
representation or warranty comprising Additional Fee Mortgagee Requirements (and
Landlord reasonably determines that such breach could be expected to give rise
to an event of default or an indemnification obligation of Landlord under the
applicable Fee Mortgage Documents), or Tenant fails to comply with any
Additional Fee Mortgagee Requirements (other than representations and
warranties), in all cases, after the expiration of any cure period provided for
herein, Landlord, without waiving or releasing


105

--------------------------------------------------------------------------------





any obligation or default, may, but shall be under no obligation to, (i) make
such payment or perform such act (or reimburse any Fee Mortgagee for making such
payment or performing such act) for the account and at the expense of Tenant
(including, in the event of a breach of any such representation or warranty,
taking actions to cause such representation or warranty to be true), and may, to
the extent permitted by law, enter upon the Leased Property for such purpose and
take all such action thereon as, in Landlord’s reasonable opinion, may be
necessary or appropriate therefor and (ii) subject to the terms of the
applicable Fee Mortgage Documents, use funds in any Fee Mortgage Reserve Account
for the purposes for which they were deposited in making any such payment or
performing such act. All sums so paid (or reimbursed) by Landlord and all costs
and expenses, including reasonable attorneys’ fees and expenses, so incurred,
together with interest thereon at the Overdue Rate from the date on which such
sums or expenses are paid or incurred by Landlord, shall be paid by Tenant to
Landlord on demand as an Additional Charge.

16.8    Miscellaneous.
(a)    Suit or suits for the recovery of damages, or for any other sums payable
by Tenant to Landlord pursuant to this Lease, may be brought by Landlord from
time to time at Landlord’s election, and nothing herein contained shall be
deemed to require Landlord to await the date whereon this Lease and the Term
would have expired by limitation had there been no Tenant Event of Default,
reentry or termination.
(b)    No failure by either Party to insist upon the strict performance of any
agreement, term, covenant or condition of this Lease or to exercise any right or
remedy consequent upon a breach thereof, and no acceptance by Landlord of full
or partial Rent during the continuance of any such breach, shall constitute a
waiver of any such breach or of such agreement, term, covenant or condition. No
agreement, term, covenant or condition of this Lease to be performed or complied
with by either Party, and no breach thereof, shall be or be deemed to be waived,
altered or modified except by a written instrument executed by the Parties. No
waiver of any breach shall affect or alter this Lease, but each and every
agreement, term, covenant and condition of this Lease shall continue in full
force and effect with respect to any other then existing or subsequent breach
thereof. In the event Landlord claims in good faith that Tenant has breached any
of the agreements, terms, covenants or conditions contained in this Lease,
Landlord shall be entitled to seek to enjoin such breach or threatened breach
and shall have the right to invoke any rights and remedies allowed at law or in
equity or by statute or otherwise as though reentry, summary proceedings or
other remedies were not provided for in this Lease.
(c)    Except to the extent otherwise expressly provided in this Lease, each
right and remedy of a Party provided for in this Lease shall be cumulative and
shall be in addition to every other right or remedy provided for in this Lease.
(d)    Nothing contained in this Article XVI or otherwise shall vitiate or limit
Tenant’s obligation to pay Landlord’s attorneys’ fees as and to the extent
provided in Article XXXVII hereof, or any indemnification obligations under any
express indemnity made by Tenant of Landlord or of any Landlord Indemnified
Parties as contained in this Lease.


106

--------------------------------------------------------------------------------






ARTICLE XVII
TENANT FINANCING

17.1    Permitted Leasehold Mortgagees.
(a)    Tenant May Mortgage the Leasehold Estate. On one or more occasions,
without Landlord’s consent, Tenant may mortgage or otherwise encumber Tenant’s
estate in and to the Leased Property (the “Leasehold Estate”) (or encumber the
direct or indirect Equity Interests in Tenant) to one or more Permitted
Leasehold Mortgagees under one or more Permitted Leasehold Mortgages and pledge
its right, title and interest under this Lease as security for such Permitted
Leasehold Mortgages or any related agreement secured thereby, provided, however,
that, (i) in order for a Permitted Leasehold Mortgagee to be entitled to the
rights and benefits pertaining to Permitted Leasehold Mortgagees pursuant to
this Article XVII, such Permitted Leasehold Mortgagee must hold or benefit from
a Permitted Leasehold Mortgage encumbering all of Tenant’s Leasehold Estate
granted to Tenant under this Lease (subject to exclusions with respect to items
that are not capable of being mortgaged and that, in the aggregate, are de
minimis) or one hundred percent (100%) of the direct or indirect Equity
Interests in Tenant at any tier of ownership, and (ii) no Person shall be deemed
to be a Permitted Leasehold Mortgagee hereunder unless and until (a) such Person
delivers a written agreement to Landlord providing that in the event of a
termination of this Lease by Landlord pursuant to Section 16.2(x) hereof, such
Permitted Leasehold Mortgagee and any Persons for whom it acts as
representative, agent or trustee, will not use or dispose of any Gaming License
for use at a location other than at the Facility to which such Gaming License
relates as of the date of the closing of a Lease Foreclosure Transaction (or, in
the case of any additional facility added to this Lease after such date, as of
the date that such additional facility is added to the Lease), (b) the
applicable Permitted Leasehold Mortgage shall include an express acknowledgement
that any exercise of remedies thereunder that would affect the Leasehold Estate
shall be subject and subordinate to the terms of this Lease and (c) in the case
of any subleasehold mortgage granted by a Subtenant after the Amendment Date
that is to be treated as a Permitted Leasehold Mortgage hereunder, such
subleasehold mortgage shall include an express acknowledgement that any exercise
of remedies thereunder that would affect the Leasehold Estate shall be subject
and subordinate to Landlord’s interest and estate in the applicable Leased
Property, as well as the interest of any Fee Mortgagee whose Fee Mortgage is
senior to this Lease, whether now or hereafter existing, in the applicable
Leased Property. Furthermore, as a condition to being deemed a Permitted
Leasehold Mortgagee hereunder, each Permitted Leasehold Mortgagee is deemed to
acknowledge and agree (and hereby does acknowledge and agree) that (x) any
rejection of this Lease in any bankruptcy, insolvency, dissolution or other
proceeding will be treated as a Non-Consented Lease Termination (as defined in
the MLSA), unless in connection with such rejection of this Lease such Permitted
Leasehold Mortgagee has acted in accordance with Section 17.1(f) hereof to
obtain a New Lease prior to the expiration of the period described therein, (y)
such Permitted Leasehold Mortgagee shall not take any action to prevent the
rights of Landlord, Manager and Lease Guarantor under Article XXI of the MLSA,
including to effect the actions required in connection with a Replacement
Structure (as defined therein), and (z) that any foreclosure or realization by
any Permitted Leasehold Mortgagee pursuant to a Permitted Leasehold Mortgage or
upon Tenant’s interest under this Lease or that would result in a transfer of
all or any portion of Tenant’s interest in the Leased Property or


107

--------------------------------------------------------------------------------





this Lease shall in any case be subject to the applicable provisions, terms and
conditions of Article XXII hereof.
(b)    Notice to Landlord.
(i)    If Tenant shall, on one or more occasions, mortgage Tenant’s Leasehold
Estate pursuant to a Permitted Leasehold Mortgage and if the holder of such
Permitted Leasehold Mortgage shall provide Landlord with written notice of such
Permitted Leasehold Mortgage (which notice with respect to any Permitted
Leasehold Mortgage not evidenced by a recorded security instrument, in order to
be effective, shall also state (or be accompanied by a notice of Tenant stating)
the relative priority of all then-effective Permitted Leasehold Mortgages
noticed to Landlord under this Section and shall be consented to in writing by
all then-existing Permitted Leasehold Mortgagees) together with a true copy of
such Permitted Leasehold Mortgage and the name and address of the Permitted
Leasehold Mortgagee, Landlord and Tenant agree that, following receipt of such
written notice by Landlord (which notice shall be accompanied by any items
required pursuant to Section 17.1(a) above), the provisions of this Section 17.1
shall apply to each such Permitted Leasehold Mortgage. In the event of any
assignment of a Permitted Leasehold Mortgage or in the event of a change of
address of a Permitted Leasehold Mortgagee or of an assignee of such Permitted
Leasehold Mortgage, written notice of such assignment or change of address and
of the new name and address shall be provided to Landlord, and the provisions of
this Section 17.1 shall continue to apply, provided such assignee is a Permitted
Leasehold Mortgagee.
(ii)    Landlord shall reasonably promptly following receipt of a communication
purporting to constitute the notice provided for by subsection (b)(i) above (and
such additional items requested by Landlord pursuant to the first sentence of
Section 17.1(b)(iii)) acknowledge by written notice receipt of such
communication as constituting the notice provided for by subsection (b)(i) above
and confirming the status of the Permitted Leasehold Mortgagee as such or, in
the alternative, notify Tenant and the Permitted Leasehold Mortgagee of the
rejection of such communication and any such items as not conforming with the
provisions of this Section 17.1 and specify the specific basis of such
rejection.
(iii)    After Landlord has received the notice provided for by subsection
(b)(i) above, Tenant, upon being requested to do so by Landlord, shall with
reasonable promptness provide Landlord with copies of the note or other
obligations secured by such Permitted Leasehold Mortgage and any other documents
pertinent to the applicable Permitted Leasehold Mortgage reasonably requested by
Landlord. With respect to Permitted Leasehold Mortgage documents not publicly
filed or upon Landlord’s request, Tenant shall with reasonable promptness
provide Landlord from time to time with a copy of each material amendment or
other modification or supplement to such documents. All recorded documents shall
be accompanied by the appropriate recording stamp or other certification of the
custodian of the relevant recording office as to their authenticity as true and
correct copies of official records and all nonrecorded documents shall be
accompanied by a certification by Tenant that such documents are true and
correct copies of the originals. From time to time upon being requested to do so
by Landlord, Tenant shall also notify Landlord of the date and place of
recording and other pertinent recording data with respect to such instruments as
have been recorded.


108

--------------------------------------------------------------------------------





(iv)    Notwithstanding the requirements of this Section 17.1(b), it is agreed
and acknowledged that Tenant’s Initial Financing (and the mortgages, security
agreements and/or other loan documents in connection therewith) as of the
Commencement Date and as of the Amendment Date shall be deemed a Permitted
Leasehold Mortgage (with respect to which notice has been properly provided to
Landlord pursuant to Section 17.1(b)(i)) without the requirement that Tenant or
Landlord comply with the initial requirements set forth in clauses (i) through
(iii) above, (but, for the avoidance of doubt, Tenant’s Initial Financing is not
relieved of the requirement that it satisfy the requirements of Section 17.1(a),
or the last sentence of Section 17.1(b)(i)). In addition, for the avoidance of
doubt, the Parties confirm that Tenant shall not be relieved of the requirement
to comply with the final three (3) sentences of Section 17.1(b)(iii)) with
respect to Tenant’s Initial Financing or any other financing with a Permitted
Leasehold Mortgagee. The Parties further confirm that, as of the Amendment Date,
the name and address of the Permitted Leasehold Mortgagee with respect to
Tenant’s Initial Financing is: Credit Suisse AG, Cayman Islands Branch, as
Collateral Agent, Eleven Madison Avenue, 9th Floor, New York, NY 10010,
Attention: Loan Operations – Agency Manager.
(c)    Default Notice to Permitted Leasehold Mortgagee. Landlord, upon providing
Tenant any notice of default under this Lease, shall at the same time provide a
copy of such notice to every Permitted Leasehold Mortgagee for which notice has
been properly provided to Landlord pursuant to Section 17.1(b)(i) hereof. No
such notice by Landlord to Tenant shall be deemed to have been duly given unless
and until a copy thereof has been sent, in the manner prescribed in Article XXXV
of this Lease, to every such Permitted Leasehold Mortgagee for which notice has
been properly provided to Landlord pursuant to Section 17.1(b)(i) hereof. From
and after the date such notice has been sent to a Permitted Leasehold Mortgagee,
such Permitted Leasehold Mortgagee shall have the same period, with respect to
its remedying any default or acts or omissions which are the subject matter of
such notice or causing the same to be remedied, as is given Tenant after the
giving of such notice to Tenant, plus in each instance, the additional periods
of time specified in subsections (d) and (e) of this Section 17.1 to remedy or
cause to be remedied the defaults or acts or omissions which are the subject
matter of such notice specified in any such notice. Landlord shall accept such
performance by or at the instigation of such Permitted Leasehold Mortgagee as if
the same had been done by Tenant. Tenant authorizes each such Permitted
Leasehold Mortgagee (to the extent such action is authorized under the
applicable loan documents to which it acts as a lender, noteholder, investor,
agent, trustee or representative) to take any such action at such Permitted
Leasehold Mortgagee’s option and does hereby authorize entry upon the Leased
Property by the Permitted Leasehold Mortgagee for such purpose.
(d)    Right to Terminate Notice to Permitted Leasehold Mortgagee. Anything
contained in this Lease to the contrary notwithstanding, if any Tenant Event of
Default shall occur which entitles Landlord to terminate this Lease, Landlord
shall have no right to terminate this Lease on account of such Tenant Event of
Default unless Landlord shall notify every Permitted Leasehold Mortgagee for
which notice has been properly provided to Landlord pursuant to Section 17.1(b)
hereof that the period of time given Tenant to cure such default or act or
omission has lapsed and, accordingly, Landlord has the right to terminate this
Lease (“Right to Terminate Notice”). The provisions of subsection (e) below of
this Section 17.1 shall apply if, during (x) the thirty (30) day period
following Landlord’s delivery of the Right to Terminate Notice if such Tenant
Event of


109

--------------------------------------------------------------------------------





Default is capable of being cured by the payment of money, or (y) the ninety
(90) day period following Landlord’s delivery of the Right to Terminate Notice,
if such Tenant Event of Default is not capable of being cured by the payment of
money, any Permitted Leasehold Mortgagee shall:
(i)    notify Landlord of such Permitted Leasehold Mortgagee’s desire to nullify
such Right to Terminate Notice;
(ii)    pay or cause to be paid all Rent, Additional Charges, and other payments
(A) then due and in arrears as specified in the Right to Terminate Notice to
such Permitted Leasehold Mortgagee, and (B) which may become due during such
thirty (30) or ninety (90) day (as the case may be) period (as and when the same
may become due); and
(iii)    comply with or in good faith, with reasonable diligence and continuity,
commence to comply with all nonmonetary requirements of this Lease then in
default and reasonably susceptible of being complied with by such Permitted
Leasehold Mortgagee (e.g., defaults that are not personal to Tenant hereunder);
provided, however, that such Permitted Leasehold Mortgagee shall not be required
during such ninety (90) day period to cure or commence to cure any default
consisting of Tenant’s failure to satisfy and discharge any lien, charge or
encumbrance against Tenant’s interest in this Lease or the Leased Property or
any of Tenant’s other assets that is/are (x) junior in priority to the lien of
the mortgage or other security documents held by such Permitted Leasehold
Mortgagee and (y) would be extinguished by the foreclosure of the Permitted
Leasehold Mortgage that is held by such Permitted Leasehold Mortgagee; and
(iv)    during such thirty (30) or ninety (90) day period, the Permitted
Leasehold Mortgagee shall respond, with reasonable diligence, to requests for
information from Landlord as to the Permitted Leasehold Mortgagee’s (and related
lender’s) intent to pay such Rent and other charges and comply with this Lease.
If the applicable default shall be cured pursuant to the terms and within the
time periods allowed in this Section 17.1(d), this Lease shall continue in full
force and effect as if Tenant had not defaulted under the Lease. If a Permitted
Leasehold Mortgagee shall fail to take all of the actions described in this
Section 17.1(d) with respect to a specific Tenant Event of Default for which the
Permitted Leasehold Mortgagee was provided notice prior to the deadlines set
forth herein, such Permitted Leasehold Mortgagee shall have no further rights
under this Section 17.1(d) or Section 17.1(e) with respect to such Tenant Event
of Default.
(e)    Procedure on Default.
(i)    If Landlord shall elect to terminate this Lease by reason of any Tenant
Event of Default that has occurred and is continuing and a Permitted Leasehold
Mortgagee shall have proceeded in the manner provided for by subsection (d) of
this Section 17.1, the applicable cure periods available pursuant to Section
17.1(d) above shall continue to be extended so long as during such continuance:
(1)    such Permitted Leasehold Mortgagee shall pay or cause to be paid the
Rent, Additional Charges and other monetary obligations of Tenant under this
Lease as


110

--------------------------------------------------------------------------------





the same become due, and continue its good faith efforts to perform or cause to
be performed all of Tenant’s other obligations under this Lease, excepting
(A) obligations of Tenant to satisfy or otherwise discharge any lien, charge or
encumbrance against Tenant’s interest in this Lease or the Leased Property or
any of Tenant’s other assets that is/are (x) junior in priority to the lien of
the mortgage or other security documents held by such Permitted Leasehold
Mortgagee and (y) would be extinguished by the foreclosure of the Permitted
Leasehold Mortgage that is held by such Permitted Leasehold Mortgagee and
(B) past non-monetary obligations then in default and not reasonably susceptible
of being cured by such Permitted Leasehold Mortgagee; and
(2)    subject to and in accordance with Section 22.2(i), if not enjoined or
stayed pursuant to a bankruptcy or insolvency proceeding or other judicial
order, such Permitted Leasehold Mortgagee shall diligently continue to pursue
acquiring or selling Tenant’s interest in this Lease and the Leased Property
(or, to the extent applicable, the direct or indirect interests in Tenant) by
foreclosure of the Permitted Leasehold Mortgage or other appropriate means and
diligently prosecute the same to completion.
(ii)    Without limitation of Tenant’s right to deliver a Renewal Notice, it is
agreed that a Permitted Leasehold Mortgagee also shall have the right to deliver
a Renewal Notice on behalf of Tenant during any period in which such Permitted
Leasehold Mortgagee is complying with Section 17.1(d) or 17.1(e).
(iii)    If a Permitted Leasehold Mortgagee is complying with subsection (e)(i)
of this Section 17.1, upon the acquisition of Tenant’s Leasehold Estate (or, to
the extent applicable, the direct or indirect interests in Tenant) herein by
such Permitted Leasehold Mortgagee, a Permitted Leasehold Mortgagee Designee or
an assignee thereof permitted by Section 22.2(i) hereof, this Lease shall
continue in full force and effect as if Tenant had not defaulted under this
Lease provided that such successor cures all outstanding defaults that can be
cured through the payment of money and all other defaults that are reasonably
susceptible of being cured as provided in said subsection (e)(i).
(iv)    No Permitted Leasehold Mortgagee shall be deemed to be an assignee or
transferee of this Lease or of the Leasehold Estate hereby created by virtue of
the Permitted Leasehold Mortgage so as to require such Permitted Leasehold
Mortgagee, as such, to assume the performance of any of the terms, covenants or
conditions on the part of Tenant to be performed hereunder; but the purchaser at
any sale of this Lease (or, to the extent applicable, the direct or indirect
interests in Tenant) (including a Permitted Leasehold Mortgagee if it is the
purchaser at foreclosure) and of the Leasehold Estate hereby created in any
proceedings for the foreclosure of any Permitted Leasehold Mortgage, or the
assignee or transferee of this Lease and of the Leasehold Estate hereby created
(or, to the extent applicable, the purchaser of the direct or indirect interests
in Tenant) under any instrument of assignment or transfer in lieu of the
foreclosure of any Permitted Leasehold Mortgage, shall be subject to all of the
provisions, terms and conditions of this Lease including, without limitation,
Section 22.2(i) hereof.
(v)    Notwithstanding any other provisions of this Lease, any Permitted
Leasehold Mortgagee, Permitted Leasehold Mortgagee Designee or other acquirer of
the Leasehold Estate


111

--------------------------------------------------------------------------------





of Tenant (or, to the extent applicable, the direct or indirect interests in
Tenant) in accordance with the requirements of Section 22.2(i) of this Lease
pursuant to foreclosure, assignment in lieu of foreclosure or other similar
proceedings of this Lease may, upon acquiring Tenant’s Leasehold Estate (or, to
the extent applicable, the direct or indirect interests in Tenant), without
further consent of Landlord, (x) sell and assign interests in the Leasehold
Estate (or, to the extent applicable, the direct or indirect interests in
Tenant) as and to the extent provided in this Lease, and (y) enter into
Permitted Leasehold Mortgages in the same manner as the original Tenant, as and
to the extent provided in this Lease, in each case under clause (x) or (y),
subject to the terms of this Lease, including Article XVII and Section 22.2(i)
hereof.
(vi)    Notwithstanding any other provisions of this Lease, any sale of this
Lease and of the Leasehold Estate hereby created (or, to the extent applicable,
the direct or indirect interests in Tenant) in any proceedings for the
foreclosure of any Permitted Leasehold Mortgage, or the assignment or transfer
of this Lease and of the Leasehold Estate hereby created (or, to the extent
applicable, the direct or indirect interests in Tenant) in lieu of the
foreclosure of any Permitted Leasehold Mortgage, shall, solely if and to the
extent such sale, assignment or transfer complies with the requirements of
Section 22.2(i) hereof, be deemed to be a permitted sale, transfer or assignment
of this Lease; provided, that the foreclosing Permitted Leasehold Mortgagee or
purchaser at foreclosure sale or successor purchaser must either (a) become a
party to the MLSA pursuant to Section 11.1 and Section 13.1 of the MLSA (or, in
the case of a foreclosure on or transfer of direct or indirect interests in
Tenant, Tenant must remain a party to the MLSA) and satisfy the requirements set
forth in Section 22.2(i)(1)(B) and Section 22.2(i)(2) through (5) or (b) satisfy
the requirements set forth in Section 22.2(i)(1)(A) and Sections 22.2(i)(2)
through (5).
(f)    New Lease. In the event that this Lease is rejected in any bankruptcy,
insolvency or dissolution proceeding or is terminated by Landlord following a
Tenant Event of Default other than due to a default that is subject to cure by a
Permitted Leasehold Mortgagee under Section 17.1(d) and Section 17.1(e) above,
Landlord shall provide each Permitted Leasehold Mortgagee with written notice
that this Lease has been rejected or terminated (“Notice of Termination”), and,
for the avoidance of doubt, upon delivery of such Notice of Termination, no
Permitted Leasehold Mortgagee shall have the rights as described in Section
17.1(d) and Section 17.1(e) above, but rather such Permitted Leasehold Mortgagee
instead shall have the rights described in this Section 17.1(f)). Following any
such rejection or termination, Landlord agrees to enter into a new lease (“New
Lease”) of the Leased Property with such Permitted Leasehold Mortgagee or its
Permitted Leasehold Mortgagee Designee for the remainder of the term of this
Lease, effective as of the date of termination, at the rent and additional rent,
and upon the terms, covenants and conditions (including all then-remaining
options to renew but excluding requirements which have already been fulfilled)
of this Lease, provided:
(i)    such Permitted Leasehold Mortgagee or its Permitted Leasehold Mortgagee
Designee shall comply with the applicable terms of Section 22.2;
(ii)    such Permitted Leasehold Mortgagee or its Permitted Leasehold Mortgagee
Designee shall make a binding, written, irrevocable commitment to Landlord for
such New Lease


112

--------------------------------------------------------------------------------





within thirty (30) days after the date such Permitted Leasehold Mortgagee
receives Landlord’s Notice of Termination of this Lease given pursuant to this
Section 17.1(f);
(iii)    such Permitted Leasehold Mortgagee or its Permitted Leasehold Mortgagee
Designee shall pay or cause to be paid to Landlord at the time of the execution
and delivery of such New Lease, any and all sums which would at the time of
execution and delivery thereof be due pursuant to this Lease but for such
rejection or termination (including, for avoidance of doubt, any amounts that
become due prior to and remained unpaid as of the date of the Notice of
Termination) and, in addition thereto, all reasonable expenses, including
reasonable documented attorney’s fees, which Landlord shall have incurred by
reason of such rejection or such termination and the execution and delivery of
the New Lease and which have not otherwise been received by Landlord from Tenant
or other party in interest under Tenant; and
(iv)    such Permitted Leasehold Mortgagee or its Permitted Leasehold Mortgagee
Designee shall agree to remedy any of Tenant’s defaults of which said Permitted
Leasehold Mortgagee was notified by Landlord’s Notice of Termination (or in any
other written notice of Landlord) and which can be cured through the payment of
money or, if such defaults cannot be cured through the payment of money, are
reasonably susceptible of being cured by Permitted Leasehold Mortgagee or its
Permitted Leasehold Mortgagee Designee.
(g)    New Lease Priorities. If more than one Permitted Leasehold Mortgagee
shall request a New Lease pursuant to subsection (f)(i) of this Section 17.1,
Landlord shall enter into such New Lease with the Permitted Leasehold Mortgagee
whose mortgage is senior in lien, or with its Permitted Leasehold Mortgagee
Designee acting for the benefit of such Permitted Leasehold Mortgagee prior in
lien foreclosing on Tenant’s interest in this Lease. Landlord, without liability
to Tenant or any Permitted Leasehold Mortgagee with an adverse claim, may rely
upon (i) with respect to any Permitted Leasehold Mortgage evidenced by a
recorded security instrument, a title insurance policy (or, if elected by
Landlord in its sole discretion, a title insurance commitment, certificate of
title or other similar instrument) issued by a reputable title insurance company
as the basis for determining the appropriate Permitted Leasehold Mortgagee who
is entitled to such New Lease or (ii) with respect to any Permitted Leasehold
Mortgage not evidenced by a recorded security instrument, the statement with
respect to relative priority of Permitted Leasehold Mortgages contained in the
applicable notice delivered pursuant to Section 17.1(b)(i), provided that any
such statement that provides that any such Permitted Leasehold Mortgage
described in this clause (ii) is senior or prior to any Permitted Leasehold
Mortgage evidenced by a recorded security instrument shall only be effective to
the extent it is consented to in writing by the Permitted Leasehold Mortgagee in
respect of such Permitted Leasehold Mortgage evidenced by a recorded security
instrument.
(h)    Permitted Leasehold Mortgagee Need Not Cure Specified Defaults. Nothing
herein contained shall require any Permitted Leasehold Mortgagee to cure any
Incurable Default in order to comply with the provisions of Sections 17.1(d) and
17.1(e), or as a condition of entering into the New Lease provided for by
Section 17.1(f). For the avoidance of doubt, upon such foreclosure and/or the
effectuation of such a New Lease in accordance with the provisions, terms and
conditions hereof, any such defaults are automatically deemed waived through the
effective date of such foreclosure or New Lease as to any such Permitted
Leasehold Mortgagee or its Permitted Leasehold


113

--------------------------------------------------------------------------------





Mortgagee Designee, as the new tenant hereunder or under the New Lease, as
applicable (it being understood that the provisions of this sentence shall not
be deemed to relieve such new tenant of its obligations to comply with this
Lease or such New Lease from and after the effective date of such foreclosure or
New Lease).
(i)    Casualty Loss. A standard mortgagee clause naming each Permitted
Leasehold Mortgagee for which notice has been properly provided to Landlord
pursuant to Section 17.1(b) hereof may be added to any and all insurance
policies required to be carried by Tenant hereunder on condition that (and, in
all events, Tenant agrees that) the insurance proceeds are to be applied in the
manner specified in this Lease and the Permitted Leasehold Mortgage shall so
provide; except that the Permitted Leasehold Mortgage may provide a manner for
the disposition of such proceeds, if any, otherwise payable directly to Tenant
(but not such proceeds, if any, payable jointly to Landlord and Tenant or to
Landlord, to the Fee Mortgagee or to a third-party escrowee) pursuant to the
provisions of this Lease.
(j)    Arbitration; Legal Proceedings. Landlord shall give prompt notice to each
Permitted Leasehold Mortgagee (for which notice has been properly provided to
Landlord pursuant to Section 17.1(b) hereof) of any arbitration (including a
determination of Fair Market Ownership Value or Fair Market Base Rental Value)
or legal proceedings between Landlord and Tenant involving obligations under
this Lease.
(k)    Notices. Notices from Landlord to the Permitted Leasehold Mortgagee for
which notice has been properly provided to Landlord pursuant to Section 17.1(b)
hereof shall be provided in the method provided in Article XXXV hereof to the
address furnished Landlord pursuant to subsection (b) of this Section 17.1, and
those from the Permitted Leasehold Mortgagee to Landlord shall be mailed to the
address designated pursuant to the provisions of Article XXXV hereof. Such
notices, demands and requests shall be given in the manner described in this
Section 17.1 and in Article XXXV and shall in all respects be governed by the
provisions of those sections.
(l)    Limitation of Liability. Notwithstanding any other provision hereof to
the contrary, (i) Landlord agrees that any Permitted Leasehold Mortgagee’s
liability to Landlord in its capacity as Permitted Leasehold Mortgagee hereunder
howsoever arising shall be limited to and enforceable only against such
Permitted Leasehold Mortgagee’s interest in the Leasehold Estate and the other
collateral granted to such Permitted Leasehold Mortgagee to secure the
obligations under the loan secured by the applicable Permitted Leasehold
Mortgage, and (ii) each Permitted Leasehold Mortgagee agrees that Landlord’s
liability to such Permitted Leasehold Mortgagee hereunder howsoever arising
shall be limited to and enforceable only against Landlord’s interest in the
Leased Property, and no recourse against Landlord shall be had against any other
assets of Landlord whatsoever.
(m)    Sale Procedure. If this Lease has been terminated, the Permitted
Leasehold Mortgagee for which notice has been properly provided to Landlord
pursuant to Section 17.1(b) hereof with the most senior lien on the Leasehold
Estate shall have the right to make the determinations and agreements on behalf
of Tenant under Article XXXVI, in each case, in accordance with and subject to
the terms and provisions of Article XXXVI.


114

--------------------------------------------------------------------------------





(n)    Third Party Beneficiary. Each Permitted Leasehold Mortgagee (for so long
as such Permitted Leasehold Mortgagee holds a Permitted Leasehold Mortgage) is
an intended third-party beneficiary of this Article XVII entitled to enforce the
same as if a party to this Lease.
(o)    The fee title to the Leased Property and the Leasehold Estate of Tenant
therein created by this Lease shall not merge but shall remain separate and
distinct, notwithstanding the acquisition of said fee title and said Leasehold
Estate by Landlord or by Tenant or by a third party, by purchase or otherwise.

17.2    Landlord Cooperation with Permitted Leasehold Mortgage. If, in
connection with granting any Permitted Leasehold Mortgage or entering into an
agreement relating thereto, Tenant shall request in writing (i) reasonable
cooperation from Landlord or (ii) reasonable amendments or modifications to this
Lease, in each case required to comply with any reasonable request made by
Permitted Leasehold Mortgagee, Landlord shall reasonably cooperate with such
request, so long as (a) no Tenant Event of Default is continuing, (b) all
reasonable documented out-of-pocket costs and expenses incurred by Landlord,
including, but not limited to, its reasonable documented attorneys’ fees, shall
be paid by Tenant, and (c) any requested action, including any amendments or
modification of this Lease, shall not (i) increase Landlord’s monetary
obligations under this Lease by more than a de minimis extent, or increase
Landlord’s non-monetary obligations under this Lease in any material respect or
decrease Tenant’s obligations in any material respect, (ii) diminish Landlord’s
rights under this Lease in any material respect, (iii) adversely impact the
value of the Leased Property by more than a de minimis extent or otherwise have
a more than de minimis adverse effect on the Leased Property, Tenant or
Landlord, (iv) adversely impact Landlord’s (or any Affiliate of Landlord’s) tax
treatment or position, (v) result in this Lease not constituting a “true lease”,
or (vi) result in a default under the Fee Mortgage Documents.

ARTICLE XVIII
TRANSFERS BY LANDLORD

18.1    Transfers Generally. Landlord may sell, assign, transfer or convey,
without Tenant’s consent, the Leased Property, in whole (subject to exclusions
for assets that may not be transferred and that, in the aggregate, are de
minimis) but not in part (unless in part due to a transaction in which multiple
Affiliates of a single Person (collectively, “Affiliated Persons”) will own the
Leased Property as tenants in common, but only if this Lease remains as a
single, indivisible Lease and all such Affiliated Persons execute a joinder to
this Lease as “Landlord”, on a joint and several basis, the form and substance
of which joinder shall be reasonably satisfactory to Tenant and Landlord) to a
single transferee (such transferee, such tenants in common or any other
permitted transferee of this Lease, in each case, (an “Acquirer”) and, in
connection with such transaction, this Lease shall be assigned to the applicable
Acquirer such that the Acquirer shall become successor Landlord as if an
original party to this Lease. If Landlord (including any permitted successor
Landlord) shall convey the entire Leased Property (subject to exclusions for
assets that may not be transferred and that, in the aggregate, are de minimis)
in accordance with the terms of this Lease, other than as security for a debt,
and the applicable Acquirer expressly assumes all obligations of Landlord
arising after the date of the conveyance, Landlord shall thereupon be released
from all future liabilities and obligations of Landlord under this Lease arising
or accruing from and after the


115

--------------------------------------------------------------------------------





date of such conveyance or other transfer and all such future liabilities and
obligations shall thereupon be binding upon such applicable Acquirer. Without
limitation of the preceding provisions of this Section 18.1, any or all of the
following shall be freely permitted to occur: (i) any transfer of the Leased
Property, in whole but not in part (subject to exclusions for assets that may
not be transferred and that, in the aggregate, are de minimis), to a Fee
Mortgagee (in each case, subject to exclusions for assets that may not be
transferred and that, in the aggregate, are de minimis) in accordance with the
terms of this Lease (including any transfer of the direct or indirect equity
interests in Landlord), which transfer may include, without limitation, a
transfer by foreclosure brought by the Fee Mortgagee or a transfer by a deed in
lieu of foreclosure, assignment in lieu of foreclosure or other transaction in
lieu of foreclosure; (ii) a merger transaction or other similar disposition
affecting Landlord REIT or a sale by Landlord REIT directly or indirectly
involving the Leased Property (so long as (x) upon consummation of such
transaction, all of the Leased Property (subject to exclusions for assets that
may not be transferred and that, in the aggregate, are de minimis) is owned by a
single Person (or multiple Affiliated Persons as tenants in common) and (y) such
surviving Person(s) execute(s) an assumption of this Lease, the MLSA and all
Lease/MLSA Related Agreements to which Landlord is a party, assuming all
obligations of Landlord hereunder and thereunder) (in the case of multiple
Affiliated Persons, on a joint and several basis), the form and substance of
which assumption shall be reasonably satisfactory to Tenant and Landlord); (iii)
a sale/leaseback transaction by Landlord with respect to the entire Leased
Property (subject to exclusions for assets that may not be transferred and that,
in the aggregate, are de minimis) (provided (x) the overlandlord under the
resulting overlease agrees that, in the event of a termination of such
overlease, this Lease shall continue in effect as a direct lease between such
overlandlord and Tenant and (y) the overlease shall not impose any new,
additional or more onerous obligations on Tenant without Tenant’s prior written
consent in Tenant’s sole discretion (and without limiting the generality of the
foregoing, the overlease shall not impose any additional monetary obligations
(whether for payment of rents under such overlease or otherwise) on Tenant),
subject to and in accordance with all of the provisions, terms and conditions of
this Lease; (iv) any sale of any indirect interest in the Leased Property that
does not change the identity of Landlord hereunder, including without limitation
a participating interest in Landlord’s interest under this Lease or a sale of
Landlord’s reversionary interest in the Leased Property so long as Landlord
remains the only party with authority to bind the Landlord under this Lease, or
(v) a sale or transfer to an Affiliate of Landlord or a joint venture entity in
which any Affiliate of Landlord is the managing member or partner, so long as
(x) upon consummation of such transaction, all of the Leased Property (subject
to exclusions for assets that may not be transferred and that, in the aggregate,
are de minimis) is owned by a single Person or multiple Affiliated Persons as
tenants in common and (y) such Person(s) execute(s) an assumption of this Lease,
the MLSA and all Lease/MLSA Related Agreements to which Landlord is a party,
assuming all obligations of Landlord hereunder and thereunder (in the case of
multiple Affiliated Persons, on a joint and several basis), the form and
substance of which assumption shall be reasonably satisfactory to Tenant and
Landlord. Notwithstanding anything to the contrary herein, Landlord shall not
sell, assign, transfer or convey the Leased Property, or assign this Lease, to
(I) a Tenant Prohibited Person (as defined in the MLSA), (II) a Manager
Prohibited Person (as defined in the MLSA), or (III) any Person that is
associated with a Person who has been found “unsuitable”, denied a Gaming
License or otherwise precluded from participation in the Gaming Industry by any
Gaming Authority where such association would reasonably be expected to
adversely affect, any of Tenant’s or its Affiliates’ Gaming Licenses or Tenant’s
or its Affiliates’ then-current standing with any Gaming


116

--------------------------------------------------------------------------------





Authority. Any transfer by Landlord under this Article XVIII shall be subject to
all applicable Legal Requirements, including any Gaming Regulations, and no such
transfer shall be effective until any applicable approvals with respect to
Gaming Regulations, if applicable, are obtained. Tenant shall attorn to and
recognize any successor Landlord in connection with any transfer(s) permitted
under this Article XVIII as Tenant’s “landlord”.

18.2    Intentionally Omitted.

18.3    Intentionally Omitted.

18.4    Transfers to Tenant Competitors. In the event that, and so long as,
Landlord is a Tenant Competitor, then, notwithstanding anything herein to the
contrary, the following shall apply:
(a)    Without limitation of Section 23.1(c) of this Lease, Tenant shall not be
required (1) to deliver the information required to be delivered to such
Landlord pursuant to Section 23.1(b) hereof to the extent the same would give
such Landlord a “competitive” advantage with respect to markets in which such
Landlord and Tenant or CEC might be competing at any time (it being understood
that such Landlord shall retain audit rights with respect to such information to
the extent required to confirm Tenant’s compliance with the terms of this Lease
(and such Landlord shall be permitted to comply with Securities Exchange
Commission, Internal Revenue Service and other legal and regulatory requirements
with regard to such information) and provided that appropriate measures are in
place to ensure that only such Landlord’s auditors (which for this purpose shall
be a “big four” firm designated by such Landlord) and attorneys (as reasonably
approved by Tenant) (and not Landlord or any Affiliates of such Landlord or any
direct or indirect parent company of such Landlord or any Affiliate of such
Landlord) are provided access to such information) or (2) to provide information
that is subject to the quality assurance immunity or is subject to
attorney-client privilege or the attorney work product doctrine.
(b)    Certain of Landlord’s consent or approval rights set forth in this Lease
shall be eliminated or modified, as follows:
(i)    Clause (vii) of the definition of Primary Intended Use shall be deleted,
and clause (v) of the definition of Primary Intended Use shall be modified to
read as follows: “(v) such other ancillary uses, but in all events consistent
with the current use of the Leased Property or any portion thereof as of the
Commencement Date or with then-prevailing or innovative or state-of-the-art
hotel, resort and gaming industry use, and/or”.
(ii)    Without limitation of the other provisions of Section 10.1(a), the
approval of Landlord shall not be required under (1) Section 10.1(a) for
Alterations and Capital Improvements in excess of Seventy-Five Million and
No/100 Dollars ($75,000,000.00), and (2) Section 10.2(b) for approval of the
Architect thereunder.
(c)    With respect to all consent, approval and decision-making rights granted
to such Landlord under the Lease relating to competitively sensitive matters
pertaining to the use and operation of the Leased Property and Tenant’s business
conducted thereat (other than any right of Landlord to grant waivers and amend
or modify any of the terms of this Lease), such Landlord shall


117

--------------------------------------------------------------------------------





establish an independent committee to evaluate, negotiate and approve such
matters, independent from and without interference from such Landlord’s
management or Board of Directors. Any dispute over whether a particular decision
should be determined by such independent committee shall be submitted for
resolution by an Expert pursuant to Section 34.2 hereof.
Tenant acknowledges and agrees that (x) as of the Commencement Date, Joliet
Partner is a minority interest holder in the landlord under the Joliet Lease and
does not Control such landlord; and (y) for so long as the circumstances in
clause (x) continue and the Joliet Partner continues to own no more than twenty
percent (20%) of the interest in such landlord, neither Landlord nor any of its
Affiliates shall be deemed to be a Tenant Competitor solely as a result of the
circumstances in clause (x).

ARTICLE XIX
HOLDING OVER
If Tenant shall for any reason remain in possession of the Leased Property after
the Expiration Date without the consent, or other than at the request, of
Landlord, such possession shall be as a month-to-month tenant during which time
Tenant shall pay as Rent each month an amount equal to (a) two hundred percent
(200%) of the monthly installment of Rent applicable as of the Expiration Date,
and (b) all Additional Charges and all other sums payable by Tenant pursuant to
this Lease. During such period of month-to-month tenancy, Tenant shall be
obligated to perform and observe all of the terms, covenants and conditions of
this Lease, but shall have no rights hereunder other than the right, to the
extent given by law to month-to-month tenancies, to continue its occupancy and
use of the Leased Property. Nothing contained herein shall constitute the
consent, express or implied, of Landlord to the holding over of Tenant after the
Expiration Date. This Article XIX is subject to Tenant’s rights and obligations
under Article XXXVI below, and it is understood and agreed that any possession
of the Leased Property after the Expiration Date pursuant to such Article XXXVI
shall not constitute a hold over subject to this Article XIX.

ARTICLE XX
RISK OF LOSS
The risk of loss or of decrease in the enjoyment and beneficial use of the
Leased Property or any part thereof as a consequence of the damage or
destruction thereof by fire, the elements, casualties, thefts, riots, wars or
otherwise, or in consequence of foreclosures, attachments, levies or executions
(other than by Landlord and Persons claiming from, through or under Landlord)
during the Term is assumed by Tenant, and except as otherwise expressly provided
herein no such event shall entitle Tenant to any abatement of Rent.

ARTICLE XXI
INDEMNIFICATION

21.1    General Indemnification.


118

--------------------------------------------------------------------------------





(i)    In addition to the other indemnities contained herein, and
notwithstanding the existence of any insurance carried by or for the benefit of
Landlord or Tenant, and without regard to the policy limits of any such
insurance, Tenant shall protect, indemnify, save harmless and defend Landlord
and its principals, partners, officers, members, directors, shareholders,
employees, managers, agents and servants (collectively, the “Landlord
Indemnified Parties”; each individually, a “Landlord Indemnified Party”), from
and against all liabilities, obligations, claims, damages, penalties, causes of
action, costs and expenses, including reasonable documented attorneys’,
consultants’ and experts’ fees and expenses, imposed upon or incurred by or
asserted against the Landlord Indemnified Parties (excluding any indirect,
special, punitive or consequential damages as provided in Section 41.3) by
reason of any of the following (in each case, other than to the extent resulting
from Landlord’s gross negligence or willful misconduct or default hereunder or
the violation by Landlord of any Legal Requirement imposed against Landlord
(including any Gaming Regulations, but excluding any Legal Requirement which
Tenant is required to satisfy pursuant to the terms hereof or otherwise)):
(i) any accident, injury to or death of Persons or loss of or damage to property
occurring on or about the Facility (or any part thereof) or adjoining sidewalks
under the control of Tenant or any Subtenant; (ii) any use, misuse, non-use,
condition, maintenance or repair by Tenant of the Facility (or any part
thereof); (iii) any failure on the part of Tenant to perform or comply with any
of the terms of this Lease; (iv) any claim for malpractice, negligence or
misconduct committed by Tenant or any Person on or from the Facility (or any
part thereof); (v) the violation by Tenant of any Legal Requirement (including
any Gaming Regulations) or Insurance Requirements; (vi) the non-performance of
any contractual obligation, express or implied, assumed or undertaken by Tenant
with respect to the Facility (or any part thereof) or any business or other
activity carried on in relation to the Facility (or any part thereof) by Tenant;
(vii) any lien or claim that may be asserted against the Facility (or any part
thereof) arising from any failure by Tenant to perform its obligations hereunder
or under any instrument or agreement affecting the Facility (or any part
thereof); (viii) any third-party claim asserted against Landlord as a result of
Landlord being a party to the MLSA, so long as such claim does not result from
Landlord’s actions; (ix) all amounts actually payable by a Landlord Indemnified
Party to any Fee Mortgagee Securitization Indemnitee under any Existing Fee
Mortgage Document as in effect as of the Commencement Date in the nature of
indemnification as a result of any Tenant Securitization Certification being
inaccurate and (x) any matter arising out of Tenant’s (or any Subtenant’s)
management, operation, use or possession of the Facility or any business or
other activity carried on, at, from or in relation to the Facility (including
any litigation, suit, proceeding or claim asserted against Landlord). Any
amounts which become payable by Tenant under this Article XXI shall be paid
within ten (10) days after liability therefor is determined by a final non
appealable judgment or settlement or other agreement of the Parties, or, with
respect to amounts payable by Tenant under the foregoing clause (ix), when such
amounts become payable under the applicable Fee Mortgage Document, and if not
timely paid shall bear interest at the Overdue Rate from the date of such
determination to the date of payment. Tenant, with its counsel and at its sole
cost and expense, shall contest, resist and defend any such claim, action or
proceeding asserted or instituted against the Landlord Indemnified Parties. For
purposes of this Article XXI, any acts or omissions of Tenant or any Subtenant
or any Subsidiary, as applicable, or by employees, agents, assignees,
contractors, subcontractors or others acting for or on behalf of Tenant or any
Subtenant or any Subsidiary, as applicable (including, without limitation,
Manager or anyone acting by, through or


119

--------------------------------------------------------------------------------





on behalf of Manager) (whether or not they are negligent, intentional, willful
or unlawful), shall be strictly attributable to Tenant.
(ii)    Notwithstanding the existence of any insurance carried by or for the
benefit of Landlord or Tenant, and without regard to the policy limits of any
such insurance, Landlord shall protect, indemnify, save harmless and defend
Tenant and its principals, partners, officers, members, directors, shareholders,
employees, managers, agents and servants (collectively, the “Tenant Indemnified
Parties”; each individually, a “Tenant Indemnified Party”) from and against all
liabilities, obligations, claims, damages, penalties, causes of action, costs
and expenses, including reasonable documented attorneys’, consultants’ and
experts’ fees and expenses, imposed upon or incurred by or asserted against the
Tenant Indemnified Parties (excluding any indirect, special, punitive or
consequential damages as provided in Section 41.3) by reason of (A) Landlord’s
gross negligence or willful misconduct hereunder, other than to the extent
resulting from Tenant’s gross negligence or willful misconduct or default
hereunder, and (B) the violation by Landlord of any Legal Requirement imposed
against Landlord (including any Gaming Regulations, but excluding any Legal
Requirement which Tenant is required to satisfy pursuant to the terms hereof or
otherwise). Any amounts which become payable by Landlord under this Article XXI
shall be paid within ten (10) days after liability therefor is determined by a
final non appealable judgment or settlement or other agreement of the Parties,
and if not timely paid shall bear interest at the Overdue Rate from the date of
such determination to the date of payment. Landlord, with its counsel and at its
sole cost and expense, shall contest, resist and defend any such claim, action
or proceeding asserted or instituted against the Tenant Indemnified Parties. For
purposes of this Article XXI, any acts or omissions of Landlord, or by
employees, agents, contractors, subcontractors or others acting for or on behalf
of Landlord (whether or not they are negligent, intentional, willful or
unlawful), shall be strictly attributable to Landlord.

21.2    Encroachments, Restrictions, Mineral Leases, etc. If any of the Leased
Improvements shall encroach upon any property, street or right-of-way, or shall
violate any restrictive covenant or other similar agreement affecting the Leased
Property, or any part thereof, or shall impair the rights of others under any
easement or right-of-way to which the Leased Property is subject, or the use of
the Leased Property or any portion thereof is impaired, limited or interfered
with by reason of the exercise of the right of surface entry or any other
provision of a lease or reservation of any oil, gas, water or other minerals,
then, promptly upon the request of Landlord or any Person affected by any such
encroachment, violation or impairment (collectively, a “Title Violation”),
Tenant, subject to its right to contest the existence of any such encroachment,
violation or impairment to the extent provided in this Lease, and without
limitation of any of Tenant’s obligations otherwise set forth in this Lease (to
the extent applicable), shall (i) in the case of any third party claims
(excluding for the avoidance of doubt those made by Affiliates of Landlord)
based on or resulting from such Title Violation, protect, indemnify, save
harmless and defend the Landlord Indemnified Parties from and against, with
respect to matters first arising from and after the Commencement Date, one
hundred percent (100%) of, and with respect to matters existing as of the
Commencement Date, fifty percent (50%) of, any and all losses, liabilities,
obligations, claims, damages, penalties, causes of action, costs and expenses
(including reasonable documented attorneys’, consultants’ and experts’ fees and
expenses) based on or arising by reason of any such third party claim based on
or resulting from such Title Violation; provided, however, that Tenant


120

--------------------------------------------------------------------------------





shall be required to so protect, indemnify, save harmless and defend the
Landlord Indemnified Parties only to the extent that the proceeds from
Landlord’s title insurance policies are not sufficient to cover such losses,
liabilities, obligations, claims, damages, penalties, causes of action, costs
and expenses (it being understood that if Tenant pays any such amounts that are
contemplated hereunder to be covered by Landlord’s title insurance policies,
then Tenant shall be subrogated to all or fifty percent (50%) of (as applicable)
the rights of Landlord against its title insurance carriers and shall be
entitled to, with respect to matters first arising from and after the
Commencement Date, one hundred percent (100%) of, and with respect to matters
existing as of the Commencement Date, fifty percent (50%) of, the proceeds (net
of Landlord’s out-of-pocket costs incurred in obtaining such proceeds) from such
title insurance policy related to such Title Violation; except, however, Tenant
shall not be entitled to receive proceeds from any such title insurance policies
in excess of amounts actually paid by Tenant in connection therewith) and (ii)
to the extent that no third party makes a claim with respect to such Title
Violation, Landlord shall not require Tenant to cure any of the foregoing
matters unless it would have a material adverse effect on the Leased Property
following expiration or termination of this Lease, and in the event Tenant so
cures any such matters, (A) Tenant shall bear with respect to matters first
arising from and after the Commencement Date, one hundred percent (100%) of, and
with respect to matters existing as of the Commencement Date, fifty percent
(50%) of, the cost of such cure (after giving effect to such title insurance
proceeds), and (B) Tenant shall be subrogated to all or fifty percent (50%) of
(as applicable) the rights of Landlord against its title insurance carriers and
shall be entitled to, with respect to matters first arising from and after the
Commencement Date, one hundred percent (100%) of, and with respect to matters
existing as of the Commencement Date, fifty percent (50%) of, the proceeds (net
of Landlord’s out-of-pocket costs incurred in obtaining such proceeds) from such
title insurance policy related to such Title Violation; except, however, Tenant
shall not be entitled to receive proceeds from any such title insurance policies
in excess of amounts actually paid by Tenant in connection therewith. In the
event of an adverse final determination with respect to any such encroachment,
violation or impairment, (a) either of Tenant or Landlord shall obtain valid and
effective waivers or settlements of all claims, liabilities and damages
resulting from each such encroachment, violation or impairment, or (b) Tenant
shall make such changes in the Leased Improvements, and take such other actions,
in each case reasonably acceptable to Landlord, as Tenant in the good faith
exercise of its judgment deems reasonably practicable, to remove such
encroachment or to end such violation or impairment, including, if necessary,
the alteration of any of the Leased Improvements, and in any event take all such
actions as may be necessary in order to be able to continue the operation of the
applicable portion of the Leased Property for the Primary Intended Use
substantially in the manner and to the extent the applicable portion of the
Leased Property was operated prior to the assertion of such encroachment,
violation or impairment; provided that, (i) unless required under an adverse
final determination of a claim brought by a third party other than Landlord or
any Affiliate of Landlord, Tenant shall not be required to obtain any such
waivers or settlements, make any such changes or take any such other actions
unless such encroachment, violation or impairment otherwise would have a
material adverse effect on the Leased Property following expiration or
termination of this Lease, and (ii) Tenant shall bear with respect to matters
first arising from and after the Commencement Date, one hundred percent (100%)
of, and with respect to matters existing as of the Commencement Date, fifty
percent (50%) of, the cost of obtaining such waivers or settlements, making any
such changes or taking any such other actions. Tenant’s obligations under this
Section 21.2 shall be in addition to and shall in no way discharge or diminish
any obligation of any insurer


121

--------------------------------------------------------------------------------





under any policy of title or other insurance and, to the extent of any recovery
under any title insurance policy, Tenant shall be entitled to, with respect to
matters first arising from and after the Commencement Date, one hundred percent
(100%) of, and with respect to matters existing as of the Commencement Date,
fifty percent (50%) of any sums recovered by Landlord under any such policy of
title or other insurance (net of Landlord’s out-of-pocket costs incurred in
seeking such recovery) up to the maximum amount paid by Tenant in accordance
with this Section 21.2 and Landlord, upon request by Tenant, shall pay over to
Tenant the applicable portion of such sum paid to Landlord in recovery on such
claim. Landlord agrees to use reasonable efforts to seek recovery under any
policy of title or other insurance under which Landlord is an insured party for
all losses, liabilities, obligations, claims, damages, penalties, causes of
action, costs and expenses (including reasonable documented attorneys’,
consultants’ and experts’ fees and expenses) based on or arising by reason of
any such encroachment, violation or impairment as set forth in this Section
21.2; provided, however, that in no event shall Landlord be obligated to
institute any litigation, arbitration or other legal proceedings in connection
therewith unless Landlord is reasonably satisfied that Tenant has the financial
resources needed to fund all or fifty percent (50%) (as applicable) of the
expenses of such litigation and Tenant and Landlord have agreed upon the terms
and conditions on which such funding will be made available by Tenant,
including, but not limited to, the mutual approval of a litigation budget.

ARTICLE XXII
TRANSFERS BY TENANT

22.1    Subletting and Assignment. Other than as expressly provided herein
(including in respect of Permitted Leasehold Mortgages under Article XVII, and
the permitted Subleases and assignments described in this Article XXII), Tenant
shall not, without Landlord’s prior written consent (which, except as
specifically set forth herein, may be withheld in Landlord’s sole and absolute
discretion), (w) voluntarily or by operation of law assign (which term includes
any transfer, sale, encumbering, pledge or other transfer or hypothecation), in
whole or in part, this Lease or Tenant’s Leasehold Estate, (x) let or sublet (or
sub-sublet, as applicable) all or any part of the Facility, or (y) other than in
accordance with the express terms of the MLSA, replace Manager or another
wholly-owned subsidiary of CEC as Manager under the MLSA (other than with
another wholly-owned subsidiary of CEC). Tenant acknowledges that Landlord is
relying upon the expertise of Tenant in the operation (and of Manager or such
other Affiliate of CEC in the management) of the Facility hereunder and that
Landlord entered into this Lease with the expectation that Tenant would remain
in and operate (and Manager or such other Affiliate of CEC would manage) the
Facility during the entire Term. Any Change of Control (or, subject to Section
22.2 below, any transfer of direct or indirect interests in Tenant that results
in a Change of Control) shall constitute an assignment of Tenant’s interest in
this Lease within the meaning of this Article XXII and the provisions requiring
consent contained herein shall apply thereto. Notwithstanding anything set forth
herein, except as expressly provided in Section 22.2(i) or in Article XI of the
MLSA, no assignment or direct or indirect transfer of any nature (whether or not
permitted hereunder) shall have the effect of releasing Tenant, Guarantor or
Manager from their respective obligations under the MLSA.


122

--------------------------------------------------------------------------------






22.2    Permitted Assignments and Transfers. Subject to compliance with the
provisions of Section 22.4, as applicable, and Article XL, Tenant (or a
third-party as applicable to the extent expressly referenced below), without the
consent of Landlord, may:
(i)    (a) subject to and in accordance with Section 17.1, assign this Lease
(and/or permit the assignment of direct or indirect interests in Tenant), in
whole, but not in part, to a Permitted Leasehold Mortgagee for collateral
purposes pursuant to a Permitted Leasehold Mortgage, (b) assign this Lease
(and/or permit the assignment of direct or indirect interests in Tenant) to such
Permitted Leasehold Mortgagee, its Permitted Leasehold Mortgagee Designee or any
other purchaser following any foreclosure or transaction in lieu of foreclosure
of the Permitted Leasehold Mortgage, and (c) assign this Lease (and/or direct or
indirect interests in Tenant) to any subsequent purchaser thereafter (provided
such subsequent purchaser is not CEC, any Affiliate of CEC or any other
Prohibited Leasehold Agent), in each case, solely in connection with or
following a foreclosure of, or transaction in lieu of foreclosure of, a
Permitted Leasehold Mortgage; provided, however, that immediately upon giving
effect to any Lease Foreclosure Transaction, (1) subject to the last sentence of
this Section 22.2, at the option of Foreclosure Successor Tenant, either of the
following conditions (A) or (B) shall be satisfied (the “Tenant Transferee
Requirement”): (A) (x) a Qualified Transferee will be the replacement Tenant
hereunder or will Control, and own not less than fifty-one percent (51%) of all
of the direct and indirect economic and beneficial interests in, Tenant or such
replacement Tenant, (y) a replacement lease guarantor that is a Qualified
Replacement Guarantor will have provided a Replacement Guaranty of the Lease,
and (z) the Leased Property shall be managed pursuant to a Replacement
Management Agreement by a Qualified Replacement Manager or a manager that is
expressly approved in writing by Landlord or (B) (x) a transferee that satisfies
the requirements set forth in clauses (b) through (i) in the definition of
Qualified Transferee will be the replacement Tenant or will Control and own not
less than fifty-one percent (51%) of all of the direct and indirect economic and
beneficial interests in Tenant, (y) the Lease shall continue to be guaranteed by
Guarantor under the MLSA (unless Landlord previously expressly consented in
writing to the termination of the MLSA) (it being understood that in any event
under this clause (B) Guarantor’s obligations under the MLSA shall continue in
full force and effect, without any reduction or impairment whatsoever, and
without the need to reaffirm the same), and (z) the Property shall be managed by
the Manager (or a replacement manager previously appointed by Landlord following
a Termination for Cause (as defined under the MLSA)) under the MLSA (or a
replacement management agreement previously approved by Landlord); (2) the
transferee and any of its applicable Affiliates shall have obtained all
necessary Gaming Licenses as required under applicable Legal Requirements
(including Gaming Regulations) and all other licenses, approvals, and permits
required for such transferee to be Tenant under this Lease; (3) the transferee
and its equity holders will comply with all customary “know your customer”
requirements of any Fee Mortgagee; (4) a single Person or multiple Affiliated
Persons as tenants in common (each of which satisfy the Tenant Transferee
Requirement) (provided such Affiliated Persons have executed a joinder to this
Lease as the “Tenant” on a joint and several basis, the form and substance of
which joinder shall be reasonably satisfactory to Landlord) shall own, directly,
all of Tenant’s Leasehold Estate and be Tenant under this Lease; and (5) the
Foreclosure Successor Tenant shall (i) provide written notice to Landlord at
least thirty (30) days prior to the closing of the applicable Lease Foreclosure
Transaction, specifying in reasonable detail the nature of such Lease
Foreclosure Transaction and such additional information as Landlord may


123

--------------------------------------------------------------------------------





reasonably request in order to determine that the requirements of this Section
22.2(i) are satisfied, which notice shall be accompanied by proposed forms of
the Lease Assumption Agreement, the amendment to this Lease contemplated by the
penultimate paragraph of this Section 22.2, and if clause (1)(A) applies, the
forms of proposed Replacement Guaranty and Replacement Management Agreement,
(ii) assume (or, in the case of a foreclosure on or transfer of direct or
indirect interests in Tenant, cause Tenant to reaffirm) in writing (in a form
reasonably acceptable to Landlord) the obligations of Tenant under this Lease,
the MLSA (to the extent the Property shall continue to be managed by the Manager
under the MLSA), and all applicable Lease/MLSA Related Agreements to which
Tenant is a party, from and after the date of the closing of the Lease
Foreclosure Transaction (a “Lease Assumption Agreement”), (iii) provide Landlord
with a copy of any such Lease Assumption Agreement and all other documents
required under this Section 22.2(i) as executed at such closing promptly
following such closing and (iv) provide Landlord with a customary opinion of
counsel reasonably satisfactory to Landlord with respect to the execution,
authorization, and enforceability and other customary matters;
(ii)    upon prior written notice to Landlord, assign this Lease in entirety to
an Affiliate of Tenant, to CEC or an Affiliate of CEC, provided, that such
assignee becomes party to and assumes (in a form reasonably satisfactory to
Landlord) this Lease, the MLSA and all applicable Lease/MLSA Related Agreements
to which Tenant is a party (it being understood, for the avoidance of doubt,
that none of the foregoing shall result in Tenant being released from this
Lease, the MLSA or any of the other Lease/MLSA Related Agreements);
(iii)    transfer direct or indirect interests in Tenant or its direct or
indirect parent(s) on a nationally-recognized exchange; provided, however, that,
in the event of a Change of Control of CEC, then the qualifications, quality and
experience of the management of Tenant, and the quality of the management and
operation of the Facility must in each case be generally consistent with or
superior to that which existed prior to such Change of Control (it being agreed
that Tenant shall give no less than thirty (30) days’ prior notice to Landlord
of any transaction or series of related transactions which would result in a
Change of Control of CEC and Tenant shall furnish Landlord with such information
and materials relating to the proposed transaction as Landlord may reasonably
request in connection with making its determination under this clause (iii) (to
the extent in Tenant’s possession or reasonable control, and subject to
customary and reasonable confidentiality restrictions in connection therewith),
and if Landlord determines that the quality of the management and operation of
the Facility will not meet such requirement, then such determination shall be
resolved pursuant to Section 34.2 (except, however, for this purpose, the
fifteen (15) day good faith negotiating period contemplated by Section 34.2
shall not apply));
(iv)    transfer any direct or indirect interests in Tenant so long as a Change
of Control does not result, provided Landlord shall be given prior written
notice of any transfer of ten percent (10%) or more (in the aggregate) direct or
indirect ownership interest in Tenant of which transfer Tenant or CEC has actual
knowledge other than any such transfer on a nationally recognized exchange;
(v)    transfer direct or indirect interests in CEC; provided, however, that in
the event of a Change of Control of CEC, the qualifications, quality and
experience of the management


124

--------------------------------------------------------------------------------





of Tenant, and the quality of the management and operation of the Facility must
in each case be generally consistent with or superior to that which existed
prior to such Change of Control (it being agreed that Tenant shall give no less
than thirty (30) days’ prior notice to Landlord of any transaction or series of
related transactions which would result in a Change of Control of CEC and Tenant
shall furnish Landlord with such information and materials relating to the
proposed transaction as Landlord may reasonably request in connection with
making its determination under this clause (v) (to the extent in Tenant’s
possession or reasonable control, subject to customary and reasonable
confidentiality restrictions in connection therewith), and if Landlord
determines that the quality of the management and operation of the Facility will
not meet such requirement, then such determination shall be resolved pursuant to
Section 34.2 (except, however, for this purpose, the fifteen (15) day good faith
negotiating period contemplated by Section 34.2 shall not apply)); and/or
(vi)    transfer direct or indirect interests in Tenant or its direct or
indirect parent(s) in connection with a transfer of all of the assets (other
than assets which in the aggregate are de minimis) of CEC; provided, that all
requirements of Section 11.3.3 of the MLSA in connection with a Substantial
Transfer (as defined in the MLSA) of CEC shall have been complied with in all
respects; provided, however, that CEC shall not be released from its obligations
under the MLSA and the applicable transferee shall assume, jointly and severally
with CEC (in a form reasonably satisfactory to Landlord), all of CEC’s
obligations under the MLSA.
In connection with any transaction permitted pursuant to Section 22.2(i), the
applicable Foreclosure Successor Tenant and Landlord shall make such amendments
and other modifications to this Lease as are reasonably requested by either such
party as needed to give effect to such transaction and such technical amendments
as may be reasonably necessary or appropriate in connection with such
transaction including technical changes in the provisions of this Lease
regarding delivery of Financial Statements from Tenant and CEC to reflect the
changed circumstances of Tenant, any interest holders in Tenant or Guarantor
(provided, that, in all events, any such amendments or modifications shall not
increase any Party’s monetary obligations under this Lease by more than a de
minimis extent or any Party’s non-monetary obligations under this Lease in any
material respect or diminish any Party’s rights under this Lease in any material
respect; provided, further, it is understood that delivery by any applicable
Qualified Replacement Guarantor or parent of a replacement Tenant of Financial
Statements and other reporting consistent with the requirements of Article XXIII
hereof shall not be deemed to increase Tenant’s obligations or decrease Tenant’s
rights under this Lease). After giving effect to any such transaction, unless
the context otherwise requires, references to Tenant shall be deemed to refer to
the Foreclosure Successor Tenant permitted under this Section 22.2.
Notwithstanding anything otherwise contained in this Lease, Landlord and Tenant
acknowledge that Landlord entered into this Lease with the expectation that (x)
the Leased Property and the Other Leased Property would be under common
management by the Manager pursuant to the MLSA and the Other MLSA, respectively,
and (y) the Leased Property would be operated under the CPLV Brand and Trademark
and other CPLV Trademark and the other Licensed Trademarks (each as defined in
the CPLV Trademark License), and the Other Leased Property would be operated
under the Brands (as defined in the Other Leases). Accordingly, absent
Landlord’s express written


125

--------------------------------------------------------------------------------





consent, no assignment or other transfer shall be permitted under Section
22.2(i)(1)(A) or Section 22.2(i)(1)(B) unless, upon giving effect to such
assignment or other transfer, (i) unless the Manager of the Leased Property or
the manager of the Other Leased Property has been terminated pursuant to a
Termination for Cause under and as defined in the MLSA or applicable Other MLSA,
the manager of the Leased Property is the same Person (or an Affiliate of such
Person) that is then managing the Other Leased Property, (ii) the Leased
Property continues to be operated under the “Caesars Palace” Brand (including
pursuant to the CPLV Trademark License) and all other Property Specific IP, and
(iii) so long as the Leased Property is managed by Manager or any other
Affiliate of CEC, the Leased Property continues to be granted access to the
System-wide IP and Property Related IP at least consistent with the access
granted to the Leased Property prior to any such assignment or other transfer.
Notwithstanding anything to the contrary herein, any transfer of Tenant’s
interest in this Lease or the Leasehold Estate shall be subject to compliance
with all Gaming Regulations, including receipt of all applicable Gaming Licenses
by Tenant and/or the Qualified Transferee (and their applicable Affiliates) and
shall not result in the loss or violation of any Gaming License for the Leased
Property.

22.3    Permitted Sublease Agreements. Notwithstanding the provisions of
Section 22.1, but subject to compliance with the provisions of this Section 22.3
and of Section 22.4 and Article XL, provided that no Tenant Event of Default
shall have occurred and be continuing, Tenant may enter into any Sublease
(including sub-subleases, license agreements and other occupancy arrangements,
but excluding any Sublease for all or substantially all of the Leased Property)
without the consent of Landlord, provided, that, (i) Tenant is not released from
any of its obligations under this Lease, (ii) such Sublease is made for bona
fide business purposes in the normal course of the Primary Intended Use, and is
not designed with the intent to avoid payment of Variable Rent or otherwise
avoid any of the requirements or provisions of this Lease, (iii) such
transaction is not designed with the intent to frustrate Landlord’s ability to
enter into a new Lease of the Leased Property with a third Person following the
Expiration Date, (iv) such transaction shall not result in a violation of any
Legal Requirements (including Gaming Regulations) relating to the operation of
the Facility, including any Gaming Facilities, (v) any Sublease of all or
substantially all of the Facility shall be subject to the consent of Landlord
and the applicable Fee Mortgagee, and (vi) the Subtenant and any of its
applicable Affiliates shall have obtained all necessary Gaming Licenses as
required under applicable Legal Requirements (including Gaming Regulations) in
connection with such Sublease; provided, further, that, notwithstanding anything
otherwise set forth herein, the following are expressly permitted without such
consent: (A) the Specified Subleases and any renewals or extensions in
accordance with their terms, respectively, or non-material modifications thereto
and (B) any Subleases to Affiliates of Tenant that are necessary or appropriate
for the operation of the Facility, including any Gaming Facilities, in
connection with licensing requirements (e.g., gaming, liquor, etc.) (provided
the same are expressly subject and subordinate to this Lease); provided,
further, however, that, notwithstanding anything otherwise set forth herein, the
portion(s) of the Leased Property subject to any Subleases (other than the
Specified Subleases and other than Subleases to Affiliates of CEC) shall not be
used for Gaming purposes or other core functions or spaces at the Facility
(e.g., hotel room areas) (and any such Subleases to persons that are not
Affiliates of CEC in respect of Leased Property used or to be used in whole or
in part for Gaming purposes


126

--------------------------------------------------------------------------------





or other core functions or spaces (e.g., hotel room areas) shall be subject to
Landlord’s prior written consent not to be unreasonably withheld). If reasonably
requested by Tenant in respect of a Subtenant (including any sub-sublessee, as
applicable) permitted hereunder that is neither a Subsidiary nor an Affiliate of
Tenant or Guarantor, with respect to a Material Sublease, Landlord and any such
Subtenant (or sub-sublessee, as applicable) shall enter into a subordination,
non-disturbance and attornment agreement with respect to such Material Sublease
in a form reasonably satisfactory to Landlord, Tenant and the applicable
Subtenant (or sub-sublessee, as applicable), which subordination,
non-disturbance and attornment agreement shall, upon the request of Tenant,
provide that, following a termination of the Lease, any lender or provider of
financing to such Subtenant (or sub-sublessee, as applicable) that would be a
Permitted Leasehold Mortgagee (disregarding for this purpose, however, the
requirement that the liens created by a Permitted Leasehold Mortgage encumber
the entirety of Tenant’s Leasehold Estate, so long as the applicable
subleasehold mortgage covers all of the applicable Subtenant’s subleasehold
estate (other than items that are not capable of being mortgaged and that, in
the aggregate, are de minimis)) if such financing was incurred by Tenant shall
be entitled to substantially similar rights and benefits (and be subject to
substantially similar obligations) with respect to such Material Sublease as a
Permitted Leasehold Mortgagee (disregarding for this purpose, however, the
requirement that the liens created by a Permitted Leasehold Mortgage encumber
the entirety of Tenant’s Leasehold Estate, so long as the applicable
subleasehold mortgage covers all of the applicable Subtenant’s subleasehold
estate (other than items that are not capable of being mortgaged and that, in
the aggregate, are de minimis)) is entitled (and subject) with respect to this
Lease under Article XVII (and if a Fee Mortgage is then in effect, Landlord
shall use reasonable efforts to seek to cause the Fee Mortgagee to enter into a
subordination, non-disturbance and attornment agreement substantially in the
form customarily entered into by such Fee Mortgagee at the time of request with
similar subtenants (subject to adjustments and modifications arising out of the
specific nature and terms of this Lease and/or the applicable Sublease,
including the provisions described above relating to any lender or provider of
financing to such Subtenant (or sub-sublessee, as applicable))). After a Tenant
Event of Default has occurred and while it is continuing, Landlord may collect
rents from any Subtenant and apply the net amount collected to the Rent, but no
such collection shall be deemed (A) a waiver by Landlord of any of the
provisions of this Lease, (B) the acceptance by Landlord of such Subtenant as a
tenant or (C) a release of Tenant from the future performance of its obligations
hereunder. Notwithstanding anything otherwise set forth herein, Landlord shall
have no obligation to enter into a subordination, non-disturbance and attornment
agreement (or seek to cause a Fee Mortgagee to enter into a subordination,
non-disturbance and attornment agreement) with any Subtenant with respect to a
Sublease, (1) the term of which extends beyond the then Stated Expiration of
this Lease, unless the applicable Sublease is on commercially reasonable terms
at the time in question taking into consideration, among other things, the
identity of the Subtenant, the extent of the Subtenant’s investment into the
subleased space, the term of such Sublease and Landlord’s interest in such space
(including the resulting impact on Landlord’s ability to lease the Leased
Property on commercially reasonable terms after the Term of this Lease), or (2)
that constitutes a management arrangement. Tenant shall furnish Landlord with a
copy of each Material Sublease that Tenant enters into promptly following the
making thereof (irrespective of whether Landlord’s prior approval was required
therefor). In addition, promptly following Landlord’s request therefor, Tenant
shall furnish to Landlord (to the extent in Tenant’s possession or under
Tenant’s reasonable control) copies of all other Subleases with respect to the
Leased Property specified by Landlord. Without limitation of


127

--------------------------------------------------------------------------------





the foregoing, Tenant acknowledges it has furnished to Landlord a subordination
agreement dated as of the Commencement Date that is binding on all Subtenants
that are Subsidiaries or Affiliates of Tenant or Guarantor, pursuant to which
subordination agreement, among other things, all such Subtenants have
subordinated their respective Subleases to this Lease and all of the provisions,
terms and conditions hereof. Further, Tenant hereby represents and warrants to
Landlord that as of the Commencement Date, there exists no Sublease other than
the Specified Subleases.

22.4    Required Subletting and Assignment Provisions. Any Sublease permitted
hereunder and entered into after the Commencement Date must provide that:
(i)    the use of the Leased Property (or portion thereof) thereunder shall not
conflict with any Legal Requirement or any other provision of this Lease;
(ii)    in the case of a Sublease, in the event of cancellation or termination
of this Lease for any reason whatsoever or of the surrender of this Lease
(whether voluntary, involuntary or by operation of law) prior to the expiration
date of such Sublease, including extensions and renewals granted thereunder
without replacement of this Lease by a New Lease pursuant to Section 17.1(f),
then, subject to Article XXXVI and without affecting the provisions of any
subordination, non-disturbance and attornment agreement entered into between
Landlord and such Subtenant, (a) upon the request of Landlord (in Landlord’s
discretion), the Subtenant shall make full and complete attornment to Landlord
for the balance of the term of the Sublease, which attornment shall be evidenced
by an agreement in form and substance reasonably satisfactory to Landlord and
which the Subtenant shall execute and deliver within five (5) days after request
by Landlord and the Subtenant shall waive the provisions of any law now or
hereafter in effect which may give the Subtenant any right of election to
terminate the Sublease or to surrender possession in the event any proceeding is
brought by Landlord to terminate this Lease and (b) to the extent such Subtenant
(and each subsequent subtenant separately permitted hereunder) is required to
attorn to Landlord pursuant to subclause (a) above, the aforementioned
attornment agreement shall recognize the right of the subtenant (and such
subsequent subtenant) under the applicable Sublease and contain commercially
reasonable, customary non-disturbance provisions for the benefit of such
subtenant, so long as such Subtenant is not in default thereunder; and
(iii)    in the case of a Sublease, in the event the Subtenant receives a
written notice from Landlord stating that this Lease has been cancelled,
surrendered or terminated and not replaced by a New Lease pursuant to Section
17.1(f) or by a replacement lease pursuant to Article XXXVI, then the Subtenant
shall thereafter be obligated to pay all rentals accruing under said Sublease
directly to Landlord (or as Landlord shall so direct); all rentals received from
the Subtenant by Landlord shall be credited against the amounts owing by Tenant
under this Lease.
(iv)    in the case of a Sublease (other than the Specified Subleases), it shall
be subject and subordinate to all of the terms and conditions of this Lease
(subject to the terms of any applicable subordination, non-disturbance agreement
made pursuant to Section 22.3);
(v)    no Subtenant shall be permitted to further sublet all or any part of the
Leased Property or assign its Sublease except insofar as the same would be
permitted if it were a Sublease by Tenant under this Lease (it being understood
that any Subtenant under Section 22.3 may pledge


128

--------------------------------------------------------------------------------





and mortgage its subleasehold estate (or allow the pledge of its equity
interests) to its lenders or noteholders);
(vi)    in the case of a Sublease, the Subtenant thereunder will, upon request,
furnish to Landlord and each Fee Mortgagee an estoppel certificate of the same
type and kind as is required of Tenant pursuant to Section 23.1(a) hereof (as if
such Sublease was this Lease); and
(vii)    the Facility shall be operated under the CPLV Trademark and the other
Licensed Trademarks (each as defined in the CPLV Trademark License), and all of
Tenant’s rights in, to and under Property Specific IP, Property Specific Guest
Data and the CPLV Brand and Trademark License and, in the case of an assignment
where the Leased Property continues to be managed by Manager or any other
Affiliate of CEC, Property Related IP and other System-wide IP, shall also be
assigned to the applicable assignee, in each case, to the fullest extent
assignable.
Any assignment of the Leased Property permitted hereunder and entered into after
the Commencement Date (it being understood that a Sublease shall not constitute
an assignment) must provide that all of Tenant’s rights in, to and under
Property Specific IP and Property Specific Guest Data and, in the case of an
assignment where the Leased Property continues to be managed by Manager or any
other Affiliate of CEC, System-wide IP, shall also be assigned to the applicable
assignee, in each case, to the fullest extent applicable.
Any assignment, transfer or Sublease under this Article XXII shall be subject to
all applicable Legal Requirements, including any Gaming Regulations, and no such
assignment, transfer or Sublease shall be effective until any applicable
approvals with respect to Gaming Regulations, if applicable, are obtained.

22.5    Costs. Tenant shall reimburse Landlord for Landlord’s reasonable
out-of-pocket costs and expenses actually incurred in conjunction with the
processing and documentation of any assignment, subletting or management
arrangement (including in connection with any request for a subordination,
non-disturbance and attornment agreement), including reasonable documented
attorneys’, architects’, engineers’ or other consultants’ fees whether or not
such Sublease, assignment or management agreement is actually consummated.

22.6    No Release of Tenant’s Obligations; Exception. No assignment, subletting
or management agreement shall relieve Tenant of its obligation to pay the Rent
and to perform all of the other obligations to be performed by Tenant hereunder.
The liability of Tenant and any immediate and remote successor in interest of
Tenant (by assignment or otherwise), and the due performance of the obligations
of this Lease on Tenant’s part to be performed or observed, shall not in any way
be discharged, released or impaired by any (i) stipulation which extends the
time within which an obligation under this Lease is to be performed, (ii) waiver
of the performance of an obligation required under this Lease that is not
entered into by Landlord in a writing executed by Landlord and expressly stated
to be for the benefit of Tenant or such successor, or (iii) failure to enforce
any of the obligations set forth in this Lease provided that Tenant shall not be
responsible for any additional obligations or liability arising as the result of
any modification or amendment of this Lease by Landlord and any assignee of
Tenant that is not an Affiliate of Tenant.


129

--------------------------------------------------------------------------------






22.7    Bookings. Tenant may enter into any Bookings that do not cover periods
after the expiration of the term of this Lease without the consent of Landlord.
Tenant may enter into any Bookings that cover periods after the expiration of
the term of this Lease without the consent of Landlord, provided, that, (i) 
such transaction is in each case made for bona fide business purposes in the
normal course of the Primary Intended Use; (ii) such transaction shall not
result in a violation of any Legal Requirements (including Gaming Regulations)
relating to the operation of the Facility, including any Gaming Facilities,
(iii) such Bookings are on commercially reasonable terms at the time entered
into; and (iv) such transaction is not designed with the intent to frustrate
Landlord’s ability to enter into a new lease of the Leased Property or any
portion thereof with a third person following the Expiration Date; provided,
further, that, notwithstanding anything otherwise set forth herein, any such
Bookings in effect as of the Commencement Date are expressly permitted without
such consent. Landlord hereby agrees that in the event of a termination or
expiration of this Lease, Landlord hereby recognizes and shall keep in effect
such Booking on the terms agreed to by Tenant with such Person and shall not
disturb such Person’s rights to occupy the Facility in accordance with the terms
of such Booking.

22.8    Merger of CEOC. The Parties acknowledge that, immediately following the
execution of this Lease on the Commencement Date, Caesars Entertainment
Operating Company, Inc., a Delaware corporation, merged into CEOC, LLC.
Notwithstanding anything herein to the contrary, Landlord consents to such
merger.

ARTICLE XXIII
REPORTING

23.1    Estoppel Certificates and Financial Statements.
(a)    Estoppel Certificate. Each of Landlord and Tenant shall, at any time and
from time to time upon receipt of not less than ten (10) Business Days’ prior
written request from the other Party, furnish a certificate (an “Estoppel
Certificate”) certifying (i) that this Lease is unmodified and in full force and
effect, or that this Lease is in full force and effect and, if applicable,
setting forth any modifications; (ii) the Rent and Additional Charges payable
hereunder and the dates to which the Rent and Additional Charges payable have
been paid; (iii) that the address for notices to be sent to the Party furnishing
such Estoppel Certificate is as set forth in this Lease (or, if such address for
notices has changed, the correct address for notices to such party);
(iv) whether or not, to its actual knowledge, such Party or the other Party is
in default in the performance of any covenant, agreement or condition contained
in this Lease (together with back-up calculation and information reasonably
necessary to support such determination) and, if so, specifying each such
default of which such Party may have knowledge; (v) that Tenant is in possession
of the Leased Property; (vi) such matters as may be reasonably and customarily
requested by a reputable title insurer in connection with insuring fee title to
the Leased Property or any existing or prospective Fee Mortgagee and (vii)  such
other questions or statements of fact as such other Party may reasonably
request. Any such Estoppel Certificate may be relied upon by the receiving Party
and any current or prospective Fee Mortgagee (and their successors and assigns),
Permitted Leasehold Mortgagee, or purchaser of the Leased Property, as
applicable.


130

--------------------------------------------------------------------------------





(b)    Statements. Tenant shall furnish or cause to be furnished the following
to Landlord:
(i)    As to SPE Tenant: (a) Within ninety (90) days after the end of each
Fiscal Year (commencing with the Fiscal Year ending December 31, 2017), but if
Guarantor is not a reporting company under the Exchange Act, in no event later
than five (5) Business Days before Landlord REIT’s applicable Form 10-K filing
deadline, annual financial statements audited by an Accountant in accordance
with GAAP covering such Fiscal Year and containing statement of profit and loss,
a balance sheet, and statement of cash flows for SPE Tenant, plus a calculation
of EBITDAR for such Fiscal Year; and (b) within sixty (60) days after the end of
each of the first three Fiscal Quarters of each Fiscal Year (commencing with the
Fiscal Quarter ending March 31, 2018), but if Guarantor is not a reporting
company under the Exchange Act, in no event later than five (5) Business Days
before Landlord REIT’s applicable Form 10-Q filing deadline, SPE Tenant’s
quarterly unaudited financial statements, consisting of a statement of profit
and loss, a balance sheet, and statement of cash flows, plus a calculation of
EBITDAR for such Fiscal Quarter and the applicable prior year Fiscal Quarter, in
each case, to the extent required as an Additional Fee Mortgagee Requirement,
together with a certificate, executed by the chief financial officer or
treasurer of SPE Tenant, certifying that such financial statements fairly
present, in all material respects, the financial position and results of
operations of SPE Tenant and its Subsidiaries on a consolidated basis in
accordance with GAAP (subject, in the case of quarterly financial statements, to
normal year-end audit adjustments and the absence of footnotes);
(ii)    As to CEOC:
(A)    annual financial statements audited by CEOC’s Accountant in accordance
with GAAP covering such Fiscal Year and containing statement of profit and loss,
a balance sheet, and statement of cash flows for CEOC, together with (1) a
report thereon by such Accountant which report shall be unqualified as to scope
of audit of CEOC and its Subsidiaries and shall provide in substance that (A)
such Financial Statements present fairly the consolidated financial position of
CEOC and its Subsidiaries as at the dates indicated and the results of their
operations and cash flow for the periods indicated in conformity with GAAP and
(B) that the audit by such Accountant in connection with such Financial
Statements has been made in accordance with GAAP and (2) a certificate, executed
by the chief financial officer or treasurer of CEOC certifying that no Tenant
Event of Default has occurred or, if a Tenant Event of Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto, all of which shall be provided within
ninety (90) days after the end of each Fiscal Year (commencing with the Fiscal
Year ending December 31, 2017) but if Guarantor is not a reporting company under
the Exchange Act, in no event later than five (5) Business Days before Landlord
REIT’s applicable Form 10-K filing deadline;
(B)    quarterly unaudited financial statements, consisting of a statement of
profit and loss, a balance sheet, and statement of cash flows for CEOC, together
with a certificate, executed by the chief financial officer or treasurer of CEOC
(A) certifying that no Tenant Event of Default has occurred or, if a Tenant
Event of Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto, and (B)
certifying that such Financial Statements fairly present, in all material
respects, the financial position


131

--------------------------------------------------------------------------------





and results of operations of CEOC and its Subsidiaries on a consolidated basis
in accordance with GAAP (subject to normal year-end audit adjustments and the
absence of footnotes), all of which shall be provided (x) within sixty (60) days
after the end of each of the first three Fiscal Quarters of each Fiscal Year
(commencing with the Fiscal Quarter ending March 31, 2018) but if Guarantor is
not a reporting company under the Exchange Act, in no event later than five (5)
Business Days before Landlord REIT’s applicable Form 10-Q filing deadline; and
(C)    such additional information and unaudited quarterly financial information
concerning the Leased Property and Tenant, which information shall be limited to
balance sheets, income statements, and statements of cash flow, as Landlord,
PropCo 1, PropCo or Landlord REIT may require for any ongoing filings with or
reports to (i) the SEC under both the Securities Act and the Exchange Act,
including, but not limited to 10-Q Quarterly Reports, 10-K Annual Reports and
registration statements to be filed by Landlord, PropCo 1, PropCo or Landlord
REIT during the Term of this Lease, (ii) the Internal Revenue Service (including
in respect of Landlord REIT’s qualification as a “real estate investment trust”
(within the meaning of Section 856(a) of the Code)) and (iii) any other federal,
state or local regulatory agency with jurisdiction over Landlord, PropCo 1,
PropCo or Landlord REIT, in each case of clause (i), (ii) and (iii), subject to
Section 23.1(c) below;
(iii)    As to CEC:
(A)    annual financial statements audited by CEC’s Accountant in accordance
with GAAP covering such Fiscal Year and containing statement of profit and loss,
a balance sheet, and statement of cash flows for CEC, including the report
thereon by such Accountant which shall be unqualified as to scope of audit of
CEC and its Subsidiaries and shall provide in substance that (a) such
consolidated financial statements present fairly the consolidated financial
position of CEC and its Subsidiaries as at the dates indicated and the results
of their operations and cash flow for the periods indicated in conformity with
GAAP and (b) that the audit by CEC’s Accountant in connection with such
Financial Statements has been made in accordance with GAAP, which shall be
provided within ninety (90) days after the end of each Fiscal Year (commencing
with the Fiscal Year ending December 31, 2017) but if Guarantor is not a
reporting company under the Exchange Act, in no event later than five (5)
Business Days before Landlord REIT’s applicable Form 10-K filing deadline;
(B)    quarterly unaudited financial statements, consisting of a statement of
profit and loss, a balance sheet, and statement of cash flows for CEC, together
with a certificate, executed by the chief financial officer or treasurer of CEC
certifying that such Financial Statements fairly present, in all material
respects, the financial position and results of operations of CEC and its
Subsidiaries on a consolidated basis in accordance with GAAP (subject to normal
year-end audit adjustments and the absence of footnotes) which shall be provided
within sixty (60) days after the end of each of the first three Fiscal Quarters
of each Fiscal Year (commencing with the Fiscal Quarter ending September 30,
2017) but if Guarantor is not a reporting company under the Exchange Act, in no
event later than five (5) Business Days before Landlord REIT’s applicable Form
10-Q filing deadline;


132

--------------------------------------------------------------------------------





(C)    such additional information and unaudited quarterly financial information
concerning the Leased Property and Tenant, which information shall be limited to
balance sheets, income statements, and statements of cash flow, as Landlord,
PropCo 1, PropCo or Landlord REIT may require for any ongoing filings with or
reports to (i) the SEC under both the Securities Act and the Exchange Act,
including, but not limited to 10-Q Quarterly Reports, 10-K Annual Reports and
registration statements to be filed by Landlord, PropCo 1, PropCo or Landlord
REIT during the Term of this Lease, (ii) the Internal Revenue Service (including
in respect of Landlord REIT’s qualification as a “real estate investment trust”
(within the meaning of Section 856(a) of the Code)) and (iii) any other federal,
state or local regulatory agency with jurisdiction over Landlord, PropCo 1,
PropCo or Landlord REIT subject to Section 23.1(c) below;
(iv)    As soon as it is prepared and in no event later than sixty (60) days
after the end of each Fiscal Year, a statement of Net Revenue with respect to
the Facility with respect to the prior Lease Year (subject to the additional
requirements as provided in Section 3.2 hereof in respect of the periodic
determination of the Variable Rent hereunder);
(v)    Prompt Notice to Landlord of any action, proposal or investigation by any
agency or entity, or complaint to such agency or entity (any of which is called
a “Proceeding”), known to Tenant, the result of which Proceeding would
reasonably be expected to be to revoke or suspend or terminate or modify in a
way adverse to Tenant, or fail to renew or fully continue in effect, (x) any
Gaming License, or (y) any other license or certificate or operating authority
pursuant to which Tenant carries on any part of the Primary Intended Use of all
or any portion of the Leased Property which, in any case under this clause (y)
(individually or collectively), would be reasonably expected to cause a material
adverse effect on Tenant or in respect of the Facility (and, without limitation,
Tenant shall (A) keep Landlord apprised of (1) the status of any annual or other
periodic Gaming License renewals, and (2) the status of non-routine matters
before any applicable gaming authorities, and (B) promptly deliver to Landlord
copies of any and all non-routine notices received (or sent) by Tenant (or
Manager) from (or to) any Gaming Authorities);
(vi)    Within ten (10) Business Days after the end of each calendar month, a
schedule containing any additions to or retirements of any fixed assets
constituting Leased Property, describing such assets in summary form, their
location, historical cost, the amount of depreciation and any improvements
thereto, substantially in the form attached hereto as Exhibit D, and such
additional customary and reasonable financial information with respect to such
fixed assets constituting Leased Property as is reasonably requested by
Landlord, it being understood that Tenant may classify any asset additions in
accordance with the fixed asset methodology for propco-opco separation used as
of the Commencement Date;
(vii)    Within three (3) Business Days of obtaining actual knowledge of the
occurrence of a Tenant Event of Default (or of the occurrence of any facts or
circumstances which, with the giving of notice or the passage of time would
ripen into a Tenant Event of Default and that (individually or collectively
would be reasonably expected to result in a material adverse effect on Tenant or
in respect of the Facility), a written notice to Landlord regarding the same,
which notice shall include a detailed description of the Tenant Event of Default
(or such facts or


133

--------------------------------------------------------------------------------





circumstances) and the actions Tenant has taken or shall take, if any, to remedy
such Tenant Event of Default (or such facts or circumstances);
(viii)    Such additional customary and reasonable financial information related
to the Facility, Tenant, CEOC, CEC and their Affiliates which shall be limited
to balance sheets and income statements (and, without limitation, all
information concerning Tenant, CEOC, CEC and any of their Affiliates,
respectively, or the Facility or the business of Tenant conducted thereat
required pursuant to the Fee Mortgage Documents, within the applicable
timeframes required thereunder), in each case as may be required by any Fee
Mortgagee as an Additional Fee Mortgagee Requirement hereunder to the extent
required by Section 31.3. Without limitation of the foregoing, in connection
with the Existing Fee Mortgage, Tenant will furnish, or cause to be furnished,
to Landlord on or before twenty-five (25) days after the end of each calendar
month the following items as they pertain to SPE Tenant: (A) a rent roll for the
subject month, an occupancy report for the subject month, including an average
daily rate and revenue per available room and entertainment operating metrics
for the subject month; (B) monthly and year-to-date operating statements
prepared for each calendar month, noting gross revenue, net revenue, operating
expenses and operating income (not including any contributions to the FF&E
Reserve), and other information reasonably necessary and sufficient to fairly
represent the financial position and results of operations of SPE Tenant during
such calendar month, and containing a comparison of budgeted income and expenses
and the actual income and expenses; (C) a calculation of EBITDAR; and (D) PACE
reports, in the form attached hereto as Exhibit I;
(ix)    The compliance certificates, as and when required pursuant to Section
4.3;
(x)    The Annual Capital Budget as and when required in Section 10.5;
(xi)    The monthly revenue and Capital Expenditure reporting required pursuant
to Section 10.5(b);
(xii)    Together with the monthly reporting required pursuant to the preceding
clause (xi), an updated rent roll and a summary of all leasing activity then
taking place at the Facility;
(xiii)    Operating budget for each SPE Tenant for each Fiscal Year, which shall
be delivered to Landlord no later than fifty-five (55) days following the
commencement of the Fiscal Year to which such operating budget relates;
(xiv)    Within five (5) Business Days after request (or as soon thereafter as
may be reasonably possible), such further detailed information reasonably
available to Tenant with respect to each SPE Tenant as may be reasonably
requested by Landlord;
(xv)    The quarterly reporting in respect of Bookings required pursuant to
Section 22.7 of this Lease;
(xvi)    The reporting/copies of Subleases made by Tenant in accordance with
Section 22.3;


134

--------------------------------------------------------------------------------





(xvii)    Any notices or reporting required pursuant to Article XXXII hereof or
otherwise pursuant to any other provision of this Lease;
(xviii)    The monthly reporting required pursuant to Section 4.1 hereof; and
(xix)    In connection with any Fee Mortgagee Securitization, Tenant shall, upon
the written request of Landlord:
(A)    at the sole cost and expense of Landlord (except with respect to the
Existing Fee Mortgage, which shall be at the sole cost and expense of Tenant as
provided in the final sentence of this clause (xix)), reasonably cooperate with
Landlord in providing information with respect to the Property, Tenant or its
Affiliates (excluding (i) any material non-public information, (ii) any
Competitively Sensitive Information, and (iii) any information subject to bona
fide confidentiality restrictions; provided, however, that the information
described on Exhibit M shall not be so excluded even if such information
qualifies within clauses (i), (ii) or (iii) of this parenthetical), to the
extent reasonably requested by such Fee Mortgagee in order to satisfy the market
standards to which such Fee Mortgagee customarily adheres or which may be
reasonably required by prospective investors and/or rating agencies;
(B)    review, re-review and, to the extent accurate, approve (and to the extent
inaccurate, identify the same with particularity) portions of any Disclosure
Document (or any other similar material required to be reviewed by Landlord
under a Fee Mortgage) identified by Landlord to be reviewed by Tenant, which
portions shall be limited to any portions relating solely to Tenant Information;
provided that, except with respect to the Existing Fee Mortgage, such Disclosure
Document shall not contain any Tenant Information (other than Tenant Information
described on Exhibit M hereto) that includes any material non-public
information, Competitively Sensitive Information or any information subject to
bona fide confidentiality restrictions; and
(C)    with respect to the Existing Fee Mortgage, deliver a certification to
Landlord (i) certifying that the information set forth in such portions of any
Disclosure Document approved by Tenant pursuant to the above clause (B) does not
at the time furnished contain any untrue statement of any material fact and (ii)
certifying as to the accuracy of the representations made by Tenant to Landlord
under Section 8.2 and Exhibit L as of the date of the closing of such Fee
Mortgage Securitization, except (x) to the extent that any such representation
is made as of a specific date, in which case such representation is accurate and
complete in all material respects as of such specific date, and (y) to the
extent any such representations require qualification on such date, setting
forth such qualifications in reasonable detail (a “Tenant Securitization
Certification”).
In connection with a Fee Mortgagee Securitization in connection with the
Existing Fee Mortgage, Tenant shall (I) be responsible for the costs of the
Existing Fee Mortgagee in connection therewith to the extent Landlord is
required under the Existing Fee Mortgage Documents to pay such costs, and (II)
reimburse Landlord for any such costs paid by Landlord within twenty (20) days
of Landlord’s written request therefor.
The Financial Statements provided pursuant to Section 23.1(b)(iii) shall be
prepared in compliance with applicable federal securities laws, including
Regulation S-X (and for any prior periods required


135

--------------------------------------------------------------------------------





thereunder), if and to the extent such compliance with federal securities laws,
including Regulation S-X (and for any prior periods required thereunder), is
required to enable Landlord, PropCo 1, PropCo or Landlord REIT to (x) file such
Financial Statements with the SEC if and to the extent that Landlord, PropCo 1,
PropCo or Landlord REIT is required to file such Financial Statements with the
SEC pursuant to Legal Requirements or (y) include such Financial Statements in
an offering document if and to the extent that Landlord, PropCo 1, PropCo or
Landlord REIT is reasonably requested or required to include such Financial
Statements in any offering document in connection with a financing contemplated
by and to the extent required by Section 23.2(b).
(c)    Notwithstanding the foregoing, Tenant shall not be obligated (1) to
provide information or assistance that would give Landlord or its Affiliates a
“competitive” advantage with respect to markets in which Landlord REIT and
Tenant or CEC might be competing at any time (it being understood that Landlord
shall retain audit rights with respect to such information to the extent
required to confirm Tenant’s compliance with the terms of this Lease (and
Landlord, PropCo 1, PropCo or Landlord REIT shall be permitted to comply with
Securities Exchange Commission, Internal Revenue Service and other legal and
regulatory requirements with regard to such information) and provided that
appropriate measures are in place to ensure that only Landlord’s auditors and
attorneys (and not Landlord or Landlord REIT or any other direct or indirect
parent company of Landlord) are provided access to such information) or (2) to
provide information that is subject to the quality assurance immunity or is
subject to attorney-client privilege or the attorney work product doctrine.
(d)    For purposes of this Section 23.1, the terms “CEC”, “CEOC”, “PropCo 1”,
“PropCo” and “Landlord REIT” shall mean, in each instance, each of such parties
and their respective successors and permitted assigns.
(e)     Notwithstanding the foregoing, except to the extent necessary to comply
with the requirements of an Existing Fee Mortgage or the related Existing Fee
Mortgage Documents or as otherwise permitted pursuant to Section 23.2(a),
Landlord shall not furnish any information it receives under this Section 23.1
to any actual or prospective placement agents, arrangers, underwriters, initial
purchasers, investors or lenders, except that Landlord may furnish such
information in accordance with and subject to Section 41.22 unless (1) the same
constitutes any of the following and is so identified by Tenant: (i) material
non-public information or (ii) information subject to bona fide confidentiality
restrictions (provided, however, that the information described on Exhibit M
shall not be so excluded even if such information qualifies within clauses (i)
or (ii) of this clause (1)); or (2) the same constitutes Competitively Sensitive
Information and is so identified by Tenant (provided, however, that the
information described on Exhibit M shall not be so excluded even if such
information is identified as Competitively Sensitive Information so long as such
recipients do not furnish (and are not permitted to furnish) such information to
any Tenant Competitor).

23.2    SEC Filings; Offering Information.
(a)    Tenant specifically agrees that Landlord, PropCo 1, PropCo or Landlord
REIT may file with the SEC or incorporate by reference the Financial Statements
referred to in Section 23.1(b)(ii) and (iii) (and Financial Statements referred
to in Section 23.1(b)(ii) and (iii) for any prior annual


136

--------------------------------------------------------------------------------





or quarterly periods as required by any Legal Requirements) in Landlord’s,
PropCo 1’s PropCo’s or Landlord REIT’s filings made under the Securities Act or
the Exchange Act to the extent it is required to do so pursuant to Legal
Requirements. In addition, Landlord, PropCo 1, PropCo or Landlord REIT may
include, cross-reference or incorporate by reference the Financial Statements
(and for any prior annual or quarterly periods as required by any Legal
Requirements) and other financial information and such information concerning
the operation of the Leased Property (1) which is publicly available or (2) the
inclusion of which is approved by Tenant in writing, which approval may not be
unreasonably withheld, conditioned or delayed, in offering memoranda or
prospectuses or confidential information memoranda, or similar publications or
marketing materials, rating agency presentations, investor presentations or
disclosure documents in connection with syndications, private placements or
public offerings of Landlord’s, PropCo 1’s, PropCo’s or Landlord REIT’s
securities or loans. Unless otherwise agreed by Tenant, neither Landlord, PropCo
1, PropCo nor Landlord REIT shall revise or change the wording of information
previously publicly disclosed by Tenant and furnished to Landlord, PropCo 1,
PropCo or Landlord REIT pursuant to Section 23 or this Section 23.2, and
Landlord’s, PropCo 1’s PropCo’s or Landlord REIT’s Form 10-Q or Form 10-K (or
amendment or supplemental report filed in connection therewith) shall not
disclose the operational results of the Leased Property prior to CEC’s, Tenant’s
or its Affiliate’s public disclosure thereof so long as CEC, Tenant or such
Affiliate reports such information in a timely manner in compliance with the
reporting requirements of the Exchange Act, in any event, no later than ninety
(90) days after the end of each Fiscal Year. Landlord agrees to use commercially
reasonable efforts to provide a copy of the portion of any public disclosure
containing the Financial Statements, or any cross-reference thereto or
incorporation by reference thereof (other than cross-references to or
incorporation by reference of Financial Statements that were previously publicly
filed), or any other financial information or other information concerning the
operation of the Leased Property received by Landlord under this Lease, at least
two (2) Business Days in advance of any such public disclosure. Without
vitiating any other provision of this Lease, the preceding sentence is not
intended to restrict Landlord from disclosing such information to any Fee
Mortgagee pursuant to the express terms of the Fee Mortgage Documents or in
connection with other ordinary course reporting under the Fee Mortgage
Documents.
(b)    Tenant understands that, from time to time, Landlord, PropCo 1, PropCo or
Landlord REIT may conduct one or more financings (including for the avoidance of
doubt, any securitization in connection with any such financing), which
financings may involve the participation of placement agents, underwriters,
initial purchasers or other persons deemed underwriters under applicable
securities law. In connection with any such financings, Tenant shall, upon the
request of Landlord, use commercially reasonable efforts to furnish to Landlord,
to the extent reasonably requested or required in connection with any such
financings, the information referred to in Section 23.1(b) (subject to Section
23.1(c) and Section 23.1(e) as and to the extent applicable), as applicable and
in each case including for any prior annual or quarterly periods as required by
any Legal Requirements, as promptly as reasonably practicable after the request
therefor (taking into account, among other things, the timing of any such
request and any Legal Requirements applicable to Tenant, CEOC or CEC at such
time). In addition, Tenant shall, upon the request of Landlord, use commercially
reasonable efforts to provide Landlord and its Representatives with such
management representation letters, comfort letters and consents of applicable
certified independent auditors to the inclusion of their reports in applicable
financing disclosure documents as may be reasonably


137

--------------------------------------------------------------------------------





requested or required in connection with the sale or registration of securities
by Landlord, PropCo 1, PropCo or Landlord REIT. Landlord shall reimburse Tenant,
CEOC and CEC, their respective Subsidiaries and their respective Representatives
as promptly as reasonably practicable after the request therefor, for any
reasonable and actual, documented expenses incurred in connection with any
cooperation provided pursuant to this Section 23.2(b) (and, unless any
non-compliance with this Lease to more than a de minimis extent is revealed, any
exercise by Landlord of audit rights pursuant to Section 23.1(c)) (including,
without limitation, reasonable and documented fees and expenses of accountants
and attorneys, but excluding, for the avoidance of doubt, any such fees and
expenses incurred in the preparation of the Financial Statements). In addition,
Landlord shall indemnify and hold harmless Tenant, CEOC and CEC, their
respective Subsidiaries and their respective Representatives from and against
any and all liabilities, losses, damages, claims, costs, expenses, interest,
awards, judgments and penalties suffered or incurred by them (collectively,
“Losses”) in connection with any cooperation provided pursuant to this
Section 23.2(b) or Section 23.1(b)(xix) (including in connection with any Fee
Mortgagee Securitization), except to the extent (i) such Losses were suffered or
incurred as a result of the bad faith, gross negligence or willful misconduct of
any such indemnified person, (ii) such Losses were caused by any untrue
statement or alleged untrue statement of a material fact contained in any
Financial Statements delivered by Tenant to Landlord hereunder, or caused by any
omission or alleged omission to state therein a material fact necessary to make
the statements therein in the light of the circumstances under which they were
made not misleading or (iii) such Losses relate to a Fee Mortgagee
Securitization in connection with an Existing Fee Mortgage.
This Section 23.2 (except the last sentence hereof) shall not be applicable to a
Fee Mortgage Securitization.

23.3    Landlord Obligations.
(a)    Landlord agrees that, upon request of Tenant, it shall from time to time
provide such information as may be reasonably requested by Tenant with respect
to Landlord’s, PropCo 1’s, PropCo’s and Landlord REIT’s capital structure and/or
any financing secured by this Lease or the Leased Property in connection with
Tenant’s review of the treatment of this Lease under GAAP.
(b)    Landlord further understands and agrees that, from time to time, Tenant,
CEOC, CEC or their respective Affiliates may conduct one or more financings
(including, for the avoidance of doubt, any securitization in connection with
any such financing), which financings may involve the participation of placement
agents, underwriters, initial purchasers or other persons deemed underwriters
under applicable securities law. In connection with any such financings,
Landlord shall, upon the request of Tenant, use commercially reasonable efforts
to furnish to Tenant, to the extent reasonably requested or required in
connection with any such financings, the Financial Statements (and for any prior
annual or quarterly periods as required by any Legal Requirements), other
financial information and cooperation as promptly as reasonably practicable
after the request therefor (taking into account, among other things, the timing
of any such request and any Legal Requirements applicable to Landlord, PropCo 1,
PropCo or Landlord REIT at such time) (it being understood that the disclosure
of any such information (excluding for the avoidance of doubt the terms of any
agreement to which Tenant or any of its Affiliates is a party) to any such
Persons by


138

--------------------------------------------------------------------------------





Tenant shall be subject to Section 41.22 hereof as if such Persons were
Representatives of Tenant hereunder). In addition, Landlord shall, upon the
request of Tenant, use commercially reasonable efforts to provide Tenant and its
Representatives with such management representation letters, comfort letters and
consents of applicable certified independent auditors to the inclusion of their
reports in applicable financing disclosure documents as may be reasonably
requested or required in connection with the sale or registration of securities
by Tenant, CEOC, CEC or any of their respective Affiliates. Tenant shall
reimburse Landlord, PropCo 1, PropCo, Landlord REIT, their respective
Subsidiaries and their respective Representatives as promptly as reasonably
practicable after the request therefor, for any reasonable and actual,
documented expenses incurred in connection with any cooperation provided
pursuant to this Section 23.3(b) (including, in each case, without limitation,
reasonable and documented fees and expenses of accountants and attorneys and
allocated costs of internal employees but excluding, for the avoidance of doubt,
any such fees, expenses and allocated costs incurred in the preparation of the
Financial Statements). In addition, Tenant shall indemnify and hold harmless
Landlord, PropCo 1, PropCo, Landlord REIT, their respective Subsidiaries and
their respective Representatives from and against any and all Losses in
connection with any cooperation provided pursuant to this Section 23.3(b)
(including in connection with any securitization), except to the extent (i) such
Losses were suffered or incurred as a result of the bad faith, gross negligence
or willful misconduct of any such indemnified person or (ii) such Losses were
caused by any untrue statement or alleged untrue statement of a material fact
contained in any Financial Statements delivered by Landlord to Tenant hereunder,
or caused by any omission or alleged omission to state therein a material fact
necessary to make the statements therein in the light of the circumstances under
which they were made not misleading.
(c)    The Financial Statements provided pursuant to Section 23.3(b) shall be
prepared in compliance with applicable federal securities laws, including
Regulation S-X (and for any prior periods required thereunder), if and to the
extent such compliance with federal securities laws, including Regulation S-X
(and for any prior periods required thereunder), is required to enable Tenant,
CEOC or CEC or their respective Affiliates to (x) file such Financial Statements
with the SEC if and to the extent that Tenant, CEOC or CEC is required to file
such Financial Statements with the SEC pursuant to Legal Requirements or (y)
include such Financial Statements in an offering document if and to the extent
that Tenant, CEOC or CEC or their respective affiliates is reasonably requested
or required to include such Financial Statements in any offering document in
connection with a financing contemplated by and to the extent required by
Section 23.3(b).

ARTICLE XXIV
LANDLORD’S RIGHT TO INSPECT
Upon reasonable advance written notice to Tenant, Tenant shall permit Landlord
and its authorized representatives (including any Fee Mortgagee and its
representatives) to inspect the Leased Property or any portion thereof during
reasonable times (or at such time and with such notice as shall be reasonable in
the case of an emergency) (and Tenant shall be permitted to have any such
representatives of Landlord accompanied by a representative of Tenant). Landlord
shall take reasonable care to minimize disturbance of the operations on the
applicable portion of the Leased Property.


139

--------------------------------------------------------------------------------






ARTICLE XXV
NO WAIVER
No delay, omission or failure by Landlord to insist upon the strict performance
of any term hereof or to exercise any right, power or remedy hereunder and no
acceptance of full or partial payment of Rent during the continuance of any
default or Tenant Event of Default shall impair any such right or constitute a
waiver of any such breach or of any such term. No waiver of any breach shall
affect or alter this Lease, which shall continue in full force and effect with
respect to any other then existing or subsequent breach.

ARTICLE XXVI
REMEDIES CUMULATIVE
To the extent permitted by law, each legal, equitable or contractual right,
power and remedy of Landlord now or hereafter provided either in this Lease or
by statute or otherwise shall be cumulative and concurrent and shall be in
addition to every other right, power and remedy and the exercise or beginning of
the exercise by Landlord of any one or more of such rights, powers and remedies
shall not preclude the simultaneous or subsequent exercise by Landlord of any or
all of such other rights, powers and remedies.

ARTICLE XXVII
ACCEPTANCE OF SURRENDER
No surrender to Landlord of this Lease or of the Leased Property or any part
thereof, or of any interest therein, shall be valid or effective unless agreed
to and accepted in writing by Landlord, and no act by Landlord or any
representative or agent of Landlord, other than such a written acceptance by
Landlord, shall constitute an acceptance of any such surrender.

ARTICLE XXVIII
NO MERGER
There shall be no merger of this Lease or of the Leasehold Estate created hereby
by reason of the fact that the same Person may acquire, own or hold, directly or
indirectly, (i) this Lease or the Leasehold Estate created hereby or any
interest in this Lease or such Leasehold Estate and (ii) the fee estate in the
Leased Property or any portion thereof. If Landlord or any Affiliate of Landlord
shall purchase any fee or other interest in the Leased Property or any portion
thereof that is superior to the interest of Landlord, then the estate of
Landlord and such superior interest shall not merge.

ARTICLE XXIX
INTENTIONALLY OMITTED


140

--------------------------------------------------------------------------------






ARTICLE XXX
QUIET ENJOYMENT
So long as no Tenant Event of Default shall have occurred and be continuing,
Tenant shall peaceably and quietly have, hold and enjoy the Leased Property for
the Term, free of any claim or other action by Landlord or anyone claiming by,
through or under Landlord, but subject (i) to the provisions, terms and
conditions of this Lease, and (ii) to all liens and encumbrances existing as of
the Commencement Date, or thereafter as provided for in this Lease or consented
to by Tenant. No failure by Landlord to comply with the foregoing covenant shall
give Tenant any right to cancel or terminate this Lease or abate, reduce or make
a deduction from or offset against the Rent or any other sum payable under this
Lease, or to fail to perform any other obligation of Tenant hereunder.
Notwithstanding the foregoing, Tenant shall have the right, by separate and
independent action to pursue any claim it may have against Landlord as a result
of a breach by Landlord of the covenant of quiet enjoyment contained in this
Article XXX.

ARTICLE XXXI
LANDLORD FINANCING

31.1    Landlord’s Financing.
(a)    Without the consent of Tenant (but subject to the remainder of this
Section 31.1), Landlord may from time to time, directly or indirectly, create or
otherwise cause to exist any Fee Mortgage upon all of the Leased Property (other
than de minimis portions thereof that are not capable of being assigned or
transferred) (or upon interests in Landlord which are pledged pursuant to a
mezzanine loan or similar financing arrangement). This Lease is and at all times
shall be subordinate to any Existing Fee Mortgage and any other Fee Mortgage
which may hereafter affect the Leased Property or any portion thereof or
interest therein and in each case to all renewals, modifications,
consolidations, replacements, restatements and extensions thereof or any parts
or portions thereof; provided, however, that the subordination of this Lease and
Tenant’s leasehold interest hereunder to any new Fee Mortgage made after the
Commencement Date, shall be conditioned upon the execution and delivery to
Tenant by the respective Fee Mortgagee of a commercially reasonable
subordination, nondisturbance and attornment agreement, which will bind Tenant
and such Fee Mortgagee and its successors and assigns as well as any person who
acquires any portion of the Leased Property in a foreclosure or similar
proceeding or in a transfer in lieu of any such foreclosure or a successor owner
of the Leased Property (each, a “Foreclosure Purchaser”) and which shall
provide, among other things, that so long as there is no outstanding and
continuing Tenant Event of Default under this Lease (or, if there is a
continuing Tenant Event of Default, subject to the rights granted to a Permitted
Leasehold Mortgagee as expressly set forth in this Lease), the holder of such
Fee Mortgage, and any Foreclosure Purchaser shall not disturb Tenant’s leasehold
interest or possession of the Leased Property, subject to and in accordance with
the terms hereof, and shall give effect to this Lease, including, but not
limited to, the provisions of Article XVII which benefit any Permitted Leasehold
Mortgagee (as if such Fee Mortgagee or Foreclosure Purchaser were the landlord
under this Lease (it being understood that if a Tenant Event of Default has
occurred and is continuing at such time, such parties shall be subject to the
terms and provisions hereof


141

--------------------------------------------------------------------------------





concerning the exercise of rights and remedies upon such Tenant Event of Default
including the provisions of Articles XVI, XVII and XXVI)). In connection with
the foregoing and at the request of Landlord, Tenant shall promptly execute a
subordination, nondisturbance and attornment agreement that contains
commercially reasonable provisions, terms and conditions, in all events
complying with this Section 31.1 (it being understood that a subordination,
non-disturbance and attornment agreement substantially in the form executed by
Tenant and the Fee Mortgagee as of the Commencement Date, after giving effect to
the amendment thereto executed as of the Amendment Date, shall be deemed to
satisfy this Section).
(b)    If, in connection with obtaining any Fee Mortgage or entering into any
agreement relating thereto, Landlord shall request in writing (i) reasonable
cooperation from Tenant or (ii) reasonable amendments or modifications to this
Lease, in each case required to comply with any reasonable request made by Fee
Mortgagee, Tenant shall reasonably cooperate with such request, so long as (I)
no default in any material respect by Landlord beyond applicable cure periods is
continuing, (II) all reasonable documented out-of-pocket costs and expenses
incurred by Tenant in connection with such cooperation, including, but not
limited to, its reasonable documented attorneys’ fees, shall be paid by Landlord
and (III) any requested action, including any amendments or modification of this
Lease, shall not (a) increase Tenant’s monetary obligations under this Lease by
more than a de minimis extent, or increase Tenant’s non-monetary obligations
under this Lease in any material respect or decrease Landlord’s obligations in
any material respect, (b) diminish Tenant’s rights under this Lease in any
material respect, (c) adversely impact the value of the Leased Property by more
than a de minimis extent or otherwise have a more than de minimis adverse effect
on the Leased Property, Tenant or Landlord, or (d) result in this Lease not
constituting a “true lease”, or (e) result in a default under any Permitted
Leasehold Mortgage. The foregoing is not intended to vitiate or supersede the
provisions, terms and conditions of Section 31.1 hereof.
(c)    To secure Landlord’s obligations under any Fee Mortgage, including the
Existing Fee Mortgage, Landlord shall have the right to collaterally assign to
Fee Mortgagee, all rights title and interest of Landlord in and under this
Lease.

31.2    Attornment. If either (a) Landlord’s interest in the Leased Property or
any portion thereof or interest therein is sold, conveyed or terminated upon the
exercise of any remedy provided for in any Fee Mortgage Documents (or in lieu of
such exercise) or (b) equity interests in Landlord are sold or conveyed upon the
exercise of any remedy provided for in any Fee Mortgage Documents (or in lieu of
such exercise), or otherwise by operation of law, then, at the request and
option of the new owner or superior lessor, as the case may be, Tenant shall
attorn to and recognize the new owner or superior lessor as Tenant’s “landlord”
under, and on the terms and conditions set forth in, this Lease.

31.3    Compliance with Fee Mortgage Documents.
(a)    Tenant acknowledges that any Fee Mortgage Documents executed by Landlord
or any Affiliate of Landlord may impose certain obligations on the “borrower” or
other counterparty thereunder to comply with, or cause the operator and/or
lessee of the Leased Property to comply with, certain reasonable covenants
contained therein, including, without limitation, covenants relating to (i) the
alteration, maintenance, repair and restoration of the Leased Property;


142

--------------------------------------------------------------------------------





(ii) maintenance and submission of financial records and accounts of the
operation of the Leased Property and financial and other information regarding
the operator and/or lessee of the Leased Property and the Leased Property
itself; (iii) the procurement of insurance policies with respect to the Leased
Property; (iv) removal of liens and encumbrances; (v) subleasing, management and
related activities; and (vi) without limiting the foregoing, compliance with all
applicable Legal Requirements (including Gaming Regulations) relating to the
Leased Property and the operation of the business thereon or therein. From and
after the date any Fee Mortgage encumbers the Leased Property (or any portion
thereof or interest therein) and Landlord has provided Tenant with true and
complete copies thereof and, if Landlord elects, of any applicable Fee Mortgage
Documents (for informational purposes only, but not for Tenant’s approval),
accompanied by a written request for Tenant to comply with the Additional Fee
Mortgagee Requirements (hereinafter defined) (which request shall expressly
reference this Section 31.3 and expressly identify the Fee Mortgage Documents
and sections thereof containing the Additional Fee Mortgagee Requirements), and
continuing until the first to occur of (1) such Fee Mortgage Documents ceasing
to remain in full force and effect by reason of satisfaction in full of the
indebtedness thereunder or foreclosure or similar exercise of remedies or
otherwise, (2) the Expiration Date, (3) such time as Tenant’s compliance with
the Additional Fee Mortgagee Requirements would constitute or give rise to a
breach or violation of (x) this Lease or the MLSA, in either case not waived by
Landlord and, if applicable, Manager, (y) Legal Requirements (including Gaming
Regulations and Liquor Laws), or (z) any Permitted Leasehold Mortgage (not
waived by the applicable Permitted Leasehold Mortgagee), provided, however, with
respect to this clause (z), (I) Tenant shall not be relieved of its obligation
to comply with (A) the terms of the Additional Fee Mortgagee Requirements in
effect as of the Commencement Date (whether embodied in the Existing Fee
Mortgage or related Fee Mortgage Documents or in any future Fee Mortgage or
related Fee Mortgage Documents containing the applicable corresponding terms),
nor (B) unless the applicable terms of the Permitted Leasehold Mortgage were
customary at the time entered into, any Additional Fee Mortgagee Requirements
(other than any Additional Fee Mortgagee Requirements covered under the
preceding clause (A)) in effect as of the time when the Permitted Leasehold
Mortgage was obtained, and (II) such Permitted Leasehold Mortgage shall have
been entered into by Tenant without any intent to vitiate or supersede the terms
of any applicable Additional Fee Mortgagee Requirements, and (4) Tenant receives
written direction from Landlord, any Fee Mortgagee or any governmental authority
requesting or instructing Tenant to cease complying with the Additional Fee
Mortgagee Requirements, (provided, prior to ceasing compliance with any
Additional Fee Mortgagee Requirements under the preceding clauses (3) and (4),
Tenant shall first provide Landlord with prior written notice together with, (x)
if acting pursuant to clause (3), reasonably detailed materials evidencing that
such compliance constitutes such a breach, and (y) if acting pursuant to clause
(4), a copy of the applicable communication(s) from such Fee Mortgagee or
governmental authority, as applicable, and Tenant shall in such event only cease
compliance with the specific Additional Fee Mortgage Requirements in question
under clause (3) or that are covered by the written direction under clause (4),
as applicable) (such time period, the “Additional Fee Mortgagee Requirements
Period”), Tenant covenants and agrees, at its sole cost and expense and for the
express benefit of Landlord (and not, for the avoidance of doubt, any Fee
Mortgagee, which shall not be construed to be a third-party beneficiary of this
Lease, provided, however, this parenthetical provision is not intended to
vitiate Tenant’s obligation to perform any or all of the Additional Fee
Mortgagee Requirements directly for the benefit of any Fee Mortgagee as and to
the extent agreed to by Tenant in an agreement entered into directly between


143

--------------------------------------------------------------------------------





Tenant and such Fee Mortgagee), to operate the Leased Property (or cause the
Leased Property to be operated) in compliance with the Additional Fee Mortgagee
Requirements of which it has received written notice. For the avoidance of
doubt, notwithstanding anything to the contrary herein, Tenant shall not be
required to comply with and shall not have any other obligations with respect to
any terms or conditions of, or amendments or modifications to, any Fee Mortgage
or other Fee Mortgage Documents that do not constitute Additional Fee Mortgagee
Requirements; provided, however, that the foregoing shall not be deemed to
release Tenant from its obligations under this Lease that do not derive from the
Fee Mortgage Documents, whether or not such obligations are duplicative of those
set forth in the Fee Mortgage Documents.
(b)    As used herein, “Additional Fee Mortgagee Requirements” means those
customary representations, warranties, covenants, agreements and requirements as
to the operation of the Leased Property and the business thereon or therein
which the Fee Mortgage Documents impose (x) directly upon, or require Landlord
(or Landlord’s Affiliate borrower thereunder) to impose upon, the tenant(s)
and/or operator(s) of the Leased Property or (y) directly upon Landlord, but
which, by reason of the nature of the obligation(s) imposed and the nature of
Tenant’s occupancy and operation of the Leased Property and the business
conducted thereupon, are not reasonably susceptible of being represented to or
performed by Landlord and are reasonably susceptible of being represented to or
performed by Tenant (excluding, for the avoidance of doubt, payment of any
indebtedness or other obligations evidenced or secured thereby) and, except with
respect to the Existing Fee Mortgage and the Amendment Date Fee Mortgage
Amendments (of which Tenant is deemed to have received written notice) of which
Tenant has received written notice; provided, however, that, notwithstanding the
foregoing, Additional Fee Mortgagee Requirements shall not include or impose on
Tenant (and Tenant will not be subject to) obligations which (i) are not
customary for the type of financing provided under the applicable Fee Mortgage
Documents, (ii) increase Tenant’s monetary obligations under this Lease to more
than a de minimis extent (it being agreed that making payments otherwise payable
to Landlord into a “lockbox” account designated by a Fee Mortgagee shall not be
deemed to increase Tenant’s monetary obligations under the Lease), (iii)
increase Tenant’s non-monetary obligations under this Lease in any material
respect (it being agreed that making payments otherwise payable to Landlord into
a “lockbox” account designated by a Fee Mortgagee shall not be deemed to
increase Tenant’s non-monetary obligations under the Lease) or (iv) diminish
Tenant’s rights under this Lease in any material respect (it being agreed that
none of the provisions, terms and conditions of the Existing Fee Mortgage
Documents that would otherwise constitute Additional Fee Mortgagee Requirements
pursuant to clause (x) and clause (y) above (other than any such provisions,
terms and conditions of the Existing Fee Mortgage Documents that require Tenant
to fund or maintain impound, escrow or other reserve or similar accounts as
security for or otherwise relating to fixture, furniture and equipment expense,
taxes or insurance premiums, in each case, that are in addition to the reserves
required to be maintained pursuant to this Lease (independent of this Article
XXXI), to the extent in violation of the preceding clauses (i) through (iv))
violate any of the preceding clauses (i) through (iv)). Notwithstanding the
foregoing, the Parties agree that (A) with respect to any provision of any Fee
Mortgage or related Fee Mortgage Documents entered into after the Commencement
Date that is not intended to be included, in whole or in part, in a public or
private securitization of rated single- or multi-class securities secured by or
evidencing ownership interests in all or any portion of the loan secured by a
Fee Mortgage or a pool of assets that includes such loan, which provision
corresponds to Section


144

--------------------------------------------------------------------------------





5.2.10(e)(i) of the loan agreement entered into in connection with the Existing
Fee Mortgage, such provision shall not require CEC or the applicable controlling
entity or surviving entity to remain a “Public Vehicle” (as defined in such loan
agreement (or any corresponding term in such Fee Mortgage or Fee Mortgage
Documents)) or satisfy the requirements to be a “Qualified CPLV Replacement
Guarantor” (as defined in such loan agreement (or any corresponding term in such
Fee Mortgage or Fee Mortgage Documents)) as a condition to consummating the
transactions described therein and (B) the Additional Fee Mortgagee
Requirements, to the extent arising out of any Fee Mortgage and the related Fee
Mortgage Documents, in each case, entered into after the Amendment Date, shall
not include any requirements or obligations that arise out of the
representations or warranties made under such Fee Mortgage or Fee Mortgage
Documents (but, for the avoidance of doubt, this clause (B) is not intended to
(i) exclude from the Additional Fee Mortgage Requirements hereunder subsequent
to the Amendment Date any such requirements or obligations to the extent arising
out of any provisions, terms or conditions of such Fee Mortgage or such Fee
Mortgage Documents other than such representations and warranties, or (ii)
vitiate or supersede Tenant’s obligation to cooperate with Landlord in
connection with Landlord obtaining any Fee Mortgage or entering into any
arrangement relating thereto as provided in Section 31.1(b) hereof).
(c)    Notwithstanding the foregoing, prior to Tenant being required to fund any
Fee Mortgage Reserve Accounts to the extent required pursuant to the preceding
Section 31.1(b), Tenant shall have received from Landlord and the applicable Fee
Mortgagee, an agreement reasonably acceptable to Tenant providing that such sums
deposited by Tenant must, unless and until both (x) the Landlord's Enforcement
Condition has occurred and (y) this Lease has been terminated by Landlord
pursuant to Section 16.2(x) hereof, be used for the payment, when due and
payable, of the actual applicable amounts for which they were reserved (and may
not be used by such Fee Mortgagee (or by Landlord) as collateral for sums due
under the applicable Fee Mortgage Documents or for any other purpose). Any
proposed implementation of any additional financial covenants (i.e., a
requirement that Tenant must meet certain specified performance tests of a
financial nature, e.g., meeting a threshold EBITDAR, Net Revenue, financial
ratio or similar test) that are imposed on Tenant shall not constitute
Additional Fee Mortgagee Requirements (it being understood that Landlord may
agree to such financial covenants being imposed in any Fee Mortgage Documents so
long as such financial covenants will not impose additional obligations on
Tenant to comply therewith). For the avoidance of doubt, Additional Fee
Mortgagee Requirements may include (to the extent consistent with the foregoing
definition of Additional Fee Mortgagee Requirements) requirements of Tenant to:
(i)    until the Trigger Date, fund and maintain as required under the Existing
Fee Mortgage Documents reasonably required and customary impound, escrow or
other reserve or similar accounts as security for or otherwise relating to
fixture, furniture and equipment expense, taxes or insurance premiums (each, and
including, for the avoidance of doubt, the FF&E Reserve pursuant to Section 9.5,
a “Fee Mortgage Reserve Account”); provided, however, without Tenant’s prior
written consent, the Additional Fee Mortgagee Requirements shall not impose
obligations to fund or maintain Fee Mortgage Reserve Accounts in excess of
amounts otherwise required to be reserved under the Fee Mortgage Documents as in
effect on the Commencement Date; and provided further that (A) any amounts which
Tenant is required to fund into a Fee Mortgage Reserve


145

--------------------------------------------------------------------------------





Account pursuant to Additional Fee Mortgagee Requirements shall be credited on a
dollar for dollar basis against the respective applicable expenditure
obligations of Tenant for the Leased Property under this Lease at such time that
such funds are used or (subject to satisfaction of the applicable disbursement
conditions in the Fee Mortgage Documents as in effect on the Commencement Date
or in any future Fee Mortgage Documents, in each case to the extent Tenant is
required to comply therewith pursuant to this Article XXXI) requested by Tenant
to be used for their intended purpose (e.g., payment of funds into a Fee
Mortgage Reserve Account on account of Impositions shall be deemed satisfaction
of Tenant’s obligation under this Lease to pay such amount of Impositions at
such time that such funds are used or (subject to satisfaction of the applicable
disbursement conditions in the Fee Mortgage Documents as in effect on the
Commencement Date, in each case to the extent Tenant is required to comply
therewith pursuant to this Article XXXI) requested by Tenant to be used to pay
the applicable Impositions (whether such Impositions are paid directly by Tenant
or are paid (or are to be paid) by the Fee Mortgagee in accordance with the
terms of the Fee Mortgage Documents)), (B) unless and until both (x) the
Landlord's Enforcement Condition has occurred and (y) this Lease has been
terminated by Landlord pursuant to Section 16.2(x) hereof, (i) Tenant shall,
subject to the terms hereof (and, to the extent consisting of Additional Fee
Mortgagee Requirements, the terms and conditions applicable to the Fee Mortgage
Reserve Accounts under the related Fee Mortgage Documents), have the right to
apply or use (including for reimbursement) all amounts held in each such Fee
Mortgage Reserve Account for payment or reimbursement of amounts for which such
reserve was established, without regard to any default by Landlord under the Fee
Mortgage or other condition beyond the control of Tenant, and (ii) such amounts
may not be applied against the Fee Mortgage, (C) on or about the Amendment Date,
Tenant is receiving a return of all amounts previously deposited by Tenant into
the “Tax and Insurance Reserve Account” and the “Ground Rent Reserve Account”
together with any and all interest or other earnings that may have accrued
thereunder (as such terms are defined in the Existing Fee Mortgage Documents),
and such “Ground Rent Reserve Account” shall thereafter cease to be required,
and (D) Tenant shall only be obligated to make deposits into a Fee Mortgage
Reserve Account under the Existing Fee Mortgage Documents in respect of taxes or
insurance premiums to the extent such deposits become required under the
applicable Existing Fee Mortgage Documents as a result of a breach by Tenant of
its obligations under this Lease (including, without limitation, a breach by
Tenant of any Additional Fee Mortgagee Requirements). Landlord hereby further
acknowledges that funds deposited by Tenant in any Fee Mortgage Reserve Account
are, subject to the applicable provisions, terms and conditions of this Lease,
the property of Tenant and accordingly, so long as no Tenant Event of Default is
continuing, except as may be agreed to by Tenant in its sole discretion in
respect of any other applicable Additional Fee Mortgagee Requirements, the
applicable Fee Mortgagee shall agree to return the portion of such funds not
previously released to Tenant within fifteen (15) days following the expiration
of the Additional Fee Mortgagee Requirements Period and may not apply such funds
against the Fee Mortgage;
(ii)    make Rent payments into “lockbox accounts” maintained for the benefit of
Fee Mortgagee; and/or
(iii)    subject to this Section 31.3, perform other actions consistent with the
obligations described in the first sentence of this Section 31.3.


146

--------------------------------------------------------------------------------





(d)    Tenant shall perform the repairs at the Facility described on Schedule 3
attached hereto (the “Initial Fee Mortgagee Required Repairs”). Tenant shall
complete the Initial Fee Mortgagee Required Repairs on or before the required
deadline for each such repair as set forth on Schedule 3. It shall be a Tenant
Event of Default if the Initial Fee Mortgagee Required Repairs are not completed
by the required deadline for each repair as set forth on Schedule 3.
(e)    In the event Tenant breaches its obligations to comply with Additional
Fee Mortgagee Requirements as described herein (without regard to any notice or
cure period under the Fee Mortgage Documents and without regard to whether a
default or event of default has occurred as a result thereof under the Fee
Mortgage Documents), Landlord shall have the right, following the failure of
Tenant to cure such breach within twenty (20) days from receipt of written
notice to Tenant from Landlord of such breach (except to the extent the breach
is of a nature such that it is not practicable for Landlord to provide such
prior written notice, in which event Landlord shall provide written notice as
soon as practicable), to cure such breach, in which event Tenant shall reimburse
Landlord for Landlord’s reasonable costs and expenses incurred in connection
with curing such breach.
(f)    Landlord and Tenant acknowledge that, (i) in connection with the
implementation of the Bankruptcy Plan, CEC and Affiliates of Tenant were
involved in the negotiations concerning the Existing Fee Mortgage Documents and
reviewed the provisions, terms and conditions of the Existing Fee Mortgage
Documents, and (ii) CEC and Tenant reviewed the amendments to the Existing Fee
Mortgage Documents effectuated as of the Amendment Date (the “Amendment Date Fee
Mortgage Amendments”) and, accordingly, Tenant hereby consents and agrees to all
provisions, terms and conditions of the Existing Fee Mortgage Documents (a) as
in effect as of the Commencement Date, and (b) as amended by the Amendment Date
Fee Mortgage Amendments and as in effect on the Amendment Date that in each case
comprise Additional Fee Mortgagee Requirements. If Landlord or its Affiliate
anticipates entering into new or modified Fee Mortgage Documents that would
modify or impose new Additional Fee Mortgagee Requirements, Landlord shall (x)
provide copies of the same to Tenant with reasonably sufficient time prior to
the execution and delivery thereof by Landlord or any Affiliate of Landlord to
enable Tenant to timely comply with any such changes to the, or new, Additional
Fee Mortgagee Requirements and (y) promptly upon the execution and delivery
thereof by Landlord or any Affiliate of Landlord, deliver to Tenant an updated
description thereof in accordance with the second sentence of this Section 31.3.
(g)    To the extent of any conflict between the terms and provisions of any
agreement to which Landlord, Tenant and Fee Mortgagee are parties and the terms
and provisions of this Section 31.3, the terms and provisions of such agreement
shall govern and control in accordance with its terms.
(h)    Notwithstanding anything otherwise set forth in this Lease, Landlord
shall have no obligation or liability to Tenant in connection with any approval,
consent or other determination which is to be given by Fee Mortgagee in respect
of any Additional Fee Mortgagee Requirements, so agreed to by Tenant, except in
any case solely as and to the extent expressly provided in this Lease.


147

--------------------------------------------------------------------------------






ARTICLE XXXII
ENVIRONMENTAL COMPLIANCE

32.1    Hazardous Substances. Tenant shall not allow any Hazardous Substance to
be located in, on, under or about the Leased Property or any portion thereof or
incorporated into the Facility; provided however that Hazardous Substances may
be (i) brought, kept, used or disposed of in, on or about the Leased Property in
quantities and for purposes similar to those brought, kept, used or disposed of
in, on or about similar facilities used for purposes similar to the Primary
Intended Use or in connection with the construction of facilities similar to the
Leased Property and (ii) disposed of in strict compliance with Legal
Requirements (other than Gaming Regulations). Tenant shall not allow the Leased
Property or any portion thereof to be used as a waste disposal site or for the
manufacturing, handling, storage, distribution or disposal of any Hazardous
Substance other than in the ordinary course of the business conducted at the
Leased Property and in compliance with applicable Legal Requirements (other than
Gaming Regulations).

32.2    Notices. Tenant or Landlord, as applicable, shall provide to the other
party, as soon as reasonably practicable but in no event later than fifteen (15)
days after Tenant’s or Landlord’s, as applicable, receipt thereof, a copy of any
notice, notification or request for information with respect to, (i) any
violation of a Legal Requirement (other than Gaming Regulations) relating to, or
Release of, Hazardous Substances located in, on, or under the Leased Property or
any portion thereof or any adjacent property; (ii) any enforcement, cleanup,
removal, or other governmental or regulatory action instituted, completed or
threatened in writing with respect to the Leased Property or any portion
thereof; (iii) any material claim made or threatened in writing by any Person
against Tenant, Landlord or the Leased Property or any portion thereof relating
to damage, contribution, cost recovery, compensation, loss, or injury resulting
from or claimed to result from any Hazardous Substance; and (iv) any reports
made to any federal, state or local environmental agency arising out of or in
connection with any Hazardous Substance in, on, under or removed from the Leased
Property or any portion thereof, including any written complaints, notices,
warnings or assertions of violations in connection therewith

32.3    Remediation. If either Landlord or Tenant becomes aware of a violation
of any Legal Requirement (other than Gaming Regulations) relating to any
Hazardous Substance in, on, under or about the Leased Property or any portion
thereof or any adjacent property, or if Tenant, Landlord or the Leased Property
or any portion thereof becomes subject to any order of any federal, state or
local agency to repair, close, detoxify, decontaminate or otherwise remediate
the Leased Property, Landlord or Tenant, as applicable, shall promptly notify
the other party of such event and, at Tenant’s sole cost and expense, Tenant
shall cure such violation or effect such repair, closure, detoxification,
decontamination or other remediation. If Tenant fails to diligently pursue,
implement and complete any such cure, repair, closure, detoxification,
decontamination or other remediation, which failure continues after notice and
expiration of applicable cure periods, Landlord shall have the right, but not
the obligation, to carry out such action and to recover from Tenant all of
Landlord’s costs and expenses incurred in connection therewith.

32.4    Indemnity. Each of the Persons comprising Tenant shall jointly and
severally indemnify, defend, protect, save, hold harmless, and reimburse
Landlord or any Affiliate of Landlord


148

--------------------------------------------------------------------------------





for, from and against any and all actual out-of-pocket costs, losses (including,
losses of use or economic benefit or diminution in value), liabilities, damages,
assessments, lawsuits, deficiencies, demands, claims and expenses (collectively,
“Environmental Costs”) (whether or not arising out of third-party claims and
regardless of whether liability without fault is imposed, or sought to be
imposed, on Landlord) incurred in connection with, arising out of, resulting
from or incident to, directly or indirectly, in each case before or during (but
not if first occurring after) the Term (i) the production, use, generation,
storage, treatment, transporting, disposal, discharge, Release or other handling
or disposition of any Hazardous Substances from, in, on or under the Leased
Property or any portion thereof (collectively, “Handling”), including the
effects of such Handling of any Hazardous Substances on any Person or property
within or outside the boundaries of the Leased Property, (ii) the presence of
any Hazardous Substances in, on or under the Leased Property and (iii) the
violation of any Environmental Law. “Environmental Costs” include interest,
costs of response, removal, remedial action, containment, cleanup,
investigation, design, engineering and construction, damages (including actual
and consequential damages) for personal injuries and for injury to, destruction
of or loss of property or natural resources, relocation or replacement costs,
penalties, fines, charges or expenses, reasonable attorney’s fees, reasonable
expert fees, reasonable consultation fees, and court costs, and all amounts
actually paid in investigating, defending or settling any of the foregoing, as
applicable, including, without duplication, any amounts paid by Landlord or its
Affiliates pursuant to that certain Environmental Indemnity Agreement, that
certain Mezzanine A Environmental Indemnity Agreement, that certain Mezzanine B
Environmental Indemnity Agreement or that certain Mezzanine C Environmental
Indemnity Agreement, each entered into in connection with an Existing Fee
Mortgage as in effect on the Commencement Date. Tenant’s indemnity hereunder
shall survive the termination of this Lease, but in no event shall Tenant’s
indemnity apply to Environmental Costs incurred in connection with, arising out
of, resulting from or incident to matters first occurring after the later of (x)
the end of the Term and (y) the date upon which Tenant shall have vacated the
Leased Property and surrendered the same to Landlord, in each case to the extent
such matters are not or were not caused by the acts or omissions of Tenant in
breach of this Lease. Tenant’s indemnity set forth in this Section 32.4 shall
remain in effect for the benefit of the entity constituting Landlord following
divestment of such entity’s interest in the Leased Premises as a result of the
foreclosure of a Fee Mortgage by a Fee Mortgagee; provided, however, Tenant’s
liability under this sentence shall be (A) limited to an amount equal to any
Environmental Costs required to be paid to Fee Mortgagee by such entity (or any
environmental indemnitor of such entity with respect to such Fee Mortgage), and
(B) shall be without duplication of any amounts required to be paid by Tenant to
such foreclosing Fee Mortgagee (or its designee) as the new Landlord under this
Lease attributable to the same Environmental Costs.
Without limiting the scope or generality of the foregoing, Tenant expressly
agrees that, in the event of a breach by Tenant in its obligations under
Sections 32.1 through 32.3 that is not cured within any applicable cure period,
Tenant shall reimburse Landlord for any and all reasonable costs and expenses
incurred by Landlord in connection with, arising out of, resulting from or
incident to (directly or indirectly, before or during (but not if first
occurring after) the Term) the following:
(a)    investigating any and all matters relating to the Handling of any
Hazardous Substances, in, on, from or under the Leased Property or any portion
thereof;


149

--------------------------------------------------------------------------------





(b)    bringing the Leased Property into compliance with all Legal Requirements,
and
(c)    removing, treating, storing, transporting, cleaning-up and/or disposing
of any Hazardous Substances used, stored, generated, released or disposed of in,
on, from, under or about the Leased Property or off-site other than in the
ordinary course of the business conducted at the Leased Property and in
compliance with applicable Legal Requirements.
If any claim is made by Landlord for reimbursement for Environmental Costs
incurred by it hereunder, Tenant agrees to pay such claim promptly, and in any
event to pay such claim within sixty (60) calendar days after receipt by Tenant
of written notice thereof and any amount not so paid within such sixty (60)
calendar day period shall bear interest at the Overdue Rate from the date due to
the date paid in full.

32.5    Environmental Inspections. In the event Landlord has a reasonable basis
to believe that Tenant is in breach of its obligations under Sections 32.1
through 32.4, Landlord shall have the right, from time to time, during normal
business hours and upon not less than five (5) Business Days written notice to
Tenant (except in the case of an emergency that constitutes an imminent threat
to human health or safety or damage to property, in which event Landlord shall
undertake reasonable efforts to notify a representative of Tenant as soon as
practicable under the circumstances), to conduct an inspection of the Leased
Property or any portion thereof (and Tenant shall be permitted to have Landlord
or its representatives accompanied by a representative of Tenant) to determine
the existence or presence of Hazardous Substances on or about the Leased
Property or any portion thereof. In the event Landlord has a reasonable basis to
believe that Tenant is in breach of its obligations under Sections 32.1 through
32.4, Landlord shall have the right to enter and inspect the Leased Property or
any portion thereof, conduct any testing, sampling and analyses it reasonably
deems necessary and shall have the right to inspect materials brought into the
Leased Property or any portion thereof. Landlord may, in its discretion, retain
experts to conduct the inspection, perform the tests referred to herein, and to
prepare a written report in connection therewith if Landlord has a reasonable
basis to believe that Tenant is in breach of its obligations under Sections 32.1
through 32.4. All costs and expenses incurred by Landlord under this Section
32.6 shall be the responsibility of Landlord, except solely to the extent Tenant
has breached its obligations under Sections 32.1 through 32.5, in which event
such reasonable costs and expenses shall be paid by Tenant to Landlord as
provided in Section 32.4. Failure to conduct an environmental inspection or to
detect unfavorable conditions if such inspection is conducted shall in no
fashion constitute a release of any liability for environmental conditions
subsequently determined to be associated with or to have occurred during
Tenant’s tenancy. Tenant shall remain liable for any environmental condition
related to or having occurred during its tenancy regardless of when such
conditions are discovered and regardless of whether or not Landlord conducts an
environmental inspection at the termination of this Lease. The obligations set
forth in this Article XXXII shall survive the expiration or earlier termination
of this Lease but in no event shall Article XXXII apply to matters first
occurring after the later of (x) the end of the Term and (y) the date upon which
Tenant shall have vacated the Leased Property and surrendered the same to
Landlord, in each case to the extent such matters are not or were not caused by
the acts or omissions of Tenant in breach of this Lease.


150

--------------------------------------------------------------------------------






ARTICLE XXXIII
MEMORANDUM OF LEASE
Landlord and Tenant shall, promptly upon the request of either Party, enter into
a short form memoranda of this Lease, in form suitable for recording in the
county or other applicable location in which the Leased Property is located.
Each Party shall bear its own costs in negotiating and finalizing such
memoranda, but Tenant shall pay all costs and expenses of recording any such
memorandum and shall fully cooperate with Landlord in removing from record any
such memorandum upon the Expiration Date.

ARTICLE XXXIV
DISPUTE RESOLUTION

34.1    Expert Valuation Process. Whenever a determination of Fair Market
Ownership Value or Fair Market Base Rental Value or Fair Market Property Value
is required pursuant to any provision of this Lease, and where Landlord and
Tenant have not been able to reach agreement on such Fair Market Ownership Value
or Fair Market Base Rental Value or Fair Market Property Value either (i) with
respect to Fair Market Base Rental Value applicable to a Renewal Term, within
three hundred seventy (370) days prior to the commencement date of a Renewal
Term or (ii) for all other purposes, after at least fifteen (15) days of good
faith negotiations, then either Party shall each have the right to seek, upon
written notice to the other Party (the “Expert Valuation Notice”), which notice
clearly identifies that such Party seeks, to have such Fair Market Ownership
Value or Fair Market Base Rental Value or Fair Market Property Value determined
in accordance with the following Expert Valuation Process:
(a)    Within twenty (20) days of the receiving Party’s receipt of the Expert
Valuation Notice, Landlord and Tenant shall provide notice to the other Party of
the name, address and other pertinent contact information, and qualifications of
its selected appraiser (which appraiser must be an independent qualified MAI
appraiser (i.e., a Member of the Appraisal Institute)).
(b)    As soon as practicable following such notice, and in any event within
twenty (20) days following their selection, each appraiser shall prepare a
written appraisal of Fair Market Ownership Value or Fair Market Base Rental
Value or Fair Market Property Value (as the case may be) as of the relevant date
of valuation, and deliver the same to its respective client. Representatives of
the Parties shall then meet and simultaneously exchange copies of such
appraisals. Following such exchange, the appraisers shall promptly meet and
endeavor to agree upon Fair Market Ownership Value or Fair Market Base Rental
Value or Fair Market Property Value (as the case may be) based on a written
appraisal made by each of them (and given to Landlord by Tenant). If such two
appraisers shall agree upon a Fair Market Ownership Value or Fair Market Base
Rental Value or Fair Market Property Value, as applicable, such agreed amount
shall be binding and conclusive upon Landlord and Tenant.
(c)    If such two appraisers are unable to agree upon a Fair Market Ownership
Value or Fair Market Base Rental Value or Fair Market Property Value (as the
case may be) within five (5)


151

--------------------------------------------------------------------------------





Business Days after the exchange of appraisals as aforesaid, then such
appraisers shall advise Landlord and Tenant of the same and, within twenty (20)
days of the exchange of appraisals, select a third appraiser (which third
appraiser, however selected, must be an independent qualified MAI appraiser) to
make the determination of Fair Market Ownership Value or Fair Market Base Rental
Value or Fair Market Property Value. The selection of the third appraiser shall
be binding and conclusive upon Landlord and Tenant.
(d)    If such two appraisers shall be unable to agree upon the designation of a
third appraiser within the twenty (20) day period referred to in clause (c)
above, or if such third appraiser does not make a determination of Fair Market
Ownership Value or Fair Market Base Rental Value or Fair Market Property Value
(as the case may be) within thirty (30) days after his or her selection, then
such third appraiser (or a substituted third appraiser, as applicable) shall, at
the request of either Party, be appointed by the Appointing Authority and such
appointment shall be final and binding on Landlord and Tenant. The determination
of Fair Market Ownership Value or Fair Market Base Rental Value or Fair Market
Property Value (as the case may be) made by the third appraiser appointed
pursuant hereto shall be made within twenty (20) days after such appointment.
(e)    If a third appraiser is selected, Fair Market Ownership Value or Fair
Market Base Rental Value or Fair Market Property Value (as the case may be)
shall be the average of (x) the determination of Fair Market Ownership Value or
Fair Market Base Rental Value or Fair Market Property Value (as the case may be)
made by the third appraiser and (y) the determination of Fair Market Ownership
Value or Fair Market Base Rental Value or Fair Market Property Value (as the
case may be) made by the appraiser (selected pursuant to Section 34.1(b)) whose
determination of Fair Market Ownership Value or Fair Market Base Rental Value or
Fair Market Property Value (as the case may be) is nearest to that of the third
appraiser. Such average shall be binding and conclusive upon Landlord and Tenant
as being the Fair Market Ownership Value or Fair Market Base Rental Value or
Fair Market Property Value (as the case may be).
(f)    In determining Fair Market Ownership Value of the Leased Property or the
Facility, the appraisers shall (in addition to taking into account the criteria
set forth in the definition of Fair Market Ownership Value), add (i) the present
value of the Rent for the remaining Term, assuming the Term has been extended
for all Renewal Terms provided herein (with assumed increases in CPI to be
determined by the appraisers) using a discount rate (which may be determined by
an investment banker retained by each appraiser) based on the credit worthiness
of Tenant and any guarantor of Tenant’s obligations hereunder and (ii) the
present value of the Leased Property or Facility as of the end of such Term
(assuming the Term has been extended for all Renewal Terms provided herein). The
appraisers shall further assume that no default then exists under the Lease,
that Tenant has complied (and will comply) with all provisions of the Lease, and
that no default exists under any guaranty of Tenant’s obligations hereunder.
(g)    In determining Fair Market Base Rental Value, the appraisers shall (in
addition to the criteria set forth in the definition thereof and of Fair Market
Rental Value) take into account: (i) the age, quality and condition (as required
by the Lease) of the Improvements; (ii) that the Leased Property will be leased
as a whole or substantially as a whole to a single user; (iii) when determining
the Fair Market Base Rental Value for any Renewal Term, a lease term of five (5)
years together


152

--------------------------------------------------------------------------------





with such options to renew as then remains hereunder; (iv) an absolute triple
net lease; and (v) such other items that professional real estate appraisers
customarily consider.
(h)    [Reserved].
(i)    If, by virtue of any delay, Fair Market Base Rental Value is not
determined by the first (1st) day of the applicable Renewal Term, then until
Fair Market Base Rental Value is determined, Tenant shall continue to pay Rent
during the succeeding Renewal Term in the same amount which Tenant was obligated
to pay prior to the commencement of the Renewal Term. Upon determination of Fair
Market Base Rental Value, Rent shall be calculated retroactive to the
commencement of the Renewal Term and Tenant shall either receive a refund from
Landlord (in the case of an overpayment) or shall pay any deficiency to Landlord
(in the case of an underpayment) within thirty (30) days of the date on which
the determination of Fair Market Base Rental Value becomes binding.
(j)    The cost of the procedure described in this Section 34.1 shall be borne
equally by the Parties and the Parties will reasonably coordinate payment;
provided, that if Landlord pays such costs, fifty percent (50%) of such costs
shall be Additional Charges hereunder and if Tenant pays such costs, fifty
percent (50%) of such costs shall be a credit against the next Rent payment
hereunder.

34.2    Arbitration. In the event of a dispute with respect to this Lease
pursuant to an Arbitration Provision, or in any case when this Lease expressly
provides for the settlement or determination of a dispute or question by an
Expert pursuant to this Section 34.2 (in any such case, a “Section 34.2
Dispute”) such dispute shall be determined in accordance with an arbitration
proceeding as set forth in this Section 34.2.
(a)    Any Section 34.2 Dispute shall be determined by an arbitration panel
comprised of three members, each of whom shall be an Expert (the “Arbitration
Panel”). No more than one panel member may be with the same firm and no panel
member may have an economic interest in the outcome of the arbitration.
The Arbitration Panel shall be selected as set forth in this Section 34.2(b). If
a Section 34.2 Dispute arises and if Landlord and Tenant are not able to resolve
such dispute after at least fifteen (15) days of good faith negotiations, then
either Party shall each have the right to submit the dispute to the Arbitration
Panel, upon written notice to the other Party (the “Arbitration Notice”). The
Arbitration Notice shall identify one member of the Arbitration Panel who meets
the criteria of the above paragraph. Within five (5) Business Days after the
receipt of the Arbitration Notice, the Party receiving such Arbitration Notice
shall respond in writing identifying one member of the Arbitration Panel who
meets the criteria of the above paragraph. Such notices shall include the name,
address and other pertinent contact information, and qualifications of its
member of the Arbitration Panel. If a Party fails to timely select its
respective panel member, the other Party may notify such Party in writing of
such failure, and if such Party fails to select its respective panel member
within three (3) Business Days after receipt of such notice, then such other
Party may select and identify to such Party such panel member on such Party’s
behalf. The third member of the Arbitration Panel will be selected by the two
(2) members of the Arbitration Panel who were selected by Landlord and Tenant;
provided, that if, within five (5) Business Days after they are identified, they
fail to select a third member, or if they are unable to agree on such selection,
Landlord and Tenant shall cause


153

--------------------------------------------------------------------------------





the third member of the Arbitration Panel to be appointed by the managing
officer of the American Arbitration Association.
(b)    Within ten (10) Business Days after the selection of the Arbitration
Panel, Landlord and Tenant each shall submit to the Arbitration Panel a written
statement identifying its summary of the issues. Landlord and Tenant may also
request an evidentiary hearing on the merits in addition to the submission of
written statements. The Arbitration Panel shall make its decision within twenty
(20) days after the later of (i) the submission of such written statements, and
(ii) the conclusion of any evidentiary hearing on the merits. The Arbitration
Panel shall reach its decision by majority vote and shall communicate its
decision by written notice to Landlord and Tenant.
(c)    The decision by the Arbitration Panel shall be final, binding and
conclusive and shall be non-appealable and enforceable in any court having
jurisdiction. All hearings and proceedings held by the Arbitration Panel shall
take place in New York, New York unless otherwise mutually agreed by the Parties
and the Arbitration Panel.
(d)    The resolution procedure described herein shall be governed by the
Commercial Rules of the American Arbitration Association and the Procedures for
Large, Complex, Commercial Disputes in effect as of the Commencement Date.
(e)    Landlord and Tenant shall bear equally the fees, costs and expenses of
the Arbitration Panel in conducting any arbitration described in this Section
34.2.

ARTICLE XXXV
NOTICES
Any notice, request, demand, consent, approval or other communication required
or permitted to be given by either Party hereunder to the other Party shall be
in writing and shall be sent by registered or certified mail, postage prepaid
and return receipt requested, by hand delivery or express courier service, by
email transmission or by an overnight express service to the following address:
To Tenant:
CEOC, LLC
One Caesars Palace Drive
Las Vegas, NV 89109
Attention: General Counsel
Email: corplaw@caesars.com


To Landlord:
c/o VICI Properties Inc. 
430 Park Avenue, 8th Floor
New York, NY 10022
Attention: General Counsel
Email: corplaw@viciproperties.com


or to such other address as either Party may hereafter designate. Notice shall
be deemed to have been given on the date of delivery if such delivery is made on
a Business Day, or if not, on the first Business Day after delivery. If delivery
is refused, Notice shall be deemed to have been given on


154

--------------------------------------------------------------------------------





the date delivery was first attempted. Notice sent by email shall be deemed
given only upon an independent, non-automated confirmation from the recipient
acknowledging receipt.

ARTICLE XXXVI
END OF TERM GAMING ASSETS TRANSFER
Until the Trigger Date, Article XXXVI attached as Schedule 7 hereto (the
“Pre-Trigger Date Article XXXVI”) shall supersede the provisions of Article
XXXVI immediately below (the “Post-Trigger Date Article XXXVI”) and shall
control and be the operative version of Article XXXVI. From and after the
Trigger Date, the Pre-Trigger Date Article XXXVI shall have no further force or
effect and the Post-Trigger Date Article XXXVI shall control and be the
operative version of Article XXXVI. Any section or article reference in this
Lease with respect to Article XXXVI shall refer to such section in the
Pre-Trigger Date Article XXXVI or Post-Trigger Date Article XXXVI, or such
Pre-Trigger Date Article XXXVI or Post-Trigger Date Article XXXVI, as the case
may be, depending on whether the Trigger Date has occurred as of the relevant
date.

36.1    Transfer of Tenant’s Gaming Assets and Operational Control of the Leased
Property. Upon the written request (an “End of Term Gaming Assets Transfer
Notice”) of Landlord either immediately prior to or in connection with the
expiration or earlier termination of the Term, or of Tenant in connection with
the expiration or earlier termination of this Lease that occurs (i) either on
the last date of the Initial Term or the last date of any Renewal Term, or (ii)
in the event Landlord exercises its right to terminate this Lease or repossess
the Leased Property in accordance with the terms of this Lease and, provided in
each of the foregoing clauses (i) or (ii) that Tenant complies with the
provisions of Section 36.4, Tenant shall transfer (or cause to be transferred)
upon the expiration or termination of the Term, or as soon thereafter as
Landlord shall request, the business operations (including, for the avoidance of
doubt, all Tenant’s Property relating to the Facility) (such assets,
collectively, the “Gaming Assets”) to a successor lessee or operator (or lessees
or operators) of the Facility (collectively, the “Successor Tenant”) designated
by Landlord or, if applicable, pursuant to Section 36.3, for consideration to be
received by Tenant from the Successor Tenant in an amount negotiated and agreed
to by Tenant and the Successor Tenant or, if applicable, determined pursuant to
Section 36.3 (the “Gaming Assets FMV”); provided, however, that in the event an
End of Term Gaming Assets Transfer Notice is delivered hereunder, then
notwithstanding the expiration or earlier termination of the Term, until such
time that Tenant transfers the Gaming Assets to a Successor Tenant, Tenant shall
(or shall cause its Subsidiaries to) continue to (and Landlord shall permit
Tenant to maintain possession of the Leased Property to the extent necessary to)
possess and operate the Facility in accordance with the applicable terms of this
Lease and the course and manner in which Tenant (or its Subsidiaries) has
operated the Facility prior to the end of the Term (including, but not limited
to, the payment of Rent hereunder, which shall be calculated as provided in this
Lease, except, that for any period following the last day of the calendar month
in which the thirty-fifth (35th) anniversary of the Commencement Date occurs,
the Rent shall be a per annum amount equal to the sum of (A) the amount of the
Base Rent hereunder during the Lease Year in which the Expiration Date occurs,
multiplied by the Escalator, and increased on each anniversary of the Expiration
Date to be equal to the Base Rent payable for the immediately preceding year,
multiplied by the Escalator, plus (B) the amount of the Supplemental Rent during
the Lease Year in which the


155

--------------------------------------------------------------------------------





Expiration Date occurs, multiplied by the Escalator, and increased on each
anniversary of the Expiration Date to be equal to the Supplemental Rent payable
for the immediately preceding year, multiplied by the Escalator plus (C) the
amount of the Variable Rent hereunder during the Lease Year in which the
Expiration Date occurs). If Tenant, Landlord and/or a Successor Tenant
designated by Landlord cannot agree on the Gaming Assets FMV within a reasonable
time not to exceed thirty (30) days after receipt of an End of Term Gaming
Assets Transfer Notice hereunder, then such Gaming Assets FMV shall be
determined, and Tenant’s transfer of the Gaming Assets to a Successor Tenant in
consideration for a payment in such amount shall be determined and transferred,
in accordance with the provisions of Section 36.3.

36.2    Transfer of Intellectual Property. The Gaming Assets shall include the
Property Specific IP, the CPLV Trademark License, the CPLV Trademark Security
Agreement, and Successor’s Tenant rights to access the Property Related IP,
which access shall be governed by the Transition Services Agreement. Without
limiting the foregoing, Tenant shall, within thirty (30) days after the delivery
of the End of Term Gaming Assets Transfer Notice, deliver to Landlord a copy of
all CPLV Guest Data and all Property Specific Guest Data; provided, however,
that (a) Tenant shall have the right to retain and use copies of the Property
Specific Guest data as required by Legal Requirements, including applicable
Gaming Regulations, and (b) with respect to any CPLV Guest Data, from and after
the transfer of the Gaming Assets pursuant to this Article XXXVI, (i) Tenant
will have no further right, title, or interest to such CPLV Guest Data, (ii)
Tenant will not be permitted to access such data for marketing, research or
other activities by Tenant and (iii) unless such data cannot be expunged without
destruction of any data that may be retained by the Tenant, Tenant must expunge
such data, except that in each case Tenant may retain and deliver to any
governmental authority, copies of any such data to the extent required to comply
with Legal Requirements, including applicable Gaming Regulations.

36.3    Determination of Gaming Assets FMV. If not effected pursuant to Section
36.1, then the determination of the Gaming Assets FMV and the transfer of the
Gaming Assets to a Successor Tenant in consideration for the Gaming Assets FMV
shall be effected by (i) first, determining in accordance with Section 36.3(a)
the rent that Landlord would be entitled to receive from Successor Tenant
assuming a lease term of the greater of (I) the remaining term of this Lease
(assuming that this Lease will not have terminated prior to its natural
expiration at the end of the final Renewal Term) and (II) the lesser of (x) ten
(10) years and (y) eighty percent (80%) of the then remaining useful life of the
Leased Property for the highest and best use of the Leased Property (the
“Successor Tenant Rent”) pursuant to a lease agreement containing substantially
the same terms and conditions of this Lease (other than, in the case of a new
lease at the end of the final Renewal Term, the terms of this Article XXXVI,
which will not be included in such new lease), (ii) second, identifying and
designating in accordance with the terms of Section 36.3(b), a pool of qualified
potential Successor Tenants (each, a “Qualified Successor Tenant”) prepared to
lease the Facility at the Successor Tenant Rent and to bid for the Gaming
Assets, and (iii) third, in accordance with the terms of Section 36.3(c),
determining the highest price a Qualified Successor Tenant would agree to pay
for the Gaming Assets, and setting such highest price as the Gaming Assets FMV
in exchange for which Tenant shall be required to transfer the Gaming Assets and
Landlord will enter into a lease with such Qualified Successor Tenant on
substantially the same terms and conditions of this Lease (other than, in the
case of a new lease at the end of the final Renewal Term, the terms


156

--------------------------------------------------------------------------------





of this Article XXXVI, which will not be included in such new lease) through (I)
the remaining term of this Lease (assuming that this Lease will not have
terminated prior to its natural expiration at the end of the final Renewal Term)
or (II) the lesser of (x) ten (10) years and (y) eighty percent (80%) of the
then remaining useful life of the Leased Property, whichever of (I) or (II) is
greater, for a rent calculated pursuant to Section 36.3(a) hereof.
Notwithstanding anything in the contrary in this Article XXXVI, the transfer of
the Gaming Assets will be conditioned upon the approval of the applicable
regulatory agencies of the transfer of the Gaming Licenses and any other gaming
assets to the Successor Tenant and/or the issuance of new gaming licenses as
required by applicable Gaming Regulations and the relevant regulatory agencies
both with respect to operating and suitability criterion, as the case may be.
(a)    Determining Successor Tenant Rent. Landlord and Tenant shall first
attempt to agree on the amount of Successor Tenant Rent that it will be assumed
Landlord will be entitled to receive for a term of the greater of (I) the
remaining term of this Lease (assuming that this Lease will not have terminated
prior to its natural expiration at the end of the final Renewal Term) and (II)
the lesser of (x) ten (10) years and (y) eighty percent (80%) of the then
remaining useful life of the Leased Property, and pursuant to a lease containing
substantially the same terms and conditions of this Lease (other than, in the
case of a new lease at the end of the final Renewal Term, the terms of this
Article XXXVI, which will not be included in such new lease). If Landlord and
Tenant cannot agree on the Successor Tenant Rent amount within a reasonable time
not to exceed sixty (60) days after receipt of an End of Term Gaming Assets
Transfer Notice hereunder, then the Successor Tenant Rent shall be set as
follows:
(i)    for the period preceding the last day of the calendar month in which the
thirty-fifth (35th) anniversary of the Commencement Date occurs, then the annual
Successor Tenant Rent shall be an amount equal to the annual Rent that would
have accrued under the terms of this Lease for such period (assuming the Lease
will have not been terminated prior to its natural expiration); and
(ii)    for the period following the last day of the calendar month in which the
thirty-fifth (35th) anniversary of the Commencement Date occurs, then the
Successor Tenant Rent shall be calculated in the same manner as Rent is
calculated under this Lease, provided that, the Supplemental Rent component of
Successor Tenant Rent shall be multiplied on the first day of such period by the
Escalator, and shall be increased on each anniversary of the beginning of such
period to be equal to the Supplemental Rent payable for the immediately
preceding year, multiplied by the Escalator, and provided further that if Tenant
or an Affiliate of Tenant shall be the Successor Tenant, then the Rent shall not
be less than the Fair Market Rental Value.
(b)    Designating Potential Successor Tenants. Landlord will select one and
Tenant will select three (3) (for a total of up to four (4)) potential Qualified
Successor Tenants prepared to lease the Facility for the Successor Tenant Rent,
each of whom must meet the criteria established for a Qualified Transferee (and
none of whom may be Tenant or an Affiliate of Tenant (it being understood and
agreed that there shall be no restriction on Landlord or any Affiliate of
Landlord from being a potential Qualified Successor Tenant), except in the case
of expiration of the Lease on the last day of the calendar month in which the
thirty-fifth (35th) anniversary of the Commencement Date


157

--------------------------------------------------------------------------------





occurs). Landlord and Tenant must designate their proposed Qualified Successor
Tenants within ninety (90) days after receipt of an End of Term Gaming Assets
Transfer Notice hereunder. In the event that Landlord or Tenant fails to
designate such party’s allotted number of potential Qualified Successor Tenants,
the other party may designate additional potential Qualified Successor Tenants
such that the total number of potential Qualified Successor Tenants does not
exceed four; provided that, in the event the total number of potential Qualified
Successor Tenants is less than four, the transfer process will still proceed as
set forth in Section 36.3(c) below.
(c)    Determining Gaming Assets FMV. Tenant will have a three (3) month period
to negotiate an acceptable sales price for the Gaming Assets, with one of the
Qualified Successor Tenants, which three (3) month period will commence
immediately upon the conclusion of the steps set forth above in Section 36.3(b).
If Tenant does not reach an agreement prior to the end of such three (3) month
period, Landlord shall conduct an auction for the Gaming Assets among the four
potential successor lessees, and Tenant will be required to transfer the Gaming
Assets to the highest bidder.

36.4    Operation Transfer. Upon designation of a Successor Tenant by Landlord
(pursuant to this Article XXXVI), Tenant shall reasonably cooperate and take all
actions reasonably necessary (including providing all reasonable assistance to
Successor Tenant) to effectuate the transfer of the Gaming Assets and
operational control of the Facility to Successor Tenant in an orderly manner so
as to minimize to the maximum extent feasible any disruption to the continued
orderly operation of the Facility for its Primary Intended Use. Concurrently
with the transfer of the Gaming Assets to Successor Tenant, (i) Tenant shall
assign to Successor Tenant (and Successor Tenant shall assume) any
then-effective Subleases or other agreements (to the extent such other
agreements are assignable) relating to the Leased Property, and (ii) Tenant
shall vacate and surrender the Leased Property to Landlord and/or Successor
Tenant in the condition required under this Lease. Notwithstanding the
expiration or earlier termination of the Term and anything to the contrary
herein, to the extent that this Article XXXVI applies, unless Landlord consents
to the contrary, until such time that Tenant transfers the Gaming Assets and
operational control of the Facility to a Successor Tenant in accordance with the
provisions of this Article XXXVI, Tenant shall (or shall cause its Subsidiaries
to) continue to (and Landlord shall permit Tenant to maintain possession of the
Leased Property to the extent necessary to) operate the Facility in accordance
with the applicable terms of this Lease and the course and manner in which
Tenant (or its Subsidiaries) has operated the Facility prior to the end of the
Term (including, but not limited to, the payment of Rent hereunder at the rate
provided in Section 36.1 (and not subject to Article XIX)); provided, however,
that Tenant shall have no obligation (unless specifically agreed to by Tenant)
to operate the Facility (or pay any such Rent) under such arrangement for more
than two (2) years after the Expiration Date.

ARTICLE XXXVII
ATTORNEYS’ FEES
If Landlord or Tenant brings an action or other proceeding against the other to
enforce or interpret any of the terms, covenants or conditions hereof or any
instrument executed pursuant to this Lease, or by reason of any breach or
default hereunder or thereunder, the Party substantially prevailing in any such
action or proceeding and any appeal thereupon shall be paid all of its costs


158

--------------------------------------------------------------------------------





and reasonable documented outside attorneys’ fees incurred therein. In addition
to the foregoing and other provisions of this Lease that specifically require
Tenant to reimburse, pay or indemnify against Landlord’s attorneys’ fees, Tenant
shall pay, as Additional Charges, all of Landlord’s reasonable documented
outside attorneys’ fees incurred in connection with the enforcement of this
Lease (except to the extent provided above), including reasonable documented
attorneys’ fees incurred in connection with the review, negotiation or
documentation of any subletting, assignment, or management arrangement or any
consent requested in connection with such enforcement, and the collection of
past due Rent.

ARTICLE XXXVIII
BROKERS
Tenant warrants that it has not had any contact or dealings with any Person or
real estate broker which would give rise to the payment of any fee or brokerage
commission in connection with this Lease, and Tenant shall indemnify, protect,
hold harmless and defend Landlord from and against any liability with respect to
any fee or brokerage commission arising out of any act or omission of Tenant.
Landlord warrants that it has not had any contact or dealings with any Person or
real estate broker which would give rise to the payment of any fee or brokerage
commission in connection with this Lease, and Landlord shall indemnify, protect,
hold harmless and defend Tenant from and against any liability with respect to
any fee or brokerage commission arising out of any act or omission of Landlord.

ARTICLE XXXIX
ANTI-TERRORISM REPRESENTATIONS
Each Party hereby represents and warrants to the other Party that neither such
representing Party nor, to its knowledge, any persons or entities holding any
Controlling legal or beneficial interest whatsoever in it are (i) the target of
any sanctions program that is established by Executive Order of the President or
published by the Office of Foreign Assets Control, U.S. Department of the
Treasury (“OFAC”); (ii) designated by the President or OFAC pursuant to the
Trading with the Enemy Act, 50 U.S.C. App. § 5, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701-06, the Patriot Act, Public Law 107-56,
Executive Order 13224 (September 23, 2001) or any Executive Order of the
President issued pursuant to such statutes; or (iii) named on the following list
that is published by OFAC: “List of Specially Designated Nationals and Blocked
Persons” (collectively, “Prohibited Persons”). Each Party hereby represents and
warrants to the other Party that no funds tendered to such other Party by such
tendering Party under the terms of this Lease are or will be directly or
indirectly derived from activities that may contravene U.S. federal, state or
international laws and regulations, including anti-money laundering laws.
Neither Party will during the Term of this Lease knowingly engage in any
transactions or dealings, or knowingly be otherwise associated with, any
Prohibited Persons in connection with the Leased Property.


159

--------------------------------------------------------------------------------






ARTICLE XL
LANDLORD REIT PROTECTIONS
(a)    The Parties intend that Rent and other amounts paid by Tenant hereunder
will qualify as “rents from real property” within the meaning of Section 856(d)
of the Code, or any similar or successor provision thereto and this Lease shall
be interpreted consistent with this intent. If any Rent hereunder fails to
qualify as “rent from real property” within the meaning of Section 856(d) of the
Code, the Parties will cooperate in good faith to amend this Lease such that no
Rent fails to so qualify, provided that (i) such amendment shall not
(w) increase Tenant’s monetary obligations under this Lease by more than a de
minimis extent, (x) increase Tenant’s non-monetary obligations under this Lease
in any material respect, (y) decrease Landlord’s obligations under this Lease in
any material respect or (z) diminish Tenant’s rights under this Lease in any
material respect and (ii) Landlord shall reimburse Tenant for all reasonable and
actual documented out-of-pocket costs and expenses (including, without
limitation, reasonable and actual documented out-of-pocket legal costs and
expenses) incurred by Tenant in connection with such amendment. For the
avoidance of doubt, the Parties acknowledge and agree that each Party shall pay
its own costs and expenses incurred in connection with any changes to the
definition of “EBITDAR to Rent Ratio” in this Lease as provided in such
definition.
(b)    Anything contained in this Lease to the contrary notwithstanding, Tenant
shall not without Landlord’s advance written consent (i) sublet, assign or enter
into a management arrangement for the Leased Property on any basis such that the
rental or other amounts to be paid by the subtenant, assignee or manager
thereunder would be based, in whole or in part, on either (x) the income or
profits derived by the business activities of the subtenant, assignee or manager
or (y) any other formula such that any portion of any amount received by
Landlord could reasonably be expected to cause any portion of the amounts to
fail to qualify as “rents from real property” within the meaning of Section
856(d) of the Code, or any similar or successor provision thereto; (ii) furnish
or render any services to the subtenant, assignee or manager or manage or
operate the Leased Property so subleased, assigned or managed; (iii) sublet,
assign or enter into a management arrangement for the Leased Property to any
Person (other than a “taxable REIT subsidiary” (within the meaning of Section
856(l) of the Code, or any similar or successor provision thereto) of Landlord
REIT) in which Tenant, Landlord or PropCo owns an interest, directly or
indirectly (by applying constructive ownership rules set forth in Section
856(d)(5) of the Code, or any similar or successor provision thereto); or
(iv) sublet, assign or enter into a management arrangement for the Leased
Property in any other manner which could reasonably be expected to cause any
portion of the amounts received by Landlord pursuant to this Lease or any
Sublease to fail to qualify as “rents from real property” within the meaning of
Section 856(d) of the Code, or any similar or successor provision thereto, or
which could reasonably be expected to cause any other income of Landlord to fail
to qualify as income described in Section 856(c)(2) of the Code, or any similar
or successor provision thereto. As of the end of each Fiscal Quarter during the
Term, Tenant shall deliver to Landlord a certification, in the form attached
hereto as Exhibit G, stating that Tenant has reviewed its transactions during
such Fiscal Quarter and certifying that Tenant is in compliance with the
provisions of this Article XL. The requirements of this Article XL shall
likewise apply to any further sublease, assignment or management arrangement by
any subtenant, assignee or manager.


160

--------------------------------------------------------------------------------





(c)    Anything contained in this Lease to the contrary notwithstanding, the
Parties acknowledge and agree that Landlord, in its sole discretion, may assign
this Lease or any interest herein to another Person (including without
limitation, a “taxable REIT subsidiary” (within the meaning of Section 856(l) of
the Code, or any similar or successor provision thereto)) in order to maintain
Landlord REIT’s status as a “real estate investment trust” (within the meaning
of Section 856(a) of the Code, or any similar or successor provision thereto);
provided however. Landlord shall be required to (i) comply with any applicable
Legal Requirements related to such transfer and (ii) give Tenant notice of any
such assignment; and provided further, that any such assignment shall be subject
to all of the rights of Tenant hereunder.
(d)    Anything contained in this Lease to the contrary notwithstanding, upon
request of Landlord, Tenant shall cooperate with Landlord in good faith and at
no cost or expense (other than de minimis cost) to Tenant, and provide such
documentation and/or information as may be in Tenant’s possession or under
Tenant’s control and otherwise readily available to Tenant as shall be
reasonably requested by Landlord in connection with verification of Landlord
REIT’s “real estate investment trust” (within the meaning of Section 856(a) of
the Code, or any similar or successor provision thereto) compliance
requirements. Anything contained in this Lease to the contrary notwithstanding,
Tenant shall take such action as may be requested by Landlord from time to time
in order to ensure compliance with the Internal Revenue Service requirement that
Rent allocable for purposes of Section 856 of the Code to personal property, if
any, at the beginning and end of a calendar year does not exceed fifteen percent
(15%) of the total Rent due hereunder as long as such compliance does not
(i) increase Tenant’s monetary obligations under this Lease by more than a de
minimis extent or (ii) materially increase Tenant’s nonmonetary obligations
under this Lease or (iii) materially diminish Tenant’s rights under this Lease.

ARTICLE XLI
MISCELLANEOUS

41.1    Survival. Anything contained in this Lease to the contrary
notwithstanding, all claims against, and liabilities, obligations and
indemnities of Tenant or Landlord arising or in respect of any period prior to
the Expiration Date shall survive the Expiration Date.

41.2    Severability. Subject to Section 1.2, if any term or provision of this
Lease or any application thereof shall be held invalid or unenforceable, the
remainder of this Lease and any other application of such term or provision
shall not be affected thereby.

41.3    Non-Recourse. Tenant specifically agrees to look solely to the Leased
Property for recovery of any judgment from Landlord (and Landlord’s liability
hereunder shall be limited solely to its interest in the Leased Property, and no
recourse under or in respect of this Lease shall be had against any other assets
of Landlord whatsoever). The provision contained in the foregoing sentence is
not intended to, and shall not, limit any right that Tenant might otherwise have
to obtain injunctive relief against Landlord, or any action not involving the
personal liability of Landlord. In no event shall either Party ever be liable to
the other Party for any indirect, consequential, lost profits, punitive,
exemplary, statutory or treble damages suffered from whatever cause (other than,
as to all such forms of damages, (i) if Landlord has terminated this Lease, any
damages with respect to Rent or


161

--------------------------------------------------------------------------------





Additional Charges as provided under Section 16.3(a) hereof, (ii) if Landlord
has not terminated this Lease, any damages with respect to Rent or Additional
Charges as provided for herein, (iii) any amount of any Required Capital
Expenditures not made pursuant to Section 10.5(a)(x) hereof, (iv) damages as
provided under Section 16.3(c) hereof, (v) a claim (including an indemnity
claim) for recovery of any such forms of damages that the claiming party is
required by a court of competent jurisdiction or the expert to pay to a third
party (other than any damages under or relating to any Fee Mortgage or Fee
Mortgage Documents (excluding claims under Section 32.4)) other than to the
extent resulting from the claiming party’s gross negligence, willful misconduct
or default hereunder, (vi) to the extent expressly provided under Section 32.4
and (vii) Fee Mortgage Damages), and the Parties acknowledge and agree that the
rights and remedies in this Lease, and all other rights and remedies at law and
in equity, will be adequate in all circumstances for any claims the parties
might have with respect to damages. For the avoidance of doubt, (I) any damages
of Landlord under or relating to any Fee Mortgage or Fee Mortgage Documents
shall be deemed to be consequential damages hereunder, provided, however that,
notwithstanding the foregoing clause (I), (v) amounts payable by Tenant pursuant
to Section 9.7(b), it is expressly agreed that the following shall constitute
direct damages hereunder: (w) amounts payable by Tenant pursuant to Section 16.7
resulting from the breach by Tenant of any Additional Fee Mortgagee
Requirements, (x) amounts payable by Tenant pursuant to Section 21.1(i)(iii) in
respect of out of pocket costs and expenses (including reasonable legal fees)
incurred by a Landlord Indemnified Party (or, to the extent required to be
reimbursed by a Landlord Indemnified Party under a Fee Mortgage Document,
incurred by or on behalf of any other Person) to defend (but not to settle or
pay any judgment resulting from) any investigative, administrative or judicial
proceeding commenced or threatened as a result of a breach by Tenant of any
Additional Fee Mortgagee Requirement, (y) amounts payable by Tenant pursuant to
Section 21.1(i)(iii) in respect of any default interest or late fees actually
paid by a Landlord Indemnified Party to a Fee Mortgagee under a Fee Mortgage
Document as a result of a payment default by Tenant hereunder (provided that
Tenant shall be entitled to a credit against amounts payable under this clause
(y) to the extent of any amounts otherwise paid hereunder in respect of the
Overdue Rate or the late charge under Section 3.3 in connection with such
payment default) and (z) amounts payable by Tenant pursuant to Section
21.1(i)(ix) (clauses (v) through (z), collectively, “Fee Mortgage Damages”);
provided that, notwithstanding the foregoing but subject to clause (y) above, in
no event shall Tenant be required to pay any amounts to repay (or that are
applied to reduce) the principal amount of any loan secured by a Fee Mortgage or
any interest or fees on any such loan, and (II) any damages of Tenant under or
relating to any Permitted Leasehold Mortgage and any related agreements or
instruments shall be deemed to be consequential damages hereunder. It is
specifically agreed that no constituent member, partner, owner, director,
officer or employee of a Party shall ever be personally liable for any judgment
(in respect of obligations under or in connection with this Lease) against, or
for the payment of any monetary obligation under or in respect of this Lease,
such Party, to the other Party (provided, this sentence shall not limit the
obligations of Guarantor expressly set forth in the MLSA).

41.4    Successors and Assigns. This Lease shall be binding upon Landlord and
its permitted successors and assigns and, subject to the provisions of Article
XXII, upon Tenant and its successors and assigns.


162

--------------------------------------------------------------------------------






41.5    Governing Law. (a) THIS LEASE WAS NEGOTIATED IN THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY. ACCORDINGLY, IN ALL RESPECTS THIS
LEASE (AND ANY AGREEMENT FORMED PURSUANT TO THE TERMS HEREOF) SHALL BE GOVERNED
BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE
STATE OF NEW YORK (WITHOUT REGARD TO PRINCIPLES OR CONFLICTS OF LAW) AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA, EXCEPT THAT ALL PROVISIONS
HEREOF RELATING TO THE CREATION OF THE LEASEHOLD ESTATE AND ALL REMEDIES SET
FORTH IN ARTICLE XVI RELATING TO RECOVERY OF POSSESSION OF THE LEASED PROPERTY
(SUCH AS AN ACTION FOR UNLAWFUL DETAINER, IN REM ACTION OR OTHER SIMILAR ACTION)
SHALL BE CONSTRUED AND ENFORCED ACCORDING TO, AND GOVERNED BY, THE LAWS OF THE
STATE OF NEVADA.
(a)    EXCEPT FOR (x) DISPUTES SPECIFICALLY PROVIDED IN THIS LEASE TO BE
REFERRED TO AN EXPERT VALUATION PROCESS PURSUANT TO SECTION 34.1 OR ARBITRATION
PURSUANT TO SECTION 34.2 AND (y) PROCEEDINGS PERTAINING TO THE PROVISIONS HEREOF
RELATING TO THE CREATION OF THE LEASEHOLD ESTATE AND THE EXERCISE OF REMEDIES
SET FORTH IN ARTICLE XVI RELATING TO RECOVERY OF POSSESSION OF THE LEASED
PROPERTY (SUCH AS AN ACTION FOR UNLAWFUL DETAINER, IN REM ACTION OR OTHER
SIMILAR ACTION), ALL CLAIMS, DEMANDS, CONTROVERSIES, DISPUTES, ACTIONS OR CAUSES
OF ACTION OF ANY NATURE OR CHARACTER ARISING OUT OF OR IN CONNECTION WITH, OR
RELATED TO, THIS LEASE, WHETHER LEGAL OR EQUITABLE, KNOWN OR UNKNOWN, CONTINGENT
OR OTHERWISE SHALL BE RESOLVED IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE COURTS THERETO, OR IF FEDERAL
JURISDICTION IS LACKING, THEN IN NEW YORK STATE SUPREME COURT, NEW YORK COUNTY
(COMMERCIAL DIVISION) AND ANY APPELLATE COURTS THERETO. THE PARTIES AGREE THAT
SERVICE OF PROCESS FOR PURPOSES OF ANY SUCH LITIGATION OR LEGAL PROCEEDING NEED
NOT BE PERSONALLY SERVED OR SERVED WITHIN THE STATE OF NEW YORK, BUT MAY BE
SERVED WITH THE SAME EFFECT AS IF THE PARTY IN QUESTION WERE SERVED WITHIN THE
STATE OF NEW YORK, BY GIVING NOTICE CONTAINING SUCH SERVICE TO THE INTENDED
RECIPIENT (WITH COPIES TO COUNSEL) IN THE MANNER PROVIDED IN ARTICLE XXXV. THIS
PROVISION SHALL SURVIVE AND BE BINDING UPON THE PARTIES AFTER THIS LEASE IS NO
LONGER IN EFFECT.

41.6    Waiver of Trial by Jury. EACH OF LANDLORD AND TENANT ACKNOWLEDGES THAT
IT HAS HAD THE ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHTS TO
TRIAL BY JURY UNDER THE CONSTITUTION OF THE UNITED STATES AND THE STATES OF
NEVADA AND NEW YORK. EACH OF LANDLORD AND TENANT HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
(i) ARISING UNDER THIS LEASE (OR ANY AGREEMENT FORMED PURSUANT TO THE TERMS
HEREOF) OR (ii) IN ANY MANNER CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF


163

--------------------------------------------------------------------------------





LANDLORD AND TENANT WITH RESPECT TO THIS LEASE (OR ANY AGREEMENT FORMED PURSUANT
TO THE TERMS HEREOF) OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH; OR THE TRANSACTIONS RELATED HERETO OR THERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREINAFTER ARISING, AND WHETHER SOUNDING
IN CONTRACT OR TORT OR OTHERWISE; EACH OF LANDLORD AND TENANT HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY A COURT TRIAL WITHOUT A JURY, AND THAT EITHER PARTY MAY FILE A COPY OF THIS
SECTION WITH ANY COURT AS CONCLUSIVE EVIDENCE OF THE CONSENT OF EACH SUCH PARTY
TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

41.7    Entire Agreement. This Lease (including the Exhibits and Schedules
hereto), together with the other Lease/MLSA Related Agreements, collectively
constitute the entire and final agreement of the Parties with respect to the
subject matter hereof, and may not be changed or modified except by an agreement
in writing signed by the Parties. In addition to the foregoing, it is agreed to
by the Parties that no modification to this Lease shall be effective without the
written consent of (i) any applicable Fee Mortgagee, to the extent that such a
modification would adversely affect such Fee Mortgagee, and (ii) any applicable
Permitted Leasehold Mortgagee, to the extent that such a modification would
adversely affect such Permitted Leasehold Mortgagee. Landlord and Tenant hereby
agree that all prior or contemporaneous oral understandings, agreements or
negotiations relative to the leasing of the Leased Property (other than the
other Lease/MLSA Related Agreements) are merged into and revoked by this Lease
(together with the related agreements referenced above).

41.8    Headings. All captions, titles and headings to sections, subsections,
paragraphs, exhibits or other divisions of this Lease, and the table of
contents, are only for the convenience of the Parties and shall not be construed
to have any effect or meaning with respect to the other contents of such
sections, subsections, paragraphs, exhibits or other divisions, such other
content being controlling as to the agreement among the Parties.

41.9    Counterparts. This Lease may be executed in any number of counterparts,
each of which shall be a valid and binding original, but all of which together
shall constitute one and the same instrument. This Lease may be effectuated by
the exchange of electronic copies of signatures (e.g., .pdf), with electronic
copies of this executed Lease having the same force and effect as original
counterpart signatures hereto for all purposes.

41.10    Interpretation. Both Landlord and Tenant have been represented by
counsel and this Lease and every provision hereof has been freely and fairly
negotiated. Consequently, all provisions of this Lease shall be interpreted
according to their fair meaning and shall not be strictly construed against any
party.

41.11    Deemed Consent. Each request for consent or approval under Sections
9.1, 10.2, 10.3(e), 13.1(a), 13.5, 14.1, 22.1, 22.2 and 22.3 and Article XI of
this Lease shall be made in writing to either Tenant or Landlord, as applicable,
and shall include all information necessary for Tenant or Landlord, as
applicable, to make an informed decision, and shall include the following in
capital,


164

--------------------------------------------------------------------------------





bold and block letters: “FIRST NOTICE – THIS IS A REQUEST FOR CONSENT UNDER THAT
CERTAIN LEASE (CPLV). THE FOLLOWING REQUEST REQUIRES A RESPONSE WITHIN FIFTEEN
(15) BUSINESS DAYS OF RECEIPT.” If the party to whom such a request is sent does
not approve or reject the proposed matter within fifteen (15) Business Days of
receipt of such notice and all necessary information, the requesting party may
request a consent again by delivery of a notice including the following in
capital, bold and block letters: “SECOND NOTICE – THIS IS A SECOND REQUEST FOR
CONSENT UNDER THAT CERTAIN LEASE (CPLV). THE FOLLOWING REQUEST REQUIRES A
RESPONSE WITHIN FIVE (5) BUSINESS DAYS OF RECEIPT.” If the party to whom such a
request is sent does not approve or reject the proposed matter within five (5)
Business Days of receipt of such notice and all necessary information, the
requesting party may request a consent again by delivery of a notice including
the following in capital, bold and block letters: “FINAL NOTICE - THIS IS A
THIRD REQUEST FOR CONSENT UNDER THAT CERTAIN LEASE (CPLV). THE FOLLOWING REQUEST
REQUIRES A RESPONSE WITHIN FIVE (5) BUSINESS DAYS OF RECEIPT. FAILURE TO RESPOND
WITHIN FIVE (5) BUSINESS DAYS HEREOF WILL BE DEEMED AN APPROVAL OF THE REQUEST.”
If the party to whom such a request is sent still does not approve or reject the
proposed matter within five (5) Business Days of receipt of such final notice,
such party shall be deemed to have approved the proposed matter. Notwithstanding
the foregoing, if the MLSA is in effect at the time any such notice is provided
to Tenant hereunder, Tenant shall not be deemed to have approved such proposed
matter if such notice was not also addressed and delivered to Manager and CEC in
accordance with the MLSA.

41.12    Further Assurances. The Parties agree to promptly sign all documents
reasonably requested to give effect to the provisions of this Lease. In
addition, Landlord agrees to, at Tenant’s sole cost and expense, reasonably
cooperate with all applicable Gaming Authorities and Liquor Authorities in
connection with the administration of their regulatory jurisdiction over Tenant,
Tenant’s direct and indirect parent(s) and their respective Subsidiaries, if
any, including the provision of such documents and other information as may be
requested by such Gaming Authorities or Liquor Authorities relating to Tenant,
Tenant’s direct and indirect parent(s) or any of their respective Subsidiaries,
if any, or to this Lease and which are within Landlord’s reasonable control to
obtain and provide.

41.13    Gaming Regulations. Notwithstanding anything to the contrary in this
Lease, this Lease and any agreement formed pursuant to the terms hereof are
subject to all applicable Gaming Regulations and all applicable laws involving
the sale, distribution and possession of alcoholic beverages (the “Liquor
Laws”). Without limiting the foregoing, each of Tenant and Landlord acknowledges
that (i) it is subject to being called forward by any applicable Gaming
Authority or governmental authority enforcing the Liquor Laws (the “Liquor
Authority”) with jurisdiction over this Lease or the Facility, in each of their
discretion, for licensing or a finding of suitability or to file or provide
other information, and (ii) all rights, remedies and powers under this Lease and
any agreement formed pursuant to the terms hereof, including with respect to the
entry into and ownership and operation of a Gaming Facility, and the possession
or control of Gaming equipment, alcoholic beverages or a Gaming License or
liquor license, may be exercised only to the extent that the exercise thereof
does not violate any applicable provisions of the Gaming Regulations and


165

--------------------------------------------------------------------------------





Liquor Laws and only to the extent that required approvals (including prior
approvals) are obtained from the requisite governmental authorities.
Notwithstanding anything to the contrary in this Lease or any agreement formed
pursuant to the terms hereof, (subject to Section 41.12) each of Tenant,
Landlord, and each of Tenant’s or Landlord’s successors and assigns agree to
cooperate with each Gaming Authority and each Liquor Authority in connection
with the administration of their regulatory jurisdiction over the Parties,
including, without limitation, the provision of such documents or other
information as may be requested by any such Gaming Authorities and/or Liquor
Authorities relating to Tenant, Landlord, Tenant’s or Landlord’s successors and
assigns or to this Lease or any agreement formed pursuant to the terms hereof.
If there shall occur a Licensing Event, then the Party with respect to which
such Licensing Event occurs shall notify the other Party, as promptly as
practicable after becoming aware of such Licensing Event (but in no event later
than twenty (20) days after becoming aware of such Licensing Event). In such
event, the Party with respect to which such Licensing Event has occurred, shall
and shall cause any applicable Affiliates to use commercially reasonable efforts
to resolve such Licensing Event within the time period required by the
applicable Gaming Authorities by submitting to investigation by the relevant
Gaming Authorities and cooperating with any reasonable requests made by such
Gaming Authorities (including filing requested forms and delivering information
to the Gaming Authorities). If the Party with respect to which such Licensing
Event has occurred cannot otherwise resolve the Licensing Event within the time
period required by the applicable Gaming Authorities and any aspect of such
Licensing Event is attributable to any Person(s) other than such Party, then
such Party shall disassociate with the applicable Persons to resolve the
Licensing Event. It shall be a material breach of this Lease by Landlord if a
Licensing Event with respect to Landlord shall occur and is not resolved in
accordance with this Section 41.13 within the later of (i) thirty (30) days or
(ii) such additional time period as may be permitted by the applicable Gaming
Authorities.

41.14    Certain Provisions of Nevada Law. Landlord shall, pursuant to Section
108.2405(1)(b) of the Nevada Revised Statutes (“NRS”), record a written notice
of waiver of Landlord's rights set forth in NRS 108.234 with the office of the
recorder of Clark County, Nevada, before the commencement of construction of
each work of improvement with respect to the Leased Property by Tenant or caused
by Tenant.  Pursuant to NRS 108.2405(2), Landlord shall serve such notice by
certified mail, return receipt requested, upon the prime contractor of such work
of improvement and all other lien claimants who may give the owner a notice of
right to lien pursuant to NRS 108.245, within ten (10) days after Landlord's
receipt of a notice of right to lien or ten (10) days after the date on which
the notice of waiver is recorded.

41.15    Intentionally Omitted.

41.16    Intentionally Omitted.

41.17    Savings Clause. If for any reason this Lease is determined by a court
of competent jurisdiction to be invalid as to any space that would otherwise be
a part of the Leased Property and that is subject to a pre-existing lease as of
the Commencement Date (between Tenant’s predecessor


166

--------------------------------------------------------------------------------





in interest prior to the Commencement Date, as landlord, and a third party as
tenant), then Landlord shall be deemed to be the landlord under such
pre-existing lease, and the Parties agree that Tenant shall be deemed to be the
collection agent for Landlord for purposes of collecting rent and other amounts
payable by the tenant under such pre-existing lease and shall remit the
applicable collected amounts to Landlord. In such event, the Rent payable
hereunder shall be deemed to be reduced by any amounts so collected by Tenant
and remitted to Landlord with respect to any such pre-existing lease.

41.18    Integration with Other Documents. Each of Tenant and Landlord
acknowledge and agree that certain operating efficiencies and value will be
achieved as a result of Tenant’s and Other Tenants’ lease of the Leased Property
and the Other Leased Property and the engagement by Tenant and Other Tenants of
Manager under the MLSA and “Manager” under and as defined in each Other MLSA and
the engagement of Manager and/or its Affiliates to operate and manage the
Facility, the Other Leased Property and the Other Managed Resorts (as defined in
each of the MLSA and the Other MLSA) that would not be possible to achieve if
unrelated managers were engaged to operate each of the Leased Property, the
Other Leased Property and the Other Managed Resorts. Each of Tenant and Landlord
acknowledge and agree that the Parties would not enter into this Lease (or the
MLSA or the Other MLSA) absent the understanding and agreement of the Parties
that the entire ownership, operation, management, lease and lease guaranty
relationship with respect to the Leased Property, including (without limitation)
the lease of the Leased Property pursuant to this Lease, the use of the Managed
Facilities IP (as defined in the MLSA) and the use of the Total Rewards Program,
together with the other related intellectual property arrangements contemplated
under the MLSA and the other covenants, obligations and agreements of the
Parties hereunder and under the MLSA, form part of a single integrated
transaction. Accordingly, it is the express intention and agreement of each of
Tenant and Landlord that (i) each of the provisions of the MLSA, including the
management and lease guaranty rights and obligations thereunder, form part of a
single integrated agreement and shall not be or deemed to be separate or
severable agreements and (ii) the Parties would not be entering into this Lease
without entering into the MLSA (and vice versa) (or into any of the other
Lease/MLSA Related Agreements without entering into all of the Lease/MLSA
Related Agreements) and in the event of any bankruptcy, insolvency or
dissolution proceedings in respect of any Party, no Party will reject, move to
reject, or join or support any other Party in attempting to reject any one of
this Lease or the MLSA or any other Lease/MLSA Related Agreement without
rejecting the other agreement as if each of this Lease and the MLSA and each
other Lease/MLSA Related Agreement were one integrated agreement and not
separable.

41.19    Manager. Each of Tenant and Landlord acknowledge and agree that Manager
may not be terminated as the manager of the Leased Property for any reason
except as permitted under the MLSA.

41.20    Non-Consented Lease Termination. Each of Tenant and Landlord
acknowledge and agree that in the event of a Non-Consented Lease Termination,
Article XXI of the MLSA shall apply and each of the parties shall comply with
such Article XXI of the MLSA.

41.21    Intentionally Omitted.


167

--------------------------------------------------------------------------------






41.22    Confidential Information. Each Party hereby agrees to, and to cause its
Representatives to, maintain the confidentiality of all non-public financial,
operational or contractual information received pursuant to this Lease; provided
that nothing herein shall prevent any Party from disclosing any such non-public
information (a) in the case of Landlord, to PropCo 1, PropCo and Landlord REIT
and any Affiliate thereof, (b) in the case of Tenant, to CEOC, CEC and any
Affiliate thereof, (c) in any legal, judicial or administrative proceeding or
other compulsory process or otherwise as required by applicable Legal
Requirements (in which case the disclosing Party shall promptly notify the other
Parties, in advance, to the extent permitted by law), (d) upon the request or
demand of any regulatory authority having jurisdiction over a Party or its
affiliates (in which case the disclosing Party shall, other than with respect to
routine, periodic inspections by such regulatory authority, promptly notify the
other Parties, in advance, to the extent permitted by law), (e) to its
Representatives who are informed of the confidential nature of such information
and have agreed to keep such information confidential (and the disclosing Party
shall be responsible for such Representatives’ compliance therewith), or to
comply with the requirements of an Existing Fee Mortgage or the related Existing
Fee Mortgage Documents, in each case as in effect as of the Commencement Date
(and giving effect to any amendments to such Existing Fee Mortgage Documents
that (1) do not increase reporting obligations and do not affect confidentiality
requirements or (2) are consented to in writing by Tenant), (f) to the extent
any such information becomes publicly available other than by reason of
disclosure by the disclosing Party or any of its respective Representatives in
breach of this Section 41.22, (g) to the extent that such information is
received by such Party from a third party that is not, to such Party’s
knowledge, subject to confidentiality obligations owing to the other Parties or
any of their respective affiliates or related parties, (h) to the extent that
such information is independently developed by such Party or (i) as permitted
under the first sentence of Section 23.2(a). Each of the Parties acknowledges
that it and its Representatives may receive material non-public information with
respect to the other Party and its Affiliates and that each such Party is aware
(and will so advise its Representatives) that federal and state securities laws
and other applicable laws may impose restrictions on purchasing, selling,
engaging in transactions or otherwise trading in securities of the other Party
and its Affiliates with respect to which such Party or its Representatives has
received material non-public information so long as such information remains
material non-public information.

41.23    Time of Essence. TIME IS OF THE ESSENCE OF THIS LEASE AND EACH
PROVISION HEREOF IN WHICH TIME OF PERFORMANCE IS ESTABLISHED.

41.24    Consents, Approvals and Notices.
(a)    All consents and approvals that may be given under this Lease shall, as a
condition of their effectiveness, be in writing. The granting of any consent or
approval by Landlord or Tenant to the performance of any act by Tenant or
Landlord requiring the consent or approval of Landlord or Tenant under any of
the terms or provisions of this Lease shall relate only to the specified act or
acts thereby consented to or approved and, unless otherwise specified, shall not
be deemed a waiver of the necessity for such consent or approval for the same or
any similar act in the future, and/or the failure on the part of Landlord or
Tenant to object to any such action taken by Tenant or Landlord without the
consent or approval of the other Party, shall not be deemed a waiver of their
right to require such consent or approval for any further similar act; and
Tenant hereby expressly covenants


168

--------------------------------------------------------------------------------





and agrees that as to all matters requiring Landlord’s consent or approval under
any of the terms of this Lease, Tenant shall secure such consent or approval for
each and every happening of the event requiring such consent or approval, and
shall not claim any waiver on the part of Landlord of the requirement to secure
such consent or approval.
(b)    Each Party acknowledges that in granting any consents, approvals or
authorizations under this Lease, and in providing any advice, assistance,
recommendation or direction under this Lease, neither such Party nor any
Affiliates thereof guarantee success or a satisfactory result from the subject
of such consent, approval, authorization, advice, assistance, recommendation or
direction. Accordingly, each Party agrees that neither such Party nor any of its
Affiliates shall have any liability whatsoever to any other Party or any third
person by reason of: (i) any consent, approval or authorization, or advice,
assistance, recommendation or direction, given or withheld; or (ii) any delay or
failure to provide any consent, approval or authorization, or advice,
assistance, recommendation or direction (except in the event of a breach of a
covenant herein not to unreasonably withhold or delay any consent or approval);
provided, however, each agrees to act in good faith when dealing with or
providing any advice, consent, assistance, recommendation or direction.
(c)    Any notice, report or information required to be delivered by Tenant
hereunder may be delivered collectively with any other notices, reports or
information required to be delivered by Tenant hereunder as part of a single
report, notice or communication. Any such notice, report or information may be
delivered to Landlord by Tenant providing a representative of Landlord with
access to Tenant’s or its Affiliate’s electronic databases or other information
systems containing the applicable information and notice that information has
been posted on such database or system.

41.25    No Release of Tenant or Guarantor. Notwithstanding anything to the
contrary set forth in this Lease, neither Tenant nor Guarantor shall be released
from their respective obligations under the MLSA, except as and to the extent
expressly provided in the MLSA.

41.26    Suretyship Waivers. Each applicable entity comprising Tenant that is a
party hereto hereby irrevocably waives and agrees not to assert or take
advantage of any of the following defenses to any obligation under this Lease or
under any other document executed, or to be executed, by it in connection
herewith: (i) any defense that may arise by reason of the incapacity, lack of
authority, death or disability of any Person, or revocation or repudiation
hereof by any Person, or the failure of any entity comprising Landlord or Tenant
to file or enforce a claim or cause of action against any other Person or the
estate (either in administration, bankruptcy, or any other proceeding) of any
other Person; (ii) diligence, presentment, notice of acceptance, notice of
dishonor, notice of presentment, or demand for payment of or performance of the
obligations under this Lease or under any other document executed, or to be
executed, in connection herewith and all other suretyship defenses generally;
(iii) any defense that may arise by reason of any action required by any statute
to be taken against any other entity comprising Tenant; (iv) any defense that
may arise by reason of the dissolution or termination of the existence of any
other entity comprising Tenant; (v) any defense that may arise by reason of the
voluntary or involuntary liquidation, sale, or other disposition of all or
substantially all of the assets of any other entity comprising Tenant; (vi) any
defense that may arise by reason of the voluntary or involuntary receivership,
insolvency, bankruptcy, assignment for the benefit of creditors, reorganization,
assignment, composition, or readjustment of, or any


169

--------------------------------------------------------------------------------





similar proceeding affecting, any other entity comprising Tenant, or any of the
assets of any other entity comprising Tenant; (vii) any right of subrogation,
indemnity or reimbursement against any other entity comprising Tenant at any
time during which a Tenant Event of Default has occurred and is continuing or
until all obligations to Landlord have been irrevocably paid and satisfied in
full; (viii) any and all rights and defenses arising out of an election of
remedies by Landlord, even though that election of remedies might impair or
destroy any right, if any, of any other entity comprising tenant of subrogation,
indemnity or reimbursement; (ix) any defense based upon Landlord’s failure to
disclose to any entity comprising Tenant any information concerning any other
entity comprising Tenant’s financial condition or any other circumstances
bearing on Tenant’s ability to pay all sums payable under or in respect of this
Lease or any other document executed, or to be executed, by it in connection
herewith; and (x) any defense based upon any statute or rule of law which
provides that the obligation of a surety must be neither larger in amount nor in
any other respects more burdensome than that of a principal. Additionally, to
the extent permitted by Legal Requirements, each entity comprising Tenant waives
all rights, legal and equitable, it may now or hereafter have to require
marshaling of assets or to require foreclosure sales of assets in a particular
order, including any rights provided by NRS 100.040 and 100.050, as such
sections may be amended or recodified from time to time. Each successor and
assign of each entity comprising Tenant agrees that it shall be bound by the
above waiver, as if it had given the waiver itself.

41.27    Amendments. This Lease may not be amended except by a written agreement
executed by all Parties hereto.






170

--------------------------------------------------------------------------------






EXHIBIT A
FACILITY
1.
Caesar’s Palace Las Vegas (including the Octavius Tower), Las Vegas, Nevada.



Exhibit A-1

--------------------------------------------------------------------------------






EXHIBIT B
LEGAL DESCRIPTION OF LAND
PARCEL 1:


All of Lot One (1) of Caesars Palace, a Commercial Subdivision, as shown by map
thereof on file in Book 46 of Plats, Page 22, in the Office of the County
Recorder, Clark County, Nevada.


EXCEPTING THEREFROM that portion as conveyed to Clark County by Deed recorded
December 30, 1988, in Book 881230 as Document No. 00924, of Official Records.


FURTHER EXCEPTING THEREFROM that portion of land as conveyed to the State of
Nevada by that certain Quitclaim Deed recorded September 29, 1994 in Book 940929
as Document No. 00684, of Official Records.


FURTHER EXCEPTING THEREFROM that portion of said land as conveyed to the State
of Nevada by that Deed recorded September 29, 1994, in Book 940929 as Document
No. 00685, of Official Records.


FURTHER EXCEPTING THEREFROM that portion of said land conveyed to the County of
Clark by that Deed recorded November 4, 1997, in Book 971104 as Document No.
00712, of Official Records.


FURTHER EXCEPTING THEREFROM that portion of said land as conveyed to the County
of Clark by Deed recorded June 26, 2003 in Book 20030626 as Document No. 00076,
of Official Records.


FURTHER EXCEPTING THEREFROM that portion of said land as conveyed to the County
of Clark by Deed recorded November 12, 2003 in Book 20031112 as Document No.
01302, of Official Records.


Together with that portion of Industrial Road as vacated by that certain Order
of Vacation recorded April 4, 1996, in Book 960404 as Document No. 00840, of
Official Records.


Together with that portion of Interstate 15 (I-15) and Flamingo Road as
described in Quitclaim Deed recorded May 20, 2005 in Book 20050520 as Document
No. 02250 and re-recorded May 31, 2005 in Book 20050531 as Document No. 05514 of
Official Records.


FURTHER EXCEPTING THEREFROM that portion of said land as conveyed to the Clark
County by Deed recorded February 13, 2009, in Book 20090213 as Document No.
03437, of Official Records.


FURTHER EXCEPTING THEREFROM that portion of said land as conveyed by Deed
recorded May 20, 2011, in Book 20110520 as Document No. 02940, , of Official
Records.


Exhibit B-1

--------------------------------------------------------------------------------







TOGETHER WITH that portion as vacated by that certain Order of Vacation,
recorded September 11, 2014 as Document No. 20140911-0001948, of Official
Records.


PARCEL 2:


Non exclusive easements and other rights as established and granted by that
certain Second Amended and Restated Parking Agreement and Grant of Reciprocal
Easements and Declaration of Covenants dated as February 7, 2003 by and between
Caesars Palace Realty Corp., a Nevada corporation, Desert Palace, Inc., a Nevada
corporation and Forum Developers Limited Partnership, a Nevada limited
partnership recorded November 18, 2003 as Document No. 1516 in Book 20031118 and
by that Assignment and Assumption of by Second Amended and Restated Parking
Agreement and Grant of Reciprocal Easements and Declaration of Covenants dated
November 14, 2003, recorded November 18, 2003 as Document No. 1518 in Book
20031118, and amended by that First Amendment to Second Amended and Restated
Parking Agreement and Grant of Reciprocal Easements and Declaration of
Covenants, recorded May 3, 2016, in Book 20160503 as Document No. 0002965 in the
Official Records, Clark County, Nevada, and amended by that Second Amendment to
Second Amended and Restated Parking Agreement and Grant of Reciprocal Easements
and Declaration of Covenants, recorded ___, in Book ___ as Document No. ___, in
the Official Records, Clark County, Nevada.


PARCEL 3:
Non-exclusive easements as set forth and created by that certain Declaration of
Covenants, Restrictions and Easements, recorded May 20, 2011, in Book 20110520
as Document No. 002942, for ingress and egress over, under and across the land
described therein. Subject to the terms, provisions and conditions set forth in
said instrument.




APN: 162-17-710-002, 004, 005, 162-17-810-002, 003, 004, 162-17-810-009


OCTAVIUS TOWER
PARCEL 1:


BEING A PORTION OF LOT 1 AS SHOWN ON A MAP RECORDED IN BOOK 46, PAGE 22 OF
PLATS, CLARK COUNTY, NEVADA OFFICIAL RECORDS, LYING WITHIN PORTIONS OF THE
SOUTHEAST QUARTER (SE 1/4) OF SECTION 17 AND NORTHEAST QUARTER (NE 1/4) OF
SECTION 20, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M, FURTHER DESCRIBED AS
FOLLOWS:


COMMENCING AT THE SOUTHERN MOST PROPERTY CORNER OF SAID LOT 1, SAID CORNER BEING
A POINT ON THE NORTHERLY RIGHT-OF-WAY OF FLAMINGO ROAD, FROM WHICH POINT THE
SOUTHWEST CORNER OF SOUTHEAST QUARTER (SE 1/4) OF SAID SECTION 17 BEARS NORTH
82°11'42" WEST, 1466.24 FEET; THENCE ALONG THE BOUNDARY OF SAID LOT 1 AND SAID
RIGHT-OF-WAY, NORTH 01°31'56" EAST,


Exhibit B-2

--------------------------------------------------------------------------------





48.00 FEET; THENCE NORTH 88°28'04" WEST, 92.55 FEET; THENCE DEPARTING SAID
BOUNDARY AND RIGHT-OF-WAY, NORTH 01°31'56" EAST, 64.36 FEET TO THE POINT OF
BEGINNING;
THENCE NORTH 88°25'15" WEST, 81.28 FEET; THENCE SOUTH 01°34'45" WEST, 9.75 FEET;
THENCE NORTH 88°25'15" WEST, 20.92 FEET; THENCE NORTH 01°34'45" EAST, 9.75 FEET;
THENCE NORTH 88°25'15" WEST, 44.74 FEET; THENCE SOUTH 01°34'45" WEST, 21.67
FEET; THENCE NORTH 88°25'15" WEST, 65.60 FEET; THENCE NORTH 01°34'45" EAST,
21.67 FEET; THENCE NORTH 88°25'15" WEST, 44.73 FEET; THENCE SOUTH 01°34'45"
WEST, 9.75 FEET; THENCE NORTH 88°25'15" WEST, 20.93 FEET; THENCE NORTH 01°34'45"
EAST, 9.75 FEET; THENCE NORTH 88°25'15" WEST, 82.67 FEET; THENCE NORTH 01°34'45"
EAST, 124.63 FEET; THENCE SOUTH 88°25'15" EAST, 55.51 FEET; THENCE SOUTH
01°34'45" WEST, 26.49 FEET; THENCE SOUTH 88°25'15" EAST, 11.92 FEET; THENCE
NORTH 01°34'45" EAST, 10.41 FEET; THENCE SOUTH 88°25'15" EAST, 19.42 FEET;
THENCE SOUTH 01°34'45" WEST, 10.41 FEET; THENCE SOUTH 88°25'15" EAST, 11.92
FEET; THENCE NORTH 01°34'45" EAST, 26.49 FEET; THENCE SOUTH 88°25'15" EAST,
52.75 FEET; THENCE SOUTH 01°34'45" WEST, 28.32 FEET; THENCE SOUTH 88°25'15"
EAST, 12.83 FEET; THENCE NORTH 01°34'45" EAST, 31.99 FEET; THENCE SOUTH
88°25'15" EAST, 53.58 FEET; THENCE SOUTH 01°34'45" WEST, 31.99 FEET; THENCE
SOUTH 88°25'15" EAST, 8.83 FEET; THENCE NORTH 01°34'45" EAST, 25.82 FEET; THENCE
SOUTH 88°25'15" EAST, 37.04 FEET; THENCE SOUTH 01°34'45" WEST, 23.99 FEET;
THENCE SOUTH 88°25'15" EAST, 12.29 FEET; THENCE NORTH 01°34'45" EAST, 2.92 FEET;
THENCE SOUTH 88°25'15" EAST, 3.42 FEET; THENCE SOUTH 01°34'45" WEST, 4.79 FEET;
THENCE SOUTH 88°25'15" EAST, 13.82 FEET; THENCE NORTH 01°34'45" EAST, 4.46 FEET;
THENCE SOUTH 88°25'15" EAST, 30.09 FEET; THENCE NORTH 01°34'45" EAST, 2.32 FEET;
THENCE SOUTH 88°25'15" EAST, 34.71 FEET; THENCE SOUTH 01°34'45" WEST, 94.32
FEET; THENCE SOUTH 88°25'15" EAST, 0.67 FEET; THENCE SOUTH 01°34'45" WEST, 2.26
FEET; THENCE SOUTH 88°25'15" EAST, 2.08 FEET; THENCE SOUTH 01°34'45" WEST, 6.46
FEET TO THE POINT OF BEGINNING.


ALSO KNOWN AS THE PROPERTY DESCRIBED IN THAT CERTAIN RECORD OF SURVEY MAP, AS
SHOWN BY MAP THEREOF ON FILE IN FILE 184 OF SURVEYS, PAGE 17, AS RECORDED IN THE
OFFICE OF THE COUNTY RECORDER, CLARK COUNTY, NEVADA.


PARCEL 2:


NON EXCLUSIVE EASEMENTS AND OTHER RIGHTS AS ESTABLISHED AND GRANTED BY THAT
CERTAIN SECOND AMENDED AND RESTATED PARKING AGREEMENT AND GRANT OF RECIPROCAL
EASEMENTS AND DECLARATION OF COVENANTS DATED AS FEBRUARY 7, 2003 BY AND BETWEEN
CAESARS PALACE REALTY CORP., A NEVADA CORPORATION, DESERT PALACE, INC., A NEVADA
CORPORATION AND FORUM DEVELOPERS LIMITED PARTNERSHIP, A NEVADA LIMITED
PARTNERSHIP RECORDED NOVEMBER 18, 2003 AS DOCUMENT NO. 1516 IN BOOK 20031118 AND
BY THAT ASSIGNMENT AND ASSUMPTION OF BY SECOND AMENDED AND RESTATED PARKING
AGREEMENT AND GRANT OF RECIPROCAL EASEMENTS AND DECLARATION OF COVENANTS DATED
NOVEMBER 14, 2003, RECORDED NOVEMBER


Exhibit B-3

--------------------------------------------------------------------------------





18, 2003 AS DOCUMENT NO. 1518 IN BOOK 20031118, AND AMENDED BY THAT FIRST
AMENDMENT TO SECOND AMENDED AND RESTATED PARKING AGREEMENT AND GRANT OF
RECIPROCAL EASEMENTS AND DECLARATION OF COVENANTS, RECORDED MAY 3, 2016, IN BOOK
20160503 AS DOCUMENT NO. 0002965, IN THE OFFICIAL RECORDS, CLARK COUNTY, NEVADA,
AND AMENDED BY THAT SECOND AMENDMENT TO SECOND AMENDED AND RESTATED PARKING
AGREEMENT AND GRANT OF RECIPROCAL EASEMENTS AND DECLARATION OF COVENANTS,
RECORDED ___, IN BOOK ___ AS DOCUMENT NO. ___, IN THE OFFICIAL RECORDS, CLARK
COUNTY, NEVADA.


PARCEL 3:


NON-EXCLUSIVE EASEMENTS AS SET FORTH IN THAT CERTAIN “DECLARATION OF COVENANTS,
RESTRICTIONS AND EASEMENTS”, RECORDED MAY 20, 2011, IN BOOK 20110520 AS DOCUMENT
NO. 0002942, OF OFFICIAL RECORDS.


APN: 162-17-810-010




Exhibit B-4

--------------------------------------------------------------------------------






EXHIBIT C
CAPITAL EXPENDITURES REPORT


[SEE ATTACHED]


Exhibit C-1

--------------------------------------------------------------------------------





exh101conformedexecut_image1.gif [exh101conformedexecut_image1.gif]


Exhibit C-2

--------------------------------------------------------------------------------





exh101conformedexecut_image2.gif [exh101conformedexecut_image2.gif]


Exhibit C-3

--------------------------------------------------------------------------------





exh101conformedexecut_image3.gif [exh101conformedexecut_image3.gif]


Exhibit C-4

--------------------------------------------------------------------------------






EXHIBIT D
FORM OF SCHEDULE CONTAINING ANY ADDITIONS TO OR RETIREMENTS OF
ANY FIXED ASSETS CONSTITUTING LEASED PROPERTY




DISPOSAL REPORT


Company
Code
System
Number
Ext
Asset ID
Asset Description
Class
In Svc
Date
Disposal
Date
DM
Acquired
Value
Current
Accum
Net
Proceeds
Gain/Loss
Adjustment
Realized
Gain/Loss
GL
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





ADDITIONS REPORT


Project/Job Number
System
Number
GL Asset Account
Asset ID
Accounting Location
Asset Description
PIS Date
Enter Date
Est Life
Acq Value
Current Accum
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



NOTES


Exhibit D-1



--------------------------------------------------------------------------------






EXHIBIT E
INTENTIONALLY OMITTED


Exhibit E-1



--------------------------------------------------------------------------------






EXHIBIT F
INTENTIONALLY OMITTED


Exhibit F-1



--------------------------------------------------------------------------------






EXHIBIT G
FORM OF REIT COMPLIANCE CERTIFICATE
REIT COMPLIANCE CERTIFICATE


Date: _______________, 20__
This REIT Compliance Certificate (this “Certificate”) is given by Tenant (as
defined in that certain Lease (CPLV) (the “Lease”) dated as of [__________,
2017], by and among CPLV Property Owner LLC, a Delaware limited liability
company (together with its successors and assigns, “Landlord”), and Desert
Palace LLC, a Nevada limited liability company, Caesars Entertainment Operating
Company, Inc., a Delaware corporation, and CEOC, LLC, a Delaware limited
liability company (as successor by merger to Caesars Entertainment Operating
Company, Inc.) (collectively, and together with their respective successors and
permitted assigns, “Tenant”), pursuant to Article XL of the Lease. Capitalized
terms used herein without definition shall have the meanings set forth in the
Lease.
By executing this Certificate, Tenant hereby certifies to Landlord that Tenant
has reviewed its transactions during the Fiscal Quarter ending [_________] and
for such Fiscal Quarter Tenant is in compliance with the provisions of Article
XL of the Lease. Without limiting the generality of the foregoing, Tenant hereby
certifies that for such Fiscal Quarter, Tenant has not, without Landlord’s
advance written consent:
(i)
sublet, assigned or entered into a management arrangement for the Leased
Property on any basis such that the rental or other amounts to be paid by the
subtenant, assignee or manager thereunder would be based, in whole or in part,
on either (x) the income or profits derived by the business activities of the
subtenant, assignee or manager or (y) any other formula such that any portion of
any amount received by Landlord could reasonably be expected to cause any
portion of the amounts to fail to qualify as “rents from real property” within
the meaning of Section 856(d) of the Code, or any similar or successor provision
thereto;

(ii)
furnished or rendered any services to the subtenant, assignee or manager or
managed or operated the Leased Property so subleased, assigned or managed;

(iii)
sublet or assigned to, or entered into a management arrangement for the Leased
Property with any Person (other than a “taxable REIT subsidiary” (within the
meaning of Section 856(l) of the Code, or any similar or successor provision
thereto) of Landlord REIT) in which Tenant, Landlord or PropCo owns an interest,
directly or indirectly (by applying constructive ownership rules set forth in
Section 856(d)(5) of the Code, or any similar or successor provision thereto);
or

(iv)
sublet, assigned or entered into a management arrangement for the Leased
Property in any other manner which could reasonably be expected to cause any
portion of the amounts received by Landlord pursuant to the Lease or any
Sublease to fail to qualify as “rents from real property” within the meaning of
Section 856(d) of the Code, or any similar or successor provision thereto, or
which could reasonably be expected to cause any other income of Landlord to fail
to qualify as income described in Section 856(c)(2) of the Code, or any similar
or successor provision thereto.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]


Exhibit G-1



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, this Certificate has been executed by Tenant on _____ day of
_______________, 20__.


[______]


Name: __________________________
Title: ___________________________



Exhibit G-2



--------------------------------------------------------------------------------






EXHIBIT H
PROPERTY-SPECIFIC IP


[SEE ATTACHED]


Exhibit H-1

--------------------------------------------------------------------------------





exh101conformedexecut_image4.gif [exh101conformedexecut_image4.gif]


Exhibit H-2

--------------------------------------------------------------------------------





exh101conformedexecut_image5.gif [exh101conformedexecut_image5.gif]


Exhibit H-3

--------------------------------------------------------------------------------






EXHIBIT I
FORM OF PACE REPORT
[SEE ATTACHED]


Exhibit I-1

--------------------------------------------------------------------------------





exh101conformedexecut_image6.gif [exh101conformedexecut_image6.gif]


Exhibit I-2

--------------------------------------------------------------------------------






EXHIBIT J
NEW TOWER LOCATION
[SEE ATTACHED]


Exhibit J-1

--------------------------------------------------------------------------------





exh101conformedexecut_image7.gif [exh101conformedexecut_image7.gif]


Exhibit J-2

--------------------------------------------------------------------------------






EXHIBIT K
DESCRIPTION OF TITLE POLICY
Site & State
Chicago Title Insurance Company Policy Number


Policy Amount
Caesar’s Palace Las Vegas (CPLV), NV
7230628-1-17-14013143
$3,150,000,000
Octavius Tower, NV
NV-FNCP-IMP-7230628-1-18-42041767
$82,500,000



Exhibit K-1



--------------------------------------------------------------------------------






EXHIBIT L
Tenant represents and warrants to Landlord as of the Commencement Date that:


1.
No statement of fact made by Tenant in this Lease or in any of the other
Lease/MSLA Related Agreement contains any untrue statement of a material fact or
omits to state any material fact necessary to make statements contained herein
or therein not misleading in any material respect.  There is no material fact
presently known to Tenant which has not been disclosed to Landlord which
adversely affects the Leased Property or this Lease, nor as far as Tenant can
foresee, might reasonably be expected to result in a Material Adverse Effect.



2.
All financial data, including, without limitation, the statements of cash flow
and income and operating expense, that have been delivered by Tenant to Landlord
in connection with this Lease, fairly represent the financial condition of CEC,
Tenant and the Leased Property, as applicable, and to the extent prepared or
audited by an independent certified public accounting firm, have been prepared
in accordance with GAAP or the Uniform System of Accounts throughout the periods
covered, except as disclosed therein.  Since the date of such financial
statements, there has been no material adverse change in the financial
condition, operations or business of the Leased Property or Tenant from that set
forth in said financial statements.



3.
All information submitted by and on behalf of Tenant to Landlord and in all
financial statements, rent rolls, reports, certificates and other documents
submitted by or on behalf of Tenant to Landlord in connection with Landlord’s
obligations under the Existing Fee Mortgage Documents or in satisfaction of the
terms thereof and all statements of fact made by Tenant in this Lease or in any
other Lease/MLSA Related Agreement are, in each case complete and accurate in
all material respects.  There has been no material adverse change in any
condition, fact, circumstance or event that would make any such information
inaccurate, incomplete or otherwise misleading in any material respect that
would be reasonably expected to result in a Material Adverse Effect.  Tenant has
disclosed to Landlord all material facts known to Tenant and has not failed to
disclose any material fact that could cause any CPLV Tenant Provided Information
(as defined in the loan agreement entered into in connection with the Existing
Fee Mortgage) or any representation or warranty made herein to be materially
misleading which results in any loss, damage, or liability or any out-of-pocket
costs and expenses incurred with any claim or action to Landlord or any Existing
Fee Mortgagee (and their successors and/or assigns).



4.
Tenant has obtained all consents and approvals, including all approvals of
Governmental Authorities (as defined in the loan agreement entered into in
connection with the Existing Fee Mortgage) including Gaming Authorities, if
required, in connection with the execution, delivery and performance by Tenant
of this Lease, the MLSA, the other Lease/MSLA Agreement, and the Tenant’s
business in which it is now engaged, including the operation of the Leased
Property. All certifications, permits, licenses and approvals, including without
limitation, certificates of completion and occupancy permits, hospitality
licenses, liquor licenses and Gaming Licenses required for the legal use,
occupancy and operation of the



Exhibit L-1

--------------------------------------------------------------------------------





Leased Property have been obtained and are in full force and effect (except
where any such failure would not reasonably be expected to have a Material
Adverse Effect).


5.
The licenses, permits, and regulatory agreements, approvals and registrations
relating to the Leased Property, including the Gaming Licenses, may not be, and
have not been, transferred by Tenant, to any location other than the Leased
Property; have not been pledged as collateral security for any other loan or
indebtedness that is outstanding as of the Commencement Date (other than a
junior lien or pledge in favor of any Permitted Leasehold Mortgagee); and are
held by Tenant, free from restrictions or known conflicts that would materially
impair the use or operation of the Leased Property as intended, are in full
force and effect and in good standing and are not provisional, conditional or
probationary in any manner (except in each case, to the extent that any such
failure would not reasonably be expected to have a Material Adverse Effect).



6.
Tenant is not in default or violation in any material respect of (i) any order,
writ, injunction, decree or demand of any Gaming Authority or (ii) any order,
writ, injunction, decree or demand of any Governmental Authority. There has not
been committed by Tenant or any other Person in occupancy of or involved with
the operation or use of the Leased Property any act or omission affording the
federal government or any other Governmental Authority the right of forfeiture
as against the Leased Property or any part thereof or any monies paid in
performance of Tenant’s obligations under this Lease.



7.
There are no actions, suits or proceedings at law or in equity by or before any
Governmental Authority or other agency now pending or, to Tenant’s knowledge,
threatened against or affecting the Tenant, CEC or the Leased Property, which
actions, suits or proceedings, if determined against the Tenant, CEC or the
Leased Property, would reasonably be expected to have a Material Adverse Effect.



For purposes of Exhibit L, “Material Adverse Effect” shall mean any event or
condition (which, taken together with any other existing events or conditions at
such time) that has a material adverse effect on (a) the ability of Tenant or
CEC, as applicable, to comply with its respective obligations under this Lease
or the Lease Guaranty, or (b) the use or operation of the Leased Property as a
hotel and casino, or value of the Leased Property or this Lease.


Exhibit L-2

--------------------------------------------------------------------------------






EXHIBIT M
Information that would customarily be included in a confidential offering
circular for commercial mortgage pass-through certificates representing
beneficial interests in a mortgage loan relating to a full-service integrated
luxury hotel and resort located on the “strip” in Las Vegas, Nevada, provided,
that (a) all rents and other revenues from leases and subleases described in
such information shall be consolidated into a single line item, (b) revenues at
food and beverage outlets described in such information shall be consolidated
into a single line item, and (c) such information shall not include any
entertainment contracts with respect to the Lease Property or the list of the
top accounts at the Leased Property.


Information set forth in Sections 23.1(b)(i), (ii) and (iii) hereof.


Exhibit M-1



--------------------------------------------------------------------------------






EXHIBIT N


LEASED PROPERTY (OCTAVIUS)


OCTAVIUS TOWER
PARCEL 1:


BEING A PORTION OF LOT 1 AS SHOWN ON A MAP RECORDED IN BOOK 46, PAGE 22 OF
PLATS, CLARK COUNTY, NEVADA OFFICIAL RECORDS, LYING WITHIN PORTIONS OF THE
SOUTHEAST QUARTER (SE 1/4) OF SECTION 17 AND NORTHEAST QUARTER (NE 1/4) OF
SECTION 20, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M, FURTHER DESCRIBED AS
FOLLOWS:


COMMENCING AT THE SOUTHERN MOST PROPERTY CORNER OF SAID LOT 1, SAID CORNER BEING
A POINT ON THE NORTHERLY RIGHT-OF-WAY OF FLAMINGO ROAD, FROM WHICH POINT THE
SOUTHWEST CORNER OF SOUTHEAST QUARTER (SE 1/4) OF SAID SECTION 17 BEARS NORTH
82°11'42" WEST, 1466.24 FEET; THENCE ALONG THE BOUNDARY OF SAID LOT 1 AND SAID
RIGHT-OF-WAY, NORTH 01°31'56" EAST, 48.00 FEET; THENCE NORTH 88°28'04" WEST,
92.55 FEET; THENCE DEPARTING SAID BOUNDARY AND RIGHT-OF-WAY, NORTH 01°31'56"
EAST, 64.36 FEET TO THE POINT OF BEGINNING;
THENCE NORTH 88°25'15" WEST, 81.28 FEET; THENCE SOUTH 01°34'45" WEST, 9.75 FEET;
THENCE NORTH 88°25'15" WEST, 20.92 FEET; THENCE NORTH 01°34'45" EAST, 9.75 FEET;
THENCE NORTH 88°25'15" WEST, 44.74 FEET; THENCE SOUTH 01°34'45" WEST, 21.67
FEET; THENCE NORTH 88°25'15" WEST, 65.60 FEET; THENCE NORTH 01°34'45" EAST,
21.67 FEET; THENCE NORTH 88°25'15" WEST, 44.73 FEET; THENCE SOUTH 01°34'45"
WEST, 9.75 FEET; THENCE NORTH 88°25'15" WEST, 20.93 FEET; THENCE NORTH 01°34'45"
EAST, 9.75 FEET; THENCE NORTH 88°25'15" WEST, 82.67 FEET; THENCE NORTH 01°34'45"
EAST, 124.63 FEET; THENCE SOUTH 88°25'15" EAST, 55.51 FEET; THENCE SOUTH
01°34'45" WEST, 26.49 FEET; THENCE SOUTH 88°25'15" EAST, 11.92 FEET; THENCE
NORTH 01°34'45" EAST, 10.41 FEET; THENCE SOUTH 88°25'15" EAST, 19.42 FEET;
THENCE SOUTH 01°34'45" WEST, 10.41 FEET; THENCE SOUTH 88°25'15" EAST, 11.92
FEET; THENCE NORTH 01°34'45" EAST, 26.49 FEET; THENCE SOUTH 88°25'15" EAST,
52.75 FEET; THENCE SOUTH 01°34'45" WEST, 28.32 FEET; THENCE SOUTH 88°25'15"
EAST, 12.83 FEET; THENCE NORTH 01°34'45" EAST, 31.99 FEET; THENCE SOUTH
88°25'15" EAST, 53.58 FEET; THENCE SOUTH 01°34'45" WEST, 31.99 FEET; THENCE
SOUTH 88°25'15" EAST, 8.83 FEET; THENCE NORTH 01°34'45" EAST, 25.82 FEET; THENCE
SOUTH 88°25'15" EAST, 37.04 FEET; THENCE SOUTH 01°34'45" WEST, 23.99 FEET;
THENCE SOUTH 88°25'15" EAST, 12.29 FEET; THENCE NORTH 01°34'45" EAST, 2.92 FEET;
THENCE SOUTH 88°25'15" EAST, 3.42 FEET; THENCE SOUTH 01°34'45" WEST, 4.79 FEET;


Exhibit N-1



--------------------------------------------------------------------------------





THENCE SOUTH 88°25'15" EAST, 13.82 FEET; THENCE NORTH 01°34'45" EAST, 4.46 FEET;
THENCE SOUTH 88°25'15" EAST, 30.09 FEET; THENCE NORTH 01°34'45" EAST, 2.32 FEET;
THENCE SOUTH 88°25'15" EAST, 34.71 FEET; THENCE SOUTH 01°34'45" WEST, 94.32
FEET; THENCE SOUTH 88°25'15" EAST, 0.67 FEET; THENCE SOUTH 01°34'45" WEST, 2.26
FEET; THENCE SOUTH 88°25'15" EAST, 2.08 FEET; THENCE SOUTH 01°34'45" WEST, 6.46
FEET TO THE POINT OF BEGINNING.


ALSO KNOWN AS THE PROPERTY DESCRIBED IN THAT CERTAIN RECORD OF SURVEY MAP, AS
SHOWN BY MAP THEREOF ON FILE IN FILE 184 OF SURVEYS, PAGE 17, AS RECORDED IN THE
OFFICE OF THE COUNTY RECORDER, CLARK COUNTY, NEVADA.


PARCEL 2:


NON EXCLUSIVE EASEMENTS AND OTHER RIGHTS AS ESTABLISHED AND GRANTED BY THAT
CERTAIN SECOND AMENDED AND RESTATED PARKING AGREEMENT AND GRANT OF RECIPROCAL
EASEMENTS AND DECLARATION OF COVENANTS DATED AS FEBRUARY 7, 2003 BY AND BETWEEN
CAESARS PALACE REALTY CORP., A NEVADA CORPORATION, DESERT PALACE, INC., A NEVADA
CORPORATION AND FORUM DEVELOPERS LIMITED PARTNERSHIP, A NEVADA LIMITED
PARTNERSHIP RECORDED NOVEMBER 18, 2003 AS DOCUMENT NO. 1516 IN BOOK 20031118 AND
BY THAT ASSIGNMENT AND ASSUMPTION OF BY SECOND AMENDED AND RESTATED PARKING
AGREEMENT AND GRANT OF RECIPROCAL EASEMENTS AND DECLARATION OF COVENANTS DATED
NOVEMBER 14, 2003, RECORDED NOVEMBER 18, 2003 AS DOCUMENT NO. 1518 IN BOOK
20031118, AND AMENDED BY THAT FIRST AMENDMENT TO SECOND AMENDED AND RESTATED
PARKING AGREEMENT AND GRANT OF RECIPROCAL EASEMENTS AND DECLARATION OF
COVENANTS, RECORDED MAY 3, 2016, IN BOOK 20160503 AS DOCUMENT NO. 0002965, IN
THE OFFICIAL RECORDS, CLARK COUNTY, NEVADA, AND AMENDED BY THAT SECOND AMENDMENT
TO SECOND AMENDED AND RESTATED PARKING AGREEMENT AND GRANT OF RECIPROCAL
EASEMENTS AND DECLARATION OF COVENANTS, RECORDED ___, IN BOOK ___ AS DOCUMENT
NO. ___, IN THE OFFICIAL RECORDS, CLARK COUNTY, NEVADA.


PARCEL 3:


NON-EXCLUSIVE EASEMENTS AS SET FORTH IN THAT CERTAIN “DECLARATION OF COVENANTS,
RESTRICTIONS AND EASEMENTS”, RECORDED MAY 20, 2011, IN BOOK 20110520 AS DOCUMENT
NO. 0002942, OF OFFICIAL RECORDS.


APN: 162-17-810-010


Exhibit N-2



--------------------------------------------------------------------------------






SCHEDULE 1


GAMING LICENSES
UniqueID
Legal Entity Name
License Category
Type of License
Issuing Agency
State
Description of License
448
Desert Palace LLC
Gaming
Non restricted Gaming License
Manufacturer/Distributor license; Race and Sports book wagering licenses
State of Nevada
Nevada
Caesars Palace Las Vegas



Schedule 1-1



--------------------------------------------------------------------------------






SCHEDULE 2
INTENTIONALLY OMITTED


Schedule 2-1



--------------------------------------------------------------------------------






SCHEDULE 3
INITIAL FEE MORTGAGEE REQUIRED REPAIRS


Item
Quantity
Unit Cost
Immediate Cost
Repair Deadline for Completion
Structural assessment of vertical barrel vault curtain wall
1
$12,000.00
$12,000.00
9 months
Parking space and stall signs
118
$120.00
$14,160.00
9 months
Repair damaged concrete pavement
8,300
$8.00
$66,400.00
9 months
Repair damaged EIFS throughout the Convention, Augustus, Octavius, Forum and
Palace Towers
500
$20.00
$10,000.00
9 months
Replace plastic shrouds to prevent contact with fans
2
$40,000.00
$80,000.00
9 months
Repair of pipe leaks and replacement of copper couplings
1
$75,000.00
$75,000.00
9 months



Schedule 3-1



--------------------------------------------------------------------------------






SCHEDULE 4
SPECIFIED SUBLEASES
Contract ID
Debtor(s)
Property Name
Name of Operations
Counterparty
Description
Contract Date
File Name
8152
Desert Palace LLC
Caesars Palace Las Vegas
Avanti
Gobbio LLC
LEASE AGREEMENT
4/1/2014
9545 - Caesars Palace - Gobbio LLC - Retail Lease Agreement - Executed Final.pdf
8704
Desert Palace LLC
Caesars Palace Las Vegas
Avanti
GOBBIO, LLC
FIRST AMENDMENT TO THE LEASE AGREEMENT
7/7/2014
Lease Agmt_Caesars Palace and Gobbio_1st Amend_Unexecuted_7.7.14.PDF
14680
Desert Palace LLC
Caesars Palace Las Vegas
Caesars Palace Octavius Tower
Caesars Octavius, LLC
AMENDED AND RESTATED OPERATING LEASE BETWEEN CAESARS OCTAVIUS, LLC AND DESERT
PALACE, INC.
10/11/2013
10 - Octavius Operating Lease (Caesars Octavius to Desert Palace).pdf
14932
Desert Palace LLC
Caesars Palace Las Vegas
Café Americano
BISTRO CENTRAL, LV, LLC
REVIVAL OF LEASE AGREEMENT
6/24/2014
VV1 CP Revival of Lease.pdf
14933
Desert Palace LLC
Caesars Palace Las Vegas
Café Americano
Jamil Dib
LIMITED SECURED GUARANTY OF LEASE AGREEMENT
2/6/2015
VV1 CP Guaranty - Dib.pdf
14931
Desert Palace LLC
Caesars Palace Las Vegas
Café Americano
Robert Kang
LIMITED SECURED GUARANTY OF LEASE AGREEMENT
2/6/2015
VV1 CP Guaranty - Kang.pdf
14935
Desert Palace LLC
Caesars Palace Las Vegas
Café Americano
Robert Kang
PROMISSORY NOTE
2/6/2015
VV1 CP Promissory Note - Kang.pdf
8417
Caesars Palace Corporation, Desert Palace LLC
Caesars Palace Las Vegas
Café Americano
Vegas Venture 1, LLC
LEASE AGREEMENT
1/18/2011
Central 24_7 Lease Agreement_(34186729_1).PDF
14929
Desert Palace LLC
Caesars Palace Las Vegas
Café Americano
Vegas Venture 1, LLC
LANDLORD CONSENT TO ASSIGNMENT AND ASSUMPTION
2/6/2015
VV1 CP Consent wo ex.pdf
14934
Desert Palace LLC
Caesars Palace Las Vegas
Café Americano
Vegas Venture 1, LLC
MEMORANDUM OF AGREEMENT
2/6/2015
VV1 CP MOA.pdf



Schedule 4-1

--------------------------------------------------------------------------------





Contract ID
Debtor(s)
Property Name
Name of Operations
Counterparty
Description
Contract Date
File Name
14930
Desert Palace LLC
Caesars Palace Las Vegas
Café Americano
Vegas Venture 1, LLC
FIRST AMENDMENT TO LEASE AGREEMENT
10/23/2015
Vegas Venture - First Amendment Patio Fully Executed.pdf
N/A
Desert Palace LLC
Caesars Palace Las Vegas
Café Americano
Vegas Venture 1, LLC
SIDE LETTER
2/6/2015
CLV Cafe Americano Side Letter.pdf
N/A
Desert Palace LLC
Caesars Palace Las Vegas
Carina
Marshall Management Co.
LEASE - MARSHALL ROUSSO
4/1/1999
Carina_Executed Lease.pdf
15227
Desert Palace LLC
Caesars Palace Las Vegas
Carina
THE MARSHALL RETAIL GROUP, LLC
FIRST AMENDMENT TO LEASE AGREEMENT
3/1/2007
img-718101457-0001.pdf
8701
Desert Palace LLC
Caesars Palace Las Vegas
Carina
THE MARSHALL RETAIL GROUP, LLC
SECOND AMENDMENT TO LEASE AGREEMENT
7/1/2012
Lease Agmt_Caesars Palace and Carina_Unexecuted_July 2012.PDF
N/A
Desert Palace LLC
Caesars Palace Las Vegas
Carina
THE MARSHALL RETAIL GROUP, LLC
NOTICE OF EXERCISE OF THIRD LEASE TERM
2/3/2016
8 Notice of Exercise of Third Lease Term (thru 1 31 2022).pdf
N/A
Desert Palace LLC
Caesars Palace Las Vegas
Carnevale Gallery
Tim Carnevale Co., LLC d/b/a Carnevale Gallery
FIRST AMENDMENT TO REVOCABLE LICENSE AGREEMENT
2/17/2016
CLV Carnevale 1st Am Fully Executed.pdf
N/A
Desert Palace LLC
Caesars Palace Las Vegas
Carnevale Gallery
Tim Carnevale Co., LLC d/b/a Carnevale Gallery
REVOCABLE LICENSE AGREEMENT
12/15/2015
CLV Carnevale Gallery License Agmt Fully Executed.pdf
15252
Desert Palace LLC
Caesars Palace Las Vegas
Ciao Café Bar
Della Spiga, LLC
LEASE AGREEMENT
11/1/2004
Della SPiga Executed Lease Agmt 11-1-04.pdf
15253
Desert Palace LLC
Caesars Palace Las Vegas
Ciao Café Bar
Della Spiga, LLC
EXTENSION LETTER
1/2/2014
Della Spiga Ltr 01-02-2014 re Extension of Lease.pdf
N/A
Desert Palace LLC
Caesars Palace Las Vegas
Colosseum Photography
Cashman Photo Enterprises of Nevada
FIRST AMENDMENT TO LEASE AND CONCESSION AGREEMENT
3/31/2010
CLV Cashman 1st Am Fully Executed.pdf
8144
Desert Palace LLC
Caesars Palace Las Vegas
Colosseum Photography
Cashman Photo Enterprises of Nevada
LEASE AND CONCESSION AGREEMENT
4/1/2005
CLV Cashman Photo Lease Agreement.pdf
8456
Desert Palace LLC
Caesars Palace Las Vegas
DiFara Pizza
GUSTO ENTERTAINMENT, LLC
RESTAURANT LICENSE AGREEMENT
12/19/2014
119 TM - Gusto CP Restaurant License Agreement Fully Executed.pdf



Schedule 4-2

--------------------------------------------------------------------------------





Contract ID
Debtor(s)
Property Name
Name of Operations
Counterparty
Description
Contract Date
File Name
8665
Desert Palace LLC
Caesars Palace Las Vegas
Earl of Sandwich
Earl of Sandwich (USA), LLC ("EOS"),
EARL OF SANDWICH RESTAURANT FRANCHISE AGREEMENT
4/9/2014
EOS Franchise Agreement Caesars Palace Las Vegas _Fully Executed.pdf
8523
Desert Palace LLC
Caesars Palace Las Vegas
Fizz
Fizz Vegas, LLC
RETAIL LEASE AGREEMENT
5/16/2013
6969 - Caesars Palace - Fizz Vegas Lease Final 5.16.13 - Fully Executed.pdf
8737
Desert Palace LLC
Caesars Palace Las Vegas
Forever Flawless
SBS Retail Inc. d/b/a Oro Gold
LEASE AGREEMENT
4/1/2010
Oro Gold 03-15-2010 Rev Final.pdf
8566
Desert Palace LLC
Caesars Palace Las Vegas
Forever Flawless
SBS Retail, Inc. d/b/a Forever Flawless
SECOND AMENDMENT TO LEASE AGREEMENT
11/4/2013
8792 - Caesars Palace - SBS-Forever Flawless - executed final - 2nd
amendment.pdf
8501
Desert Palace LLC
Caesars Palace Las Vegas
Forever Flawless
SBS Retail, Inc. d/b/a Forever Flawless (f/k/a SBS Retail, Inc. d/b/aOro Gold)
FIRST AMENDMENT TO LEASE AGREEMENT
5/8/2012
5647 - SBS Retail Inc - First Amendment - Executed.pdf
N/A
Desert Palace LLC
Caesars Palace Las Vegas
Forever Flawless
SBS Retail, Inc. d/b/a Forever Flawless
EMAIL EXTENDING TERM
1/1/2015
CLV SBS Retail Forever Flawless Extension 3-31-2016.pdf
N/A
Desert Palace LLC
Caesars Palace Las Vegas
Forever Flawless
SBS Retail, Inc. d/b/a Forever Flawless
EMAIL EXTENDING TERM
2/4/2016
CLV SBS Retail Forever Flawless Extension 3-31-2017.pdf
15225
Desert Palace LLC
Caesars Palace Las Vegas
Goodfellows Shoeshine
SLB, Inc. d/b/a Goodfellows Shoeshine of Las Vegas
REVOCABLE LICENSE AGREEMENT
7/5/2011
img-718101549-0001.pdf
8553
Desert Palace LLC
Caesars Palace Las Vegas
Goodfellows Shoeshine
SLB, Inc. d/b/a Goodfellows Shoeshine of Las Vegas
FIRST AMENDMENT TO REVOCABLE LICENSE AGREEMENT
7/1/2013
img-718101602-0001.pdf
8649
Desert Palace LLC
Caesars Palace Las Vegas
Gordon Ramsay Pub
Gordan Ramsay
DEVELOPMENT, OPERATION AND LICENSE AGREEMENT
11/1/2011
Development Operation and License Agreement - Desert Palace Inc - 01792004 Fully
Executed.pdf
8427
Desert Palace LLC
Caesars Palace Las Vegas
Guy Savoy
Irish Royalty Company, icap (Ireland) Limited
DEVELOPMENT AND OPERATION AGREEMENT
1/21/2005
GUY SAVOY Executed Savoy Development & Operations Agreements.pdf
15097
Desert Palace LLC
Caesars Palace Las Vegas
Guy Savoy
Irish Royalty Company, icap (Ireland) Limited
LICENSE AGREEMENT
9/5/2005
Executed Savoy License Agreement.pdf



Schedule 4-3

--------------------------------------------------------------------------------





Contract ID
Debtor(s)
Property Name
Name of Operations
Counterparty
Description
Contract Date
File Name
15098
Desert Palace LLC
Caesars Palace Las Vegas
Guy Savoy
Guy Savoy
FIRST AMENDMENT TO THE LICENSE AGREEMENT AND DEVELOPMENT AND OPERATIONS
AGREEMENT
1/1/2016
CLV Guy Savoy 1st Am License Dev Ops Agmt Fully Executed.pdf
15089
Desert Palace LLC
Caesars Palace Las Vegas
Hertz
The Hertz Corporation
CONCESSION AGREEMENT
12/20/2013
Executed Hertz- Caesars Palace Las Vegas Concession Agmt - Signed.pdf
15226
Desert Palace LLC
Caesars Palace Las Vegas
Hertz
The Hertz Corporation
FIRST AMENDMENT TO CONCESSION AGREEMENT
12/20/2013
img-718101512-0001.pdf
8717
Desert Palace LLC
Caesars Palace Las Vegas
Hospitality Kiosks
Hospitality Kiosks Incorporated
REVOCABLE LICENSE AGREEMENT
3/1/2010
License AgreementCLV - 3.1.10.pdf
8747
Desert Palace LLC
Caesars Palace Las Vegas
Hospitality Kiosks
Hospitality Kiosks Incorporated
FIRST AMENDMENT TO THE REVOCABLE LICENSE AGREEMENT
5/29/2013
Revocable License Agmt_Caesars Palace and Hospitality Kiosks Incorporated_1st
Amend_5.29.13.PDF
8569
Desert Palace LLC
Caesars Palace Las Vegas
It's About Time
Las Vegas Watch Gallery LLC d/b/a Las Vegas Watch Gallery
LAS VEGAS WATCH GALLERY LLC - LEASE AGREEMENT
12/13/2013
8942 - Las Vegas Watch Gallery LLC - Lease Agreement - Fully Executed.pdf
8434
Desert Palace LLC
Caesars Palace Las Vegas
It's About Time
Las Vegas Watch Gallery LLC d/b/a Las Vegas Watch Gallery
FIRST AMENDMENT TO THE LEASE AGREEMENT
6/1/2014
10041 - Las Vegas Watch Gallery LLC - First Amendment to Lease Agreement -
Final.pdf
8628
Desert Palace LLC
Caesars Palace Las Vegas
King Baby
King Baby Studio, Inc.
LICENSE AGREEMENT
7/9/2012
2012-07-12 Executed License Agreement Caesars Palace and King Baby Studio.pdf
15247
Desert Palace LLC
Caesars Palace Las Vegas
Kodak Roving Photographers
Kodak Solaris EIS Inc.
REVOCABLE LICENSE AGREEMENT
1/1/2014
Caesars 1.1.2014 - executed.pdf



Schedule 4-4

--------------------------------------------------------------------------------





Contract ID
Debtor(s)
Property Name
Name of Operations
Counterparty
Description
Contract Date
File Name
15248
Desert Palace LLC
Caesars Palace Las Vegas
Kodak Roving Photographers
Kodak Solaris EIS Inc.
AMENDMENT #1 TO REVOCABLE LICENSE AGREEMENT
6/24/2014
Caesars Amend #1 - 6.24.2014 - executed.pdf
15249
Desert Palace LLC
Caesars Palace Las Vegas
Kodak Roving Photographers
Kodak Solaris EIS Inc.
SUBCONTRACTOR CONSENT LETTER
1/24/2014
Caesars Palace Subcontractor Consent Letter.pdf
8630
Desert Palace LLC
Caesars Palace Las Vegas
Landau
The Hyman Companies, Inc.
RETAIL LEASE AGREEMENT
9/30/2010
Caesars Hyman Executed Landau Kiosk Lease Agmt Sept. 30, 2010.pdf
8629
Desert Palace LLC
Caesars Palace Las Vegas
Landau
The Hyman Companies, Inc.
FIRST AMENDMENT TO RETAIL LEASE AGREEMENT
10/1/2011
Caesars Hyman EXECUTED First Amendment to Lease-10-24-11.pdf
N/A
Desert Palace LLC
Caesars Palace Las Vegas
Martin & MacArthur
Martin & MacArthur (Nevada), Inc.
LEASE
8/1/2016
CLV Martin & MacArthur Lease Fully Executed.pdf
8720
Desert Palace LLC
Caesars Palace Las Vegas
Martin Lawrence
Martin Lawrence, LLC
LEASE AGREEMENT
7/8/2010
Martin Lawrence Lease (Fully Executed)_(34186731_1).PDF
8721
Desert Palace LLC
Caesars Palace Las Vegas
Martin Lawrence
Martin Lawrence, LLC
FIRST AMENDMENT TO LEASE AGREEMENT
7/5/2011
Martin Lawrence_1st Amendment_07-01-2011_Revised Clean.doc
14519
Desert Palace LLC
Caesars Palace Las Vegas
Mesa
Mesa LV, LLC
LICENSE AGREEMENT
4/14/2003
Executed License Agreement with Extension Letter.pdf
14944
Desert Palace LLC
Caesars Palace Las Vegas
Mesa
Mesa LV, LLC
FIRST AMENDMENT TO THE LICENSE AGREEMENT
12/22/2015
CLV Mesa 1st Am fully executed.pdf
N/A
Desert Palace LLC
Caesars Palace Las Vegas
Mesa
Mesa LV, LLC
LETTER TO EXTEND
7/8/2013
CLV Mesa Letter to Extend 7.8.13 Revised Through 9.23.2019.pdf
N/A
Desert Palace LLC
Caesars Palace Las Vegas
Mesa
Mesa LV, LLC
LETTER TO EXTEND
6/19/2013
CLV Mesa Letter to Extend dated 6.19.13.pdf
13779
Desert Palace LLC
Caesars Palace Las Vegas
Michael Boychuck Salon
Michael and Karen Boychuck Management, Inc
DEVELOPMENT AND OPERATION AGREEMENT
1/15/2007
Doc283826676.pdf



Schedule 4-5

--------------------------------------------------------------------------------





Contract ID
Debtor(s)
Property Name
Name of Operations
Counterparty
Description
Contract Date
File Name
8438
Desert Palace LLC
Caesars Palace Las Vegas
Michael Boychuck Salon
Michael and Karen Boychuck Management, Inc.
FIRST AMENDMENT TO DEVELOPMENT AND OPERATION AGREEMENT
1/15/2014
10181 - Michael and Karen Boychuck Management, Inc. - First Amendment -
Final.pdf
N/A
Desert Palace LLC
Caesars Palace Las Vegas
Montecristo Cigar Bar
Malecon Tobacco, LLC
FIRST AMENDMENT TO MANAGEMENT AGREEMENT
10/1/2016
CLV Malecon Cigar 1st Am Fully Executed.pdf
N/A
Desert Palace LLC
Caesars Palace Las Vegas
Montecristo Cigar Bar
Malecon Tobacco, LLC
MANAGEMENT AGREEMENT
3/1/2016
CLV Malecon Cigar Management Agreement 3.1.2016.pdf
8457
Desert Palace LLC
Caesars Palace Las Vegas
Mr. Chow
Mr. Chow of Las Vegas LLC
RESTAURANT LICENSE AGREEMENT
4/2/2014
16 - 11.1.30 Mr. Chow - License Agreement - Fully Executed.PDF
8731
Desert Palace LLC
Caesars Palace Las Vegas
Nobu
Nobu Hospitality LLC
HOTEL LICENSE AND COOPERATION AGREEMENT
6/24/2011
NOBU HOTEL LICENSE AND COOPERATION AGREEMENT (executed).pdf
8746
Desert Palace LLC
Caesars Palace Las Vegas
Nobu
Nobu Hospitality LLC
RESTAURANT DEVELOPMENT, OPERATION AND LICENSE AGREEMENT
6/24/2011
Restaurant Development, Operation and License Agmt_Nobu Hospitality and Desert
Palace_6.24.11.PDF
8647
Desert Palace LLC
Caesars Palace Las Vegas
Noodle No. 9
V Gate Investment, Ltd.
DEVELOPMENT AND OPERATION AGREEMENT
3/15/2007
Development and Operation Agmt_Desert Palace and V Gate_3.15.07.PDF
8673
Desert Palace LLC
Caesars Palace Las Vegas
Numb Cocktail Bar
Tasty Cocktails, LLC d/b/a NUMB
LEASE AGREEMENT
2/2/2010
Executed Lease.pdf
8687
Desert Palace LLC
Caesars Palace Las Vegas
Numb Cocktail Bar
TASTY COCKTAILS, LLC d/b/a NUMB
FIRST AMENDMENT TO THE LEASE AGREEMENT
2/2/2010
First Amendment.pdf
8492
Desert Palace LLC
Caesars Palace Las Vegas
Old Homestead
The Original Homestead Restaurant, Inc., d/b/a the "Old Homestead Steakhouse"
DEVELOPMENT, OPERATION AND LICENSE AGREEMENT
6/21/2011
5301-DNT Acquisition, LLC-Development, Operation, and License Agmt-Executed.pdf



Schedule 4-6

--------------------------------------------------------------------------------





Contract ID
Debtor(s)
Property Name
Name of Operations
Counterparty
Description
Contract Date
File Name
8490
Desert Palace LLC
Caesars Palace Las Vegas
Olive & Beauty
Olive & Beauty c/o Dollar Enterprises LLC
LEASE AGREEMENT
5/24/2012
5187 - Dollar Enterprises, LLC - Lease Agreement - Fully executed.pdf
8567
Desert Palace LLC
Caesars Palace Las Vegas
Olive & Beauty
Olive & Beauty c/o Dollar Enterprises LLC
FIRST AMENDMENT TO THE LEASE AGREEMENT
9/1/2013
img-718101618-0001.pdf
8507
Desert Palace LLC
Caesars Palace Las Vegas
Optica Eyewear
Luxury Optical Holdings Co.
RETAIL LEASE AGREEMENT
9/1/2012
5981 - Retail Lease - Optica Caesars Palace - signed.pdf
8645
Desert Palace LLC
Caesars Palace Las Vegas
Payard
Payard Management, LLC
DEVELOPMENT AND OPERATION AGREEMENT
6/5/2006
Development and Operation Agmt_Desert Palace and Payard Management_6.5.06.PDF
14936
Desert Palace LLC
Caesars Palace Las Vegas
Payard
Payard Management, LLC
FIRST AMENDMENT TO THE DEVELOPMENT AND OPERATION AGREEMENT
9/30/2010
First Amendment to Development Operation Agreement Payard v1 (2).doc
14872
Desert Palace LLC
Caesars Palace Las Vegas
Payard
Payard Management, LLC
SECOND AMENDMENT TO THE DEVELOPMENT AND OPERATION AGREEMENT
8/1/2015
CLV Payard 2nd Am - Fully Executed.pdf
8587
Desert Palace LLC
Caesars Palace Las Vegas
Phillips Seafood
Phillips Franchising LLC
LICENSE AGREEMENT
8/14/2014
9409 - Phillips Franchising, LLC - License Agreement - Fully Executed.pdf
8758
Desert Palace LLC
Caesars Palace Las Vegas
Pure Nightclub (assuming for Omnia)
Touch, LLC
AMENDED AND RESTATED LEASE
4/9/2014
Touch LLC Amended and Restated Lease for Pure Nightclub -
Fully..._(34097202_1).PDF
14890
Desert Palace LLC
Caesars Palace Las Vegas
Pure Nightclub (assuming for Omnia)
Touch, LLC
FIRST AMENDMENT TO AMENDED AND RESTATED LEASE AGREEMENT FOR PURE NIGHTCLUB
6/13/2014
10171 Touch Pure CP 1st Am - Fully Executed.pdf



Schedule 4-7

--------------------------------------------------------------------------------





Contract ID
Debtor(s)
Property Name
Name of Operations
Counterparty
Description
Contract Date
File Name
14891
Desert Palace LLC
Caesars Palace Las Vegas
Pure Nightclub (assuming for Omnia)
Touch, LLC
SECOND AMENDMENT TO AMENDED AND RESTATED LEASE AGREEMENT
12/5/2014
104 TM - Touch CP 2nd Am - Fully Executed.pdf
14937
Desert Palace LLC
Caesars Palace Las Vegas
Pure Nightclub (assuming for Omnia)
Touch, LLC
THIRD AMENDMENT TO AMENDED AND RESTATED LEASE AGREEMENT
6/30/2015
166-LG - Touch, LLC - Third Amendment - v4.docx
8646
Desert Palace LLC
Caesars Palace Las Vegas
Rao's
Rao's Restaurant Group, LLC
DEVELOPMENT AND OPERATION AGREEMENT
3/17/2006
Development and Operation Agmt_Desert Palace and Rao's Restaurant
Group_3.17.06.PDF
14870
Desert Palace LLC
Caesars Palace Las Vegas
Rao's
Rao's Restaurant Group, LLC
FIRST AMENDMENT TO THE DEVELOPMENT AND OPERATION AGREEMENT
11/1/2015
CLV Rao's First Amendment Fully Executed.pdf
N/A
Desert Palace LLC
Caesars Palace Las Vegas
Roberto Coin
Roberto Coin, Inc.
LICENSE AGREEMENT
10/13/2015
CLV Roberto Coin License Agmt Fully Executed.pdf
8698
Desert Palace LLC
Caesars Palace Las Vegas
Searsucker
Las Vegas Eats, LLC
LEASE AGREEMENT
6/13/2014
Las Vegas Eats LLC Lease for Searsucker - Fully Executed (yet to
open)_(34186730_1).PDF
8724
Desert Palace LLC
Caesars Palace Las Vegas
Serendipity
Moti Partners, LLC
DEVELOPMENT, OPERATION AND LICENSE AGREEMENT
3/9/2015
Moti_Serendipity License Agmt Fully Executed.pdf
8433
Desert Palace LLC
Caesars Palace Las Vegas
Smashburger
Smashburger Franchising LLC
FRANCHISE AGREEMENT
9/9/2014
10014 Smashburger CP Franchise Agreement - Fully Executed.pdf
8418
Desert Palace LLC
Caesars Palace Las Vegas
The Forum Shops
The Forum Developers Limited Partnership
SECOND AMENDED AND RESTATED GROUND LEASE AGREEMENT
2/7/2003
16 - Second Amended & Restated Ground Lease (Complete)
(32936613)_(34170367_1).PDF



Schedule 4-8

--------------------------------------------------------------------------------





Contract ID
Debtor(s)
Property Name
Name of Operations
Counterparty
Description
Contract Date
File Name
8420
Desert Palace LLC
Caesars Palace Las Vegas
The Forum Shops
The Forum Developers Limited Partnership
SECOND AMENDED AND RESTATED PARKING AGREEMENT
2/7/2003
16 - Second Amended & Restated Parking Agreement (32936615)_(34170365_1).PDF
N/A
Desert Palace LLC
Caesars Palace Las Vegas
The Forum Shops
Forum Shops, LLC
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED PARKING AGREEMENT
4/29/2016
1st Am to 2nd A&R Parking Agreement (Record....pdf
N/A
Desert Palace LLC
Caesars Palace Las Vegas
The Forum Shops
Forum Shops, LLC
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED GROUND LEASE
9/18/2015
CLV Simon 1st Am to 2nd A&R Ground Lease.pdf
N/A
Desert Palace LLC
Caesars Palace Las Vegas
The Forum Shops
Forum Shops, LLC
SECOND AMENDMENT TO SECOND AMENDED AND RESTATED GROUND LEASE
4/14/2016
CLV Forum 2nd Am to 2nd A&R Ground Lease Fully Executed.pdf
8709
Desert Palace LLC
Caesars Palace Las Vegas
The UPS Store
C's Air, LLC d/b/a The UPS Store
FIRST AMENDMENT TO LEASE AGREEMENT
12/1/2012
Lease Agmt_Caesars Palace and UPS Store_1st Amend_12.1.12.PDF
15222
Desert Palace LLC
Caesars Palace Las Vegas
The UPS Store
C's Air, LLC d/b/a The UPS Store
SECOND AMENDMENT TO LEASE AGREEMENT
10/1/2014
img-718101740-0001.pdf
8502
Desert Palace LLC
Caesars Palace Las Vegas
The UPS Store
C's Air, LLC d/b/a The UPS Store
C'S AIR, LLC D/B/A THE UPS STORE LEASE AGREEMENT
6/28/2012
5694 - C'sAir LLC dba The UPS Store - Lease Agmt - EXECUTED.pdf
15251
Desert Palace LLC
Caesars Palace Las Vegas
Tickets and Tours
Entertainment Benefits Group, LLC
TICKET SERVICES AGREEMENT
11/1/2013
Entertainment Benefits Group - Caesars Palace.pdf
8708
Desert Palace LLC
Caesars Palace Las Vegas
Travel Plus
Cole Retail, Inc.
FIRST AMENDMENT TO THE LEASE AGREEMENT
4/2/2013
Lease Agmt_Caesars Palace and Travel +_1st Amend_4.2.13.PDF
8514
Desert Palace LLC
Caesars Palace Las Vegas
Travel Plus
Cole Retail, Inc. d/b/a Travel +
COLE RETAIL, INC. D/B/A TRAVEL + LEASE AGREEMENT
10/1/2012
6356 - Cole Retail Travel + CLV Lease - signed.pdf



Schedule 4-9

--------------------------------------------------------------------------------





Contract ID
Debtor(s)
Property Name
Name of Operations
Counterparty
Description
Contract Date
File Name
8572
Desert Palace LLC
Caesars Palace Las Vegas
Travel Plus
Viaggi Inc.
LEASE AGREEMENT
12/9/2013
9014 - Viaggi Inc. - Lease Agreement - Final.docx
N/A
Desert Palace LLC
Caesars Palace Las Vegas
Under Armour Store
Required Team Gear, LLC
CONSTRUCTION AND PURCHASE AGREEMENT
4/11/2016
CLV Under Armour Fully Executed.pdf
N/A
Desert Palace LLC
Caesars Palace Las Vegas
Vista Lounge
Gladiator Bar, LLC
BAR MANAGEMENT AGREEMENT
5/14/2015
CLV Vista Bar Mgmt Agmt Fully Executed.pdf
8517
Desert Palace LLC
Caesars Palace Las Vegas
Vittorio
Vittorio LLC
LEASE AGREEMENT
10/1/2012
6412 - Vittorio - Retail Lease - Executed Final.pdf
8677
Desert Palace LLC
Caesars Palace Las Vegas
Vittorio
Vittorio, LLC d/b/a Vittorio
LEASE AGREEMENT
11/15/2010
Executed Vittorio Lease Agmt 11-15-10.pdf
N/A
Desert Palace LLC
Caesars Palace Las Vegas
Vittorio
Vittorio, LLC
FIRST AMENDMENT TO LEASE
7/1/2015
194-RE-CLV Vittorio 1st Am - Fully Executed.pdf
N/A
Desert Palace LLC
Caesars Palace Las Vegas
Vittorio
Vittorio, LLC
SECOND AMENDMENT TO LEASE
7/1/2015
CLV Vittorio 2nd Am Fully Executed.pdf
N/A
Desert Palace LLC
Caesars Palace Las Vegas
Vittorio
Vittorio, LLC
THIRD AMENDMENT TO LEASE
7/1/2016
CLV Vittorio 3d Am Fully Executed.pdf
15250
Desert Palace LLC
Caesars Palace Las Vegas
Wyndham Kiosks
Wyndham Vacation Resorts, Inc.
LICENSE AGREEMENT
11/1/2006
Wyndham Executed Agreement.pdf
8771
Desert Palace LLC
Caesars Palace Las Vegas
Wyndham Kiosks
Wyndham Vacation Resorts, Inc.
FIRST AMENDMENT TO LICENSE AGREEMENT
11/1/2009
Wyndham Vacation Resorts Executed First Amendment.pdf
8554
Desert Palace LLC
Caesars Palace Las Vegas
Wyndham Kiosks
Wyndham Vacation Resorts, Inc.
SECOND AMENDMENT TO LICENSE AGREEMENT
10/1/2013
8365 - Wyndham (Caesars Palace) - Second Amendment - Final.pdf



Schedule 4-10

--------------------------------------------------------------------------------






SCHEDULE 5
RENT ALLOCATION


End Date
Tax Year
Rent Allocation
Rental Payments
IRC §467 Loan Balance
October-17
2017
-
11,532,258
(11,532,258)
November-17
2017
-
13,750,000
(25,282,258)
December-17
2017
-
13,750,000
(39,032,258)
January-18
2018
16,425,264
13,750,000
(36,356,994)
February-18
2018
16,425,264
13,750,000
(33,681,730)
March-18
2018
16,425,264
13,750,000
(31,006,466)
April-18
2018
16,425,264
13,750,000
(28,331,202)
May-18
2018
16,425,264
13,750,000
(25,655,938)
June-18
2018
16,425,264
13,750,000
(22,980,674)
July-18
2018
16,466,367
13,750,000
(20,264,307)
August-18
2018
16,466,367
13,750,000
(17,547,940)
September-18
2018
16,466,367
13,750,000
(14,831,573)
October-18
2018
16,466,367
13,750,000
(12,115,206)
November-18
2018
16,466,367
14,025,000
(9,673,839)
December-18
2018
16,466,367
146,025,000
(139,232,472)
January-19
2019
16,466,367
14,025,000
(136,791,105)
February-19
2019
16,466,367
14,025,000
(134,349,739)
March-19
2019
16,466,367
14,025,000
(131,908,372)
April-19
2019
16,466,367
14,025,000
(129,467,005)
May-19
2019
16,466,367
14,025,000
(127,025,638)
June-19
2019
16,466,367
14,025,000
(124,584,271)
July-19
2019
16,466,367
14,025,000
(122,142,904)
August-19
2019
16,466,367
14,025,000
(119,701,537)
September-19
2019
16,466,367
14,025,000
(117,260,171)
October-19
2019
16,466,367
14,025,000
(114,818,804)
November-19
2019
16,466,367
14,305,500
(112,657,937)
December-19
2019
16,466,367
14,305,500
(110,497,070)
January-20
2020
16,466,367
14,305,500
(108,336,203)
February-20
2020
16,466,367
14,305,500
(106,175,336)
March-20
2020
16,466,367
14,305,500
(104,014,469)
April-20
2020
16,466,367
14,305,500
(101,853,603)
May-20
2020
16,466,367
14,305,500
(99,692,736)
June-20
2020
16,466,367
14,305,500
(97,531,869)
July-20
2020
16,466,367
14,305,500
(95,371,002)
August-20
2020
16,466,367
14,305,500
(93,210,135)
September-20
2020
16,466,367
14,305,500
(91,049,268)



Schedule 5-1

--------------------------------------------------------------------------------





October-20
2020
16,466,367
14,305,500
(88,888,401)
November-20
2020
16,466,367
14,591,610
(87,013,644)
December-20
2020
16,466,367
14,591,610
(85,138,888)
January-21
2021
16,466,367
14,591,610
(83,264,131)
February-21
2021
16,466,367
14,591,610
(81,389,374)
March-21
2021
16,466,367
14,591,610
(79,514,617)
April-21
2021
16,466,367
14,591,610
(77,639,860)
May-21
2021
16,466,367
14,591,610
(75,765,103)
June-21
2021
16,466,367
14,591,610
(73,890,346)
July-21
2021
16,466,367
14,591,610
(72,015,590)
August-21
2021
16,466,367
14,591,610
(70,140,833)
September-21
2021
16,466,367
14,591,610
(68,266,076)
October-21
2021
16,466,367
14,591,610
(66,391,319)
November-21
2021
16,466,367
14,883,442
(64,808,394)
December-21
2021
16,466,367
14,883,442
(63,225,470)
January-22
2022
16,466,367
14,883,442
(61,642,545)
February-22
2022
16,466,367
14,883,442
(60,059,620)
March-22
2022
16,466,367
14,883,442
(58,476,696)
April-22
2022
16,466,367
14,883,442
(56,893,771)
May-22
2022
16,466,367
14,883,442
(55,310,846)
June-22
2022
16,466,367
14,883,442
(53,727,922)
July-22
2022
16,466,367
14,883,442
(52,144,997)
August-22
2022
16,466,367
14,883,442
(50,562,072)
September-22
2022
16,466,367
14,883,442
(48,979,148)
October-22
2022
16,466,367
14,883,442
(47,396,223)
November-22
2022
16,466,367
15,181,111
(46,110,967)
December-22
2022
16,466,367
15,181,111
(44,825,711)
January-23
2023
16,466,367
15,181,111
(43,540,456)
February-23
2023
16,466,367
15,181,111
(42,255,200)
March-23
2023
16,466,367
15,181,111
(40,969,944)
April-23
2023
16,466,367
15,181,111
(39,684,688)
May-23
2023
16,466,367
15,181,111
(38,399,432)
June-23
2023
16,466,367
15,181,111
(37,114,176)
July-23
2023
16,466,367
15,181,111
(35,828,921)
August-23
2023
16,466,367
15,181,111
(34,543,665)
September-23
2023
16,466,367
15,181,111
(33,258,409)
October-23
2023
16,466,367
15,181,111
(31,973,153)
November-23
2023
16,466,367
15,484,733
(30,991,520)
December-23
2023
16,466,367
15,484,733
(30,009,886)
January-24
2024
16,466,367
15,484,733
(29,028,252)
February-24
2024
16,466,367
15,484,733
(28,046,619)
March-24
2024
16,466,367
15,484,733
(27,064,985)
April-24
2024
16,466,367
15,484,733
(26,083,352)



Schedule 5-2

--------------------------------------------------------------------------------





May-24
2024
16,466,367
15,484,733
(25,101,718)
June-24
2024
16,466,367
15,484,733
(24,120,084)
July-24
2024
16,466,367
15,484,733
(23,138,451)
August-24
2024
16,466,367
15,484,733
(22,156,817)
September-24
2024
16,466,367
15,484,733
(21,175,184)
October-24
2024
16,466,367
15,484,733
(20,193,550)
November-24
2024
16,466,367
12,387,787
(16,114,970)
December-24
2024
16,466,367
12,387,787
(12,036,389)
January-25
2025
16,466,367
12,387,787
(9,014,583)
February-25
2025
16,466,367
12,387,787
(5,992,776)
March-25
2025
16,466,367
12,387,787
(2,970,970)
April-25
2025
16,466,367
12,387,787
50,837
May-25
2025
16,466,367
12,387,787
3,072,644
June-25
2025
16,466,367
12,387,787
6,094,450
July-25
2025
16,466,367
12,387,787
9,116,257
August-25
2025
14,318,580
12,387,787
11,047,050
September-25
2025
12,170,793
12,387,787
10,830,057
October-25
2025
12,170,793
12,387,787
10,613,063
November-25
2025
12,170,793
12,387,787
10,396,069
December-25
2025
12,170,793
12,387,787
10,179,075
January-26
2026
12,170,793
12,387,787
10,528,550
February-26
2026
12,170,793
12,387,787
10,878,026
March-26
2026
12,170,793
12,387,787
11,227,501
April-26
2026
12,170,793
12,387,787
11,576,976
May-26
2026
12,170,793
12,387,787
11,926,451
June-26
2026
12,170,793
12,387,787
12,275,926
July-26
2026
12,170,793
12,387,787
12,625,401
August-26
2026
12,170,793
12,387,787
12,974,876
September-26
2026
12,170,793
12,387,787
13,324,351
October-26
2026
12,170,793
12,387,787
13,673,826
November-26
2026
12,170,793
12,387,787
14,023,301
December-26
2026
12,170,793
12,387,787
14,372,776
January-27
2027
12,170,793
12,387,787
14,205,765
February-27
2027
12,170,793
12,387,787
14,038,753
March-27
2027
12,170,793
12,387,787
13,871,742
April-27
2027
12,170,793
12,387,787
13,704,731
May-27
2027
12,170,793
12,387,787
13,537,720
June-27
2027
12,170,793
12,387,787
13,370,709
July-27
2027
12,170,793
12,387,787
13,203,698
August-27
2027
12,170,793
12,387,787
13,036,686
September-27
2027
12,170,793
12,387,787
12,869,675
October-27
2027
12,170,793
12,387,787
12,702,664
November-27
2027
12,170,793
12,387,787
12,535,653



Schedule 5-3

--------------------------------------------------------------------------------





December-27
2027
12,170,793
12,387,787
12,368,642
January-28
2028
12,170,793
12,387,787
12,151,648
February-28
2028
12,170,793
12,387,787
11,934,654
March-28
2028
12,170,793
12,387,787
11,717,660
April-28
2028
12,170,793
12,387,787
11,500,667
May-28
2028
12,170,793
12,387,787
11,283,673
June-28
2028
12,170,793
12,387,787
11,066,679
July-28
2028
12,170,793
12,387,787
10,849,686
August-28
2028
12,170,793
12,387,787
10,632,692
September-28
2028
12,170,793
12,387,787
10,415,698
October-28
2028
12,170,793
12,387,787
10,198,704
November-28
2028
12,170,793
12,387,787
9,981,711
December-28
2028
12,170,793
12,387,787
9,764,717
January-29
2029
12,170,793
12,387,787
9,547,723
February-29
2029
12,170,793
12,387,787
9,330,730
March-29
2029
12,170,793
12,387,787
9,113,736
April-29
2029
12,170,793
12,387,787
8,896,742
May-29
2029
12,170,793
12,387,787
8,679,749
June-29
2029
12,170,793
12,387,787
8,462,755
July-29
2029
12,170,793
12,387,787
8,245,761
August-29
2029
12,170,793
12,387,787
8,028,767
September-29
2029
12,170,793
12,387,787
7,811,774
October-29
2029
12,170,793
12,387,787
7,594,780
November-29
2029
12,170,793
12,387,787
7,377,786
December-29
2029
12,170,793
12,387,787
7,160,793
January-30
2030
12,170,793
12,387,787
6,943,799
February-30
2030
12,170,793
12,387,787
6,726,805
March-30
2030
12,170,793
12,387,787
6,509,811
April-30
2030
12,170,793
12,387,787
6,292,818
May-30
2030
12,170,793
12,387,787
6,075,824
June-30
2030
12,170,793
12,387,787
5,858,830
July-30
2030
12,170,793
12,387,787
5,641,837
August-30
2030
12,170,793
12,387,787
5,424,843
September-30
2030
12,170,793
12,387,787
5,207,849
October-30
2030
12,170,793
12,387,787
4,990,855
November-30
2030
12,170,793
12,387,787
4,773,862
December-30
2030
12,170,793
12,387,787
4,556,868
January-31
2031
12,170,793
12,387,787
4,339,874
February-31
2031
12,170,793
12,387,787
4,122,881
March-31
2031
12,170,793
12,387,787
3,905,887
April-31
2031
12,170,793
12,387,787
3,688,893
May-31
2031
12,170,793
12,387,787
3,471,899
June-31
2031
12,170,793
12,387,787
3,254,906



Schedule 5-4

--------------------------------------------------------------------------------





July-31
2031
12,170,793
12,387,787
3,037,912
August-31
2031
12,170,793
12,387,787
2,820,918
September-31
2031
12,170,793
12,387,787
2,603,925
October-31
2031
12,170,793
12,387,787
2,386,931
November-31
2031
12,170,793
12,387,787
2,169,937
December-31
2031
12,170,793
12,387,787
1,952,943
January-32
2032
12,170,793
12,387,787
1,735,950
February-32
2032
12,170,793
12,387,787
1,518,956
March-32
2032
12,170,793
12,387,787
1,301,962
April-32
2032
12,170,793
12,387,787
1,084,969
May-32
2032
12,170,793
12,387,787
867,975
June-32
2032
12,170,793
12,387,787
650,981
July-32
2032
12,170,793
12,387,787
433,987
August-32
2032
12,170,793
12,387,787
216,994
September-32
2032
12,170,793
12,387,787
0
October-32
2032
 
 
 



Schedule 5-5

--------------------------------------------------------------------------------






SCHEDULE 6
LONDON CLUBS
Property
Address
Golden Nugget (01120)
22 Shaftesbury Avenue, London W1D 7EJ
Sportsman (01110)
Old Quebec Street, London W1H 7AF
The Playboy Club/10 Brick Street (01140)
14 Old Park Lane, London W1K 1ND
Leicester Square (01180)
5-6 Leicester Square, London WC2H 7NA
Southend (01210)
Eastern Esplanade, Southend on Sea, Essex SS1 2ZG
Brighton (01220)
Brighton Marina Village, Brighton, Sussex BN2 5UT
Manchester (01240)
The Great Northern, Watson Street, Manchester M3 4LP
Nottingham (01270)
108 Upper Parliament Street, Nottingham NG1 6LF
Glasgow (01250)
Springfield Quay, Paisley Road, Glasgow G5 8NP
Leeds (01280)
4 The Boulevard, Clarence Dock, Leeds LS10 1PZ



Schedule 6-1

--------------------------------------------------------------------------------






SCHEDULE 7
PRE-TRIGGER DATE ARTICLE XXXVI

ARTICLE XXXVI

END OF TERM SUCCESSOR ASSETS TRANSFER
36.1     Transfer of Tenant’s Successor Assets and Operational Control of the
Leased Property. Upon the written request of Landlord, upon the Stated
Expiration Date (or earlier (x) termination of this Lease in its entirety
pursuant to Section 14.2(a) or (y) consensual termination of this Lease)
Landlord and Tenant shall comply with the remainder of this Article XXXVI,
pursuant to which, among other things, (i) Tenant (and its Subsidiaries, as
applicable) shall transfer (or cause to be transferred), upon the date required
under this Article XXXVI, all of Tenant’s Pledged Property (as defined in the
Original Lease), subject to Section 36.2 with respect to Intellectual Property
(collectively, the “Successor Assets”), to a successor lessee (or lessees) of
the Leased Property (collectively, the “Successor Tenant”) designated by
Landlord, in exchange for a sum (the “Successor Assets FMV”) which shall be paid
by the Successor Tenant to Tenant and be determined in accordance with the
penultimate sentence of this Section 36.1 and/or (ii) Tenant (and its
Subsidiaries, as applicable) shall stay in occupancy of the Leased Property
following the Expiration Date and continue to operate the Facility, collect and
retain revenue therefrom, and pay Rent, all in the manner required under this
Section 36.1, for so long as Landlord is seeking a Successor Tenant in good
faith; provided, however, that Tenant shall have no obligation (unless
specifically agreed to by Tenant) to operate the Leased Property (or pay any
such Rent) under such arrangement for more than two (2) years after the
Expiration Date. For purposes of clarification, a termination of this Lease in
accordance with Section 16.2 and/or the execution of a New Lease in accordance
with Section 17.1(f) hereof shall not trigger the provisions set forth in this
Article XXXVI and this Article XXXVI shall not apply in such circumstance.
Notwithstanding the occurrence of the Expiration Date, to the extent that this
Section 36.1 applies, until such time that Tenant transfers the Successor Assets
to a Successor Tenant (or, to the extent applicable pursuant to clause (ii)
hereinabove), Tenant shall (or shall cause its Subsidiaries, if applicable, to)
continue to possess and operate the Facility (and Landlord shall permit Tenant
to maintain possession of the Leased Property (including, if necessary, by means
of a written extension of this Lease or license agreement or other written
agreement) to the extent necessary to operate the Facility) in accordance with
the applicable terms of this Lease and the course and manner in which Tenant (or
its Subsidiaries, if any) had operated the Facility prior to the end of the Term
(including, but not limited to, the payment of Rent hereunder which shall be
calculated as provided in this Lease, except, that for any period following the
last day of the calendar month in which the thirty-fifth (35th) anniversary of
the Commencement Date occurs, the Rent shall be a per annum amount equal to the
sum of (A) the amount of the Base Rent hereunder during the Lease Year in which
the Expiration Date occurs, multiplied by the Escalator, and increased on each
anniversary of the Expiration Date to be equal to the Rent payable for the
immediately preceding year, multiplied by the Escalator, plus (B) the amount of
the Variable Rent hereunder during the Lease Year in which the Expiration Date
occurs. If Tenant, on the one hand, and Landlord and/or a Successor Tenant
designated by Landlord, on the other hand, cannot agree on the Successor Assets
FMV within a reasonable time not to exceed thirty (30) days after the delivery
of the notice described in the first sentence of this Section 36.1, then such
Successor Assets


Schedule 7-1

--------------------------------------------------------------------------------





FMV shall be determined, and Tenant’s transfer of the Successor Assets to a
Successor Tenant in consideration for a payment in such amount shall be made, in
accordance with the provisions of Section 36.3. For avoidance of doubt, it is
acknowledged and agreed that if Landlord does not deliver such notice, then from
and after the later of (X) the Expiration Date or (Y) when Tenant shall have
vacated the Leased Property in accordance with the requirements of this Lease,
Landlord shall have no right in or to any of the Successor Assets.
36.2     Transfer of Intellectual Property. The Successor Assets shall include
the Property Specific IP, the CPLV Trademark License, the CPLV Trademark
Security Agreement and Successor Tenant’s access to the System-wide IP, which
access shall be governed by that certain Transition and Management Services
Agreement (CPLV). Without limiting the foregoing, Tenant shall, within thirty
(30) days after the occurrence of the notice described in the first sentence of
Section 36.1, deliver to Landlord a copy of all CPLV Guest Data and all Property
Specific Guest Data; provided, however, that Tenant shall have the right to
retain and use copies of the Property Specific Guest data as required by Legal
Requirements, including applicable Gaming Regulations, and with respect to any
CPLV Guest Data, Tenant will have no further right, title, or interest to such
CPLV Guest Data and will not be permitted to access such data for marketing,
research or other activities by Tenant and unless such data cannot be expunged
without destruction of any data that may be retained by the Tenant, must expunge
such data, except that Tenant may retain and deliver to any governmental
authority, copies of any such data to the extent required to comply with Legal
Requirements, including applicable Gaming Regulations.
36.3     Determination of Successor Assets FMV. If not effected pursuant to the
penultimate sentence of Section 36.1, then the Successor Assets FMV shall be
equal to the applicable Fair Market Property Value thereof. Notwithstanding
anything in the contrary in this Article XXXVI, the transfer of the Successor
Assets will be conditioned upon the approval of the applicable regulatory
agencies of the transfer of the Gaming Licenses and any other Successor Assets
to the Successor Tenant and/or the issuance of new Gaming Licenses as required
by applicable Gaming Regulations and the relevant regulatory agencies both with
respect to operating and suitability criteria, as the case may be. In
determining Fair Market Property Value pursuant to this Section 36.3, each
appraiser shall have the right to sub-engage an appraiser or other Person with
specialized experience in valuing Intellectual Property assets, to work with
such appraiser for purposes of appraising, and assisting with preparation of a
written report detailing, such Intellectual Property assets. Notice of any such
sub-engagement shall be given to the other Party consistent with the
requirements of Section 34.1(a).
36.4     Operation Transfer. Upon designation of a Successor Tenant by Landlord
(pursuant to this Article XXXVI), Tenant shall reasonably cooperate and take all
actions reasonably necessary (including providing all reasonable assistance to
Successor Tenant) to effectuate the transfer of the Successor Assets and
operational control of the Facility to Successor Tenant in an orderly manner so
as to minimize to the maximum extent feasible any disruption to the continued
orderly operation of the Facility for its Primary Intended Use. Concurrently
with the transfer of the Successor Assets to Successor Tenant, (i) Tenant shall
assign to Successor Tenant (and Successor Tenant shall assume) any
then-effective Subleases or other agreements (to the extent such other
agreements are assignable) relating to the Leased Property, and (ii) Tenant
shall vacate and surrender the Leased Property to Landlord and/or Successor
Tenant in the condition required under this Lease. Notwithstanding the


Schedule 7-2

--------------------------------------------------------------------------------





expiration of the Term and anything to the contrary herein, to the extent that
this Article XXXVI applies, unless Landlord consents to the contrary, until such
time that Tenant transfers the Successor Assets and operational control of the
Facility to a Successor Tenant in accordance with the provisions of this Article
XXXVI, Tenant shall (or shall cause its Subsidiaries to) continue to (and
Landlord shall permit Tenant to maintain possession of the Leased Property to
the extent necessary to) operate the Facility in accordance with the applicable
terms of this Lease and the course and manner in which Tenant (or its
Subsidiaries) has operated the Facility prior to the end of the Term (including,
but not limited to, the payment of Rent hereunder at the rate provided in
Section 36.1 (and not subject to Article XIX)); provided, however, that Tenant
shall have no obligation (unless specifically agreed to by Tenant) to operate
the Facility (or pay any such Rent) under such arrangement for more than two (2)
years after the Expiration Date.
Until the Trigger Date, notwithstanding anything to the contrary set forth in
this Schedule 7 or otherwise set forth in this Lease, none of the obligations of
Tenant or the rights and privileges of Landlord pursuant to the Transition
Services Agreement with respect to the access to, and the delivery, use,
licensing, and transfer of, the Property Specific IP, Property Related IP, CPLV
Guest Data, Property Specific Guest Data, and other Intellectual Property, as
applicable, shall be limited, restricted, diminished, amended, modified,
supplemented, or otherwise affected by the terms and provisions of the
Pre-Trigger Date Article XXXVI, and, without limitation of the foregoing, in the
event any terms and provisions of the Pre-Trigger Date Article XXXVI conflict
with, or are inconsistent with, the terms and provisions of the Transition
Services Agreement in any manner that could be interpreted as limiting,
restricting, diminishing, or otherwise adversely affecting in any way whatsoever
any of Tenant’s obligations to provide to Landlord (and/or to Fee Mortgagee in
its capacity as a successor to or assign of Landlord under the Lease, if
applicable) access to, and the delivery, use, licensing, and transfer of, the
Property Specific IP, Property Related IP, CPLV Guest Data, Property Specific
Guest Data, and other Intellectual Property, as applicable, then the terms and
provisions of the Transition Services Agreement shall govern and control with
respect to any such conflict or inconsistency; provided that, in the event of a
transfer of the Successor Assets to a Successor Tenant pursuant to the
Pre-Trigger Date Article XXXVI, the Successor Assets shall include the Property
Specific IP, Property Related IP, CPLV Guest Data, Property Specific Guest Data,
and other Intellectual Property, as applicable.


Schedule 7-3

--------------------------------------------------------------------------------






SCHEDULE 8
TRIGGER DATE DEFINITION
“Trigger Date” shall mean the earlier of (a) the date on which the outstanding
principal amount of the Loan (as defined in the Existing Fee Mortgage Loan
Agreement) set forth in, and evidenced by, the Existing Fee Mortgage Documents
together with all interest accrued and unpaid thereon and all other sums then
due to the Existing Fee Mortgagee in respect of the Loan under the Existing Fee
Mortgage Documents is indefeasibly paid and satisfied in full (including,
without limitation, the occurrence of such a payment and satisfaction in full in
connection with a refinancing of the Existing Fee Mortgage) (capitalized terms
not otherwise defined in this Schedule 8 shall have the meanings ascribed
thereto in the Existing Fee Mortgage as of the Amendment Date), and (b) October
31, 2032 (i.e., the scheduled expiration of the Initial Term pursuant to the
terms hereof as of the Amendment Date); provided, however, that if Existing Fee
Mortgagee and Landlord agree, in writing, to extend the Maturity Date (as
defined in the Existing Fee Mortgage Loan Agreement) other than any such
extension constituting a Reserved Maturity Date Extension (as defined below)
then, only in such event, the Trigger Date shall be deemed to occur on October
11, 2022. In no event shall such payment or satisfaction in full or the Trigger
Date be deemed to have occurred by reason of a foreclosure, a deed in lieu, or
any other conveyance of the Mortgage Property (as defined below), in whole or in
part, in connection with the exercise of the rights and remedies set forth in
the Existing Fee Mortgage, it being agreed that upon any such foreclosure, deed
in lieu, or other conveyance, (i) the terms and provisions hereof that are to
become effective upon the occurrence of the Trigger Date pursuant to the terms
hereof shall not become effective and shall, together with any references to the
Trigger Date with respect thereto, thereafter be disregarded in their entirety
or (ii) the terms and provisions hereof that are to be effective only prior to
the occurrence of the Trigger Date pursuant to the terms hereof shall remain
effective, and any references to the Trigger Date with respect thereto shall
thereafter be disregarded.
For purposes of the foregoing definition of Trigger Date, each of the following
terms as used therein shall have the indicated meaning:
“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which any of the following are not open for business: (a) national banks in
New York, New York, Oakland, California, or Charlotte, North Carolina, (b) the
place of business of the Trustee, the Certificate Administrator, the Servicer,
the Special Servicer or the financial institution that maintains the Collection
Account or any reserve accounts for the Loan, or (c) the New York Stock Exchange
or the Federal Reserve Bank of New York.
“Determination Date” shall mean, with respect to each Distribution Date, the
10th day of the calendar month in which such Distribution Date occurs
(commencing in December 2017) or, if such 10th day is not a Business Day, the
immediately succeeding Business Day.
“Distribution Date” shall mean the 5th Business Day after each Determination
Date, commencing in December 2017.


Schedule 8-1

--------------------------------------------------------------------------------





“Existing Fee Mortgage Loan Payment Date” shall mean the tenth (10th) day of
each calendar month during the term of the Loan or, if such day is not a
Business Day, the immediately preceding Business Day.
“Monthly Payment” shall mean, with respect to the Loan and any Distribution
Date, the scheduled payment of interest on the Loan which is due and payable on
the immediately preceding Existing Fee Mortgage Loan Payment Date.
“Mortgage Property” shall mean, for any date or period of time, the “Property”
as defined in the Existing Fee Mortgage that is encumbered thereby on or as of
such date or during such period of time.
“Reserved Maturity Date Extension” shall mean any one or more of the following:
(i) any extension of the Maturity Date to a date on or before Monday, April 10,
2023; and (ii) any extension of the Maturity Date that is agreed upon or made:
(A) during the continuance of any Event of Default (as defined and described in
the Existing Fee Mortgage), which Event of Default shall be deemed to be
continuing unless and until, (I) with respect to any Event of Default in the
payment of interest (or principal of the Loan, as applicable), Landlord has
thereafter brought the Loan current and made three consecutive full and timely
Monthly Payments on the Loan and (II) with respect to any other Event of
Default, such Event of Default is no longer continuing; or (B) from and after
the occurrence and during the continuance of any of the following: (i) the
Servicer has received notice that the Landlord has become the subject as debtor
of any bankruptcy, insolvency or similar proceeding, admitted in writing the
inability to pay its debts as they come due or made an assignment for the
benefit of creditors, (ii) the Servicer has received notice of a foreclosure or
threatened foreclosure of any lien on the Mortgage Property, (iii) the Landlord
has expressed in writing to the Servicer or the Special Servicer an inability to
pay the amounts owed under the Loan in a timely manner, or (iv) in the judgment
of the Servicer (to be exercised in a manner consistent with the applicable
terms and provisions of the Trust Agreement), a default in the payment of
principal or interest under the Loan is reasonably foreseeable, and such
circumstances described in each of the foregoing clauses (B)(i), (ii), (iii),
and (iv) shall be deemed to be continuing unless and until such circumstances
cease to exist in the judgment of the Servicer (to be exercised in a manner
consistent with the applicable terms and provisions of the Trust Agreement),
provided, in any case, that at that time no other Event of Default or such
circumstance exists and is continuing (as described above); or (C) in connection
with any work-out or attempted work-out (including, in each instance, and
without limitation, a forbearance) related to the Existing Fee Mortgage or the
Loan or indebtedness secured thereby.
“Servicer” shall mean Wells Fargo Bank, National Association, or if any
successor Servicer is appointed as provided in the Trust Agreement, such
successor servicer.
“Special Servicer” shall mean Trimont Real Estate Advisors, LLC, a Georgia
limited liability company, and its successors-in-interest, or if any successor
special servicer is appointed as provided in the Trust Agreement, such successor
special servicer.
“Trust Agreement” shall mean that certain Trust and Servicing Agreement dated as
of November 30, 2017, by and between J.P. Morgan Chase Commercial Mortgage
Securities Corp., as Depositor, Wells Fargo Bank, National Association, as
Servicer, Trimont Real Estate Advisors, LLC, as Special


Schedule 8-2

--------------------------------------------------------------------------------





Servicer, Wells Fargo Bank, National Association, as Certificate Administrator,
Wilmington Trust, National Association, as Trustee and Park Bridge Lender
Services, LLC, as Operating Advisor relating to the Caesars Palace Las Vegas
Trust 2017-VICI Commercial Mortgage Pass-Through Certificates, Series 2017-VICI.
“Trustee” shall mean Wilmington Trust, National Association, in its capacity as
trustee, or if any successor trustee is appointed as provided in the Trust
Agreement, such successor trustee.


Schedule 8-3